                                                                     Case 8:18-ap-01168-SC       Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00      Desc
                                                                                                 Main Document     Page 1 of 164


                                                                     1   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         Richard M. Pachulski (State Bar No. 90073)
                                                                     2   10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, California 90067-4003
                                                                     3   Telephone: 310.277.6910
                                                                         Email: rpachulski@pszjlaw.com
                                                                     4
                                                                         RAINES FELDMAN LLP
                                                                     5   Hamid R. Rafatjoo (State Bar No. 181564)
                                                                         1800 Avenue of the Stars, 12th Floor
                                                                     6   Los Angeles, California 90067
                                                                         Telephone: 310.440.4100
                                                                     7   E-mail: hrafatjoo@raineslaw.com

                                                                     8   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                         Alan J. Kessel (State Bar No. 130707)
                                                                     9   5 Park Plaza, Suite 1400
                                                                         Irvine, California 92614-2545
                                                                    10   Telephone: 949.622.2700
                                                                         Email: alan.kessel@troutman.com
                                                                    11
                                                                         Attorneys for Creditors and Intervenors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   HAUSMAN HOLDINGS, LLC and
                                                                         DAVID and PAMELA MOELLENHOFF
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                    14
                                                                                        CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                                    15

                                                                    16   In re:                                       Case No. 8:16-bk-12589-SC

                                                                    17   ANDREA STEINMANN DOWNS,                      Chapter 7

                                                                    18                               Debtor.

                                                                    19
                                                                         THOMAS H. CASEY, Chapter 7 Trustee,          Adversary No. 8:18-ap-01168-SC
                                                                    20
                                                                                                                      COMPENDIUM OF UNPUBLISHED
                                                                    21                               Plaintiff,       CASES IN SUPPORT OF HAUSMAN
                                                                                                                      HOLDINGS, LLC’S AND DAVID AND
                                                                    22            v.                                  PAMELA MOELLENHOFF’S
                                                                                                                      OPPOSITION TO DEFENDANTS’
                                                                    23                                                MOTION FOR SANCTIONS UNDER
                                                                         LORA RAE STEINMANN, ET AL.,                  RULE 9011 OF THE FEDERAL RULES
                                                                    24                                                OF BANKRUPTCY PROCEDURE
                                                                                                     Defendants.
                                                                    25                                                Date:           September 2, 2021
                                                                                                                      Time:           11:00 a.m.
                                                                    26                                                Courtroom:      5C

                                                                    27

                                                                    28


                                                                         #118132441v1
                                                                     Case 8:18-ap-01168-SC       Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00              Desc
                                                                                                 Main Document     Page 2 of 164


                                                                     1           Creditors and Intervenors Hausman Holdings, LLC and David and Pamela Moellenhoff

                                                                     2   (collectively, “Creditors”), attach copies of the following unreported and/or unpublished decisions

                                                                     3   cited in their opposition (“Opposition”) to the Motion for Sanctions Under Rule 9011 of the Federal

                                                                     4   Rules of Bankruptcy Procedure (the “9011 Motion”) filed by Defendants Lora Rae Steinmann, Heinz

                                                                     5   H. Steinmann, Eric Steinmann, Susanna Steinmann Wilson, Thomas Steinmann, John Steinmann,

                                                                     6   Mary Steinmann Sypkens, Teresa Steinmann Stapleton, Kay Steinmann Belknap, Jeff Steinmann, and

                                                                     7   Heinz J. Steinmann (collectively, the “Steinmanns”). (Adv. Dkt. No. 316).

                                                                     8    Exhibit 1           Country Inns & Suites by Carlson, Inc. v. Gokul Mgmt., Civil Action No. 07-
                                                                                              2044 (DRD), 2007 U.S. Dist. LEXIS 59407, at *12 (D.N.J. Aug. 13, 2007)
                                                                     9
                                                                          Exhibit 2           Grant v. Bostwick, No. 15-cv-874 WQH (BLM), 2016 U.S. Dist. LEXIS 96078,
                                                                    10                        at *18 (S.D. Cal. July 20, 2016)
                                                                    11    Exhibit 3           In re Crystal Cathedral Ministries, No. 2:12-bk-15665-RK, 2020 Bankr.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                              LEXIS 851, at *164 n. 25 (Bankr. C.D. Cal. Mar. 31, 2020)
                                                                    12
                                                                          Exhibit 4           In re Dane, No. CC-13-1298-KiLaPa, 2014 Bankr. LEXIS 2378, at *19 (B.A.P.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                        9th Cir. May 30, 2014)
                                            ATTORNEYS AT LAW




                                                                    14    Exhibit 5           In re Radakovich, No. WW-13-1254-KuPaJu, 2014 Bankr. LEXIS 4017, at *11
                                                                                              (B.A.P. 9th Cir. Sep. 19, 2014), at *10 (B.A.P. 9th Cir. Sept. 19, 2014)
                                                                    15
                                                                          Exhibit 6           In re Theokary, Nos. 07-110008 ELF, 09-051, 2012 Bankr. LEXIS 4020, at *5
                                                                    16                        n. 3 (Bankr. E.D. Pa. 2012)
                                                                    17    Exhibit 7           In re Waldrop, No. 15-14689-JDL, 2017 Bankr. LEXIS 3720, at *17 (Bankr.
                                                                                              W.D. Okla. Oct. 25, 2017)
                                                                    18
                                                                          Exhibit 8           Instant Checkmate, Inc. v. Background Alert, Inc., No. 3:14-cv-01182-MMA-
                                                                    19                        DHB, 2014 U.S. Dist. LEXIS 190115, at *20 (S.D. Cal. Dec. 4, 2014)
                                                                    20    Exhibit 9           Loumena v. Kennedy, No. 15-CV-00951-LHK, 2015 U.S. Dist. LEXIS 139369,
                                                                                              at *17 (N.D. Cal. Oct. 13, 2015)
                                                                    21
                                                                                              Williams v. Aho, No. CV 16-2088 PSG (FFMx), 2016 U.S. Dist. LEXIS
                                                                    22    Exhibit 10          195930, at *9-10 (C.D. Cal. Sep. 2, 2016)
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                         #118132441v1                                    1
                                                                     Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00         Desc
                                                                                                  Main Document     Page 3 of 164


                                                                     1
                                                                          Dated: August 5, 2021                  PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2

                                                                     3                                           By:      /s/ Richard M. Pachulski
                                                                                                                       Richard M. Pachulski
                                                                     4                                                 Attorneys for Creditors and Intervenors
                                                                                                                       HAUSMAN HOLDINGS, LLC and
                                                                     5                                                 DAVID and PAMELA MOELLENHOFF

                                                                     6    Dated: August 5, 2021                  RAINES FELDMAN LLP

                                                                     7
                                                                                                                 By:      /s/ Hamid R. Rafatjoo
                                                                     8                                                 Hamid R. Rafatjoo
                                                                                                                       Attorneys for Creditors and Intervenors
                                                                     9                                                 HAUSMAN HOLDINGS, LLC and
                                                                                                                       DAVID and PAMELA MOELLENHOFF
                                                                    10
                                                                          Dated: August 5, 2021                  TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                           By:      /s/ Alan J. Kessel
                                                                                                                       Alan J. Kessel
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                 Attorneys for Creditors and Intervenors
                                            ATTORNEYS AT LAW




                                                                                                                       HAUSMAN HOLDINGS, LLC and
                                                                    14                                                 DAVID and PAMELA MOELLENHOFF

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         #118132441v1                                  2
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document     Page 4 of 164




                        EXHIBIT 1
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                  Desc
                                 Main Document     Page 5 of 164


                  Country Inns & Suites by Carlson, Inc. v. Gokul Mgmt.
                       United States District Court for the District of New Jersey
                           August 13, 2007, Decided; August 14, 2007, Filed
                                   Civil Action No. 07-2044 (DRD)

Reporter
2007 U.S. Dist. LEXIS 59407 *; 2007 WL 2362605
                                                      Complaint against him for failure to state a cause of
Country Inns & Suites By Carlson, Inc., a
                                                      action upon which relief may be granted, asserting
Minnesota Corporation, Plaintiff, v. Gokul
                                                      that the Third Party Plaintiffs have not pleaded
Management, Inc., a New Jersey Corporation;
                                                      facts sufficient to constitute a cause of action
Divyakant Patel, a New Jersey Resident; Rose
                                                      against him for negligence and breach of fiduciary
Hotels, Ltd., a New Jersey Company; and Jitendra
                                                      duty. Pasricha also moves, pursuant to Fed. R. Civ.
Lodhia, a New Jersey Resident, Defendants, v.
                                                      P. 11(b), for sanctions against Paul Robert
Gary S. Pasricha, Esq., Third Party Defendant.
                                                       [*2] Rizzo, Esq. ("Rizzo"), attorney for the Third
Notice: NOT FOR PUBLICATION                           Party Plaintiffs, for filing a frivolous pleading.
                                                      Pasricha asserts that the Third Party Complaint is a
Counsel: [*1] Dennis R. LaFiura, Esq., Day            "bizarre legal malpractice claim," that seeks to hold
Pitney, LLP, Morristown, NJ, Attorney for             him liable for damages arising from a negotiation
Plaintiff, Country Inns & Suites by Carlson.          between the Third Party Plaintiffs and Rose Hotels,
                                                      Inc. ("Rose"), in which he represented Rose.
Lauren R. Staiger, Esq., Paul Robert Rizzo, Esq.,
DeFrancesco Batemen Coley Yospin Davis &              For the reasons cited below, Pasricha's motion to
Lehrer PC, Warren, NJ, Attorneys for Defendants,      dismiss will be denied and his motion for sanctions
Gokul Management, Inc. and Divyakant Patel.           will be denied.
Clement Chien Ming Chang, Esq., Pasricha &
                                                      BACKGROUND
Patel, LLC, Edison, NJ, Attorney for Defendants,
Rose Hotels, Ltd., Jitendra Lodhia and Gary S.        The Third Party Plaintiffs sought to construct and
Pasricha, Esq.                                        license a hotel under the trademark and trade dress
                                                      of Country Inns & Suites by Carlson, a licensor of
Judges: Dickinson R. Debevoise, U.S.S.D.J.            guest lodging systems. Patel, as the principal for
                                                      GMI, entered into a Guaranty of License
Opinion by: Dickinson R. Debevoise
                                                      Agreement ("the Guaranty") with Carlson, which
Opinion                                               required him to make full and prompt payment to
                                                      Carlson of all amounts due or payable to Carlson
                                                      under a license agreement that was yet to be signed.
DEBEVOISE, United States Senior District Judge        In the event of termination of the Agreement, the
                                                      Guaranty also required Patel to perform certain
Gokul Management, Inc. ("GMI") and Divyakant          post-termination obligations. In June 2004, while
Patel ("Patel"), defendants in an action filed by     the hotel property was still under construction,
Country Inns & Suites by Carlson ("Carlson"), filed   Carlson, as the franchisor, and GMI, as the
a Third Party Complaint against Gary S. Pasricha,     franchisee, entered into a fifteen-year [*3] License
Esq. ("Pasricha"). Pasricha moves, pursuant to Fed.   Agreement ("the Agreement"), which provided,
R. Civ. P. 12(b)(6), to dismiss the Third Party       inter alia, that GMI could not, and would not,
                                                                                         Exhibit 1, Page 3
    Case 8:18-ap-01168-SC           Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                    Page 2 of 4
                                    Main Document     Page 6 of 164


transfer the hotel or the Agreement to another party       of negligence. He asserts that the injury to the Third
without the consent of Carlson. Carlson claims in          Party Plaintiffs was caused by their own failure to
its Complaint filed with this Court on May 13, 2004        provide a replacement franchisee prior to
that, in spite of this prohibition, GMI sold its rights,   terminating their Agreement with Carlson, not his
title, and interest in the hotel to Rose, in               failure to deliver the documents to Carlson. Thus,
approximately May of 2006, without notification            he argues that, even [*5] if he were responsible for
to, or the permission of, Carlson.                         delivering the documents and failed to do so, his
                                                           failure was irrelevant because the Third Party
In the sale of the hotel, Pasricha represented Rose        Plaintiffs had already caused the damages
and its principal, Jitendra Lodhia ("Lodhia"), the         themselves. Pasricha also denies owing a fiduciary
buyers. Bhavini Tara Shah, Esq. ("Shah")                   duty to the Third Party Plaintiffs. He argues that in
represented the Third Party Plaintiffs, the sellers.       this matter the Third Party Plaintiffs were
Following vigorous negotiations, the parties agreed        represented by their own attorney who was
upon the terms of the sale, and Shah drafted the           responsible for effectuating the proper termination
contract of sale (the "Contract"), which was               of the Agreement and to protect their interests, and
executed on May 28, 2004. The closing was                  that he represented parties adverse to the interests
scheduled for December 2004.                               of the Third Party Plaintiffs, making the Third
According to the Third Party Plaintiffs' June 21,          Party Plaintiffs' reliance on him "necessarily
2007 Crossclaim against Rose and Lodhia,                   misplaced."
although Pasricha agreed to submit, and assumed            DISCUSSION
the responsibility to submit, to Carlson the
documents to terminate the agreement between               The issue before the Court is, not whether the Third
Carlson and the Third Party Plaintiffs and to              Party Plaintiffs will ultimately prevail, but whether
substitute Rose and Lodhia as the franchisees in           the Third Party Plaintiffs' Complaint sufficiently
place of the Third Party [*4] Plaintiffs, Pasricha         states a cause of action for negligence and breach
failed to do so. The Third Party Plaintiffs, in Count      of fiduciary duty. Here, viewing the Third Party
One of the two-count complaint, cite Pasricha's            Complaint in the light most favorable to the Third
failure to file the documents with Carlson as              Party Plaintiffs, the Third Party Plaintiffs have
negligence because they relied on him to file the          pleaded their cause of action sufficiently to
documents and he knew that they were relying on            withstand dismissal under Fed. R. Civ. P. 12(b)(6).
him to do so. Because Pasricha previously
represented Patel in other matters, the Third Party        Pleading Requirements
Plaintiffs also trusted him to represent their best        Federal Rule of Civil Procedure 8(a)(2) provides
interests in this matter, too and, in Count Two,           that pleadings setting forth claims for relief
assert that they considered Pasricha to be a                [*6] must contain "a short and plain statement of
fiduciary who owed them a duty of loyalty, trust           the claim showing that the pleader is entitled to
and good faith. When Pasricha failed to effectuate         relief." To satisfy the pleading requirements set
the proper termination of the Agreement, they              forth in Rule 8, a complaint need only establish a
argued that he breached his fiduciary duty to them,        basis for judgment against the defendant. Thomas v.
causing them to suffer damages.                            Independence Twp., 463 F.3d 285, 295 (3d Cir.
Pasricha moves to dismiss the Third Party                  2006). Generally, this requires the plaintiff to put
Complaint claiming that the Third Party Plaintiffs         the defendant on notice of the claims filed against
have failed to state a claim upon which relief may         him, thereby making it possible for the defendant to
be granted by the Court. Pasricha denies the charge        formulate a response. See Klaitz v. New Jersey,
                                                           2006 U.S. Dist. LEXIS 46650, 2006 WL 1843115,
                                                                                               Exhibit 1, Page 4
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 3 of 4
                                  Main Document     Page 7 of 164


*5 (D.N.J. June 30, 2006).                              Crossclaim filed by GMI and Patel against Rose
                                                        and Lodhia.
Standard of Review Under Federal Rule of Civil
Procedure 12(b)(6)                                      The Existence of a Duty

Federal Rule of Civil Procedure 12(b)(6) authorizes     The New Jersey Superior Court Appellate Division
a court to dismiss a claim on the basis of a            has determined that "there is authority for the
dispositive issue of law. Neitzke v. Williams, 490      proposition . . . that an attorney owes a fiduciary
U.S. 319, 326, 109 S. Ct. 1827, 104 L. Ed. 2d 338       duty to persons, though not strictly clients, who the
(1989) (citation omitted). When considering a           attorney knows or should know would rely on the
12(b)(6) motion, the Court must accept as true all      attorney in his or her professional capacity,"
allegations in the Complaint, and all reasonable        although "[t]he traditional rule . . . has been that
inferences that can be drawn therefrom, and view        only a client can assert a cause of action against the
them in the light most favorable to the plaintiff.      attorney     for    professional     negligence     or
Morse v. Lower Merion Sch. Dist., 132 F.3d 902,         malpractice." See Petrillo v. Bachenberg 263
906 (3d Cir. 1997). "The inquiry is not whether         N.J.Super. 472, 483-484, 623 A.2d 272 (App. Div.
plaintiffs will ultimately prevail in a trial on the    1993) (citations omitted). See also Carino v. Stefan,
merits, but whether they should be afforded [*7] an     376 F.3d 156 (3d Cir. 2004) (under New Jersey law
opportunity to offer evidence in support of their       a lawyer's duty may run to third parties who
claims." In re Rockefeller Center Prop., Inc., 311      foreseeably rely on the lawyer's opinion or other
F.3d 198, 215 (3d Cir. 2002). The Supreme Court         legal services).
recently clarified the Rule 12(b)(6) standard in Bell
Atlantic Corporation v. Twombly., 127 S.Ct. 1955,       Federal Rule of Civil Procedure 8 requires only that
167 L. Ed. 2d 929 (2007). Abrogating the standard       a "short and plain statement of the claim showing
established in Conley v. Gibson, 355 U.S. 41, 78 S.     that the pleader is entitled to relief . . . ." "[S]uch a
Ct. 99, 2 L. Ed. 2d 80, (1957), that "a complaint       claim requires a complaint with enough factual
should not be dismissed for failure to state a claim    matter (taken as true) to suggest that an agreement
unless it appears beyond doubt that the plaintiff can   was made." See Bell Atlantic, 127 S.Ct. at 1965.
prove no set of facts in support of his claim, which    In [*9] this 12(b)(6) motion, the Count accepts as
would entitle him to relief," the Supreme Court         true the Third Party Plaintiffs' allegations that they
now instructs that "[f]actual allegations must be       relied upon Pasricha to submit their Termination
enough to raise a right to relief above the             Agreement and Rose's licensing agreement to
speculative level." Bell Atlantic, 127 S.Ct at 1965.    Carlson, and he knew they were relying upon him
Although a court generally looks only to the alleged    to do so, but he did not do so, and, as a result of his
facts to determine whether dismissal is merited,        failure, they are liable to Carlson for liquidated
"[t]o resolve a 12(b)(6) motion, a court may            damages in the amount of $ 241,394.08.
properly look at public records, including judicial     The allegations of the complaint are supported by
proceedings, in addition to the allegations in the      the exhibit dated January 11, 2005 from Andi
complaint." S. Cross Overseas Agencies, Inc. v.         Putnam of Carlson Hotels Worldwide to Patel at
Wah Kwong Shipping Group Ltd., 181 F.3d 410,            Gokul Management which reads in part, "Enclosed
426 (3d Cir. 1999). Here, in addition to the facts      is the Termination Agreement . . . for your review .
alleged in the Third Party Complaint and its            . . . [I]f it meets with your approval, sign it and
exhibits, the Court will also consider the May 1,       return both executed copies to my attention. I will
 [*8] 2007 action filed by Carlson against GMI,         then present the agreement to Carlson together with
Patel, Rose and Lodhia and the June 21, 2007            the License Agreement for the new owner for

                                                                                              Exhibit 1, Page 5
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 4 of 4
                                  Main Document     Page 8 of 164


Carlson's signature and return to you one full-             that to the best of the person's knowledge,
executed copy." Thus, it appears that the return of         information, and belief, formed after an inquiry
the Termination Agreement by the Third Party                reasonable under the circumstances … [that]
Plaintiffs to Carlson was a condition precedent for         (2) the claims, defenses, and other legal
Carlson to accept Rose as the new franchisee. Thus,         contentions therein are warranted by existing
Pasricha's failure to remit the Termination                 law or by a nonfrivolous argument for the
Agreement to Carlson on behalf of the Third Party           extension, modification, or reversal of existing
Plaintiffs would have prevented [*10] conclusion            law or the establishment of new law . . . .
of any other licensing agreement that would have,
or could have, been made. For the purposes of the       In the Third Circuit, "the legal standard to be
motion to dismiss, the Court need not consider          applied when evaluating conduct allegedly
whether the Third Party Plaintiffs can ultimately       violative of Rule 11 is reasonableness under the
prevail against Pasricha.                               circumstances." Ford Motor Co. v. Summit Motor
                                                        Prod., Inc., 930 F.2d 277, 289 (3d Cir. 1991)
Even though the Third Party Plaintiffs were             (citations omitted). Reasonableness in the context
represented by their own counsel, and not by            of a Rule 11 inquiry has been defined as "an
Pasricha, in this particular action, under New Jersey   objective knowledge or belief at the time of the
law, an attorney owes a duty to a non-client where      filing of a challenged paper that the [*12] claim
the attorney know or should have known that the         was well grounded in law and fact." Id. "Generally,
non-client was relying on the attorney in his           sanctions are prescribed only in the exceptional
professional capacity. Here, the Third Party            circumstance where a claim or motion is patently
Plaintiffs' Complaint states that they relied on        unmeritorious or frivolous." Id. At this early stage
Pasricha's representation that he would remit the       of the litigation, it does not appear that the Third
Termination Agreement to Carlson on their behalf        Party Complaint is "patently unmeritorious." The
and he failed to do so. Thus, the Third Party           Third Party Plaintiffs have pleaded sufficient facts
Plaintiffs' Complaint against Pasricha has pleaded      and there is a basis in law to defeat the motion to
facts sufficient to withstand dismissal by apprising    dismiss. Thus, Pasricha's motion for Rule 11
Pasricha of their claims against him. The New           sanctions is denied.
Jersey law provides the ground upon which those
claims rest. The Third Party Complaint will not be      CONCLUSION
dismissed at this time.                                 The Third Party Plaintiffs have pleaded sufficient
Pasricha's Motion for Rule 11 Sanctions                 facts and law sufficient to withstand Pasricha's
                                                        12(b)(6) motion to dismiss and, therefore, his
In a separate motion, Pasricha alleges that the Third   motion will be denied. Because, at this early stage
Party Complaint is "frivolous, without legal basis      of the litigation, Pasricha has not shown the Third
and brought solely to harass", [*11] and Pasricha       Party Complaint to be patently unmeritorious,
seeks Rule 11 sanctions against the attorney for the    Pasricha's motion for sanctions, made pursuant to
Third Party Plaintiffs on the ground that he acted      Fed. R. Civ. P 11, will also be denied. An
unreasonably in filing the Complaint.                   appropriate order follows.

The Federal Rules of Civil Procedure in Rule 11(b), /s/ Dickinson R. Debevoise, U.S.S.D.J.
Representations to Court, provide that:
   [b]y presenting to the court (whether by Dated: August 13, 2007
   signing, filing, submitting, or later advocating)
   a pleading, written motion, or other paper, an      End of Document
   attorney or unrepresented party is certifying
                                                                                          Exhibit 1, Page 6
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document     Page 9 of 164




                        EXHIBIT 2
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                    Desc
                                  Main Document    Page 10 of 164


                                          Grant v. Bostwick
                    United States District Court for the Southern District of California
                                July 20, 2016, Decided; July 21, 2016, Filed
                                   CASE NO. 15-cv-874 WQH (BLM)

Reporter
2016 U.S. Dist. LEXIS 96078 *
JENNIFER GRANT, Plaintiff, v. HON. JEFFREY              On July 15, 2015, Defendant filed a motion to
BOSTWICK, Defendant.                                    dismiss. (ECF No. 9). On September 15, 2015,
                                                        Plaintiff filed a motion for a preliminary injunction
Prior History: Grant v. Bostwick, 2015 U.S. Dist.
                                                        to stay state probate proceedings pending the
LEXIS 144414 (S.D. Cal., Oct. 22, 2015)
                                                        resolution of this case. (ECF No. 15). On October
Counsel: [*1] Jennifer Grant, Plaintiff, Pro se,        22, 2015, the Court granted the motion to dismiss
Pacific Palisades, CA.                                  and denied the motion for a preliminary injunction
                                                        to stay probate proceedings. (ECF No. 23).
For Hon. Jeffrey Bostwick, Defendant: Susanne C
Washington, LEAD ATTORNEY, San Diego                    On November 3, 2015, Plaintiff filed a "Motion for
Superior Court, San Diego, CA.                          Altering the Judgment of Docket #23." (ECF No.
                                                        25). [*2] On January 13, 2016, the Court denied
Judges: WILLIAM Q. HAYES, United States                 Plaintiff's motion. (ECF No. 32).
District Judge.
                                                        On February 9, 2016, Plaintiff filed a motion for
Opinion by: WILLIAM Q. HAYES                            leave to file a First Amended Complaint. (ECF No.
                                                        33). On February 23, 2016, Defendant filed an
Opinion                                                 opposition. (ECF No. 34). On March 18, 2016, the
                                                        Court issued an Order granting the motion for leave
ORDER                                                   to file a First Amended Complaint. (ECF No, 36).
                                                        On March 23, 2016, Plaintiff filed a First Amended
HAYES, Judge:                                           Complaint, which became the operative pleading in
                                                        this case. (ECF No. 37).
The matters before the Court are: (1) the Motion for
Sanctions and Costs (ECF No. 38) filed by Plaintiff     On April 5, 2016, Plaintiff filed the motion for
Jennifer Grant, (2) the Motion to Dismiss First         sanctions and costs based on Defendant's
Amended Complaint (ECF No. 40) filed by                 opposition to the motion for leave to file an
Defendant Honorable Jeffrey Bostwick, and (3) the       amended complaint. (ECF No. 38). On April 7,
Ex Parte Application to Shorten Time (ECF No.           2016, Defendant filed the motion to dismiss. (ECF
48) filed by Plaintiff.                                 No. 40). On April 22, 2016, Defendant filed an
                                                        opposition to the motion for sanctions. (ECF No.
                                                        42). On the same day, Plaintiff filed an opposition
I. Background                                           to the motion to dismiss. (ECF No. 41). On April
On April 21, 2015, Plaintiff initiated this action by   29, 2016, Plaintiff filed a reply to the opposition to
filing the Complaint pursuant to 42 U.S.C. § 1983       the motion for sanctions and costs. (ECF No. 43).
alleging violations of her Fourteenth Amendment         On the same day, Defendant filed a reply to the
rights. (ECF No. 1).                                    opposition to the motion to dismiss. (ECF No. 44).

                                                                                            Exhibit 2, Page 7
    Case 8:18-ap-01168-SC            Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                     Page 2 of 7
                                     Main Document    Page 11 of 164


On May 27, 2016, with the Court's permission,                    Plaintiff tried to bring [to] Defendant's
Plaintiff filed a sur-reply to [*3] the motion to                attention . . . that not only was Rusty illegally
dismiss, (ECF No. 47).                                           acting as the administrative B section trustee . .
                                                                 but she and Larsen were 1) purposefully trying
On June 17, 2016, Plaintiff filed an ex parte                    to destroy the trust home and denying her
application to shorten time for decision on the                  access so that she was deprived for years of its
motion for sanctions and costs and the motion to                 enjoyment and use 2) had stolen from the trust
dismiss. (ECF No. 48).                                           home, 3) were acting beyond the duties
                                                                 permitted a trustee of section A 4) were
                                                                 misusing trust funds, 5) were violating the
II. Motion to Dismiss First Amended Complaint
                                                                 duties of care and loyalty . . . 6) and otherwise
                                                                 disobeying trust terms in a concentrated effort
A. Allegations of the First Amended Complaint                    to force the sale of the trust home . . . by
                                                                 bankrupting trust A so the home would end up
Plaintiff Jennifer Grant is a beneficiary of the                 in foreclosure abatement forcing its sale.
Schwichtenberg Revocable Family Trust ("trust"),
dated July 28, 1982, and is the trustee of the B             Id. ¶ 21.
subsection of the trust. (ECF No. 23 at ¶ 2).                    Between September 2012 and June 2013,
Defendant Jeffrey Bostwick is the judge presiding                Defendant [*5] had not only denied Plaintiff's
over the administration of the trust in San Diego                oral motion for a hearing to show cause on why
Superior Court's Central Probate Provision. Id. ¶ 7.             Rusty should not be removed but continually
"Defendant inherited Pro-Per Plaintiff's case . . . in           postponed calendering trial on the Remove
September 2012 . . . ." Id. ¶ 13. Upon the death of              Trustee Petition . . . . Defendant also ignored
Plaintiff's mother, "Rusty [Grant], no relation to               allegations in case management statements and
Plaintiff, was to become the trustee of section A of             denied numerous ex-partes filed by Plaintiff as
Plaintiff's parents' ABC inter-vivos trust . . . ." Id. ¶        'not urgent' despite clear and convincing
14. "With no legal authority, Rusty took over all                exhibits that accompanied the ex-parte
three sections of the trust the day Plaintiff's mother           documents providing that Plaintiff was being
died." Id. ¶ 15.                                                 injured by Rusty/Larsen in the manner
                                                                 described.
"Defendant lacked subject matter jurisdiction. Both
Plaintiff's parent's wills specifically state that their     Id. ¶ 24.
intention in creating the trust was NOT to subject           "Defendant denied Plaintiff of her liberty to assume
their assets to [*4] probate court." Id. ¶ 16.               the 'job' her parents had given her under the trust
     Rusty/Larsen's petition opened the case                 instrument" and "suspended Plaintiff . . . for
     purporting to be an internal affairs petition . . . .   hostility with her brother and Larsen." Id. ¶ 28.
     It was illegally plead due to: 1) lack of capacity      Plaintiff alleges that Defendant denied her the
     . . . as Rusty claimed capacity as trustee of the       "choice of appointment of successor trustees" and
     whole trust 2) limitations of the trust terms           "appointed a public administrator over all the trust
     regarding the duties accorded the trustee of            sections." Id. ¶ 29. Plaintiff alleges that Defendant
     section A post the last settlor's death, . . 3)         denied "Plaintiff her 14th amendment rights
     failure to meet the standards for proper                through the conduction of a biased courtroom." Id.
     pleading since its intent was to harass Plaintiff .     ¶ 32. Plaintiff alleges that after she regained
     ..                                                      trusteeship over the B and C sections of the trust,
Id. ¶ 18.                                                    "Defendant continued to act with bias and restrict
                                                                                                 Exhibit 2, Page 8
    Case 8:18-ap-01168-SC           Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                    Page 3 of 7
                                    Main Document    Page 12 of 164


Plaintiff's liberty to act as trustee by ignoring          proceedings." Id. at 40-41. Alternatively, Plaintiff
Plaintiff . . . ." Id. [*6] ¶ 39. Plaintiff alleges that   requests that the trial "be conducted by Defendant
Defendant failed to grant ex parte applications,           before the District Court" or "be conducted by the
refused to provide her with a hearing, and "ignored        Honorable William Q. Hayes in District Court." Id.
Plaintiff's protests over [a] violation of civil           at 41. Plaintiff requests similar relief with regard to
procedure." Id. ¶¶ 34, 40, 42.                             her request for attorney's fees. Id. at 41-42. Plaintiff
    Defendant, acting under color of law, has a            requests the Court to "arrange with the local district
    long history with a well established pattern of        attorney's and federal prosecutor's offices . . . for a
    abusing the power of his office to deny Plaintiff      hearing before a grand jury." Id. at 42.
    due process and equal protection of the law
    with the intent of depriving Plaintiff of the
    property to which she is legitimately entitled         B. Standard of Review
    under the trust instrument and her earnings and
                                                           Federal Rule of Civil Procedure 12(b)(6) permits
    savings while restricting her liberty to act as
                                                           dismissal for "failure to state a claim upon which
    trust named administrative trustee.
                                                           relief can be granted." [*8] Fed. R. Civ. P.
Id. ¶ 19.                                                  12(b)(6). Federal Rule of Civil Procedure 8(a)
                                                           provides: "A pleading that states a claim for relief
Plaintiff seeks declaratory and injunctive                 must contain . . . a short and plain statement of the
reliefunder 42 U.S.C. § 1983. Plaintiff seeks a            claim showing that the pleader is entitled to relief."
declaratory judgment that Defendant has violated           Dismissal under Rule 12(b)(6) is appropriate where
and continues to violate her Fourteenth Amendment          the complaint lacks a cognizable legal theory or
rights by: (1) conducting proceedings without              sufficient facts to support a cognizable legal theory.
personal or subject matter jurisdiction, (2) denying       See Balistreri v. Pacifica Police Dep't, 901 F.2d
Plaintiff a timely hearing on former trustee's             696, 699 (9th Cir. 1990).
alleged breaches of fiduciary duty and state crimes,
(3) appointing a temporary trustee, (4) acting             When considering a motion to dismiss, a court must
without jurisdiction to conduct proceedings on the         accept as true all "well-pleaded factual allegations."
temporary trustee's accounting/fee petition, (5)           Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.
acting without jurisdiction should Defendant               1937, 173 L. Ed. 2d 868 (2009). However, a court
attempt to hear any fee petitions [*7] by former           is not "required to accept as true allegations that are
trustees, and (6) denying Plaintiff due process by         merely conclusory, unwarranted deductions of fact,
refusing to hear her requests for attorney's fees and      or unreasonable inferences." Sprewell v. Golden
costs. Id. at 36-39. Plaintiff also seeks a declaratory    State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
judgment that Defendant "acted as an accessory             "In sum, for a complaint to survive a motion to
after the fact to prevent the former trustee, Rusty        dismiss, the non-conclusory factual content, and
Grant, from facing punishment for felony crimes.           reasonable inferences from that content, must be
Id. at 39.                                                 plausibly suggestive of a claim entitling the
                                                           plaintiff to relief." Moss v. U.S. Secret Serv., 572
With regard to injunctive relief, Plaintiff requests       F.3d 962, 969 (9th Cir. 2009) (quotations omitted).
the Court to "exercise supplemental jurisdiction"
over certain probate petitions and order Defendant         Rule 12(b)(1) of the Federal Rules of Civil
to either consolidate the petitions and immediately        Procedure allows a defendant to move for dismissal
set them for trial or make a record of the trial and       on grounds that the court lacks jurisdiction over the
provide it to Plaintiff and this Court, to enable this     subject matter. Fed. R. Civ. P. 12(b)(1). The burden
Court to "conduct a timely judicial review of the          is on the plaintiff to establish that the court has
                                                           subject matter jurisdiction over an action. Assoc. of
                                                                                                Exhibit 2, Page 9
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 4 of 7
                                  Main Document    Page 13 of 164


Medical Colleges v. United States, 217 F.3d 770,        relation to the matters at issue and are in the public
778-79 (9th Cir. 2000). In resolving an attack on a     record. See U.S. ex rel. Robinson Rancheria
court's jurisdiction, "the district court may review    Citizens Council, 971 F.2d at 248; Lee, 250 F.3d at
evidence beyond the complaint without converting        689. Defendant's request for judicial notice is
the motion to dismiss into a motion [*9] for            granted.
summary judgment." Safe Air For Everyone v.
Doyle, 373 F.3d 1035, 1039 (9th Cir. 2004). Issues
regarding subject matter jurisdiction may be raised     C. Contentions of the Parties
at any time, even on appeal, by motion or sua
                                                      Defendant moves to dismiss Plaintiff's Complaint
sponte by the court. Fed. R. Civ. P. 12(h)(3); Snell
                                                      with prejudice on the grounds that (1) this Court
v. Cleveland, 316 F.3d 822, 826-27 (9th Cir. 2002).
                                                      lacks jurisdiction under the probate exception
                                                      because the action in state court is properly under
C. Judicial Notice                                    the state probate court's jurisdiction, (2) Defendant
                                                      enjoys absolute judicial immunity against Plaintiff's
"As a general rule, a district court may not consider claim, (3) the Younger abstention doctrine bars this
any material beyond the pleadings in ruling on a action, (4) Eleventh Amendment immunity bars
Rule 12(b)(6) motion." Lee v. City of Los Angeles, Plaintiff's action against Defendant, and (5) the
250 F.3d 668, 688 (9th Cir. 2001). However, there First Amended Complaint fails to state sufficient
are "exceptions to the requirement that facts to state a cognizable claim against Defendant.
consideration of extrinsic evidence converts a
12(b)(6) motion to a summary judgment motion." Plaintiff contends that she is suing Defendant only
Id. Federal Rule of Evidence 201 provides that in his individual capacity for acts and omissions
"[t]he court may judicially notice a fact that is not committed as a judicial officer. Plaintiff contends
subject to reasonable dispute because it . . . is that Defendant's acts alleged in the First Amended
generally known within the trial court's territorial Complaint were non-judicial. Plaintiff contends,
jurisdiction; or . . . can be accurately and readily that she is not asking the Court to re-litigate
determined from sources whose accuracy cannot Defendant's previous rulings. Plaintiff contends that
reasonably be questioned." Fed R. Evid. 201(b). Defendant acted without jurisdiction and therefore
"[U]nder Fed.R.Evid. 201, a court may take judicial does not have immunity. Plaintiff [*11] contends
notice of 'matters of public record.'" Lee, 250 F.3d that the probate exception only applies to probate
at 689 (quoting Mack v. South Bay Beer Distrib., cases, not to civil rights cases in which the
798 F.2d 1279, 1282 (9th Cir.1986)). Courts may Defendant is a probate judge acting in a probate
take judicial notice of "proceedings in other courts, courtroom. Plaintiff contends that the probate
both within and without the federal judicial system, exception applies only to wills, not trusts. Plaintiff
if those proceedings have a direct relation to contends that Younger abstention does not apply
matters at issue." U.S. ex rel. Robinson Rancheria because the state does not have an interest in the
Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 case because Defendant is sued only in his
(9th Cir. 1992) (citation and internal quotations individual capacity.
omitted).

Defendant requests judicial notice of certain filings   D. Discussion
and orders from the probate case in which
                                                        Generally, "judges of courts of superior or general
Plaintiff's allegations against Defendant arose. The
                                                        jurisdiction are not liable in civil actions for their
documents [*10] requested to be noticed are
                                                        judicial acts . . . ." Stump v. Sparkman, 435 U.S.
proceedings in another court that have a direct
                                                        349, 355-56, 98 S. Ct. 1099, 55 L. Ed. 2d 331
                                                                                           Exhibit 2, Page 10
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 5 of 7
                                   Main Document    Page 14 of 164


(1978). "Judicial immunity is overcome in only two       actions are normal [*13] judicial functions
sets of circumstances. First, a judge is not immune      undertaken in state probate proceedings and arose
from liability for nonjudicial actions, i.e. actions     from interactions between the Plaintiff and
not taken in the judge's judicial capacity. . . .        Defendant in state probate court. Plaintiff has not
Second, a judge is not immune from actions,              alleged sufficient factual allegations to show that
though judicial in nature, taken in complete absence     Defendant acted "in complete absence of all
of all jurisdiction." Mireles v. Waco, 502 U.S. 9,       jurisdiction." See Mireles, 502 U.S. at 11. The First
11, 112 S. Ct. 286, 116 L. Ed. 2d 9 (1991).              Amended Complaint challenges actions by the
"[A]bsolute judicial immunity does not apply to          Defendant which are judicial in nature and taken in
non-judicial actions, i.e. the administrative,           an ongoing state proceeding within the state
legislative, and executive functions that judges . . .   probate court's jurisdiction.
may on occasion be assigned to perform." Duvall v.
County of Kitsap, 260 F.3d 1124, 1133 (9th Cir.         In Pulliam v. Allen, 466 U.S. 522, 104 S. Ct. 1970,
2001). The Court of Appeals for the Ninth Circuit       80 L. Ed. 2d 565 (1984), the Supreme Court held
has identified four factors relevant to resolving       that while judicial immunity bars actions against
whether a particular act is judicial in nature: [*12]   judges seeking monetary damages, "judicial
                                                        immunity is not a bar to prospective injunctive
     (1) the precise act is a normal judicial function; relief against a judicial officer acting in her judicial
     (2) the events occurred in the juduge's capacity." Id. at 541-42. After Pulliam, however,
     chambers; (3) the controversy centered around Congress narrowed the judicial immunity
     a case then pending before the judge; and (4) exception. Section 1983 provides that "in any
     the events at issue arose directly and action brought against a judicial officer for an act
     immediately out of-a confrontation with the or omission taken in such officer's judicial capacity,
     judge in his or her official capacity.             injunctive relief shall not be granted unless a
                                                        declaratory decree was violated or declaratory relief
Id. (quoting Meek v. County of Riverside, 183 F.3d was unavailable." 42 U.S.C. § 1983 (as amended by
962, 967 (9th Cir. 1999)). The inquiry focuses on Pub. L. 104-307, Title III, § 309(c), 110 Stat. 3852
whether the "nature and function of the act" is (Oct. 19, 1996)).
normally performed by a judge, "not the act itself."
Mireles, 502 U.S. at 13. [I]f only the particular act Plaintiff challenges actions taken by Defendant
in question were to be scrutinized, then any mistake Judge Bostwick in his judicial capacity in ongoing
of a judge in excess of his authority would become state probate proceedings seeking prospective
a 'nonjudicial' act, because an improper or injunctive [*14] relief under § 1983. In the Order
erroneous act cannot be said to be normally dismissing the original Complaint, the Court
performed by a judge." Id. at 12.                       concluded, "The Complaint fails to allege facts to
                                                        support the conclusion that the exception to judicial
The First Amended Complaint challenges the immunity from suit in a § 1983 action for
decisions of Defendant to proceed as the judge in injunctive relief—namely, violation of a
the pending probate case, to suspend Plaintiff as a declaratory decree or the unavailability of
trustee, and to appoint a Public Administrator as declaratory relief—would apply in this case." (ECF
temporary trustee, just as the original Complaint No. 23 at 6). In the First Amended Complaint,
did. Plaintiff also challenges Defendant's decision Plaintiff asserts that "injunctive relief is necessary
to timely hear Plaintiff's petitions and motions and because no declaratory decree is available that
Defendant's failure to rule in her favor. Each of would prevent Defendant continuing his pattern of
Defendant's decisions occurred within the scope of behavior that violates Plaintiff's 14th amendment
the ongoing state probate proceedings. Defendant's rights . . . ." (ECF No. 37 at 40). However, the First

                                                                                            Exhibit 2, Page 11
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 6 of 7
                                   Main Document    Page 15 of 164


Amended Complaint does not provide sufficient             courts from adjudicating rights that would interfere
facts to infer that no declaratory relief is available.   with the state probate court's administration of a
See Sprewell, 266 F.3d at 988 (a court is not             decedent's estate).
"required to accept as true allegations that are
merely conclusory, unwarranted deductions of fact,        The motion to dismiss the First Amended
or unreasonable inferences") (citation omitted);          Complaint with prejudice is granted. Plaintiff has
Moss, 572 F.3d at 969 ("for a complaint to survive        had an opportunity to amend her pleadings and has
a motion to dismiss, the non-conclusory factual           only alleged facts regarding Defendant's actions
content and reasonable inferences from that               that are covered by judicial immunity. The First
content, must be plausibly suggestive of a claim          Amended Complaint is dismissed with prejudice.
entitling the plaintiff to relief") (citation and
internal quotation marks omitted). To the extent
                                                          III. Motion for Sanctions and Costs
that Plaintiff seeks [*15] to challenge the decisions
Defendant has made in probate court proceedings,       Plaintiff contends that Defendant's counsel violated
Plaintiff is free to file an appeal with the CaliforniaFederal Rule of Civil Procedure 11(b) by making
Court of Appeal. The Court concludes that the First    statements in Defendant's opposition to the
Amended Complaint fails to allege facts to support     Plaintiff's motion for leave to file an amended
the conclusion that an exception to judicial           complaint (ECF No. 34) that intentionally
immunity applies in this case. The facts alleged in    attempted to mislead the court and by "presenting
the First Amended Complaint do not state a             background facts regarding previous rulings and
plausible claim for relief under § 1983.               Plaintiff's prayers out of context." (ECF No. 38-1).
                                                       Plaintiff contends that Defendant's counsel tried to
In the Order dismissing Plaintiff's original
                                                       commit fraud upon the Court with her arguments
Complaint, the Court concluded that the Younger
                                                       and citation to inapplicable caselaw.
abstention doctrine and the probate exception to
federal jurisdiction provided alternate grounds for Defendant contends that Plaintiff's motion should
dismissing Plaintiff's claim. (ECF No. 23 at 7). The be denied as procedurally improper because it was
Court concludes that Younger abstention and the filed after [*17] the Court ruled on the underlying
probate exception also provide grounds for motion for leave to file an amended complaint.
dismissing Plaintiff's First Amended Complaint. Defendant contends that the motion became moot
Plaintiff's claim is closely related to the issues when the Court issued its Order granting Plaintiff's
pending in the underlying state probate court motion to amend the Complaint. Defendant
proceeding. The relief requested would require the contends that the motion for sanctions is without
Court to determine issues that fall within the merit because all factual citations and legal
purview of the state probate court. The Court arguments made in the opposition were accurate
declines to interfere with ongoing judicial and made in good faith.
proceedings in state probate court. See New
Orleans Public Service, Inc. v. Council of City of "Rule 11 is intended to deter baseless filings in
New Orleans, 491 U.S. 350, 368, 109 S. Ct. 2506, district court and imposes a duty of 'reasonable
105 L. Ed. 2d 298 (1989) (holding that under inquiry' so that anything filed with the court is 'well
Younger abstention, federal courts should not grounded in fact, legally tenable, and not interposed
enjoin pending [*16] civil proceedings involving for any improper purpose.'" Islamic Shura Council
"orders that are uniquely in furtherance of the state of Southern California v. F.B.I., 757 F.3d 870, 872
courts' ability to perform their judicial functions"); (9th Cir. 2014) (quoting Cooter & Gell v. Hartmarx
Marshall v. Marshall, 547 U.S. 293, 126 S. Ct. Corp., 496 U.S. 384, 393, 110 S. Ct. 2447, 110 L.
1735, 164 L. Ed. 2d 480 (2006) (prohibiting federal Ed. 2d 359 (1990). "Motions for Rule 11 attorney's
                                                                                           Exhibit 2, Page 12
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 7 of 7
                                   Main Document    Page 16 of 164


fees cannot be served after the district court has       DATED: 7/20/16
decided the merits of the underlying dispute giving
rise to the questionable filing. This is because once    /s/ William Q. Hayes
the court has decided the underlying dispute, the        WILLIAM Q. HAYES
motion for fees cannot serve Rule 11's purpose of
judicial economy." Id. at 873 (citing Advisory           United States District Judge [*19]
Committee's Notes to the 1993 Amendments to
Rule 11 (noting that a party may not serve a motion
                                                           End of Document
for Rule 11 sanctions after "judicial rejection of the
offending contention")).

In this case, on February 9, 20016, Plaintiff filed
the motion for leave to file an amended complaint.
On February 23, 2016, Defendant filed the
opposition [*18] to the motion, which is the basis
for the motion for sanctions. On March 18, 2016,
the Court issued an Order granting the motion for
leave to amend. On April 5, 2016, Plaintiff filed the
motion for sanctions and costs. Because the motion
for sanctions was filed after the Court decided the
merits of the underlying motion for leave to amend
and after "judicial rejection" of the arguments made
in Defendant's opposition, the motion for sanctions
is denied. See Islamic Shura Council of Southern
California, 757 F.3d at 873 (reversing an order
granting a motion for sanctions where the motion
for sanctions was filed after the Court had ruled on
the motion underlying the dispute); Advisory
Committee's Notes to the 1993 Amendments to
Rule 11.


IV. Conclusion

IT IS HEREBY ORDERED that the motion to
dismiss (ECF No. 40) filed by Defendant
Honorable Jeffrey Bostwick is granted. The First
Amended Complaint is dismissed with prejudice.
The Clerk of the Court shall close the case.

IT IS FURTHER ORDERED that the motion for
sanctions and costs (ECF No. 38) is denied.

IT IS FURTHER ORDERED that the "Ex Parte
Motion to Shorten Time for a Decision on Dkt 38
& 40" (ECF No. 48) is denied as moot.


                                                                                          Exhibit 2, Page 13
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document    Page 17 of 164




                        EXHIBIT 3
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                              Desc
                                 Main Document    Page 18 of 164


                               In re Crystal Cathedral Ministries
       United States Bankruptcy Court for the Central District of California, Los Angeles Division
                      March 31, 2020, Decided; March 31, 2020, Filed and Entered
                                Case No. 2:12-bk-15665-RK, Chapter 11

Reporter
2020 Bankr. LEXIS 851 *; 2020 WL 1649619
In re: CRYSTAL CATHEDRAL MINISTRIES,
Debtor.                                               MEMORANDUM DECISION AND ORDER
                                                      ON MOTION OF RESPONDENT CAROL
Notice: NOT FOR PUBLICATION
                                                      MILNER FOR SANCTIONS UNDER
Subsequent History: Affirmed by Mahaffey v.           FEDERAL RULE OF BANKRUPTCY
Milner (In re Crystal Cathedral Ministries), 2021     PROCEDURE 9011 OR THE COURT'S
Bankr. LEXIS 1466 (B.A.P. 9th Cir., May 28,           INHERENT AUTHORITY AGAINST
2021)                                                 DEBTOR, CRYSTAL CATHEDRAL
                                                      MINISTRIES, AND DEBTOR'S COUNSEL
Counsel: [*1] For Crystal Cathedral Ministries, a
California non-profit corporation, dba MASCOM         Pending before the court is the Motion of Carol
Advertising, Debtor: Kavita Gupta, Gupta Ferrer,      Milner for Sanctions against Debtor Crystal
LLP, Newport Beach, CA; Jeannie Kim, Buchalter,       Cathedral Ministries and Debtor's Counsel pursuant
A Professional Corporation, San Francisco, Ca;        to Federal Rule of Bankruptcy Procedure 9011
Douglas L Mahaffey, Mahaffey Law Group, PC,           ("Bankruptcy Rule 9011")1 or the court's inherent
Newport Beach, CA; G Emmett Raitt, The Raitt          authority, filed on July 2, [*2] 2019 (the
Law FIrm, Irvine, CA; Nanette D Sanders,              "Sanctions Motion" or "Motion for Sanctions"),
Ringstad & Sanders, Irvine, CA; Marc J Winthrop,      Electronic Case Filing ("ECF") 2100. In this
Winthrop Couchot Golubow Hollander, LLP,              memorandum decision, the court refers to Carol
Newport Beach, CA.                                    Milner as "Milner," her counsel as "Movant's
                                                      Counsel," Crystal Cathedral Ministries as "CCM,"
For United States Trustee (SA), U.S. Trustee: Frank   and CCM's counsel as "Debtor's Counsel."
Cadigan, Santa Ana, CA.
                                                      In her Motion for Sanctions, Milner asserts that
For Committee of Creditors Holding Unsecured
                                                      CCM and Debtor's Counsel filed a frivolous
Claims, Creditor Committee: Christopher Minier,
                                                      Motion for an Order to Show Cause RE Contempt,
Ringstad & Sanders LLP, Newport Beach, CA;
                                                      ECF 2043 (the "Contempt Motion"), seeking to
Todd C. Ringstad, Irvine, CA; Nanette D Sanders,
                                                      hold her and her attorney, Harold J. Light ("Light"),
Ringstad & Sanders, Irvine, CA.
                                                      in contempt for allegedly violating the discharge
Judges: Robert Kwan, United States Bankruptcy         injunction in this bankruptcy case, without making
Judge.                                                a reasonable inquiry or having a legal or factual

Opinion by: Robert Kwan
                                                      1 Unless otherwise indicated, all chapter and section references are to
Opinion                                               the Bankruptcy Code, 11 U.S.C. §§ 101 - 1532. References to the
                                                      Federal Rules of Bankruptcy Procedure appear as "Bankruptcy Rule
                                                        ," and references to the Federal Rules of Civil Procedure appear as
                                                      "Civil Rule ."
                                                                                                    Exhibit 3, Page 14
        Case 8:18-ap-01168-SC               Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 2 of 76
                                            Main Document    Page 19 of 164


basis for the filing of the Contempt Motion.                           the law, ECF 2071 (the "CCM Trial Brief").
Specifically, Milner contends that her written                         Sanctions Motion, ECF 2100 at 15. Milner
objection to the issuance of an order to show cause                    contends that CCM's position in its Trial Brief
requested in the Contempt Motion, filed on June                        filed [*4] by Debtor's Counsel, arguing in the
12, 2018 (ECF 2050 and 2051) and the July 11,                          alternative that CCM never transferred ownership
2018 e-mail from Movant's Counsel to Debtor's                          of the subject property to Milner and that she must
Counsel, attaching a warning letter (the                               present evidence of her ownership of the property
"Bankruptcy Rule 9011 Warning Letter"), put                            at trial, was false and contradictory to its litigating
CCM and Debtor's Counsel on notice that the facts                      position taken in the State Court Action that she
and law established that a 2006 settlement                             owned the subject property. Id. Milner also asserts
agreement between Milner and CCM (the                                  that CCM through Debtor's Counsel falsely recited
"Settlement Agreement") was an enforceable [*3]                        California law as requiring a bill of sale to transfer
contract, which was no longer executory, and was                       property, misreading Hull v. Ray, 80 Cal.App. 284,
thus never rejected in CCM's bankruptcy case,                          251 P. 810 (1926), and wrongfully argued that there
which arguments showed that the Contempt Motion                        was no consideration for the transfer of the subject
lacked merit. Sanctions Motion, ECF 2100 at 14                         property to Milner, which CCM contended defeated
(citing inter alia, In re Parkwood Realty Corp., 157                   her claims. Id.
B.R. 687 (Bankr. W.D. Wash. 1993) and In re
Continental Country Club, Inc., 114 B.R. 763                           Milner further argues that the post-trial brief filed
(Bankr. M.D. Fla. 1990)). According to Milner, a                       by CCM through Debtor's Counsel presented
reasonable review of the Settlement Agreement                          additional frivolous arguments not warranted by
indicated that it was not an executory contract                        fact or law, ECF 2077 (the "CCM Post-Trial
which could be rejected by CCM in its bankruptcy                       Brief"). Sanctions Motion, ECF 2100 at 16. Milner
case. Id. at 13-14 (citing In re Robert L. Helms                       contends that Debtor's Counsel's claim at trial that
Construction & Development Company, Inc., 139                          Ninth Circuit authority supported the proposition
F.3d 702, 705 and n. 7 (9th Cir. 1998)). Milner also                   that Milner had an implied duty to inspect or
asserts that Debtor's Counsel, on behalf of CCM,                       "timely" retrieve the subject property, and his
erroneously claimed that the relevant date for                         subsequent failure to produce such authority in the
rejection or breach under 11 U.S.C. § 1141(b) was                      CCM Post-Trial Brief or retract the claim in the
the date the final decree was entered in the case, not                 same brief, amounted to a frivolous legal [*5]
the "effective date of the plan." Id. at 14. Milner                    argument. Id.
further asserts that CCM ignored the Ninth Circuit's                   Milner thus argues in the Sanctions Motion that the
decisions in In re Ybarra, 424 F.3d 1018 (9th Cir.                     court may impose sanctions against Debtor's
2005) and In re Taggart, 888 F.3d 438 (9th Cir.                        Counsel and CCM pursuant to Bankruptcy Rule
2018)2 , and wrongfully contended that she violated                    9011 or the court's inherent authority because the
the discharge injunction by filing an answer in a                      Contempt Motion, CCM Trial Brief, and CCM
state court action commenced by CCM against her                        Post-Trial Brief included arguments not warranted
in November 2017 (the "State Court Action"). Id. at                    by fact or law, and the Contempt Motion was filed
14-15.                                                                 by CCM to "harass Ms. Milner in an . . . attempt . .
Milner contends that Debtor's Counsel and CCM                          . to persuade her to release CCM from any and all
filed a trial brief in support of the Contempt Motion                  damage claims that she may have against CCM and
that advanced false factual arguments and misstated                    Crystal Cathedral for their failure to properly store
                                                                       her property." Id. at 17.

2 TheNinth Circuit's decision in In re Taggart was later vacated and   On August 28, 2019, CCM filed its opposition to
remanded, 587 U.S. , 139 S. Ct. 1795, 204 L.Ed. 2d 129 (2019).
                                                                                                          Exhibit 3, Page 15
    Case 8:18-ap-01168-SC              Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                       Page 3 of 76
                                       Main Document    Page 20 of 164


the Sanctions Motion, arguing that the Sanctions                untimely under Islamic Shura Council of Southern
Motion was untimely and failed to demonstrate                   California v. F.B.I., 757 F.3d 870 (9th Cir. 2014),
sanctionable conduct by CCM under Bankruptcy                    and that Bankruptcy Rule 9011 sanctions are
Rule 9011. CCM Opposition to Sanctions Motion,                  precluded because Milner failed [*7] to satisfy the
ECF 2114. CCM argued that Milner failed to                      "safe harbor" requirement of Bankruptcy Rule
trigger the 21-day "safe harbor" under Bankruptcy               9011(c)(1)(A). Id. at 7-8. Additionally, Debtor's
Rule 9011(c)(1)(A), and, citing Islamic Shura                   Counsel asserted that the court could not exercise
Council of Southern California v. F.B.I., 757 F.3d              its inherent authority to sanction because
870 (9th Cir. 2014), that the Sanctions Motion was              Bankruptcy Rule 9011 expressly covered all of the
untimely because the court already adjudicated the              alleged misconduct and that his conduct did not
Contempt Motion. CCM Opposition to Sanctions                    reach the threshold for a finding of bad faith. Id. at
Motion, ECF 2114 at 10-12. CCM also argued that                 9-10, 12.
because it was represented by legal counsel,
Debtor's Counsel, monetary sanctions pursuant to                CCM and Debtor's Counsel each made a counter-
Bankruptcy Rule 9011(b)(2)—those related to                     request for sanctions against Milner for filing the
claims allegedly not warranted by law—cannot be                 Sanctions Motion. CCM Opposition to Sanctions
imposed [*6]      against CCM.3Id. at 15-17.                    Motion, ECF 2114 at 27-28; Debtor's Counsel
Alternatively, CCM asserted that Milner did not                 Opposition to Sanctions Motion, ECF 2120 at 14.
present evidence of specific conduct indicating an              On September 11, 2019, Milner filed a reply
"improper purpose" behind the filing of the                     addressing these oppositions of CCM and Debtor's
Contempt Motion. Id. at 19. CCM asserted that any               Counsel. Milner Reply to CCM and Debtor's
of Milner's contentions that might be construed as              Counsel Oppositions, ECF 2121. Milner argued
evidencing its specific conduct were based on                   that the Sanctions Motion was timely pursuant to
claims under Bankruptcy Rule 9011(b)(2), which                  Bankruptcy Rule 9011 because CCM and Debtor's
provision does not apply to represented parties in              Counsel had allegedly waived any objections to the
their individual capacities. Id. at 20-23. CCM also             21-day "safe harbor" under Bankruptcy Rule 9011
argued that sanctions under the court's inherent                by signing a stipulation dated July 15, 2019, the
authority are without merit because Milner failed to            Bankruptcy Rule 9011 Warning Letter from
demonstrate bad faith on its part because it relied             Movant's Counsel to Debtor's Counsel satisfied the
on counsel in filing the Contempt Motion, which                 safe harbor of Bankruptcy Rule 9011, alternatively,
was a pleading supported by law. Id. at 24.                     the Contempt Motion was essentially the filing of a
Debtor's Counsel filed a separate opposition to the bad faith petition not requiring compliance with the
Sanctions Motion on August 28, 2019, arguing that Bankruptcy Rule 9011 safe harbor, the Sanctions
the requested relief in the Sanctions Motion should Motion was filed "as soon as practicable," and the
be denied on numerous grounds. Debtor's Counsel court's [*8] inherent authority to sanction is not
Opposition to Sanctions Motion, ECF 2120. First, limited by a procedural safe harbor or similar
Debtor's Counsel argued that because no motion to considerations. Milner Reply to CCM and Debtor's
reopen the bankruptcy case was filed by Milner, the Counsel Oppositions, ECF 2121 at 5-6. Milner also
Sanctions Motion should be denied in its entirety. made the further arguments that CCM and Debtor's
Id. at 6. Debtor's Counsel also made the same Counsel acted in bad faith, asserting that he failed
arguments as CCM: that the Sanctions Motion was to independently investigate the facts or law before
                                                                filing the Contempt Motion and that CCM pursued
                                                                the Contempt Motion for the improper purpose of
3 Bankruptcy Rule 9011(c)(2)(A) states: "Monetary sanctions may intimidating and harassing Milner. Id. at 7, 11.
not be awarded against a represented party for a violation of
subdivision (b)(2)."
                                                                                                   Exhibit 3, Page 16
     Case 8:18-ap-01168-SC                    Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                              Page 4 of 76
                                              Main Document    Page 21 of 164


The court conducted a hearing on the Sanctions                            contends that Debtor's Counsel             should       be
Motion on September 18, 2019. At the hearing,                             sanctioned based on his purported
Milner requested leave of court to file supplemental
briefing and evidence in support of the Sanctions                             (i) frivolous [*10] filing of the OSC Motion
Motion.4 Debtor's Counsel and CCM orally                                      for the improper purpose of pressuring her to
objected to this request, and the court, after hearing                        sign a release of claims before she could
argument on the objections, overruled the                                     inspect her property, (ii) knowing submission
objections and granted the request of Milner for                              of his false declaration in support of a motion
supplemental briefing and evidence. On September                              for a continuance, (iii) knowing submission of
24, 2019, CCM filed and served a formal written                               the false and contradictory testimony of Gwen
objection to the "order" (i.e., the court's oral ruling                       Myers at trial, and (iv) presentation of false and
of September 18, 2019) allowing Milner to file                                misleading legal arguments at trial, all of which
"amended" or further briefing or evidence. CCM                                were intended to mislead the Court[.]
Objection to Order Allowing Milner to File                                Id. at 14. As to CCM, Milner argues that the court
"Amended" or Further Briefing or Evidence in                              should impose sanctions under its inherent
Support of the [*9] Motion for Sanctions, ECF                             authority because "CCM supported the introduction
2124. On September 27, 2019, Milner filed and                             of the perjurious declaration of Ms. Myers and the
served a reply to CCM's renewed objection. Milner                         making of frivolous factual and legal arguments to
Response to Objection of CCM to Supplemental                              the Court." Id. at 19. According to Milner, CCM's
Briefing, ECF 2125. On October 10, 2019, Debtor's                         choosing to sue both her and her state court
Counsel filed a joinder in CCM's renewed                                  attorney, Light, for contempt can only be viewed as
objection. Joinder to CCM Objection to Order                              a blatant attempt to intimidate and coerce her into
Allowing Supplemental Briefing, ECF 2126. The                             signing a release of all claims against CCM before
court overruled the renewed objections to                                 she could inspect her property. Id. at 19.
supplemental briefing filed by CCM and Debtor's
Counsel by order entered on November 12, 2019.                            On December 2, 2019, CCM filed its Response to
ECF 2129.                                                                 Milner's Supplemental Memorandum, which
                                                                          argued that its conduct did not rise to the level of
Pursuant to the court's oral ruling of September 18,                      bad faith—there was no evidence of recklessness
2019, which permitted supplemental briefing and                           and improper purpose or harassment—and that
evidence,     Milner     filed    a     Supplemental                      Milner conceded that [*11] her Bankruptcy Rule
Memorandum in support of the Sanctions Motion                             9011 claim was futile. CCM Response to
on October 25, 2019 (the "Supplemental                                    Supplemental Memorandum, ECF 2131 at 16-18.
Memorandum").            Milner         Supplemental                      Debtor's Counsel filed a separate Brief in
Memorandum re Bad Faith, ECF 2127. In her                                 Opposition       to      Milner's      Supplemental
Supplemental Memorandum, Milner argues that the                           Memorandum. Debtor's Counsel Opposition to
court's inherent sanctioning power is not displaced                       Supplemental Memorandum, ECF 2133. In Debtor's
by Bankruptcy Rule 9011, id. at 5-6, and the bad                          Counsel's opposition, he argued, as CCM did, that
faith conduct of Debtor's Counsel and CCM merits                          Bankruptcy Rule 9011 should not be displaced by
the imposition of sanctions under the court's                             the court's inherent authority to sanction and
inherent authority, id. at 14 and 19. Milner                              asserted that he made legal arguments regarding the
                                                                          executory nature of the Settlement Agreement,
                                                                          claim preclusion, waiver, and the purported
4 Audio    Recording, September 18, 2019, Sanctions Motion Hearing
                                                                          nontransfer of the subject property in good faith. Id.
at 12:59-1:01 p.m. ("We thought this was sufficient, but obviously it
isn't. . . . Can we have a briefing schedule so we can go ahead . . .")   at 5-16.
(Movant's Counsel); see also id. at 1:04-1:09 p.m.
                                                                                                             Exhibit 3, Page 17
     Case 8:18-ap-01168-SC                 Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                           Page 5 of 76
                                           Main Document    Page 22 of 164


On December 16, 2019, Milner filed replies to                         201.05 (online ed., October 2019 update). In
CCM's supplemental briefing, ECF 2135, and                            particular, the court finds that its Memorandum
Debtor's Counsel's supplemental briefing, ECF                         Decision on Debtor's Motion for Issuance of Order
2136. In her reply to CCM's opposition, Milner                        Directing [*13] Carol Milner and Harold J. Light,
argued that CCM has engaged in litigation for the                     Esq. to Show Cause Why They Should Not Be
purpose of harassing her into releasing her claims                    Held In Contempt (FRBP 9020); And For Damages
related to the subject property, and CCM allowed                      and Attorneys' Fees For Intentionally Violating the
Debtor's Counsel to file the allegedly fraudulent                     Permanent Injunction, filed and entered on
declaration of Gwen Myers. Reply to CCM                               November 2, 2018, ECF 2079 (the "Memorandum
Supplemental Opposition, ECF 2135 at 3-6. In her                      Decision"), along with the papers and evidence
reply to Debtor's Counsel's opposition, Milner                        underlying that decision, are integral to
argued that the authority in Chambers v. NASCO,                       adjudication of the Sanctions Motion. Accordingly,
Inc., 501 U.S. 32, 111 S. Ct. 2123, 115 L. Ed. 2d 27                  the court discusses the Memorandum Decision and
(1991) allows the federal courts to use their                         the record in that proceeding below.
inherent authority to sanction even when
other [*12] federal rules may allow sanctions for                     Having considered all the oral and written
similar conduct. Reply to Debtor's Counsel                            arguments of the parties and the other papers and
Supplemental Opposition, ECF 2136 at 5. Milner                        pleadings filed relating to this matter, the court
also contended that the filing of the Contempt                        rules as follows.
Motion was in bad faith because, among others,
Debtor's Counsel ignored controlling Ninth Circuit
                                                                      I. JURISDICTION
authority. Id. at 7.5 Additionally, Milner argued that
Debtor's Counsel's significant reliance on the                        This court has jurisdiction over this contested
statements and positions of CCM's prior attorneys                     matter pursuant to 28 U.S.C. §§ 1334(b) and
was objectively unreasonable, the exhibits Debtor's                   157(b)(2)(A).
Counsel included with his supplemental brief were
either unauthenticated or already filed, and his
submission of the allegedly fraudulent declaration                    II. BACKGROUND
of Gwyn Myers all demonstrate bad faith. Id. at 7-
13.
                                                                      A. Milner's Play, the 2006 Settlement
Regarding resolution of this Motion for Sanctions,                    Agreement, and the CCM's Bankruptcy
the court may and does take judicial notice of its
files and records under Federal Rule of Evidence                      The background of the Sanctions Motion originates
201. In re Clark, 525 B.R. 442, 449 n.8 (Bankr. D.                    in the 1990s when Milner wrote a play entitled
Idaho 2015), aff'd, 2016 Bankr. LEXIS 984, 2016                       "Glory of Creation" (the "Play"). Memorandum
WL 1377807 (9th Cir. BAP 2016) (taking judicial                       Decision, ECF 2079 at 4. In 2003, CCM and Milner
notice of papers filed on its docket and noting,                      began negotiations regarding staging the Play on
"papers filed in a bankruptcy case by a debtor under                  CCM's church campus beginning in the summer of
penalty of perjury also have evidentiary                              2005. Id. According to CCM, it incurred almost
significance under Fed. R. Evid. 801(d)"); see also,                  $10 million in expenses by purchasing the subject
Barry Russell, Bankruptcy Evidence Manual, §                          property [*14] for the Play (the "property," the
                                                                      "subject property," or the "Play Property").6CCM

5 Milneragain cited to In re Taggart, 888 F.3d 438 (9th Cir. 2018),
vacated and remanded, 587 U.S. , 139 S. Ct. 1795, 204 L.Ed. 2d        6 In
                                                                        making this assertion, CCM relied upon the Declaration of Gwyn
129 (2019) and In re Ybarra, 424 F.3d 1018 (9th Cir. 2005).           Myers, who was a board member of CCM in 2006 and later chief
                                                                                                               Exhibit 3, Page 18
     Case 8:18-ap-01168-SC                     Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                               Page 6 of 76
                                               Main Document    Page 23 of 164


Trial Brief, ECF 2071 at 3. Thereafter, a dispute                           Play; (3) Claim No. 337-1 asserting an
arose between CCM and Milner after CCM notified                             administrative claim of $83,608.92 for breach of an
Milner that it would not be staging the Play in 2006                        oral pre-petition employment contract for post-
or beyond. Memorandum Decision, ECF 2079 at 4.                              petition services as CCM's "Director of Brand
CCM and Milner began negotiations of an                                     Development and Intellectual Property"; and (4)
agreement to resolve their disputes related to the                          Claim No. 342-1 asserting an administrative claim
Play, and on or about July 8, 2006, CCM and                                 for an unknown amount based on other alleged
Milner entered into the Settlement Agreement to                             copyright infringement relating to the Play. Milner
resolve their disputes. Id. The Settlement                                  withdrew Claim Number 243-2 as it related to the
Agreement recited that "various disputes and                                copyright infringement claim and Claim Numbers
controversies have broken out between [CCM] and                             336-1 and 342-1 in their entirety. Notice of
[Milner], all of which disputes and controversies                           Withdrawal of Proofs of Claim and Administrative
the parties intend to and do hereby agree to fully                          Expense Claims, ECF 1262. The court allowed in
and finally settle and resolve the same in                                  part Milner's Claim Number 243-2 for a housing
accordance with the terms and conditions set out"                           allowance based on a [*16] concession of the plan
in the Settlement Agreement. Id. at 4-5. The                                agent and disallowed the remainder of the claim
Settlement Agreement provided for a release of                              and the entirety of her Claim Number 337-1 based
claims by CCM against Milner and Milner against                             on breach of the oral pre-petition employment
CCM, settlement payments from CCM to Milner,                                contract with CCM, which is not related to the
and the storage by CCM of various physical                                  Settlement Agreement. Memorandum Decision on
property assets belonging to Milner. Id. at 4-5.                            Motion of Plan Agent and Reorganized Debtor for
Much of this property is still being stored by CCM                          Judgment on Partial Findings re: Objections to
for Milner. Jacobson Declaration, Contempt                                  Claims, ECF 1386 at 47-53.
Motion, ECF 2043 at 23-25.
                                                                            On December 12, 2011, the court entered its order
On October 18, 2010, CCM initiated this                                     confirming the Second Amended Chapter 11 Plan
bankruptcy case by filing a voluntary petition for                          Filed by the Official Committee of Creditors
relief under Chapter 11 of the Bankruptcy Code, 11                          Holding Unsecured Claims as Modified at
U.S.C. ECF 1. Milner filed four proofs of claim in                          Confirmation Hearing (the "Plan"). Plan
CCM's bankruptcy case: (1) Claim No. 243-1,                                 Confirmation Order, ECF 841; see also Second
amended by Claim No. 243-2, asserting a claim of                            Amended Chapter 11 Plan, ECF 812. On April 27,
$10,615 for "housing allowance and copyright                                2012, the court entered an order establishing an
infringement"; (2) Claim No. 336-1 asserting an                             Effective Date of the Plan of May 1, 2012 (the
administrative claim for an unknown amount based                            "Effective Date"). Order Establishing Plan
on alleged copyright infringement relating to the                           Effective Date, ECF 1105; see also Notice of Plan
                                                                            Effective Date, ECF 1108. On May 20, 2016, upon
                                                                            CCM's motion, and having determined that the Plan
restructuring officer during CCM's bankruptcy case. Declaration of
Gwyn Myers, ECF 2068 at 2 (¶¶ 3-4). However, at trial the court
                                                                            was fully implemented, the court entered a Final
sustained Milner's objection to testimony as to the asserted $13            Decree Closing Case, ECF 2028.
million loss that CCM incurred in putting on the Play.
Evidentiary [*15] Hearing Transcript, September 20, 2018, ECF
2095 at 304-305. The statements regarding the financing of the Play         B. CCM's State Court Action and Motion for
provide information as to what the parties contend was involved in
the dispute between CCM and Milner, resulting in the Settlement
                                                                            Contempt
Agreement, and are relevant to the defense of CCM and its attorney,
Debtor's Counsel, that they did not act in bad faith. Milner in her trial
                                                                            On November 7, 2017, CCM and its affiliate, The
testimony acknowledged that CCM spent $9 million in expenses in             Crystal Cathedral, represented by Debtor's [*17]
acquiring property for the Play. Id. at 304.
                                                                                                             Exhibit 3, Page 19
     Case 8:18-ap-01168-SC                   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                             Page 7 of 76
                                             Main Document    Page 24 of 164


Counsel, filed the State Court Action: a Complaint                       parties' differences regarding the production of the
for: (1) Declaratory Relief; and (2) Injunctive                          Play, that it stored various physical properties
Relief (the "State Court Complaint") against Milner                      belonging to Milner, that the remaining stored
in the Superior Court of California for the County                       property occupied several large box trailers owned
of Orange, Case Number 30-2017-00954144-CU-                              by CCM, that CCM had submitted the Plan in its
MC-CJC. State Court Complaint, Exhibit A to                              bankruptcy case on or about November 23, 2011,
Debtor's Request for Judicial Notice, ECF 2044 at                        which plan of reorganization included a provision
4-115. CCM's State Court Complaint7 alleged two                          specifically addressing "Assumption/Rejection of
claims for relief, one for declaratory relief and one                    Executory Contracts and Unexpired Leases" that
for injunctive relief. CCM's declaratory relief claim                    stated: "Any contracts not designated for
sought a judicial determination that the relationship                    assumption [*19] or rejection at or before the
of a gratuitous bailment was created between CCM                         Confirmation Hearing, shall be deemed rejected as
and Milner, that this gratuitous bailment                                of the Effective Date," that this plan provision
relationship terminated and that CCM has no                              applied to the Settlement Agreement of July 8,
continuing obligation to store and maintain Milner's                     2006 between CCM and Milner as the Settlement
personal property items. State Court Complaint,                          Agreement "was not Accepted specifically in the
Exhibit A to Debtor's Request for Judicial Notice,                       Plan," that the bankruptcy court entered its order
ECF 2044 at 8-9 (¶¶ 24-29). CCM in its declaratory                       confirming the Plan, that the bankruptcy court's
relief claim alternatively requested that if the state                   plan confirmation order resulted in a rejection and
court determined that the Settlement Agreement                           discharge of the Settlement Agreement between
between CCM and Milner, referred to by CCM as                            CCM and Milner, which order terminated CCM's
"the subject rejected executory contract," still                         duty to comply with the agreement and relieved it
created "any rights and obligations between the                          of any and all obligations to any future performance
parties," the state court determine that the contract                    under the Settlement Agreement "to store any of
did "not include [*18] any obligation for CCM to                         the equipment of" Milner, "if such an obligation
store [Milner's property] indefinitely," interpreting                    ever existed," that after the Settlement Agreement
the language of the Settlement Agreement that                            was rejected and discharged in the bankruptcy case,
"CCM will keep all goods in the same condition as                        the relationship between CCM and Milner "became
they were at the end of the '05 Season" to allow it                      one of a gratuitous bailment" as codified by
to declare the termination of any storage                                California Code of Civil Procedure §1847(b) in that
arrangement. Id. at 9 (¶ 30). CCM's injunctive relief                    Milner "deposited her personal property with CCM
claim sought a mandatory injunction compelling                           without CCM ever receiving consideration for
Milner to remove her items from its premises, or,                        storing the property beyond the mere possession of
alternatively, allowing CCM to dispose of Milner's                       [Milner's] deposit," and that the bailment
items with reasonable costs of storage and disposal                      terminated when CCM gave notice of its
to be reimbursed by Milner to CCM. Id. at 9 (¶¶ 31-                      termination to Milner [*20] by a letter sent by
34).                                                                     CCM's out of state counsel in Oklahoma on April
                                                                         19, 2017. State Court Complaint, Exhibit A to
In support of its two claims for relief in the State                     Debtor's Request for Judicial Notice, ECF 2044 at
Court Complaint, CCM alleged that it had entered                         5-8 (¶¶ 7-23).
into the Settlement Agreement to resolve the
                                                                         Thus, in its State Court Complaint, CCM's theory
                                                                         for declaratory and injunctive relief terminating its
7 Although CCM's affiliate, The Crystal Cathedral, was a plaintiff       contractual obligations to store Milner's property
with CCM in the State Court Action, it was not a party to this           under the Settlement Agreement was that such
contested matter, and the court refers to the State Court Complaint as
CCM's.
                                                                         obligations were terminated as a result of the entry
                                                                                                           Exhibit 3, Page 20
     Case 8:18-ap-01168-SC                Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                          Page 8 of 76
                                          Main Document    Page 25 of 164


of the bankruptcy court's order confirming the Plan                  the trailers as is, where is, and she would take
that included a plan provision which rejected                        possession of them in their entirety with all the
executory contracts not specifically designated for                  contents." Exhibit 3 to Debtor's Counsel
assumption or rejection at or before the plan                        Declaration attached [*22] to Contempt Motion,
confirmation hearing, and that the Settlement                        ECF 2043 at 44. By offering Milner ownership of
Agreement was not so designated. CCM in its                          the storage trailers themselves, the implicit
allegations in the State Court Complaint admitted                    assumption in CCM's settlement offer was that the
that it entered into the Settlement Agreement and                    contents of those trailers, namely, the property
did not dispute its execution, that it had contractual               stored inside, already belonged to Milner, which
obligations under the Settlement Agreement to                        was consistent with CCM's allegations in the State
store Milner's property from the Play, and that it                   Court Complaint that it was storing Milner's
did not dispute Milner's ownership of the property.8                 property.
CCM's theory of relief in the State Court Complaint
was premised on the assumption that the Settlement                   On February 28, 2018, Milner, represented by
Agreement between it and Milner was an executory                     Light, filed an answer to the State Court Complaint
contract, as the allegations [*21] of paragraphs 14-                 (the "Answer"). Answer, Exhibit B to Debtor's
16 and 30 refer to executory contracts. Paragraphs                   Request for Judicial Notice, ECF 2044 at 117-125.
14-16 refer to CCM's plan of reorganization,                         In the Answer, Milner denied the allegations of the
specifically addressing the assumption and                           State Court Complaint and asserted twenty-one
rejection of executory contracts and unexpired                       affirmative defenses. Id. The twenty-one
leases and alleging that the Settlement Agreement                    Affirmative Defenses included: (1) Failure to State
was "not Accepted [i.e., assumed]." State Court                      a Claim, (2) Detrimental Reliance, (3) Intentional
Complaint, Exhibit A to Debtor's Request for                         and/or      Negligent       Misrepresentation     and
Judicial Notice, ECF 2044 at 6 (¶¶ 14-16).                           Concealment, (4) Plaintiff's Acts and Omissions,
Paragraph 30 refers to the Settlement Agreement as                   (5) Intentional or Negligent Misconduct of Third
"the subject rejected executory contract," but no                    Parties, (6) Contractual Obligations Not
allegation of the complaint specifically alleges that                Extinguished, (7) Obligation to Maintain
the Settlement Agreement was an executory                            Defendant's Property, (8) Failure to Allow
contract or how it was executory. Id. at 9 (¶ 30).                   Reasonable Access to Property, (9) Acts and
                                                                     Omissions of a Party's Agents, (10) Acts and
On February 15, 2018, Debtor's Counsel sent a                        Omissions      of     Plaintiffs'   Principals,  (11)
letter by email to Milner's counsel in the State                     Laches, [*23] (12) Estoppel, (13) Waiver, (14)
Court Action, Light, setting forth a settlement                      Unclean Hands, (15) In Pari Delicto, (16) Offset,
proposal on behalf of CCM. By the proposed                           (17) Failure to Mitigate, (18) Plaintiffs Not Real
settlement, CCM would offer Milner "actual                           Parties In Interest, (19) Plaintiffs Lack Capacity to
ownership of the storage trailers themselves" to                     Maintain Action, (20) Breach of Duty to Redeliver
resolve the State Court Action with "a mutually                      Defendant's Property, and (21) Failure to Comply
acceptable general release and settlement                            with Statutory/Common Law Duties of Bailee. In
agreement[,]" but that she would have to "accept                     Milner's Sixth Affirmative Defense - "Contractual
                                                                     Obligations Not Extinguished," she directly
8 Although
                                                                     contravened CCM's theory of relief in alleging that
            CCM in the State Court Complaint in paragraphs 25 and
29 referred to the "CCM items," CCM otherwise referred to the
                                                                     "Plaintiffs' contractual obligations were not
property as property belonging to Milner, i.e., "various physical    extinguished in bankruptcy proceedings." Id. at
properties belonging to Defendant [Milner]," "her personal           119.
property," "her property" and "her items," and none of CCM's
allegations in the State Court Complaint made a claim of ownership   On Monday March 19, 2018, Debtor's Counsel sent
of this property.
                                                                                                       Exhibit 3, Page 21
      Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 9 of 76
                                   Main Document    Page 26 of 164


an email message to Milner's counsel, Light, stating      rejected in the bankruptcy case, as discussed herein.
that he (Debtor's Counsel) was working on an "ex-         The implicit assumption in the statement in
parte" to be noticed for "this Thursday" to have the      Debtor's Counsel's email regarding Milner's
state court rule that "by filing an answer that claims    property, that "[t]he permanent injunction
that [Milner] has ownership rights, notwithstanding       terminated her ownership," was that Milner
the bankruptcy plan confirmation order, she is            previously owned the property which was
violating the permanent injunction. The law on            transferred to her by the Settlement Agreement.
concept that a plan confirmation order is res             Exhibit 5 to Debtor's Counsel Declaration attached
judicata [sic] as to any creditor claim, filed or         to Contempt Motion, ECF 2043 at 56. Thus, CCM's
unfiled, is very compelling. [See e.g. Trulis v.          position asserted by Debtor's Counsel in this email
Barton (9th Cir. 1995) 107 F3d 685, 691; In re            was not that Milner never owned the property
Chattanooga Wholesale Antiques, Inc. (6th Cir.            because there was no valid transfer from the
1991) 930 F2d 458, 463; In re Maxwell                     Settlement Agreement, but that Milner owned the
Communication Corp. (2nd Cir. 1996) 93 F3d                property, and her ownership was somehow
1036, 1044.]." Exhibit 5 to Debtor's Counsel              terminated by the plan confirmation order. There is
Declaration attached to Contempt Motion, ECF              nothing in Debtor's Counsel's email that sets forth
2043 at 56. [*24] Debtor's Counsel further stated         the legal authority that terminated the transfer of
in this email message:                                    property to Milner under the Settlement
     Once she understands this, or if necessary is        Agreement, and his proposition is simply
     educated by the Court, even though my clients        unfounded as he never provided any valid legal
     could dispose of the property under the              authority for such a proposition in this matter.
     protection of the permanent injunction, they are
     still willing to circulate a release. After your     On March 30, 2018, Milner's counsel, Light, sent a
     client signs it, she can then come and retrieve      letter to Debtor's Counsel by email and regular mail
     the property. The major issue in logic between       in response to Debtor's Counsel's email message of
     us, is your use of the phrase 'her property'. The    March       19,     2018     and     a    telephone
     permanent       injunction     terminated      her   conversation [*26] that Light and Debtor's Counsel
     ownership. Is she ready to sign a release? If        had on March 29, 2018. Exhibit 6 to Debtor's
     not, I will look forward to your opposition.         Counsel Declaration attached to Contempt Motion,
                                                          ECF 2043 at 58-59. As recited in this letter, Light
Id.                                                       stated that Debtor's Counsel said in this telephone
                                                          conversation that he (Debtor's Counsel) intended to
Apparently, what Debtor's Counsel meant by                file a motion to strike Milner's answer to the State
working on an "ex-parte" was an application for a         Court Complaint on grounds that the affirmative
temporary restraining order to be heard on an ex          defenses purportedly violate the discharge
parte basis relating to CCM's injunctive relief claim     injunction in CCM's bankruptcy case and that he
in the State Court Complaint, which would be              (Debtor's Counsel) had reserved a May 20, 2018
considered and ruled upon by the state court. The         hearing date for this motion, but wanted to seek by
case law cited by Debtor's Counsel in the email           way of an ex parte application an earlier hearing
stands for the general proposition that a plan            date. Id. at 58. Light further stated that he was
confirmation order has res judicata effect as to          extremely busy dealing with many motions in
prepetition claims of creditors, whether filed in the     limine and otherwise preparing for a two week jury
bankruptcy case or not, but does not specifically         trial beginning on April 30, 2018, and had
address the situation here of a claim of post-            requested Debtor's Counsel to give him an
confirmation breach of a prepetition contract that is     accommodation to set the hearing date in June on
no [*25] longer executory and could not be                account of Light's trial schedule, but that Debtor's
                                                                                            Exhibit 3, Page 22
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 10 of 76
                                 Main Document    Page 27 of 164


Counsel not only refused such request, but would       store Milner's property under the Settlement
seek to set the hearing in April. Id.                  Agreement because the agreement was terminated
                                                       by the Plan in CCM's bankruptcy case, which claim
Light wrote:                                           for declaratory and injunctive relief was therefore
    Your refusal to extend any courtesy in this        pending and already at issue before the state court,
    regard is disappointing, especially in light of    CCM decided to commence new litigation against
    the utter baselessness of the position you are     Milner in another court—this court—by filing the
    taking in connection [*27] with your proposed      Contempt Motion against Milner and Light for
    motion [for contempt]. As I have pointed out       pleading in the pending State Court Action. On
    before, the suggestion that because the            June 8, 2018, CCM, by its counsel, filed the
    settlement agreement between our clients was       Contempt Motion, ECF 2043, requesting that the
    purportedly 'deemed rejected' Ms. Milner lost      court issue an order to show cause why it should
    her ownership interest in her property is          not hold Milner and Light in civil contempt and
    specious. In this regard, you have utterly         issue sanctions for violating the discharge
    ignored the fact that the settlement agreement     injunction.9 The gravamen of the Contempt Motion
    was not even an executory contract subject to      was stated as follows:
    the provision of the plan of reorganization on
    which you rely. As you are presumably aware,       9 At  the time of filing the Contempt Motion, which instituted new
    an executory contract is one which both sides      litigation in this bankruptcy case, the bankruptcy case was closed,
    still have duties to perform before it becomes     and CCM did not move to have the bankruptcy case reopened for the
    fully executed. My client had completed all of     court to adjudicate the Contempt Motion. A debtor seeking to
    her obligations under the settlement agreement     enforce the discharge injunction through contempt proceedings is not
                                                       required to move to reopen a bankruptcy case for such proceeding. In
    long before the bankruptcy proceeding was          re Menk, 241 B.R. 896, 910 (9th Cir. BAP 1999). This is because
    filed by your clients, thus making the contract    closing a case generally does not terminate the bankruptcy court's
    not executory. Moreover, there is nothing in the   jurisdiction and reopening the case does not affect this jurisdiction.
    operative injunction which would purport to        Id. at 911. "[T]he reopening of a closed bankruptcy case is a
                                                       ministerial act that functions primarily to enable the file to be
    preclude my client from defending herself          managed by the clerk as an active matter and that, by itself, lacks
    against your clients' complaint and the baseless   independent legal significance and determines nothing with respect
    attempt to convert her personal property           to the merits of the case." Id. at 913. In his opposition to the
    apparently included in that pleading.              Sanctions Motion, ECF 2120 at 5-6, Debtor's Counsel argues that the
                                                       Sanctions Motion should be denied because Milner did not move to
                                                       have this bankruptcy case reopened. The cases cited by Debtor's
Exhibit 6 to Debtor's Counsel Declaration attached
                                                       Counsel in support of his opposition are inapposite; the holdings of
to the Contempt Motion, ECF 2043 at 58-59. Thus,       In re Ozenne, 841 F.3d 810 (9th Cir. 2016) and Trohimovich v.
Light's letter put CCM and Debtor's Counsel on         C.I.R., 776 F.2d 873 (9th Cir. 1985) involved failures to timely
notice as of March 30, 2018 of Milner's                appeal. The holding of Beezley v. California Land Title Co., 994
                                                       F.2d 1433 (9th Cir. 1993), that a motion to reopen a bankruptcy case
meritorious [*28] defenses to CCM's claims that
                                                       should be denied if there is no useful purpose for reopening, such as
she violated the discharge injunction from its         to amend a schedule of debts in a no asset, no bar date Chapter 7
bankruptcy case, namely, that the Settlement           case, is similarly inapposite. Since reopening a case is administrative
Agreement could not have been rejected in the          and not jurisdictional, and CCM represented by Debtor's Counsel
                                                       was able to litigate the Contempt Motion without reopening, this
bankruptcy case since it was not executory, that
                                                       court determines that if there was sanctionable behavior arising out
Milner owned the property, and that she could          of the Contempt Motion proceedings, the court should be able to
defend herself in the State Court Action since CCM     exercise its inherent authority to consider the motion concerning
was initiating post-confirmation litigation.           such behavior without the formality of reopening the case. If the
                                                       technicality of reopening the case was not a bar to adjudicating the
Although CCM alleged in its State Court Action         Contempt Motion, it should not be a bar to considering sanctionable
                                                       behavior arising out of such proceedings. A contrary result would
that it no longer had a contractual obligation to      amount to exalting form over substance.
                                                                                                     Exhibit 3, Page 23
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 11 of 76
                                 Main Document    Page 28 of 164


    The violation [*29] is currently taking place in   approved plan of reorganization," id. at 2, and that
    Crystal Cathedral Ministries v. Carol Schuller     "Milner and her attorney Light insist that personal
    Milner, Orange County Superior Court Case          property ownership rights still exist arising out of a
    No. 30-2017-00954144, where, among other           rejected prepetition 2006 contract," id. at 6.
    things, the Contemnors filed an Answer on          Elaborating on this point, CCM argued:
    February 28, 2019 that include affirmative
    defenses    claiming     this    Court    never        The law is clear. A rejection of an unexpired
    extinguished the pre-petition, and post-petition       contract removes the contract from the
    contractual obligations between CCM and                bankruptcy estate, and 'constitutes a breach of
    Milner that arose out of a rejected 2006               such contract or lease' that is effective
    contract. That contract was part of the claims         immediately before the petition for bankruptcy.
    asserted by Milner in the bankruptcy and was           [11 U.S.C.] § 365(g). '[R]ejection of an
    the subject matter of litigation during the            executory contract serves two purposes. [*31]
    proceedings. That contract was not accepted            It relieves the debtor of burdensome future
    and not part of the final approved plan of             obligations while he is trying to recover
    reorganization, yet the Contemnors continue to         financially and it constitutes a breach of a
    insist Milner has continuing rights arising out        contract which permits the other party to file a
    of it.                                                 creditor's claim. In re Onecast Media, Inc. (9th
                                                           Cir. 2006) 439 F.3d 558, 563; Sir Speedy Inc. v.
Contempt Motion, ECF 2043 at 2. CCM                        Morse, 256 B.R. 657, 659 (D. Mass. 2000).
specifically contended in the Contempt Motion that         The estate is relieved from rendering further
"Milner and Light are in contempt in these                 performance under the contract, and the
proceedings by virtue of filing Affirmative Defense        contract counterparty is given an unsecured
Nos. 1-3; 6-8; 11;13-15; 18-21 [in their Answer to         claim for breach that can be processed in
the State Court Complaint]." Id. at 19. CCM                bankruptcy with other creditors' claims. See,
explicitly referenced Milner's Affirmative Defense         e.g., In re Rega Props., Ltd., 894 F.2d 1136,
No. 6, which stated: "Plaintiff's contractual              1140 (9th Cir. 1990).
obligations to maintain defendant's property were
not extinguished in bankruptcy proceeding [sic]."      Id. at 11-12 (italics in original).
Id. [*30]                                           However, the court observes that as in the State
CCM's legal theory in support of the Contempt Court Complaint, nowhere in the Contempt Motion
Motion was that, citing inter alia, 11 U.S.C. §§524 does CCM specifically assert that the Settlement
and 1141, the order confirming the Plan discharged Agreement was an executory contract or how it was
it from all preconfirmation claims, including executory. The court further observes that when
CCM's contractual obligations as to property claims CCM states that "the law is clear" and cites 11
arising from the Settlement Agreement, which U.S.C. § 365(g) that "[a] rejection of an unexpired
CCM referred to as "the Rejected Contract," that contract removes the contract from the bankruptcy
Milner could have made, but failed to make, during estate, and 'constitutes a breach of such contract or
CCM's Chapter 11 bankruptcy case. Id. at 21. As in lease' that is effective immediately before the
the State Court Complaint, CCM's theory of relief petition for bankruptcy," CCM substituted the word
in the Contempt Motion was premised on the "unexpired" for "executory," before the word
assumption that the Settlement Agreement with contract. The word "unexpired" precedes "lease,"
Milner was an executory contract. CCM, by not "contract," in 11 U.S.C. § 365(g). Moreover,
Debtor's Counsel, asserted that the Settlement "unexpired" is not the equivalent of "executory."
Agreement "was not accepted and part of the final Thus, the court finds that CCM's substituted

                                                                                             Exhibit 3, Page 24
        Case 8:18-ap-01168-SC                 Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                             Page 12 of 76
                                              Main Document    Page 29 of 164


wording [*32] of "unexpired contract" for                                CCM thus reasoned that the plan confirmation
"executory contract" distorted the meaning of the                        order discharged it as the bankruptcy debtor from
statutory language in 11 U.S.C. § 365(g). Notably,                       all pre-confirmation claims pursuant to 11 U.S.C.
Milner raised as a defense the argument that the                         §§ 524(a)(2) and 1141(d)(1)(A), including claims
Settlement Agreement was not an executory                                that purportedly could have been brought by
contract in her Answer to the State Court                                Milner. Id. at 17 (citing inter alia, F.C.C. v.
Complaint and in her counsel's March 30, 2018                            NextWave Personal Communications Inc., 537 U.S.
letter to Debtor's Counsel. See Exhibits 4 and 6 to                      293, 303, 123 S. Ct. 832, 154 L. Ed. 2d 863 (2003),
Debtor's Counsel Declaration attached to the                             In re Marriage of Williams, 157 Cal.App.3d 1215,
Contempt Motion, ECF 2043 at 48-49, 58-59.                               1224, 203 Cal. Rptr. 909 (1984) and In re Marriage
Accordingly, before CCM filed the Contempt                               of Lynn, 101 Cal.App.4th 120, 125-126, 123 Cal.
Motion on June 8, 2018, Debtor's Counsel and                             Rptr. 2d 611 (2002)).
CCM had knowledge of the issue of whether the
contract was executory, but never addressed the                          In arguing that Milner waived her rights to enforce
issue in the Contempt Motion, instead arguing                            the Settlement Agreement by failing to file a claim
based only on the assumption that the Settlement                         in the bankruptcy case, CCM did not explicitly
Agreement was executory, ignoring Milner's                               refer to the doctrines of claim and issue preclusion
defense specifically raised in Light's letter to                         (or res judicata and collateral estoppel) in the
Debtor's Counsel on March 30, 2018. As discussed                         Contempt Motion,11 but that was apparently CCM's
in the court's Memorandum Decision, ECF 2079,                            intention, as indicated by its citation to [*34] the
Milner's defense that the Settlement Agreement                           Ninth Circuit's decision in In re Intl Nutronics,
was not executory was meritorious.                                       which held that the res judicata effect of a
                                                                         bankruptcy court sale order precluded certain
According to CCM in the Contempt Motion:                                 antitrust claims that could have been brought to
                                                                         challenge the sale, 28 F.3d at 969-971, and thus,
        The point of rejection was the point of breach
        which Milner was then responsible to assert her
                                                                         CCM attached copies of its State Court Complaint and Milner's
        claims. She knew of [the] contract and it was
                                                                         Answer thereto, signed and filed on behalf of Milner by Light, to its
        an exhibit in claim litigation she had                           Request for Judicial Notice in support of the Contempt Motion.
        counsel [*33] on. Any claims of bailment, or                     Exhibits A and B to Debtor's Request for Judicial Notice, ECF 2044.
        contract claims to preserve the obligation of                    CCM also attached a copy of Milner's Answer to the Contempt
                                                                         Motion. See Exhibit 4 to Debtor's Counsel Declaration attached to
        CCM to protect and upon demand, return
                                                                         the Contempt Motion, ECF 2043 at 48-49.
        Milner's personal property were waived by her
                                                                         11 In
        failing to assert a timely claim. Robertson v.                        response to Milner's supplemental briefing in support of the
        Isomedix, Inc. (In re Intl. Nutronics) (9th Cir.                 Sanctions Motion, Debtor's Counsel argues that his claim preclusion
                                                                         argument was the "center of the [Contempt] motion," Debtor's
        1994) 28 F.3d 965, 969. Milner never filed a                     Counsel Reply to Milner Supplemental Memorandum re Bad Faith,
        proof of claim regarding the items for the Play                  ECF 2133 at 7, even though the Contempt Motion and Debtor's
        which resulted in a knowing waiver. The Final                    Counsel's briefing in support thereof never mentioned the words
        Decree [in the bankruptcy case] bars any                         "claim preclusion," "issue preclusion," "res judicata," or "collateral
                                                                         estoppel," and he never set out the legal standards for application of
        subsequent action by way of the subject                          those doctrines. It is thus understandable that Milner in response
        Affirmative Defenses in the superior court and                   asserts that his argument was "ridiculous," commenting: "Nowhere
        represents an ongoing intentional violation.                     in the Contempt Motion or in the brief filed by [Debtor's Counsel]
                                                                         did he argue that claim preclusion or res judicata barred Ms. Milner
Id. at 21.10                                                             from defending herself in the state court litigation." Reply to
                                                                         Debtor's Counsel Opposition, ECF 2136 at 8. The court had to read
                                                                         and re-read Debtor's Counsel's argument in the Contempt Motion,
                                                                         ECF 2043 at 21, a number of times to be able to construe it as
10 As   evidence of the alleged contemptuous acts by Milner and Light,   arguing a claim preclusion theory.
                                                                                                                      Exhibit 3, Page 25
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 13 of 76
                                   Main Document    Page 30 of 164


based on this case law, CCM's argument was that                 Exhibit "1"; Jacobson Dec., ¶ 10. The
the final decree in the bankruptcy case "bars" any              agreement        contained    a    "Schedule    1
subsequent action to enforce any contractual claims             'Distribution of Creation Assets' that stated
under the Settlement Agreement. Contempt Motion,                inter alia: 'CCM will keep all goods in same
ECF 2043 at 21. Thus, according to CCM, the plan                conditions as they were in at the end of '05
confirmation order, which resulted in the rejection             season. CCM will not use goods without prior,
of "unexpired" contracts such as the Settlement                 written approval of CSM [Carol Schuller
Agreement between it and Milner, had res judicata               Milner]". Ex. 1, p. 8. Pursuant to that
effect and precluded Milner from enforcing any                  agreement, CCM stored 'Milner's goods' which
contractual claims against CCM based on the                     were various play related items belonging to
Settlement Agreement. This res judicata argument                Milner which currently include screens, screen
of CCM in support of the purported discharge                    frames and truss; props, puppets, scenic
violation is based on two essential premises: (1) the           elements, and road cases. Jacobson Dec., ¶ 11.
Settlement Agreement was an executory contract                  Today the various stored items occupy seven
susceptible to rejection upon plan confirmation; and            (7) large (45' & 48') box trailers owed by CCM.
(2) the filing of an answer in post-confirmation                Jacobson Dec., ¶ 12. The storage is offsite of
litigation initiated by the debtor, CCM, was,                   CCM's campus, and it cost them thousands of
therefore, an enforcement action in violation of the            dollars a year to continue to store the property
discharge injunction in effect upon plan                        previously owned by Milner. Jacobson Dec., ¶
confirmation. As discussed herein, these                        13. Before the Bankruptcy discharge, Milner
premises [*35] were fundamentally flawed because                did retrieve some items, but failed to retrieve 7
if the contract was not executory, it would not have            trailers full of other items.
been rejected, no breach would have occurred, and
thus Milner had no reason to file a claim during the      Id.
bankruptcy regarding the subject property, and      Consistently throughout the Contempt Motion,
Milner defending herself in post-confirmation       CCM referred to the property that it stored pursuant
litigation initiated by CCM was not a violation of  to the Settlement Agreement as Milner's "goods" or
the discharge injunction since the reorganized      property. In his declaration filed in support of the
debtor "returned to the fray" by initiating litigation.
                                                    Contempt        Motion,       Russell      Jacobson
As in the State Court Complaint, CCM in the ("Jacobson"), [*37] CCM's chief operating officer,
Contempt Motion affirmatively asserted that it stated: "This matter concerns CCM's efforts to have
entered into the Settlement Agreement; it did not Carol Milner, ("Milner"), retrieve the remaining
dispute the execution of the Settlement Agreement, property she previously owned that CCM has been
that it had contractual obligations under the storing for several years at CCM's expense. The
Settlement Agreement to store Milner's property storage by CCM at CCM's expense is pursuant to a
from the Play, and that Milner owned the property. 2006 contract to which Milner and CCM were
Contempt Motion, ECF 2043 at 8-9. The Contempt parties." Jacobson Declaration attached to
Motion stated:                                      Contempt Motion, ECF 2043 at 23 (¶¶ 2-3). This
                                                    testimony of an officer of CCM in a supporting
    On or about July 8, 2006, CCM and Milner declaration for the Contempt Motion indicates
    entered into a certain written Agreement, (the CCM's acknowledgment that it entered into the
    "Agreement"). The agreement resolved their contract with Milner with the obligation to store her
    differences concerning the production of the property at its expense and that it was still
    Play and replaced all prior agreements with the performing that obligation pursuant to the contract,
    terms and provisions of the Agreement. [*36] which was CCM's litigating position for the

                                                                                              Exhibit 3, Page 26
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 14 of 76
                                 Main Document    Page 31 of 164


Contempt Motion.                                     contract that could be rejected, Milner stated that in
                                                     order for a contract to be rejected under 11 U.S.C.
In explaining why CCM decided to file the            §365(a) the contract had to be executory, and the
Contempt Motion and institute new litigation in a    test to determine whether a contract was executory
different court when it already had the pending      was the so-called Countryman test formulated by
State Court Action, Debtor's Counsel stated in his   Professor Vern Countryman in the Minnesota Law
opposition to the Sanctions Motion: "The purpose     Review, which test has been adopted by many
of the motion was to expedite a resolution of the    courts, including the Ninth Circuit. Objection to
parties' dispute by a single motion, as opposed to a Contempt Motion, ECF 2050 at 6 (citing In re
drawn-out State Court action." Debtor's Counsel      Robert L. Helms Construction & Development Co.,
Opposition to Sanctions Motion, ECF 2120 at          Inc., 139 F.3d 702, 705 (9th Cir. 1998) (citing Vern
10. [*38] In elaborating on this rationale, Debtor's Countryman, Executory Contracts in Bankruptcy:
Counsel later stated that:                           Part I, 57 Minn. L. Rev. 439, 460 (1973))). As set
     the state case filed against Milner listed the  forth by the Ninth Circuit,
     discharge as a basis of recovery. It was a
     separate ground in the state litigation that the     An executory contract is one "on which
     bankruptcy court may have adjudicated the            performance remains due to some extent on
     subject contract by rejecting it as executory or     both sides." National Labor Relations Board v.
     based on the claim preclusion document [sic]         Bildilsco and Bildilsco, 465 U.S. 513, 522-23
     as argued herein. However, presenting                n. 6, 104 S.Ct. 1188, 1194 n. 6, 79 L.Ed.2d 482
     bankruptcy law and argument to a state judge is      (quotation marks and citation omitted). More
     not ideal when the actual bankruptcy case itself     precisely, a contract is executory if "the
     could be reopened and this issued [sic] decided      obligations of both parties are so unperformed
     by the same bankruptcy court. [Debtor's              that the failure of either party to complete
     Counsel] believed in good faith that a single        performance would constitute a material breach
     hearing with this court could end the dispute if     and thus excuse the performance of the other."
     the outcome was favorable to CCM. This was           Griffel v. Murphy (In re Wegner), 839 F.2d
     not an improper purpose, it was the intended         533, 536 (9th Cir. 1988).
     purpose of streamlining the legal disputes
     between the parties.                             In re Robert L. Helms Construction & Development
                                                      Co., Inc., 139 F.3d at 705 and n.7 (citing Vern
Debtor's Counsel Opposition to Supplemental Countryman, Executory Contracts [*40]                      in
Memorandum, ECF 2133 at 16-17.                        Bankruptcy: Part I, 57 Minn. L. Rev. at 460).
                                                      According to Milner, she had no unperformed
On June 12, 2018, Milner filed a written opposition obligations under the Settlement Agreement other
to the Contempt Motion in her Objection to than the duty not to disparage CCM and Crystal
Issuance of an Order to Show Cause RE Contempt Cathedral, she granted CCM a release from its
(the "Objection to Contempt Motion"), ECF 2050, breach of contract, and CCM transferred ownership
arguing that the Contempt Motion should be denied of the Play Property to her and paid her as required
because the Settlement Agreement was not an by the Settlement Agreement. Accordingly, the
executory contract that could [*39] be rejected by only remaining obligations under the Settlement
operation of the Plan and that the confirmed Plan Agreement inured to CCM—storing and
could not alter her rights in the property being maintaining Milner's Play Property. Objection to
stored by CCM. Objection to Contempt Motion, Contempt Motion, ECF 2050 at 9-10. As Milner
ECF 2050 at 11. In support of her argument that the argued, based on the Countryman test, for a
Settlement Agreement was not an executory contract to be executory both contracting parties

                                                                                        Exhibit 3, Page 27
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 15 of 76
                                  Main Document    Page 32 of 164


must have outstanding material obligations, so that     CCM's bankruptcy case, she never lost ownership
a breach by one excuses the other, and Milner's sole    of the Play Property pursuant to the Settlement
obligation under the Settlement Agreement not to        Agreement, and she was entitled to defend herself
disparage CCM or Crystal Cathedral was not a            in CCM's post-petition state court action because
material obligation that would cause the Settlement     CCM "returned to the fray" by instituting new
Agreement to be executory. Id. at 10 (citing In re      litigation against her. Objection to Contempt
Jarvis, 2005 Bankr. LEXIS 536, 2005 WL 7758805          Motion, ECF 2050 at 13-14.
(Bankr. D. N.H. 2005)).
                                                        In this responsive pleading to the Contempt
In addressing CCM's argument that Milner's              Motion, Milner requested that the court "sanction
ownership rights were terminated by the order           CCM's attorney, on its own initiative," for filing the
confirming its reorganization plan, Milner asserted     Contempt Motion, stating: "Because the [Contempt
that CCM's confirmed plan did not alter her             Motion] will be granted or denied within seven
ownership rights in the Play Property because           days pursuant to Local Rules, Ms. Milner and Mr.
ownership of the property was transferred to            Light cannot give CCM the 21 days' notice to
her [*41] from CCM under the Settlement                 withdraw the Motion as otherwise required by
Agreement, and there was no need to file a              Fed.R.Bankr.P. 9011(c)(1)(A)." Id. at 5.12
prepetition or administrative claim regarding the
property because CCM did not assert ownership to        On June 14, 2018, CCM by Debtor's Counsel filed
the property. Id. at 10-11.                             its reply to Milner's Objection to Contempt Motion,
                                                        ECF 2053, and made three arguments in response
In responding to CCM's argument that her claims         to Milner's objection. First, CCM argued that
relating to the Play Property were not discharged,      Milner was barred from pursuing her personal
Milner asserted that her claims arising post-           property claims under the Settlement Agreement
confirmation were not covered by the discharge          because she had filed and litigated other claims
injunction because these claims arose from CCM's        under the Settlement Agreement [*43] relating to
post-confirmation conduct after the entry of the        her intellectual property rights in the bankruptcy
final decree in, and the closing of, the bankruptcy     case, and CCM had never agreed to her ownership
case. Id. at 11-13. As the court determined, Milner's   of the Play Property, putting her on notice that
claims arose post-confirmation because CCM              CCM disputed her ownership and its obligation to
continued to comply with its contractual obligations    store the Play Property, such that she should have
to store Milner's property post-petition and post-      filed a proof of claim in the bankruptcy case to
confirmation. Memorandum Decision, ECF 2079 at          avoid the bar from the discharge injunction,
19 ("Further, any breach by Debtor occurred post-       asserting: "The duties of storage and protection of
confirmation, so Milner could not have violated the     the show specific equipment was a liability of the
discharge injunction by asserting her affirmative
defenses in the State Court Action. At no time
                                                        12 The
before the Plan was confirmed did Debtor breach                court notes that contrary to this assertion on behalf of Milner,
the Settlement Agreement . . . .").                     no local rule mandates that the court decide a Motion for Order to
                                                        Show Cause re Contempt within seven days. Local Rule 9020-1(b)
                                                        requires the moving party to serve its motion on the responding party
Milner finally argued that she and Light could not
                                                        "which shall have 7 [seven] days to object to the issuance of the
be held in contempt because under then existing         order [to show cause why party should not be held in contempt]."
Ninth Circuit law, they had a good faith belief that    Milner, by her counsel, complied with Local Rule 9020-1, filing the
they [*42] did not violate the discharge injunction     Objection to Contempt Motion, ECF 2050, only four days after
                                                        Debtor's Counsel filed the Contempt Motion. Thus, the assertion by
on grounds that the Settlement Agreement was not
                                                        Milner's counsel that compliance with the Bankruptcy Rule 9011
an executory contract that could be rejected in         "safe harbor" was rendered impracticable or impossible under the
                                                        Local Rules was incorrect.
                                                                                                      Exhibit 3, Page 28
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 16 of 76
                                   Main Document    Page 33 of 164


Debtor and it was subject to discharge unless            She had no such claim for breach as to the Play
Milner timely objected." CCM Reply to Objection          Property before the Plan was confirmed.
to Contempt Motion, ECF 2053 at 5 (italics in            Memorandum Decision, ECF 2079 at 19.
original). Apparently CCM's reference to Milner
having to timely object to discharge meant that          Third, in response to Milner's argument that the
Milner needed, but failed, to file a timely proof of     Settlement Agreement was not an executory
claim to preserve her contractual claims under the       contract which could be rejected in the bankruptcy
Settlement Agreement. In any event, CCM did not          case, CCM argued that Milner had a duty under the
provide any specific legal authority to support this     contract to act in good faith and perform indemnity
argument, other than citing Walls v. Wells Fargo         obligations, defense obligations, and obligations to
Bank, N.A., 276 F.3d 502, 507 (9th Cir. 2002) for        protect CCM from infringement claims, thereby
the general proposition that disputing the discharge     rendering the Settlement Agreement executory. Id.
in post-petition litigation was contempt, and 11         at 8-10. Citing Sections 1.2, 1.3 and 1.4 of the
U.S.C. § 502(b)(9), which provides that creditors of     Settlement Agreement, CCM argued that the
the estate have to file timely proofs of claim. Id. at   Settlement Agreement was executory because
4-6. CCM in making this argument did not                 Milner had obligations to act in good faith when
expressly refer to the doctrines of claim and            resolving whether to grant or reject permission for
issue [*44] preclusion (i.e., res judicata and           CCM to produce the Play or present any of its
collateral estoppel), but couched its argument in        creative elements, or for CCM to use show related
terms of the consequence of Milner's alleged failure     equipment, or for CCM to duplicate DVD and/or
to file a personal property claim in the bankruptcy      videotape audiovisual versions of the Play. Id. at 8-
case as a "waiver." This argument was simply a           9. CCM cited Carma Developers (California), Inc.
reiteration of CCM's waiver argument in the              v. Marathon Development California, Inc. 2 Cal.4th
Contempt Motion, ECF 2043 at 21.                         342, 372, 6 Cal. Rptr. 2d 467, 826 P.2d 710 (1992),
                                                         and argued that a breach of the implied covenant of
Second, in response to Milner's argument that she        good faith and fair dealing is a material breach
could not be held in contempt for having a               excusing a counterparty's performance under an
subjective good faith belief that the discharge          agreement. Id. at 9. CCM explained: "As affirmed
injunction did not apply to her, CCM argued that         in [*46] the Marathon case, a breach of this good
Milner was not entitled to this defense because she      faith covenant 'would constitute a material breach
was actively involved in its bankruptcy case by          and thus excuse the performance of the other.'" Id.
pursuing her copyright infringement claims based         CCM also argued that Milner had future indemnity
on other parts of the Settlement Agreement,              and defense obligations owing to CCM, which
objecting to CCM's reorganization plan, and              purportedly made the contract executory in that
objecting to the sale of CCM's main assets in the        Milner had agreed to indemnify and defend CCM
bankruptcy case. CCM also argued that Milner             with respect to any claims asserted by or on behalf
"knowingly waived other claims, including this           of Jeff Atmajian, a music composer, for copyright
one." CCM Reply to Objection to Contempt Motion,         infringement if he made such claims before CCM's
ECF 2053 at 6-7. However, as indicated above,            reorganization plan was approved. Id.
CCM's Contempt Motion and the Jacobson
Declaration acknowledged that CCM was still              CCM's reply was the first time that it articulated an
performing the storage obligation under the              argument that the Settlement Agreement was still
Settlement Agreement after plan confirmation, and        an executory contract at the time that it filed its
Milner would needed to have had a claim for              bankruptcy case and that it identified what Milner's
breach [*45] of that obligation at the time of plan      purported unperformed material contractual
confirmation to "knowingly" waive such a claim.          obligations were. However, as the court determined

                                                                                           Exhibit 3, Page 29
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 17 of 76
                                 Main Document    Page 34 of 164


in its Memorandum Decision, CCM's executory            hypothetical breach of the music composer's rights
contract argument was legally unfounded.               did not have the importance or seriousness to be
Memorandum Decision, ECF 2079 at 11-18. As             material to terminate the contract. Id. at 15-16.
explained in the Memorandum Decision, the three        Additionally, the non-disparagement provision in
distinct provisions of the Settlement Agreement in     the Settlement Agreement was not a material
Sections 1.2, 1.3 and 1.4 requiring CCM to obtain      obligation to show the agreement was executory
Milner's consent before using, disposing of, or        because a breach would not deprive either party of
producing certain materials related to the Play, did   the benefits reasonably expected under the contract.
not impose some ongoing [*47] duty on Milner to        Id. at 16. CCM's arguments in its reply to Milner's
act in good faith to perform an affirmative            objection to the Contempt Motion that the
obligation, but rather were independent conditions     Settlement Agreement was an executory contract at
imposed on CCM before it could take these certain      the time of its bankruptcy case were simply
actions. Id. at 13-14. Moreover, as further            unfounded.
explained in the Memorandum Decision, Milner
had substantially performed her material               On June 19, 2018, the court vacated the July 11,
obligations under the Settlement Agreement as          2018 hearing, which CCM had improperly noticed
soon as it was executed by her releasing her claims    for hearing on its Contempt Motion contrary to
against CCM arising out of their dispute regarding     Local Bankruptcy [*49] Rule 9020-1(d), which
the staging of the play. Id. The Settlement            provides that no hearing be set on a contempt
Agreement gave Milner the sole discretion to           motion unless ordered by the court. Order Vacating
withhold her consent and did not impose on her any     Hearing on Contempt Motion, ECF 2054.
ongoing contractual duty to perform because these      On June 21, 2018, having determined that the
provisions related to CCM's requirements to            Contempt Motion should be treated as a contested
undertake certain acts, and if Milner had in the       matter, the court set it for a status conference for
future withheld her consent, which had not been        July 31, 2018, and required that a joint status report
alleged, let alone proven, it would not have been a    be filed on or before July 24, 2018. Order Treating
material breach of her affirmative obligation to       Contempt Motion as a Contested Matter, ECF
perform under the contract so that CCM would be        2055. The court set the status conference because
excused from its obligation to grant a reversion of    the court was not satisfied that CCM had
rights in the play and to make royalty payments to     established a prima facie case requiring Milner to
her. Id.                                               show cause. Accordingly, the court treated the
Regarding the indemnity provision identified by        Contempt Motion as a contested matter and asked
CCM, as further explained in the Memorandum            the parties whether there were disputed issues of
Decision, it was not material such that the contract   fact requiring an evidentiary hearing.
was executory because Milner did not [*48] agree       On or about July 11, 2018, Milner, through her
to a general, ongoing duty to indemnify CCM for        counsel, sent the Bankruptcy Rule 9011 Warning
loss or damage, but rather set limitations on her      Letter: a letter by e-mail, "Re: Notice of Claim to
right to use the music in the play. If Milner used     Rule 9011 Sanctions," to Debtor's Counsel,
any part of the music, she agreed to indemnify         requesting that Debtor's Counsel reconsider and
CCM regarding any claim asserted by the music          withdraw the Contempt Motion, or otherwise,
composer, Atmajian, which claim was completely         Milner would continue to defend the "frivolous
hypothetical based on the record. Id. at 15.           claims" that he brought on behalf of CCM and file
Moreover, since CCM got Milner's substantial           a formal motion for sanctions under Bankruptcy
performance by her release of claims against it, any   Rule 9011. Letter from Movant's Counsel to
breach of this duty to indemnify it for a
                                                                                          Exhibit 3, Page 30
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 18 of 76
                                   Main Document    Page 35 of 164


Debtor's Counsel, [*50] dated July 11, 2018,             the case, and 11 U.S.C. §1141(b) provides that "the
Exhibit 1 to Movant's Counsel Declaration                confirmation of a plan vests all of the property of
attached to Sanctions Motion, ECF 2100 at 19 and         the estate in the debtor"; (5) Debtor's Counsel's
2100-1 at 1-5 (citing inter alia, In re Ybarra, 424      submission of a June 25, 2012 letter from CCM's
F.3d 1018, 1027 (9th Cir. 2005) and In re Taggart,       prior counsel to Milner's prior counsel as purported
888 F.3d 438 (9th Cir. 2018)). In this warning           evidence of abandonment of her property without
letter, Movant's Counsel stated that the purpose of      including Milner's responsive letter of June 27,
the letter was to put Debtor's Counsel on notice that    2012 was improper; (6) the discharge injunction
the claims in the Contempt Motion were not               does not apply to prevent a creditor from defending
supported by the law and had clearly been asserted       itself post-petition where debtor continues or
to harass Milner. Movant's Counsel asserted that         initiates the litigation [*52] of prepetition claims
Debtor's Counsel was misstating the law regarding        and "returned to the fray," citing In re Ybarra, 424
the plan confirmation order, misunderstanding the        F.3d 1018, 1027 (9th Cir. 2005); and, (7) the Ninth
concept of the closing of CCM's bankruptcy case          Circuit held in In re Taggart, 888 F.3d 438 (9th
and misidentifying the Settlement Agreement as an        Cir. 2018) that based on debtor's "return to the fray"
executory contract. ECF 2100-1 at 1-5.                   and continuance of litigation post-petition, the
                                                         creditors acted in good faith and could not be held
In support of Milner's demand for withdrawal of          in contempt for seeking an award of post-petition
the Contempt Motion, her counsel's Bankruptcy            attorneys' fees, even if the discharge injunction was
Rule 9011 Warning Letter set forth seven                 found to apply. Letter from Movant's Counsel to
arguments: (1) the Settlement Agreement was not          Debtor's Counsel, dated July 11, 2018, Exhibit 1 to
executory for the reasons stated in Milner's             Movant's Counsel Declaration attached to
objection responding to the Contempt Motion; (2)         Sanctions Motion, ECF 2100-1 at 3-4.
the Settlement Agreement was never identified as
an executory contract in CCM's bankruptcy                On July 20, 2018, the parties filed a Joint Status
schedules or amended schedules, and CCM's                Report in compliance with the court's prior order.
motion to reject executory contracts did not list the    Joint Status Report, ECF 2059. In the joint status
Settlement Agreement as a contract to be rejected;       report, CCM, represented by Debtor's Counsel,
(3) case law demonstrated that where a debtor            requested authorization to take depositions of
never [*51] identifies a contract on its bankruptcy      Milner and her former counsel regarding her
schedules or plan as executory and never seeks to        subjective good faith belief that she did not act in
reject it, using boilerplate language in a debtor's      violation of the discharge injunction in answering
reorganization plan is insufficient to put creditors     the State Court Complaint based on correspondence
on notice of the executory nature of the contract so     between her and CCM's counsel in 2012 relating to
as to require a creditor to file a proof of claim,       CCM's demand that she remove the Play Property
citing In re Parkwood Realty Corp., 157 B.R. 687         from its facilities, which request Milner opposed
(Bankr. W.D. Wash. 1993) and In re Continental           because such correspondence related to matters
Country Club, Inc., 114 B.R. 763 (Bankr. M.D. Fla.       occurring after entry of the plan confirmation [*53]
1990); (4) contrary to Debtor's Counsel's claims,        order in 2011. ECF 2059 at 5-7 and 45-46.
the effective date of the plan is the appropriate date
for determining whether a breach of contract occurs      On July 31, 2018, the court held a status conference
post-confirmation, and therefore, whether a claim        on the Contempt Motion. At the status conference,
of breach can be asserted against the reorganized        CCM, by Debtor's Counsel, raised new arguments
debtor without violating the discharge injunction,       that the Settlement Agreement may not be an
because 11 U.S.C. § 1141 sets forth the effects of       enforceable contract because factual disputes
plan confirmation, not the subsequent order closing      existed as to whether an inventory of the subject

                                                                                            Exhibit 3, Page 31
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 19 of 76
                                  Main Document    Page 36 of 164


property was ever done, whether the property was        On September 13, 2018, CCM by Debtor's Counsel
actually transferred to Milner, whether there was       filed a trial brief entitled Reorganized Debtor's
ever a meeting of the minds sufficient to render the    Brief in Support of Finding that the July 8, 2006
agreement enforceable, and whether a bill of sale       Document [sic] Did Not Transfer Ownership to
evidenced any purported transfer of the property.       Carol Milner of the Debtor's Property and Is An
Audio Recording, July 31, 2018 Status Conference        Executory Contract for Purposes of Bankruptcy
at 2:00-2:42 p.m. As a result of CCM's new              Code § 365(g) ("CCM Trial Brief"), ECF 2071. In
arguments, the court stated that it was inclined to     its trial brief, CCM made three arguments. First,
set an evidentiary hearing. The court first indicated   CCM argued that the Settlement Agreement did not
that it would schedule the evidentiary hearing only     legally transfer ownership of the Play Property to
to resolve the executory contract issue, which          Milner; second, the Settlement Agreement was not
determination, the court noted, might be dispositive    a valid contract for lack of consideration; and third,
of the entire dispute. Id. at 2:33-2:35 p.m. ("What     if the court did not agree with its argument that the
has to be determined is whether the contract is         Settlement Agreement did not transfer ownership,
executory or not.") (statements of the court). CCM      the Settlement Agreement was an executory
by Debtor's Counsel argued that it would be "most       contract. CCM Trial Brief, ECF 2071 at 1.
efficient" if both questions: (i) whether the subject
property was [*54] transferred to Milner, and (ii)      In support of the first argument in its trial brief,
whether the Settlement Agreement was executory,         CCM asserted that Milner and Light were in
be litigated at the evidentiary hearing. Id. at 2:35-   contempt of the discharge injunction because
2:37 p.m. ("I would like to do them both [the           Milner could not insist on ownership of the Play
transfer of ownership issue and the executory           Property while demanding that CCM store the Play
contract issue]. What I would suggest is that we        Property based on the Settlement Agreement where
present this in one hearing. It would be most           there was no specific list of items that were legally
efficient.") (statements of Debtor's Counsel).          transferred to Milner in Schedule 1 to the
                                                        Settlement [*56] Agreement, nor was there an
On September 7, 2018, Milner filed trial                accompanying bill of sale for the transferred
declarations of her three witnesses for the             property, citing, Hull v. Ray, 80 Cal.App. 284, 289-
September 20, 2018 evidentiary hearing.                 290, 251 P. 810 (1926), and there were three
Declarations of Carol Milner, Carl Grumer, and          different versions of the Settlement Agreement in
Harold Light in Connection with the Sept. 20, 2018      the record, thereby indicating "uncertainty" that
Evidentiary Hearing, ECF 2066. CCM by Debtor's          there was sufficient mutual intent to transfer all of
Counsel filed one declaration on its behalf, the        the property from CCM to Milner. CCM Trial
declaration of Gwyn Myers, ECF 2068, which was          Brief, ECF 2071 at 2-7. According to CCM, the list
refiled with a wet signature on September 19, 2018,     of transferred property on Schedule 1 to the
ECF 2075. On September 10, 2018, CCM by                 Settlement Agreement referred to a list of certain
Debtor's Counsel filed objections to the                categories of "show specific" property, but included
declarations of Milner's witnesses. ECF 2070. On        that the "list [ ] is not all-inclusive" and also refers
September 13, 2018, Milner filed objections to the      to a "binder of information," which CCM asserted
declaration of Gwyn Myers, a reply to Debtor's          was to be created in the future,13 and thus, the
Counsel's evidentiary objections, along with a trial
brief (the "Milner Trial Brief"). Evidentiary
Objections to Myers Declaration, ECF 2072; Reply        13 As stated in the CCM Reply to Milner's Objection to the Contempt
to Objections to Declarations of Carl                   Motion, ECF 2053 at 2, "The contract states Milner participated in
Grumer [*55] and Harold Light, ECF 2073;                creating this list [see section 1.4] and Milner agreed to the following:
                                                        'Distribution of Creation Assets: The following list in [sic] not all
Milner Trial Brief, ECF 2074.                           inclusive, as that would require a binder of information, rather it
                                                                                                      Exhibit 3, Page 32
     Case 8:18-ap-01168-SC                Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                         Page 20 of 76
                                          Main Document    Page 37 of 164


language in Schedule 1 to the Settlement                            Agreement, and CCM stored the various physical
Agreement was insufficient to meet the standard of                  properties belonging to Milner as set forth in the
a valid bill of sale contract. Id. at 3. CCM did not                Settlement Agreement.
cite any legal authority for this assertion that the list
of transferred property in Schedule 1 to the                        The plain language of the Settlement Agreement in
Settlement Agreement did not meet "the standard of                  Section 1.3 and Schedule 1 indicated a clear intent
a valid bill of sale contract," id., and it was not                 to transfer property as between CCM and Milner.
clear what that standard was from its brief.                        Section 1.3 states:
Moreover, this argument was inconsistent with                            In connection with production of the Play on
CCM's litigation positions taken in the State Court                      the Ministries campus in 2005 the Ministries
Complaint and the Contempt Motion, which the                             [i.e., CCM] commissioned and caused to be
court [*57] determined were judicial admissions,                         created various physical properties more
that CCM and Milner executed and had a                                   particularly described on Schedule 1 attached
contractual agreement settling their disputes, the                       hereto and by this reference and made a part
Settlement Agreement, that Milner owned the Play                         hereof. Such exhibit was prepared jointly by
Property transferred to her under the Settlement                         CSM [i.e., Carol Schuller Milner] and an
Agreement, and that CCM was storing Milner's                             authorized representative of the Ministries and
property at its expense under the Settlement                             provides for the disposition of such physical
Agreement. In any event, the court rejected this                         properties and the respective party's right to use
argument because a bill of sale is not required                          and to possess any of such materials are as set
under California statutory law to transfer property,                     out on Schedule 1, which shall be binding on
and the Settlement Agreement as a contract was                           the parties unless they shall hereafter
specific and definite enough to provide for the                          specifically agree in writing to an alteration set
transfer of ownership of the "show specific"                             forth on Schedule 1.
property, with specifically enumerated categories of                Settlement Agreement, Exhibit 1 to Russell
property, to Milner. Memorandum Decision, ECF                       Jacobson [*59] Declaration attached to Contempt
2079 at 21-22 (citing California Civil Code, §§1000                 Motion, ECF 2043 at 28. Schedule 1 bore the
and 1039). CCM's argument that the terms of the                     heading "DISTRIBUTION OF CREATION
Settlement Agreement were too uncertain to be a                     ASSETS" and stated:
binding contract transferring the property to Milner                     The following list is not all-inclusive, as that
because three versions of the Settlement Agreement                       would require a binder of information; rather it
were in the record before the court lacked merit.                        serves as examples of what would be show
The different copies of the Settlement Agreement                         specific (to go to CSM) and non-show specific
were not materially different as to the transfer of                      (to go to CCM) inventoried goods. Some items
the property to Milner. Moreover, this new                               fall in a gray area and were distributed below
argument of CCM contradicted the judicial                                based on practicality for both parties. What
admissions       made       in      its     affirmative                  CCM keeps needs to be transferred from their
allegations [*58] in the State Court Complaint,                          'Glory of Creation' books to the CCM's capital
which factual allegations served as the basis of the                     expenses or other departmental expenses and
Contempt Motion. Those allegations principally                           needs to be adjusted throughout all CCM
were that CCM and Milner executed the Settlement                         documentation regarding Creation. CCM will
                                                                         keep all goods in same condition as they were
serves as examples of what would be show specific (to go to CSM)
                                                                         in at the end of the '05 season. CCM will not
and not show specific (to go to CCM) inventoried goods. Some of          use goods without prior, written approval of
the items fall in a gray area and were distributed below based on        CCM.
practicality for both parties.'" Id. (emphasis added).
                                                                                                       Exhibit 3, Page 33
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 21 of 76
                                 Main Document    Page 38 of 164


Id. at 33. Schedule 1 then listed categories of      on practicality for both parties," ECF 2043 at 33;
personal property distributed between Milner and     and (2) CCM had an unperformed obligation to
CCM. Id. CCM in the Contempt Motion                  comply with paragraph 5.2 of the Settlement
represented that Exhibit 1 to the declaration of     Agreement to create and fund a trust instrument in
Russell Jacobson was the duly executed Settlement    a form satisfactory to Milner and her attorneys to
Agreement, which was signed and initialed by its     pay the settlement amounts to Milner pursuant to
board members, including Gwyn Myers. ECF 2043        the Settlement Agreement. CCM Trial Brief, ECF
at 5 and 27-33. This plain language of the           2071 at 8-11. CCM's first claim, that the Settlement
Settlement Agreement set forth [*60] a clear intent  Agreement was executory based on Milner's failure
to "distribute" or transfer the personal property    to resolve the "gray area" referred to in Schedule 1,
described and listed in Schedule 1 as between CCM    is baseless because the plain language of Schedule
and Milner.                                          1 indicates that while arguably there was a "gray
                                                     area" between show specific and non-show specific
CCM's second argument in its trial brief was that property, the distribution of the subject property,
Milner had no ownership rights in the Play Property whether show specific, non-show specific, [*62] or
because the Settlement Agreement was not a valid somewhere in the "gray area," was being made as
contract for lack of consideration. CCM argued that set forth on the list of property in Schedule 1. Thus,
the contract was unconscionable in compensating there was no failure of Milner to perform by not
Milner five years of future salary and royalties, in separately resolving the "gray area" property
addition to transferring the Play Property, costing because the purpose of Schedule 1 was exactly that.
$9 million, for a failed play that was purportedly a CCM's second claim that the Settlement Agreement
$13 million loss for CCM. CCM Trial Brief, ECF was executory based on CCM's unperformed
2071 at 7. This argument is also inconsistent with obligation to create and fund a trust instrument to
CCM's judicial admissions in the State Court pay Milner under the Settlement Agreement does
Complaint and in the Contempt Motion that CCM not make the agreement executory because this
and Milner executed and had a contractual obligation does not demonstrate that Milner has
agreement settling their disputes, and the agreement unperformed obligations. An executory contract has
was an executory contract that could have been unperformed material obligations on both sides of
rejected in its bankruptcy case.                     the contract. In re Robert L. Helms Construction &
CCM's third argument in its trial brief was that the Development Co., 139 F.3d at 705 and n. 7.
Settlement Agreement was an executory contract Moreover, this second claim of CCM was based on
that was rejected upon confirmation of the Plan and the declaration of Gwyn Myers and her assertion
that Milner waived any claims to the subject that CCM did not approve such a trust instrument,
property by not filing a claim regarding the ECF 2071 at 10. This claim was meritless because
property in the bankruptcy case. Id. at 8-9. While the trust instrument was created and authorized on
CCM made this argument [*61] previously in its behalf of CCM by its representatives, Robert
reply to Milner's objection to the Contempt Motion, Schuller, Arvella Schuller and Myers herself as the
its theories explaining what made the Settlement non-insider         executive     committee     member.
Agreement an executory contract were new; that is, Settlement Agreement, Trial Exhibit 7, ECF 2066-1
CCM asserted that the Settlement Agreement was at 28-44. Further, the funding of the trust was
executory because: (1) Milner had not performed immaterial because CCM made all of the settlement
her part of the agreement to resolve the "gray area" payments [*63] to Milner without funding the
referred to in Schedule 1 to the Settlement trust. Milner Trial Testimony, Evidentiary Hearing
Agreement, which states that "[s]ome of the items Transcript, September 20, 2018, ECF 2095 at 98-
fall in a gray area and were distributed below based 99, 253-254. CCM's new alternative theories

                                                                                        Exhibit 3, Page 34
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 22 of 76
                                  Main Document    Page 39 of 164


addressing why the Settlement Agreement was             against CCM pursuant to the doctrine of claim
executory were not formulated when CCM filed the        preclusion, which purportedly barred her breach of
Contempt Motion. If they had been, they would           contract claims because they were "further claims
have been asserted with the other purported reasons     arising out of the disputed, pre-petition July 8,
that the contract was executory stated in CCM's         2006 [*65] agreement," and Milner had litigated
reply to Milner's objection to the Contempt Motion,     other contract claims arising out of the Settlement
the initial response to Milner's opposing arguments.    Agreement (relating to her intellectual property
Thus, the court infers under the circumstances that     rights) during the bankruptcy. CCM Post-Trial
the new arguments were devised much later in the        Brief, ECF 2077 at 1. According to CCM, Milner's
litigation process, in fact, right before trial.        current contract claims involved the same cause of
                                                        action that she filed and litigated during the
On September 20, 2018, the court conducted an           bankruptcy case, that is, as argued by CCM,
evidentiary hearing on the Contempt Motion.
Evidentiary Hearing Transcript, September 20,               this Court should deem all claims arising from
2018, ECF 2095. During the evidentiary hearing,             the alleged July 8, 2006 documents consumed
Debtor's Counsel on behalf of CCM cross-                    by the Court's final order rejecting Milner's
examined Milner, the only witness who testified             contract claims. [Doc. 1411, December 4, 2012
live, and both parties set forth more fully the             order]. It is well established that a judgment in
arguments discussed above. During the evidentiary           an action for a breach of contract bars a
hearing, Debtor's Counsel reiterated his arguments          subsequent action for additional relief based on
that the Settlement Agreement was not an                    the same breach. Holmes v. David H. Bricker,
enforceable contract, and Milner's claims were              Inc. (1969) 70 Cal.2d 786, 76 Cal. Rptr. 431,
precluded by collateral estoppel. [*64] See e.g.,           452 P.2d 647. There were sufficient disputes at
ECF 2095 at 19 (arguing claim preclusion and no             the time of the petition to compel Milner to file
meeting of the minds); id. at 85 (arguing no transfer       a separate claim [for breach of CCM's storage
of property); id. at 98-100 (cross-examining Milner         obligations]. The claims bar date and final
regarding section 5.2 of the Settlement Agreement           order [in the bankruptcy case] prevent Milner
and a trust never being funded); id. at 205-206             from now pursuing any new claims related to
(arguing there was no inventory of the property);           the July 8, 2006 disputed agreement.
id. at 283-291 (arguing that a Ninth Circuit
authority exists supporting the proposition that        Id. at 5.
Milner had an unperformed material duty to inspect      Second, CCM argued that if the court was to
the property, thereby showing that the Settlement       assume that the Settlement Agreement was a valid
Agreement was executory). With leave of court, the      contract, the contract was a "gratuitous bailment
parties made their closing arguments on the             contract" for CCM to store goods for no [*66]
Contempt Motion in the form of post-trial briefing.     consideration, which was executory because
See CCM Post-Trial Brief, ECF 2077, filed on            "[b]ased on the history of uncertainties and disputes
October 1, 2018, and Milner Post-Trial Brief, ECF       over the contract terms, Milner had a duty to take
2078, filed on October 10, 2018.                        reasonable steps as an owner to make sure that
On October 1, 2018, CCM by Debtor's Counsel             CCM was preserving the property to keep it show
filed its post-trial brief entitled Reorganized         ready" and "[h]er duty to inspect, at lease [sic]
Debtor's Closing Brief (the "CCM Post-Trial             annually, makes the subject storage provision
Brief"), ECF 2077. In its Post-Trial Brief, CCM         executory." CCM Post-Trial Brief, ECF 2077 at 6-
made two arguments. First, CCM argued that the          7. However, CCM cited no legal authority to
plan confirmation order barred Milner's claims          support its argument that Milner had a duty to

                                                                                          Exhibit 3, Page 35
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 23 of 76
                                   Main Document    Page 40 of 164


inspect her property in storage with CCM.                 the state court proceeding because the Settlement
                                                          Agreement was not executory and the property
On October 10, 2018, Milner filed her post-trial          belonged to Milner. Milner Post-Trial Brief, ECF
brief, ECF 2078 ("Milner Post-Trial Brief"). First,       2078 at 6-12.
Milner reminded the court and the parties that
Debtor's Counsel had requested that he be allowed         Milner argued that Debtor's Counsel's reliance on
to file an additional exhibit, which he could not         allegations asserted by the bankruptcy plan
locate at trial, and include a citation to a Ninth        administrator in her objection to Milner's
Circuit case in his post-trial brief, which he claimed    intellectual property claim as support for Debtor's
established an implied duty by Milner to inspect or       Counsel's claim preclusion argument was evidence
timely retrieve the subject property. September 20,       of bad faith. Id. at 7. Milner also argued that any
2018, Evidentiary Hearing Transcript, ECF 2095 at         "suggestion that there was any breach of CCM's
290-291; see also CCM Post-Trial Brief, ECF 2077          storage obligation before and/or during the
at 5-7 (arguing that Milner had a duty to inspect,        bankruptcy is not supported by the evidence." Id. at
which made the Settlement Agreement an                    8. Further, Milner argued that Debtor's Counsel's
executory contract). Debtor's Counsel [*67] argued        argument that the subject property was never
on behalf of CCM at trial that such a purported duty      transferred to Milner demonstrated bad faith
was impliedly a part of the Settlement Agreement          because CCM's State Court Complaint "repeatedly
and resulted in the Settlement Agreement being            refer[red] to the [subject property] as Ms. Milner's
deemed an executory contract that was rejected            property." Id. at 11 (citing State Court Complaint,
upon confirmation of the Plan. Milner pointed out         Exhibit A to Debtor's Request for Judicial Notice,
that Debtor's Counsel, however, failed to cite any        ECF 2044 at ¶¶ 18, 20, 21, 23).
authority—Ninth Circuit or other—supporting the
proposition in the CCM Post-Trial Brief that an           In its Memorandum Decision, filed [*69] and
implied duty to inspect or retrieve one's property        entered on November 2, 2018, the court held that
exists when such property is being stored by              CCM failed to prove by clear and convincing
another. Milner Post-Trial Brief, ECF 2078 at 5.          evidence that Milner and her counsel knowingly
                                                          and willfully violated the discharge injunction.
Milner argued that: (i) the Settlement Agreement          Memorandum Decision, ECF 2079 at 10. The court
was enforceable and not a rejected executory              held that the Settlement Agreement was not an
contract because the evidence showed that Milner          executory contract, id. at 17; the Plan Confirmation
had no unperformed obligations, and there was no          Order had no res judicata effect on Milner's right to
legal authority to support CCM's argument that she        enforce the Settlement Agreement, id. at 21; and
had a duty to inspect her property in storage; (ii) the   additional arguments in CCM's trial brief were
plan confirmation order was not res judicata              without merit, id. at 21-22. Specifically, the court
because the evidence showed that CCM's breach of          rejected "the notion advanced by Debtor that any
the storage obligations occurred post-confirmation        violation of the implied covenant of good faith and
and not before or during CCM's bankruptcy case, or        fair dealing necessarily constitutes a material
before confirmation of the Plan; (iii) Milner was the     breach." Id. at 13. The court further commented
owner of the subject property as shown by CCM's           that it was unable to find the language that CCM
judicial admissions in its prior pleadings, notably,      quoted as purportedly from the opinion in Carma
the State [*68] Court Complaint; (iv) claims              Developers (California), Inc. v. Marathon
against CCM concerning the Settlement Agreement           Development California, Inc., 2 Cal.4th 342, 372, 6
could be brought and decided in state court; and,         Cal. Rptr. 2d 467, 826 P.2d 710 (1992), and the
(v) Milner and Light could not be held in contempt        proposition attributed to the purported quote was
of the discharge injunction based on her filings in       "in direct conflict" with California law. Id. at 13-

                                                                                            Exhibit 3, Page 36
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 24 of 76
                                 Main Document    Page 41 of 164


14. The court also determined that the three          with the Motion for Sanctions, later argued in his
provisions of the Settlement Agreement that CCM       Brief in Opposition to Milner's Supplemental
contended established an ongoing duty of good         Memorandum, ECF 2133, that his waiver and claim
faith upon Milner, thereby rendering the contract     preclusion arguments were not ruled upon, but this
executory, imposed conditions upon CCM—not            is demonstrably false. The court in its
Milner—and that "Milner substantially performed       Memorandum Decision specifically ruled upon
her obligations under [*70] the Settlement            CCM's claim preclusion (or res judicata) argument,
Agreement as soon as it was executed[.]" Id. at 14.   stating:
The court further rejected CCM's arguments that
Milner's indemnification or non-disparagement             Here, the proofs of claim filed by Milner in this
obligations could give rise to material breaches to       case had nothing to do with storage of the Play
show that the Settlement Agreement was executory.         Property. [. . .] At no time before the Plan was
Id. at 15-16.                                             confirmed did Debtor breach the Settlement
                                                          Agreement or notify Milner that it would no
In the Memorandum Decision, the court also                longer store the Play Property. [. . .] Debtor
discussed CCM's argument, which Debtor's                  presented no evidence that it refused to perform
Counsel raised at the evidentiary hearing on the          under the Settlement Agreement [*72] or that
Contempt Motion and in the CCM Post-Trial Brief,          it engaged in conduct that made it impossible to
ECF 2077 at 5-7, that Milner "had some ongoing            perform its obligations under the Settlement
duty under state law to periodically inspect" the         Agreement before entry of the Plan
subject property, and that this duty gave rise to a       Confirmation Order, which would give rise to a
material obligation that rendered the Settlement          claim for preconfirmation breach by Milner.
Agreement executory. Memorandum Decision,
ECF 2079 at 16-17; see also, September 20, 2018,   Memorandum Decision, ECF 2079 at 19-20. The
Evidentiary Hearing Transcript, ECF 2095 at 290-   court also found entirely meritless Debtor's
291. After proposing this theory at the evidentiaryadditional arguments that Milner could not have
hearing with no supporting case law, the court     obtained ownership of the subject property because
directed CCM and Debtor's Counsel to include the   the Settlement Agreement was not accompanied by
argument and authority in CCM's post-trial brief,  a bill of sale, or that there was no meeting of the
which they failed to do. Ultimately, CCM and       minds as to the Settlement Agreement so it was
Debtor's Counsel cited no legal authority for the  never enforceable, because, among other reasons,
proposition, and the court determined that there isthe judicial admissions made by CCM in its State
no such legal authority.                           Court Complaint and Contempt Motion that CCM
                                                   and Milner entered into the contract referred hereto
The court also rejected CCM's alternative argument as the Settlement Agreement, and the undisputed
that, [*71] even if the Settlement Agreement was evidence showed that the parties had performed
not an executory contract that was rejected in its under the contract. Id. at 21-22.
bankruptcy case, Milner was barred by the Plan
Confirmation Order from continuing to pursue After the court filed and entered its Memorandum
claims arising from the Settlement Agreement, Decision, ECF 2079, and Order Denying Debtor's
because either CCM breached the Settlement Motion for Issuance of Order Directing Carol
Agreement preconfirmation—it did not—or Milner Milner and Harold J. Light, Esq. to Show Cause
waived her claims when she litigated unrelated Why They Should Not Be Held In Contempt, ECF
claims under the Settlement Agreement during the 2080, CCM filed a notice of appeal with the Ninth
bankruptcy case. Memorandum Decision, ECF Circuit Bankruptcy Appellate Panel, ECF
2079 at 19-20. Debtor's Counsel, in connection 2084, [*73] which it later voluntarily dismissed on

                                                                                        Exhibit 3, Page 37
     Case 8:18-ap-01168-SC                     Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                              Page 25 of 76
                                               Main Document    Page 42 of 164


April 15, 2019, ECF 2098.                                              warranted under [Bankruptcy] Rule 9011, the
                                                                       bankruptcy court must consider both frivolousness
On July 2, 2019, Milner filed this Sanctions Motion                    and improper purpose 'on a sliding scale, where the
requesting imposition of sanctions against Debtor's                    more compelling the showing as to one element,
Counsel and CCM pursuant to Bankruptcy Rule                            the less decisive need be the showing as to the
9011 and the court's inherent authority.                               other.'" Winterton v. Humitech of Northern
                                                                       California, LLC (In re Blue Pine Group, Inc.), 457
                                                                       B.R. 64, 75 (9th Cir. BAP 2011) (vacated in part
III. ANALYSIS
                                                                       for other reasons by In re Blue Pine Group, 526
Having considered all the briefing and evidence put                    Fed. Appx. 768 (9th Cir. 2013)) (internal citation
forth by the parties, the court grants the motion in                   omitted). When evaluating liability under
part and denies it in part. Specifically, the court                    Bankruptcy Rule 9011, courts must examine the
grants the motion as to Debtor's Counsel because                       matter under an objective standard of
he acted recklessly, asserted frivolous legal                          reasonableness measured by the actions of "a
arguments, and brought the Contempt Motion for                         competent attorney admitted to practice before the
the improper purpose of coercing Milner into                           involved court." Id.
signing a release of any purported claims she might
                                                                       An award of sanctions for a violation of
have under the Settlement Agreement, which
                                                                       Bankruptcy Rule 9011 is "an exceptionally serious
conduct is tantamount to bad faith and is
                                                                       matter, and is reserved for those rare situations in
sanctionable under the court's inherent authority.
                                                                       which a claim or defense is asserted without any
The court denies the motion as to CCM because the
                                                                       evidentiary support or legal basis, or for improper
record does not demonstrate either by clear and
                                                                       purposes, such as to harass or delay an opponent, or
convincing evidence or by a preponderance of the
                                                                       cause undue expense." Board of Trustees v.
evidence that it engaged in conduct tantamount to
                                                                       Quinones (In re Quinones), 543 B.R. 638, 646
bad faith since it relied on legal counsel to
                                                                       (Bankr. N.D. Cal. 2015) (citing inter alia Cooter &
represent its interests in its dispute with Milner
                                                                       Gell v. Hartmarx Corp., 496 U.S. 384, 393, 110 S.
from its inception, and there is insufficient evidence
                                                                       Ct. 2447, 110 L. Ed. 2d 359 (1990)). A party
in the record showing that it directed the frivolous
                                                                       seeking sanctions therefore must strictly comply
litigation strategy [*74] undertaken by Debtor's
                                                                       with all of Bankruptcy Rule 9011's procedural
Counsel or otherwise committed a fraud upon the
                                                                       requirements for an award. Radcliffe v. Rainbow
court.
                                                                       Construction Co., 254 F.3d 772, 789 (9th Cir.

A. Bankruptcy Rule 9011                                                     person's knowledge, information, and belief, formed after an
                                                                            inquiry reasonable under the circumstances,—
Under Bankruptcy Rule 9011, bankruptcy courts
                                                                                 (1) it is not being presented [*75] for any improper
have the authority to sanction parties, attorneys,                               purpose, such as to harass or to cause unnecessary delay
and law firms who present papers to the court that                               or needless increase in the cost of litigation;
are either frivolous or presented for an improper                                (2) the claims, defenses, and other legal contentions
purpose.14 "In determining if sanctions are                                      therein are warranted by existing law or by a nonfrivolous
                                                                                 argument for the extension, modification, or reversal of
                                                                                 existing law or the establishment of new law;
14 Bankruptcy   Rule 9011 provides, in relevant part:                            (3) the allegations and other factual contentions have
                                                                                 evidentiary support or, if specifically so identified, are
     (b) Representations to the Court. By presenting to the court
                                                                                 likely to have evidentiary support after a reasonable
     (whether by signing, filing, submitting, or later advocating) a
                                                                                 opportunity for further investigation or discovery; . . ..
     petition, pleading, written motion, or other paper, an attorney
     or unrepresented party is certifying that to the best of the      Federal Rule of Bankruptcy Procedure 9011(b).
                                                                                                                  Exhibit 3, Page 38
     Case 8:18-ap-01168-SC                 Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                          Page 26 of 76
                                           Main Document    Page 43 of 164


2001); Barber v. Miller, 146 F.3d 707, 710-711        informed Carlsen by letter that it would seek
(9th Cir. 1998).                                      sanctions." Id. One month later (and three months
                                                      after the dismissal), Imageware "both moved for
The language of Bankruptcy Rule 9011 mirrors that sanctions and served Carlsen with the motion." Id.
of Civil Rule 11, so courts analyzing sanctions The district court awarded Imageware sanctions
under Bankruptcy Rule 9011 commonly rely on against [*77] Carlsen. Id. The Ninth Circuit
cases interpreting Civil Rule 11. Miller v. reversed the judgment awarding sanctions, holding
Cardinale (In re DeVille), 361 F.3d 539, 550 and n. that compliance with the "safe harbor" under Civil
5 (9th Cir. 2004) (citation omitted). Further, when Rule 11 is binary: (i) the "safe harbor" expressly
Bankruptcy Rule 9011 was adopted in its present requires service of a motion in compliance with
form in 1997, the [*76] drafters of the amended Civil Rule 11(c)(2),16 and (ii) the "safe harbor"
bankruptcy rules referred readers to the notes implicitly requires that service of the motion occur
accompanying the 1993 amendments of Civil Rule before the court has decided the merits of the
11 for guidance. Id. at 552 and n. 8. When underlying dispute. Id. at 710-711; see also Islamic
interpreting Bankruptcy Rule 9011, the Ninth Shura Council of Southern California v. F.B.I., 757
Circuit continues "to adhere to the practice that F.3d 870, 872-873 (9th Cir. 2014).
precedents interpreting [Civil] Rule 11 may prove a
helpful guide" and "look[s] to the Advisory As discussed below, the court finds that Milner has
Committee Notes to the 1993 Amendments to Rule not satisfied either procedural requirement of the
11" to inform judgments about the procedures "safe harbor" under Bankruptcy Rule 9011. Milner
required in imposing sanctions under Bankruptcy did not serve a "motion" in compliance with
Rule 9011. Id. at 552.15                              Bankruptcy Rule 9011, nor did she serve such a
                                                      motion before the court decided the merits of the
In Barber v. Miller, 146 F.3d 707 (9th Cir. 1998), underlying dispute, here, CCM's Contempt Motion.
the Ninth Circuit discussed sanctions under Civil The court therefore denies the Sanctions Motion to
Rule 11, analyzing the 1993 amendments of Civil the extent Milner sought sanctions pursuant to
Rule 11 and the accompanying Advisory Bankruptcy Rule 9011.
Committee Notes. Barber v. Miller, 146 F.3d at
710-711. In Barber v. Miller, Imageware, the party
seeking sanctions, had warned the offending party, i. Milner's Failure to Serve the Sanctions Motion
Carlsen, in two separate letters that his claims were on CCM and Debtor's Counsel as Required by
baseless, putting him on notice that it would seek the Bankruptcy Rule 9011(c)(1)(A) "Safe
Civil Rule 11 sanctions if the purportedly frivolous Harbor" Warrants Denial of Relief under That
complaint was not withdrawn. 146 F.3d at 709. Rule.
Imageware later filed a motion to dismiss, and the
                                                                                       17
court granted the motion with prejudice. Id. Around Bankruptcy Rule 9011(c)(1)(A) requires that
two months after the dismissal, "Imageware
                                                                      16 The bankruptcy equivalent of Federal Rule of Civil Procedure
15 The  current wording of Federal Rule of Bankruptcy Procedure       11(c)(2) is Federal Rule of Bankruptcy Procedure 9011(c)(1)(A).
9011(c) dates from 1997, and the essentially identical language in    17 Federal   Rule of Bankruptcy Procedure 9011(c)(1)(A) provides:
Federal Rule of Civil Procedure 11(c) dates from 1993. The
Advisory Committee Notes on the 1997 Amendments to Rule 9011               A motion for sanctions under this rule shall be made separately
state: "For an explanation of these amendments, see the advisory           from other motions or requests and shall describe the specific
committee note to the 1993 amendments to Fed. R. Civ. P. 11." Fed.         conduct alleged to violate subdivision (b). It shall be served as
R. Bankr. P. 9011; Advisory Committee Notes, 1997 Amendment                provided in Rule 7004. The motion for sanctions may not be
(accessed     on    March     8,   2020,    and     available    at        filed with or presented to the court unless, within 21 days after
https://uscode.house.gov/view.xhtml?path=/prelim@title11/title11a/         service of the motion (or such other period as the court may
node2&edition=prelim) .                                                    prescribe), the challenged paper, claim, defense, contention,
                                                                                                                    Exhibit 3, Page 39
    Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                          Page 27 of 76
                                           Main Document    Page 44 of 164


before a motion for sanctions is filed with the court,                involving the court, thereby avoiding sanction
the motion must have been served on the party                         proceedings whenever possible and streamlining
whose conduct is alleged to violate the rule, and the                 the litigation process. See 5A Charles Alan Wright
alleged violating party must be allowed at least                      and Arthur R. Miller, Federal Practice and
twenty-one days to correct or withdraw [*78] the                      Procedure § 1337.2 (4th ed., online ed., August
offending pleading, allegation, or denial (the "safe                  2019 update); see also Truesdell v. Southern
harbor"). Fed. R. Bankr. P. 9011(c)(1)(A). To                         California Permanente Medical Group, 293 F.3d
comply with Bankruptcy Rule 9011, a moving                            1146, 1151 (9th Cir. 2002) (safe harbor is meant to
party therefore must serve its sanctions motion "on                   give [*80] an opportunity to remedy any alleged
the plaintiffs with a demand for retraction of the                    misconduct); Ellis v. Devig, No. 3:08-cv-19, 2008
allegedly offending allegations," and then allow the                  U.S. Dist. LEXIS 29893, 2008 WL 1735389 at *1
plaintiffs at least twenty-one days to retract the                    (D. N.D. 2008) (purpose of safe harbor is to
pleading before filing the motion with the court.                     encourage withdrawal).
Radcliffe v. Rainbow Construction Co., 254 F.3d at
788-789.                                                              In Radcliffe v. Rainbow Construction Co., the Ninth
                                                                      Circuit discussed its holding in Barber and the
In Barber v. Miller, the Ninth Circuit held that the                  exacting procedures that Bankruptcy Rule 9011
procedural requirements of the safe harbor in                         requires:
Bankruptcy Rule 9011 are mandatory. 146 F.3d at
710-711. The Ninth Circuit has emphasized that the                             In Barber, we held that the procedural
Civil Rule 11 Advisory Committee Notes make                                    requirements of Rule 11(c)(1)(A)'s 'safe harbor'
"abundantly clear" that the revised Bankruptcy                                 are mandatory. [146 F.3d] at 710-11. Thus, in
Rule 9011(c)(1)(A), like Civil Rule 11(c)(1)(A),                               Barber, we concluded that, although a
establishes a safe harbor in that "a party will not be                         defendant had given informal warnings to the
subject to sanctions on the basis of another party's                           plaintiffs threatening to seek Rule 11 sanctions,
motion unless, after receiving the motion, it refused                          these warnings did not satisfy the strict
to withdraw that position or to acknowledge                                    requirement that a motion be served on the
candidly that it does not currently have evidence to                           opposing party twenty-one days prior to filing.
support a specified allegation." Barber v. Miller,                             Id. at 710. It is the service of the motion that
146 F.3d at 710 (citing Advisory Committee Notes,                              gives notice to a party and its attorneys that
1993 Amendment). The purpose of the safe harbor                                they must retract or risk sanctions. In light of
"is to give the offending party the opportunity,                               our holding in Barber, the fact that the
within 21 days after service of the motion for                                 plaintiffs had advance warning that Rainbow
sanctions, to withdraw the offending pleading and                              objected to their conspiracy allegation did not
thereby escape sanctions." Barber v. Miller, 146                               cure Rainbow's failure to comply with the strict
F.3d at 710. The safe harbor was adopted to, among                             procedural requirement of Rule 11(c)(1)(A).
other reasons, encourage the withdrawal of papers                              The district court abused its discretion when it
that violate Bankruptcy Rule 9011 without                                      concluded otherwise.

                                                                      Radcliffe v. Rainbow Construction Co., 254 F.3d at
    allegation, or denial is not withdrawn or appropriately
                                                                      789.18 Thus, as noted by the Ninth Circuit
    corrected, except that this limitation shall not apply if the
    conduct alleged is the filing of a petition in violation of
    subdivision (b). If warranted, the court may award to the party
    prevailing on the motion the reasonable expenses and attorney's   18 See also Ellis v. Devig, No. 3:08-cv-19, 2008 U.S. Dist. LEXIS
    fees incurred in presenting or opposing the motion. Absent        29893, 2008 WL 1735389 at *1 (D.N.D. 2008) ("The language of
    exceptional circumstances, a law firm shall be held jointly       Rule 11, along with the Advisory Committee Notes, clearly sets forth
    responsible for violations [*79] committed by its partners,       the procedure which parties must follow when they believe sanctions
    associates, and employees.                                        may be appropriate. First, the other party should be informally
                                                                                                                  Exhibit 3, Page 40
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                           Page 28 of 76
                                            Main Document    Page 45 of 164


Bankruptcy Appellate Panel, "The Ninth Circuit                          she addressed the [*82] "safe harbor" in her
strictly enforces the safe harbor provision." Philips                   Objection to Contempt Motion, her initial pleading
v. Gilman (In re Gilman), 2019 Bankr. LEXIS                             in this contested matter. Milner Objection to
2097, 2019 WL 3096872, at *14 (9th Cir. BAP                             Contempt Motion, filed June 12, 2018, ECF 2050 at
2019) (citing [*81] Islamic Shura Council of                            5 ("Because the [Contempt Motion] will be granted
Southern California v. F.B.I., 757 F.3d 870, 872                        or denied within seven days pursuant to Local
(9th Cir. 2014)).                                                       Rules, Ms. Milner and Mr. Light cannot give CCM
                                                                        the 21 days' notice to withdraw the Motion as
Because Milner did not comply with the "safe                            otherwise     required     by      Fed.R.Bankr.P.
harbor"      procedures    of     Bankruptcy     Rule                   9011(c)(1)(A)."). As discussed in footnote 11
9011(c)(1)(A) the court determines that neither                         above, Milner's contention that the local rules
Debtor's Counsel nor CCM may be properly                                somehow precluded strict compliance with
sanctioned under Bankruptcy Rule 9011. The court                        Bankruptcy Rule 9011 is incorrect.
also finds that CCM and Debtor's Counsel did not
and could not have waived any defenses related to                       The court declines to consider the conversion of the
the safe harbor under Bankruptcy Rule                                   Contempt Motion to a contested matter as the
9011(c)(1)(A) based on paragraph four of the                            equivalent of the filing of a bad faith bankruptcy
parties' stipulation to continue the hearing on the                     petition, which the Bankruptcy Rule 9011(c)(1)(A)
Sanctions Motion. See Stipulation to Continue                           safe harbor would not apply to, because the
Hearing on Sanctions Motion, ECF 2107 at 3 (¶ 4)                        Contempt Motion is not a petition, which is a term
("CCM and Debtor's Counsel waive their                                  of art to commence a case under the Bankruptcy
objections, if any, that Milner failed to comply with                   Code under Bankruptcy Rule 1002. See Milner
Bankruptcy Rule 9011(c)(1)(A) by not serving her                        Reply to CCM and Debtor's Counsel Oppositions,
Motion for Rule 9011 Sanctions on CCM and                               ECF 2121 at 5-6. The Contempt Motion is a request
Debtor's Counsel at least 21 days before filing it.").                  for an order as defined by Bankruptcy Rule 9013.
Because CCM and Debtor's Counsel had no paper                           Milner's contention that she filed the Sanctions
that could be withdrawn at the time Milner filed the                    Motion as soon as practicable under the
Sanctions Motion, as the court had already                              circumstances is unavailing because as CCM and
adjudicated the Contempt Motion, they had no right                      Debtor's Counsel argue, she could have served the
to relinquish by waiving "their objections" to                          motion any time after the Contempt Motion [*83]
Milner's failure to comply with the safe harbor. The                    was filed and before the court entered its decision
court does not read paragraph 4 of the stipulation,                     on the merits on the Contempt Motion. Moreover,
ECF 2107, as constituting a waiver of any or all                        as discussed herein, controlling Ninth Circuit
defenses under Bankruptcy Rule 9011(c)(1)(A).                           authority mandates that this court enforce the
                                                                        Bankruptcy Rule 9011(c)(1)(A) "safe harbor"
Milner was aware of the need to comply with the                         strictly.
"safe harbor" provision in Bankruptcy Rule 9011;
                                                                        In Barber v. Miller, the Ninth Circuit held that
                                                                        multiple warning letters to an attorney about the
notified of the potential violation before service of the Rule 11
motion. If the issue is not resolved after informal notification, the
                                                                        defects of his claim did not satisfy Bankruptcy Rule
party seeking sanctions must serve a separate motion for sanctions      9011 because a motion was required to be served.
upon the other party. After the motion has been served, the other       146 F.3d at 710 ("Those warnings were not
party has the 21-day safe harbor period to withdraw or correct the      motions, however, and the Rule requires service of
challenged paper. The district court should not be involved in the
matter prior to the expiration of the safe harbor period. If the safe
                                                                        a motion."). Like the moving party in Barber v.
harbor period runs without appropriate action by the other party,       Miller, here, Milner only sent a warning letter, and
only then should the motion for sanctions be filed with the district    not a motion, to CCM and Debtor's Counsel, to put
court.").
                                                                                                         Exhibit 3, Page 41
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 29 of 76
                                   Main Document    Page 46 of 164


them on notice that Bankruptcy Rule 9011                 failure alone warrants denial of her Sanctions
sanctions were likely to be sought if the Contempt       Motion as to the relief requested under Bankruptcy
Motion was not withdrawn when her counsel e-             Rule 9011.
mailed her Bankruptcy Rule 9011 Warning Letter
to Debtor's Counsel. July 11, 2018 Letter from
Movant's Counsel to Debtor's Counsel, Exhibit 1 to       ii. Milner's Failure to Timely File the Sanctions
Sanctions Motion, ECF 2100-1 at 4-5. The                 Motion Before Adjudication of the Contempt
Bankruptcy Rule 9011 Warning Letter, however,            Motion as Required by the Ninth Circuit
suffers from the same fatal procedural flaw—not          Warrants Denial of Relief Under That Rule.
being a motion—as the warning letters in Barber v.
                                                         In Truesdell v. Southern California Permanente
Miller. As discussed above, the evidentiary hearing
                                                         Medical Group, 293 F.3d 1146 (9th Cir. 2002), the
on the Contempt Motion was conducted on
                                                         Ninth Circuit reaffirmed its rulings in Barber v.
September 20, 2018. Milner's arguments supporting
                                                         Miller and Radcliffe v. Rainbow Construction Co.,
her request for CCM and [*84] Debtor's Counsel to
                                                         that require strict procedural compliance under
withdraw the Contempt Motion, or otherwise face
                                                         Bankruptcy Rule 9011. 293 F.3d at 1151-1152. The
possible sanctions, were put forward in the
                                                         Ninth Circuit explained that in Barber v. Miller, it
Bankruptcy Rule 9011 Warning Letter delivered by
e-mail to Debtor's Counsel on July 11, 2018. Id.             held that a party may not wait to serve its
Milner could have reconstituted her Bankruptcy               motion for sanctions until the court has ruled
Rule 9011 Warning Letter into a motion and served            on the offending filing. [citing Barber, 146
Debtor's Counsel and CCM at least as early as July           F.3d at 710-711.]; see also Fed. R. Civ. P. 11
11, 2018, but never did so. At the Status                    advisory committee's notes to 1993 amends.
Conference on July 31, 2018, the court set the               (stating that, "[g]iven the 'safe harbor'
evidentiary hearing for September 20, 2018, and              provisions . . ., a party cannot delay serving its
other deadlines related to the evidentiary hearing           Rule 11 motion until conclusion of the case (or
fell before September 20, 2018, which was                    judicial    rejection      of    the    offending
approximately seven weeks after the status                   contention)"). Once the court has dismissed the
conference. Milner could have served CCM and                 action with prejudice, counsel cannot withdraw
Debtor's Counsel with a "safe harbor" sanctions              the pleading. Allowing a party to wait until
motion at least as late as Tuesday, August 28, 2018          judgment is entered before [*86] serving a
to give 21-day notice before trial started but did           Rule 11 motion would effectively eliminate the
not. Moreover, Milner could have served a "safe              safe harbor altogether.
harbor" motion after trial because the court did not
issue its Memorandum Decision adjudicating the           Truesdell v, Southern California Permanente
Contempt Motion until November 2, 2018. Even             Medical Group, 293 F.3d at 1152.
though this all may be in hindsight, the court finds
                                                         Similarly, in Islamic Shura Council of Southern
that Milner had a sufficient opportunity to satisfy
                                                         California v. F.B.I., 757 F.3d 870 (9th Cir. 2014),
the Bankruptcy Rule 9011(c)(1)(A) "safe harbor"
                                                         the Ninth Circuit held that:
before trial in the time period at least from July 11,
                                                             Motions for Rule 11 attorney's fees cannot be
2018 to August 28, 2018 (and she had the [*85]
                                                             served after the district court has decided the
opportunity ever since she was served with the
                                                             merits of the underlying dispute giving rise to
Contempt Motion on or about June 8, 2018)..
                                                             the questionable filing. This is because once the
Accordingly, because Milner did not satisfy the              court has decided the underlying dispute, the
"safe harbor" requirement that she serve a motion            motion for fees cannot serve Rule 11's purpose
pursuant to Bankruptcy Rule 9011(c)(1)(A), this              of judicial economy.

                                                                                            Exhibit 3, Page 42
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 30 of 76
                                   Main Document    Page 47 of 164


757 F.3d at 873; see also, In re Quinones, 543 B.R.       assess [attorney fee sanctions] against counsel who
at 648-649 (same).                                        willfully abuse judicial processes." Id. at 766; see
                                                          also Chambers v. NASCO, Inc., 501 U.S. 32, 111 S.
Milner filed the Sanctions Motion, ECF 2100, on           Ct. 2123, 115 L. Ed. 2d 27 (1991) (reaffirming the
July 2, 2019, which was eight months after the            principles set forth in Roadway).
court issued its Memorandum Decision on the
Contempt Motion, ECF 2079, entered on                     A federal court's inherent authority to sanction,
November 2, 2018. By filing the Sanctions Motion          however, "ought to [*88] be exercised with great
long after the court ruled on the Contempt Motion,        caution[.]" Chambers v. NASCO, Inc., 501 U.S. at
Milner negated the very purpose of the Bankruptcy         43 (internal quotations omitted) (quoting Ex parte
Rule 9011 "safe harbor"—allowing the parties an           Burr, 22 U.S. 529, 9 Wheat. 529, 531, 6 L. Ed. 152
opportunity to avoid litigation about litigation          (1824)). "Because of their very potency, inherent
before involving the court. The goal of judicial          powers must be exercised with restraint and
economy is not served by allowing parties to              discretion." Id. at 44 (citation omitted).
bypass the "safe harbor" requirement and file
motions under Bankruptcy Rule 9011 after the              In a similar vein, the Ninth Circuit has stated with
underlying dispute has been adjudicated. Thus,            respect to Civil Rule 11 sanctions: "Rule 11 is an
Milner's failure to file the Sanctions Motion until       extraordinary remedy, one to be exercised with
after the underlying dispute had been resolved also       extreme caution." Operating Engineers Pension
warrants denial of the motion as to the relief            Trust v. A-C Co., 859 F.2d 1336, 1345 (9th Cir.
sought [*87] under Bankruptcy Rule 9011.                  1988). In explaining the policy rationale for
                                                          exercising extreme caution when deciding whether
                                                          to impose sanctions under Civil Rule 11, the Ninth
B. The Bankruptcy Court's Inherent Authority              Circuit stated in Operating Engineers Pension
to Sanction Bad Faith Conduct                             Trust v. A-C Co.:

In Roadway Express, Inc. v. Piper, 447 U.S. 752,              The [Advisory] Committee [on the Federal
100 S. Ct. 2455, 65 L. Ed. 2d 488 (1980), the                 Rules]'s note to amended Rule 11 emphasizes
Supreme Court described the bases on which a                  that the Rule 'is not intended to chill an
federal court may impose sanctions under its                  attorney's enthusiasm or creativity in pursuing
inherent authority. The Supreme Court stated that             factual or legal theories.' Fed.R.Civ.P. 11,
there are "ample grounds for recognizing[] . . . that         Notes of Advisory Committee on Rules,
in narrowly defined circumstances federal courts              Federal Civil Judicial Procedure and Rules 34
have inherent power to assess attorney's fees                 (West 1987). Furthermore, as Justice Stevens
against counsel[,]" observing that the general rule           has stated: "Freedom of access of the courts is a
that a litigant cannot recover his attorney fees "does        cherished value in our democratic society.
not apply when the opposing party has acted in bad            Incremental changes in settled rules of law
faith[,]" and federal courts have the inherent power          often result from litigation. The courts provide
to levy sanctions, including attorney fees, for               the mechanism for the peaceful resolution of
"willful disobedience of a court order . . . or when          disputes that might otherwise rise to attempts at
the losing party has acted in bad faith, vexatiously,         self-help. There is, and should be, the strongest
wantonly, or for oppressive reasons. . . ." Id. at 765-       presumption [*89] of open access to all levels
766 (internal quotation marks and citations                   of the judicial system. Creating a risk that the
omitted). The Supreme Court emphatically added                invocation of the judicial process may give rise
that "[i]f a court may tax counsel fees against a             to punitive sanctions simply because the
party who has litigated in bad faith, it certainly may        litigant's claim is unmeritorious could only

                                                                                            Exhibit 3, Page 43
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 31 of 76
                                   Main Document    Page 48 of 164


    deter the legitimate exercise of the right to seek       (9th Cir. 1987). Rather, we reserve sanctions
    a peaceful redress of grievances through                 for the rare and exceptional case where the
    judicial means . . . . [T]he strong presumption          action is clearly frivolous, legally unreasonable
    is against the imposition of sanctions for               or without legal foundation, or brought for an
    invoking the processes of the law." Talamini v.          improper purpose.
    All-State Insurance Co., 470 U.S. 1067, 105          859 F.2d at 1344.
    S.Ct. 1824, 1827-28, 85 L.Ed.2d 125 (1985)
    (Stevens, J., joined by Brennan, Marshall and        As the Ninth Circuit further observed in Conn v.
    Blackmun, concurring). We agree with Justice         Borjorquez, 967 F.2d 1418 (9th Cir. 1992), this is
    Stevens that judges must not, by imposing            so because "[s]uch sanctions can have an
    sanctions unnecessarily, discourage the filing       unintended detrimental impact on an attorney's
    of good faith actions. It is essential that free     career and personal well-being." 967 F.2d at 1421
    access to the judicial system be maintained;         (citing Brown v. Federation of State Medical
    Rule 11 was not intended to impede such              Boards of the U.S., 830 F.2d 1429, 1437 (7th Cir.
    access.                                              1987)). Mindful of these policy concerns, the court
859 F.2d at 1344.                                        approaches the task of determining Milner's Motion
                                                         for Sanctions against CCM and Debtor's
The Ninth Circuit in Operating Engineers Pension         Counsel [*91] with "great caution," in the words of
Trust v. A-C Co., further commented on the               the Supreme Court in Chambers v. NASCO, Inc.
potential of Rule 11 sanctions to interfere with a       regarding sanctions under the court's inherent
lawyer's ethical duty to zealously represent a client:   authority, and with "extreme caution," in the words
                                                         of the Ninth Circuit in Operating Engineers
    Rule 11 must not be construed as to conflict         Pension Trust v. A-C Co. regarding sanctions under
    with the primary duty of an attorney to              Civil Rule 11. In the court's mind, the difference
    represent his or her client zealously. Forceful      between "great caution" and "extreme caution" is
    representation often requires that an attorney       probably semantical, and the court has reviewed
    attempt to read a case or an agreement in an         Milner's sanction motion with great and extreme
    innovative though sensible way. Our law is           caution, mindful of the impact on the attorney's
    constantly [*90] evolving, and effective             career and well-being if sanctions are imposed for
    representation sometimes compels attorneys to        bad faith under the court's inherent authority in
    take the lead in that evolution. Rule 11 must        light of the negative reputational and financial
    not be turned into a bar to legal progress. See,     impact of such imposition, considering Milner's
    e.g., Hudson v. Moore Business Forms, Inc.,          current demand of over $150,000 for attorneys' fees
    827 F.2d 450, 453-55 (9th Cir. 1987) ("attempt       she contends that she incurred in defending the
    to seek tort damages under a Seaman's-type           Contempt Motion. In determining the sanctions
    action is not frivolous, but rather an attempt to    motion, the court has provided this detailed
    expand a developing area of the law"). Courts        explanation that its ruling is not to punish the
    must also "avoid using the wisdom of hindsight       attorney's enthusiasm or creativity in pursuing
    and should test the signer's conduct by              factual or legal theories or his carrying out his
    inquiring into what was reasonable to believe at     primary duty as an attorney to represent his client
    the time the pleading . . . was submitted." Id.      zealously, but that this case is the rare and
    The simple fact that an attorney's legal theory      exceptional situation where the action is clearly
    failed to persuade the district court "does not      frivolous, [*92] legally unreasonable or without
    demonstrate that [counsel] lacked the requisite      legal foundation, or brought for an improper
    good faith in attempting to advance the law."        purpose.
    Hurd v. Ralphs Grocery Co., 824 F.2d 806, 811

                                                                                           Exhibit 3, Page 44
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 32 of 76
                                   Main Document    Page 49 of 164


Regarding the inherent authority of bankruptcy           powers are shielded from direct democratic
courts specifically to impose sanctions, the Ninth       controls, they must be exercised with restraint and
Circuit has stated: "The inherent sanction authority     discretion") and Zambrano v. City of Tustin, 885
allows a bankruptcy court to deter and provide           F.2d 1473, 1478 (9th Cir. 1989)).
compensation for a broad range of improper
litigation tactics." Knupfer v. Lindblade (In re         The Ninth Circuit's opinion in Fink v. Gomez is
Dyer), 322 F.3d 1178, 1196 (9th Cir. 2003)(citing        particularly instructive here, and thus, the court
Fink v. Gomez, 239 F.3d 989, 992-993 (9th Cir.           summarizes the opinion in some detail below. In
2001)). However, before the bankruptcy court             Fink v. Gomez, the Ninth Circuit determined that a
imposes sanctions under its inherent authority, it       district court has authority under its inherent power
must find either bad faith, conduct tantamount to        to impose sanctions when an attorney has made
bad faith, or recklessness with an "additional factor    reckless misstatements of law and fact and has done
such as frivolousness, harassment, or an improper        so for an improper purpose. 239 F.3d at 990. Fink
purpose." Fink v. Gomez, 239 F.3d at 994; see also       v. Gomez involved an inmate at the California
Black's Law Dictionary (11th ed. 2019) (defining         Institute for Men, a man named Fink, who was left
"bad faith" as "Dishonesty of belief, purpose, or        permanently and severely disabled after an
motive"). Regarding the imposition of sanctions for      altercation with several guards whom he later sued
bad faith pursuant to a bankruptcy court's inherent      for [*94] violations of his civil rights. Id. Fink also
authority, the Bankruptcy Appellate Panel of the         filed a related petition for a writ of habeas corpus.
Ninth Circuit has stated that bad faith "consists of     Id. An attorney representing the guard defendants
something more egregious than mere negligence or         in Fink's civil rights case made "various
recklessness." Cunningham v. Jacobson (In re             misrepresentations" of the facts and California law
Jacobson), 2009 Bankr. LEXIS 4577, 2009 WL               to the district court during an off-the-record
7751428, at *15 (9th Cir. BAP 2009) (internal            telephonic conference related to the habeas corpus
citation and quotation marks omitted). The               case and subsequent hearings before the district
bankruptcy court therefore "must make an explicit        court. Id. at 990-991. Specifically, the guards'
finding" of bad faith or similarly egregious conduct     attorney claimed that California law required that
to support the imposition of sanctions pursuant to       the California Department of Corrections hold
its [*93] inherent authority. In re Dyer, 322 F.3d at    another disciplinary hearing regarding the
1196 (citing Fink v. Gomez, 239 F.3d at 992-993);        altercation involving Fink and the guards,
see also, Primus Automotive Financial Services,          notwithstanding the district court's conditional
Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997);      judgment precluding a new hearing. Id. at 990. In
United States v. Stoneberger, 805 F.2d 1391, 1393        reliance on the attorney's representations, the
(9th Cir. 1986). This explicit finding is "especially    district court did not enjoin the new disciplinary
critical when the court uses its inherent powers to      hearing, stating that Fink should suffer no adverse
engage in fee-shifting[.]" Primus Automotive             consequences as a result of the new hearing.
Financial Services, Inc. v. Batarse, 115 F.3d at 648.    However, the new disciplinary hearing resulted in
As further stated by the Ninth Circuit in Primus         substantial adverse consequences to Fink. Id. Two
Automotive Financial Services, Inc. v. Batarse,          months later, the same attorney for the guards
"[w]e insist on the finding of bad faith because it      appeared before the district court and further misled
ensures that 'restraint is properly exercised,' and it   the court as to the consequences of Fink's new
preserves a balance between protecting the court's       disciplinary hearing. Id. at 990-991. The attorney
integrity and encouraging meritorious arguments."        had also falsely claimed [*95] that "the matter of
Id. at 649 (citing Roadway Express, Inc. v. Piper,       the . . . altercation had been referred to the district
447 U.S. at 764 (noting that because "inherent           attorney for prosecution, [and] that the district
                                                         court's denial of the petition for writ of habeas
                                                                                            Exhibit 3, Page 45
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 33 of 76
                                   Main Document    Page 50 of 164


corpus 'wasn't exactly reversed[.]'" Id. As a result of   authority. Fink v. Gomez, 239 F.3d at 992 ("[In re
the attorney's misbehavior, the district court sua        Itel Securities Litigation, 791 F.2d 672 (9th Cir.
sponte issued an order to show cause why the              1986)] teaches that sanctions are justified when a
attorney should not be sanctioned for misstating          party acts for an improper purpose [*97] — even if
California law, the state of the record and other         the act consists of making a truthful statement or a
facts in the case. Id. at 991. The district court found   non-frivolous argument or objection."). Thus, the
that the attorney advanced meritless claims under         Ninth Circuit concluded in Fink v. Gomez that
California law because a new disciplinary hearing         'improper purpose' is alone sufficient to support a
was not required, and the attorney had in fact            finding of bad faith. Id. at 992. However, the Ninth
orchestrated the new disciplinary hearing "in bad         Circuit held that mere recklessness is not sufficient
faith with a view to gaining an advantage in [her]        for a court to sanction under its inherent authority,
case." Id. (internal quotations omitted). However,        but, however, "[s]anctions are available for a
the district court decided not to impose sanctions        variety of types of willful actions, including
due to uncertainty in the case law that some              recklessness when combined with an additional
opinions of the Ninth Circuit indicated that only         factor such as frivolousness, harassment, or an
subjective bad faith was sanctionable, while other        improper purpose." Id. at 993-994.
opinions implied that recklessness or objective bad
faith would suffice. Fink appealed on grounds that
the district court abused its discretion when it          i. Frivolousness Standard
declined to impose sanctions after finding that the
                                                        In the Sanctions Motion, citing Fink v. Gomez,
attorney had acted in a reckless [*96] manner
                                                        Milner contends that Debtor's Counsel should be
rising to the level of bad faith. Id.
                                                        sanctioned for bringing the Contempt Motion on
On appeal, the Ninth Circuit reversed, stating that behalf of CCM against her and her state court
the district court abused its discretion in counsel, Light, for an improper purpose and for
misapprehending the scope of its inherent authority making frivolous and reckless arguments in support
to impose sanctions. Id. at 994. In analyzing the of that motion.
imposition of sanctions under a court's inherent
                                                        Although it may be said, as the Sixth Circuit has
power, the Ninth Circuit discussed the Supreme
                                                        observed, that "[f]rivolity, like obscenity, is often
Court's decision in Chambers v. NASCO, Inc.,
                                                        difficult to define[,]" WSM, Inc. v. Tennessee Sales
observing that it "left no question that a court may
                                                        Co., 709 F.2d 1084, 1088 (6th Cir. 1983), there is a
levy fee-based sanctions when a party has acted in
                                                        consistent body of law in the Ninth Circuit defining
bad faith, vexatiously, wantonly, or for oppressive
                                                        frivolousness in the similar context of imposing
reasons, delaying or disrupting litigation, or has
                                                        sanctions under Civil Rule 11. For example, in
taken actions in the litigation for an improper
                                                        Moore v. Keegan Management Company (In re
purpose." Id. at 992 (citing Chambers v. NASCO,
                                                        Keegan       Management       Company       Securities
Inc., 501 U.S. at 45-46 and n.10). The Ninth
                                                        Litigation), 78 F.3d 431 (9th Cir. 1996), the Ninth
Circuit's description of the Supreme Court's holding
                                                        Circuit [*98] stated: "[t]he word 'frivolous' does
in Chambers v. NASCO, Inc., quoted above, is in
                                                        not appear anywhere in the text of [] Rule [11];
the disjunctive; that is, a bad faith finding therefore
                                                        rather, it is a shorthand that this court has used to
may be proper where a party acts with improper
                                                        denote a filing that is both baseless and made
purpose alone. Id. Even before the Supreme Court
                                                        without a reasonable and competent inquiry." Id. at
had decided Chambers v. NASCO, Inc., the Ninth
                                                        434. See also Christian v. Mattel, Inc., 286 F.3d
Circuit observed that it had recognized that
                                                        1118, 1127 (9th Cir. 2002); accord, Thompson v.
'improper purpose' is an independent ground for
                                                        Massarweh, 2017 U.S. Dist. LEXIS 203477, 2017
sanctioning a litigant under a court's inherent
                                                                                            Exhibit 3, Page 46
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 34 of 76
                                   Main Document    Page 51 of 164


WL 6316816, at *1 (N.D. Cal. 2017) (citing inter          misrepresentation." Thomas v. Girardi (In re
alia, Christian v. Mattel, Inc., 286 F.3d at 1127).       Girardi), 611 F.3d 1027, 1038 n. 4 (9th Cir. 2010).
As to defining frivolous generally, the Ninth Circuit     Therefore, based on these standards, recklessness
has adopted an ordinary meaning of frivolous,             essentially involves an unreasonable departure from
meaning "groundless . . . with little prospect of         the ordinary standard of care where the actor had to
success; often brought to embarrass or annoy the          have been aware of the risks in her behavior. See id.
defendant." United States v. Braunstein, 281 F.3d         (citing Prescod v. AMR, Inc., 383 F.3d 861, 870
982, 995 (9th Cir. 2002) (citing United States v.         (9th Cir. 2004) (per curiam) (applying California
Gilbert, 198 F.3d 1293, 1299 (11th Cir. 1999)             tort law identifying recklessness where "the actor
(adopting the Eleventh Circuit's approach to              has intentionally done an act of an unreasonable
defining "frivolous" and "bad faith" on a Hyde            character in disregard of a risk known to him or so
Amendment motion by looking to Black's Law                obvious that he must be taken to have been aware
Dictionary and Civil Rule 11) (citation omitted). As      of it, and so great as to make it highly probable that
to what constitutes a reasonable inquiry, the Ninth       harm would follow"); Hollinger v. Titan Capital
Circuit has also stated that a reasonable inquiry is      Corp., 914 F.2d 1564, 1568-1569 (9th Cir. 1990)
"that amount of examination into the facts and legal      (en banc) (defining the "recklessness" that
research which is reasonable under the                    constitutes the [*100] scienter necessary for a
circumstances of the case." Zaldivar v. City of Los       securities law violation as behavior "involving not
Angeles, 780 F.2d 823, 831 (9th Cir. 1986).               merely simple, or even inexcusable negligence, but
                                                          an extreme departure from the standards of
Since the Ninth Circuit has stated its reliance upon      ordinary care, and which presents a danger of
legal authorities interpreting Civil Rule 11 when         misleading buyers or sellers that is either known to
considering the imposition of sanctions under             the defendant or is so obvious that the actor must
Bankruptcy Rule 9011, see, In re DeVille, 361 F.3d        have been aware of it") (quotation omitted)). In this
at 552, this court considers that it is appropriate to    case, any alleged recklessness may be identified
consider authorities interpreting Civil Rule 11 in        based on the high risk of harm, namely, litigation
determining whether sanctions should be imposed           costs, that was known by Debtor's Counsel and
here for bad faith [*99] conduct involving                CCM before filing the Contempt Motion, and the
frivolousness.                                            ongoing harm to Milner that would occur if the
                                                          conduct of Debtor's Counsel and CCM leading up
                                                          to and during the prosecution of the Contempt
ii. Recklessness Standard
                                                          Motion unreasonably departed from an ordinary
"The civil law generally calls a person reckless who      level of care.
acts . . . in the face of an unjustifiably high risk of
harm that is either known or so obvious that it
should be known." Farmer v. Brennan, 511 U.S.             iii. Improper Purpose Standard
825, 836, 114 S. Ct. 1970, 128 L. Ed. 2d 811              Civil Rule 11 indicates that improper purposes that
(1994) (discussing the civil and criminal law             justify sanctions include harassment and causing
standards for recklessness in connection with             "unnecessary delay," or "needlessly increase[ing]
"deliberate indifference" under the Eighth                the cost of litigation," among others. Federal Rule
Amendment) (citation omitted). In the context of          of Civil Procedure 11. In Bader v. Itel Corporation
sanctions based upon misrepresentations to a court,       (In re Itel Securities Litigation), 791 F.2d 672 (9th
the Ninth Circuit has defined recklessness as "a          Cir. 1986), the Ninth Circuit found that the
departure from ordinary standards of care that            improper purpose warranting sanctions was "the
disregards a known or obvious risk of material            attempt to gain tactical advantage in another case."

                                                                                             Exhibit 3, Page 47
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 35 of 76
                                   Main Document    Page 52 of 164


Fink v. Gomez, 239 F.3d at 992 (citing In re Itel         (9th Cir. BAP 2017).
Securities Litigation, 791 F.2d at 675). This court
in a prior case has held that it constitutes bad faith    As discussed below, the court determines that
for [*101] a debtor to file a bankruptcy petition to      whether the standard of proof is clear and
impede, delay, forum shop or obtain a tactical            convincing evidence or a preponderance of the
advantage regarding litigation ongoing in a               evidence, Milner has met her burden of proof as to
nonbankruptcy forum, such as a state court or a           Debtor's Counsel, but not as to CCM.
federal district court. In re Silberkraus, 253 B.R.
890, 905 (Bankr. C.D. Cal. 2000) (listing cases).
                                                          C. Discussion
Other bankruptcy courts have also determined that
bad faith is shown by pursuing litigation for an
improper purpose such as a tactical advantage.            i. The Applicability of Bankruptcy Rule 9011
Skies Unlimited, Inc. of Colorado v. King, 72 B.R.        Does Not Preclude the Imposition of Sanctions
536, 539 (Bankr. D. Colo. 1987) (order to show            Under the Court's Inherent Authority
cause re contempt was filed for the improper
purposes of harassment and "placing unwarranted           The court addresses the arguments of CCM and
pressure" because debtors were "seeking to                Debtor's Counsel whether Bankruptcy Rule 9011
browbeat the Defendant with threats of potential          precludes the court from imposing sanctions under
contempt orders and thereby dissuade him from             its inherent authority before considering whether
pursuing his claims in the state court."); In re          the conduct of Debtor's Counsel and CCM was so
Collins, 250 B.R. 645, 663 (Bankr. N.D. Ill. 2000)        egregious to constitute bad faith warranting the
("[Debtor] did not merely invoke the shield of the        imposition of sanctions under the court's inherent
automatic stay; he converted it to a sword for the        authority. The "inherent power of a court can be
sole purpose of frustrating a single creditor . . .       invoked even if procedural rules exist which
Such a purpose is improper . . ."). Although the          sanction the same conduct." Chambers v. NASCO,
subject Contempt Motion does not involve a                Inc., 501 U.S. at 49. In Miller v. Cardinale (In re
bankruptcy petition, the non-exhaustive list of           DeVille), 361 F.3d 539, 551 (9th Cir. 2004), the
improper purposes in Silberkraus and the other            Ninth Circuit addressed the arguments now being
cases cited above are useful to the court's analysis      made by CCM and Debtor's Counsel that if
here.                                                     Bankruptcy Rule 9011 applies, imposition of
                                                          sanctions under the court's inherent authority is
                                                          precluded, stating that "the Supreme Court has
iv. Burden of Proof                                       emphatically rejected [*103] the notion that the
                                                          advent of . . . the sanctioning provisions in the
The Ninth Circuit has held that the burden of
                                                          Federal Rules of Civil Procedure displaced the
showing bad faith is on the party claiming bad
                                                          inherent power to impose sanctions for bad faith
faith, but it has not decided [*102] the standard of
                                                          conduct." In re DeVille, 361 F.3d at 551 (citing
proof that applies, i.e., whether a preponderance of
                                                          Chambers v. NASCO, Inc., 501 U.S. at 49-50). The
the evidence or clear and convincing evidence is
                                                          Ninth Circuit further stated in DeVille that: "We
sufficient to support a finding of bad faith. Lahiri v.
                                                          agree with the BAP's conclusion that, given the
Universal Music & Video Distribution Corp., 606
                                                          inadequacy of rules and statutes to sanction [the
F.3d 1216, 1219 (9th Cir. 2010); F.J. Hanshaw
                                                          Appellants'] misconduct, the bankruptcy court
Enterprises, Inc. v. Emerald River Development,
                                                          correctly relied upon its inherent power as a
Inc., 244 F.3d 1128, 1143 and n. 11 (9th Cir. 2001);
                                                          sanctioning tool." 361 F.3d at 551. In the BAP's
see also, Nguyen v. Golden (In re Pham), 2017
                                                          underlying decision, Miller v. Cardinale (In re
Bankr. LEXIS 3844, 2017 WL 5148452, at *8 n. 9
                                                          DeVille), 280 B.R. 483, 486-487 (9th Cir. BAP
                                                                                           Exhibit 3, Page 48
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 36 of 76
                                  Main Document    Page 53 of 164


2002), the BAP expressly concluded that "[t]his is a    of compliance with the "safe harbor" and timeliness
situation in which neither a statute nor the rules of   requirements of Bankruptcy Rule 9011.
procedure are 'up to the task.' [Bankruptcy Rule        Accordingly, the court may consider the exercise of
9011] does not suffice because the victim did not       its inherent authority to sanction Debtor's Counsel
make the requisite motion following compliance          or CCM, even though the court also could have
with the mandatory "safe harbor" and because the        considered the imposition of sanctions against
court may not shift attorneys' fees and costs on its    Debtor's Counsel or CCM under Bankruptcy Rule
own motion." In re DeVille, 280 B.R. at 494.            9011.
Accordingly, the rule of decision as stated in the
Ninth Circuit's opinion in In re DeVille, based on
the Supreme Court precedent in Chambers v.              ii. Debtor's Counsel May Be Sanctioned for
NASCO, Inc., is that a bankruptcy court may             Conduct Tantamount to Bad Faith
exercise its inherent authority to sanction even        i. Frivolousness and Recklessness: Misstatements
when the disputed conduct may also be                   of Law and Fact
sanctionable pursuant to Bankruptcy Rule 9011.
                                                        The argument made by Debtor's Counsel on behalf
Like the party seeking sanctions based on bad faith     of CCM in the Contempt Motion was essentially
conduct in In [*104] re DeVille, here, Milner did       that the effect of the order of this court confirming
not make a timely "safe harbor" motion as required      CCM's plan of reorganization rejected the pre-
to impose sanctions pursuant to Bankruptcy Rule         petition Settlement Agreement between Milner and
9011. As discussed above, Milner never served           CCM, and therefore, under the doctrine of claim
Debtor's Counsel and CCM with a copy of her             preclusion, the plan confirmation order had
Sanctions Motion and a request to withdraw any          preclusive effect to bar any claim that Milner could
allegedly offending pleadings 21 days before filing     raise under that contract. According to CCM and
the Sanctions Motion, nor before the underlying         Debtor's Counsel, Milner and her attorney, Light,
matter of the Contempt Motion was finally               thus, violated the discharge injunction from the
adjudicated, but she was aware of the need to           bankruptcy case by filing their answer in CCM's
comply with the "safe harbor" provision in              State Court Action asserting affirmative defenses
Bankruptcy Rule 9011 as she addressed the "safe         based on contract rights under the purportedly
harbor" in her initial Objection to Contempt            rejected Settlement Agreement. The argument is
Motion. Objection to Contempt Motion, filed June        baseless [*106] because there is no authority
12, 2018, ECF 2050 at 5 ("Because the [Contempt         supporting a discharge injunction violation for a
Motion] will be granted or denied within seven          creditor defending herself in post-confirmation
days pursuant to Local Rules, Ms. Milner and Mr.        litigation initiated by a reorganized debtor who
Light cannot give CCM the 21 days' notice to            voluntarily "returned to the fray." Moreover, the
withdraw the Motion as otherwise required by            Settlement Agreement was not executory and thus,
Fed.R.Bankr.P. 9011(c)(1)(A)."). As indicated by        not susceptible to rejection through the bankruptcy
the example of In re DeVille, however, Milner's         case pursuant to 11 U.S.C. §365(g), and claim
oversight does not necessarily render this court        preclusion based on the plan confirmation order
incapable of imposing sanctions against Debtor's        was inapplicable because CCM's breach of its
Counsel or CCM for bad faith misconduct that            contractual storage obligations were post-
might otherwise be sanctionable under the court's       confirmation.
inherent authority or Bankruptcy Rule 9011. 361
F.3d at 551. The court thus determines that, as was     Debtor's Counsel's Argument that Milner Should
the case in In re DeVille, Bankruptcy Rule 9011 is      Be Held in Civil Contempt for Violating the
not "up to [*105] the task" in light of Milner's lack   Discharge Injunction in CCM's Bankruptcy Case

                                                                                          Exhibit 3, Page 49
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 37 of 76
                                   Main Document    Page 54 of 164


by Raising Affirmative Defenses in Her Answer in         discharged in bankruptcy. Id. at 531-532. In
the State Court Action Was Frivolous and                 reaching its decision, the Ninth Circuit emphasized
Reckless. CCM's Contempt Motion, drafted and             the debtor's post-petition initiation of new
filed by Debtor's Counsel as its counsel, was            litigation, commenting that "while his bankruptcy
premised on the theory that Milner and her state         did protect [the debtor] from the results of his past
court counsel, Light, should be held in civil            acts, . . . it did not give him carte blanche to go out
contempt for violating the discharge injunction in       and commence new litigation about [a] contract
CCM's bankruptcy case for the assertion of               without consequences." Id. at 534.
affirmative defenses in Milner's answer, prepared
and filed by Light, in CCM's state court action          Similarly, in Boeing North America, Inc. v. Ybarra
against her. As discussed in the Memorandum              (In re Ybarra), 424 F.3d 1018 (9th Cir. 2005), the
Decision, CCM in its Contempt Motion,                    Ninth Circuit, following its reasoning in Siegel,
drafted [*107] and filed by Debtor's Counsel,            held that claims for attorneys' fees and costs
failed to cite "any legal authority in support of its    incurred post-petition are not discharged where,
proposition that the court has the authority to find a   "post-petition, the debtor voluntarily 'pursued a
party in civil contempt for filing an answer to a        whole new course of litigation,' commenced
complaint in a lawsuit initiated by the debtor." ECF     litigation, or 'returned to the fray' voluntarily." Id.
2079 at 10 (emphasis in original). Neither party to      at 1024 (citing Siegel v. Federal Home Loan
this matter, nor the court, has identified any           Mortgage Corp., 143 F.3d at 533-534); see also id.
authority that exists for the proposition that a         at 1026 ("Even if a cause of action arose pre-
creditor violates the discharge injunction by filing     petition, the discharge shield cannot be used as a
an answer to a state court complaint—in other            sword that enables a debtor to undertake risk-free
words, defending its rights—where that complaint         litigation at others' expense." (citation omitted)).
was filed post-confirmation by a reorganized debtor      More recently, in another bankruptcy court decision
and relates to post-confirmation claims that did not     involving a debtor's "return to the fray," in In re
arise, and were not litigated, during the bankruptcy     Wiersma, 2015 Bankr. LEXIS 3391, 2015 WL
case.                                                    5833878 (Bankr. D. Idaho 2015) (Pappas, J.),
As the Ninth Circuit has recognized in Siegel v.         the [*109] debtor received her discharge on
Federal Home Loan Mortgage Corp., 143 F.3d 525           January 23, 2013; she initiated a cause of action in
(9th Cir. 1998), confirmation of a plan of               state court19 on October 4, 2013; and, the state
reorganization discharges a debtor of its pre-           court entered a judgment against debtor on
confirmation liabilities. Id. at 533 (citing Sure-Snap   September 5, 2014. In re Wiersma, 2015 Bankr.
Corp. v. Vermont (In re Sure-Snap), 983 F.2d 1015,       LEXIS 3391, 2015 WL 5833878, at *1. The
1019 (11th Cir. 1983)). However, the Ninth Circuit       attorney for the prevailing party in the state court
in Siegel also observed: "[n]o doubt the future is       litigation later sought additional attorney fees he
always contingent, but that does not mean that a         allegedly incurred in collecting the state court
bankrupt is discharged regarding everything he           judgment. 2015 Bankr. LEXIS 3391, [WL] at *2.
might do in the future." Id. at 532 (discussing          Debtor then sought relief from the bankruptcy
contingent claims). In Siegel, the debtor never          court, arguing under Idaho case law and an
objected to the creditor's proofs of claim, but rather   equitable doctrine of "fairness" that the attorney
chose to file a separate action against [*108] the       was in contempt of the discharge order. Id. Judge
creditor even before his bankruptcy case was
closed, and the Ninth Circuit held that a debt from
                                                         19 InWiersma, the Chapter 7 trustee had elected not to pursue the
an award of attorney fees incurred post-petition,
                                                         cause of action during the bankruptcy. In re Wiersma, 2015 Bankr.
based on a pre-petition cause of action, was not         LEXIS 3391, 2015 WL 5833878, at *1.
                                                                                                   Exhibit 3, Page 50
    Case 8:18-ap-01168-SC            Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                    Page 38 of 76
                                     Main Document    Page 55 of 164


Pappas, like the Ninth Circuit in Siegel v. Federal          with the case law relied upon by Milner and
Home Loan Mortgage Corp., emphasized the                     discussed herein.
debtor's initiation of litigation, observing that: "at
the time Debtor filed her bankruptcy petition . . .          The record indicates that Debtor's Counsel's
[the creditor] had no knowledge that she would,              assertion of this claim for CCM was not only
post-discharge, 'return to the fray' in state court, . . .   frivolous, but reckless, as shown by Movant's
." Id. at 3. Citing Siegel v. Federal Home Loan              Counsel's Bankruptcy Rule 9011 Warning Letter,
Mortgage Corp., the bankruptcy court concluded               delivered by e-mail on July 11, 2018, on behalf of
that there was no discharge violation because                Milner, which put Debtor's Counsel on notice that
"debtor . . . made the decision to 'return to the fray'      In re Ybarra, 424 F.3d 1018, 1027 (9th Cir. 2005),
to prosecute the defamation action herself.                  In re Wright, 509 B.R. 250, 255-256 (Bankr. D.
[citation]. In doing so, she assumed the risks               Ariz. 2014), and then-controlling authority in In re
inherent in that decision[. . .]." Id. at 4.                 Taggart, 888 F.3d 438 (9th Cir. 2018), would lead
                                                             a reasonable attorney to conclude that Milner was
These authorities [*110] indicate that where a               entitled to rely on the debtor's "return to the fray" as
debtor initiates post-petition a new round of                a basis for defending herself in the state court
litigation regarding prepetition acts, the debtor has        litigation. July 11, 2018 Letter from Movant's
"returned to the fray," and other parties may                Counsel to Debtor's Counsel, Exhibit 1 to
participate in such litigation and hold debtor liable        Sanctions Motion, ECF 2100-1 at 4-5. The
without running afoul of the discharge injunction.           Bankruptcy Rule 9011 Warning Letter explained
Thus, there was no legal basis for Debtor's Counsel          how under the existing Ninth Circuit precedent in
to assert on behalf of CCM in the Contempt Motion            Taggart, even if a court determined that Milner
that Milner and Light violated the discharge                 violated the discharge injunction, her apparent
injunction for participating in litigation initiated by      good [*112] faith, even if unreasonable, would
CCM post-petition and post-confirmation. Here,               insulate her from a finding of contempt. July 11,
CCM "returned to the fray" by suing Milner in state          2018 Letter from Movant's Counsel to Debtor's
court over a dispute regarding their prepetition             Counsel, Exhibit 1 to Sanctions Motion, ECF 2100-
contract. Accordingly, Debtor's Counsel's assertion          1 at 4. In other words, this letter was a clear
of this claim was frivolous because he has not               warning to Debtor's Counsel that even if the
shown that there was any legal basis for the claim,          Settlement Agreement was executory and therefore
nor that he made such a claim after a reasonable             rejected, any argument that Milner could be held in
inquiry into the law or facts. In his opposition to the      contempt by filing her state court answer would
Sanctions Motion, as Milner points out, Debtor's             very likely fail. Milner reiterated her argument
Counsel does not address Milner's arguments based            based on Taggart in her attachment to the Joint
on In re Ybarra that it is permissible to engage in          Status Report, filed on July 20, 2018. ECF 2059 at
litigation and not violate the discharge injunction          8. While the court did not have to reach the issue of
where the debtor "returned to the fray." Debtor's            Milner's good faith in answering CCM's State Court
Counsel's lack of rebuttal indicates that he had no          Complaint in its Memorandum Decision, the court
valid response [*111] to support his claim. Under            notes that Milner's Bankruptcy Rule 9011 Warning
his view, Milner could not legally respond to                Letter, delivered on July 11, 2018, included legal
CCM's state court complaint, even if she had valid           arguments addressing why the Settlement
grounds to oppose the complaint as she did here,             Agreement was not executory, why the Settlement
and Milner would be in civil contempt in violation           Agreement was not rejected in the bankruptcy case,
of the discharge injunction under any                        and why the discharge injunction would not apply
circumstances, unless she conceded to CCM on the             to prevent Milner from defending her rights in state
merits of its complaint, which view is inconsistent          court, and thus, effectively undercut any argument
                                                                                                 Exhibit 3, Page 51
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                           Page 39 of 76
                                            Main Document    Page 56 of 164


that Milner and Light proceeded subjectively20 in                Court Complaint Because the Settlement
bad faith in the state court litigation. July 11, 2018           Agreement Was a Rejected Executory Contract
Letter [*113] from Movant's Counsel to Debtor's                  Was Frivolous and Reckless. Milner contends that
Counsel, Exhibit 1 to Sanctions Motion, ECF 2100-                Debtor's Counsel should be sanctioned for bad faith
1 at 1-5; E-mail from Light to Debtor's Counsel,                 as the drafter and signer of CCM's Contempt
dated March 20, 2018, Exhibit L to the Declaration               Motion in making a frivolous argument that the
of Harold J. Light, ECF 2051 at 48-50.                           Settlement Agreement was executory and thus
                                                                 rejected by the confirmed plan. Debtor's Counsel's
In proceeding with CCM's Contempt Motion, claim preclusion argument, also referred to as the
Debtor's Counsel failed to rebut these substantial waiver argument, was premised on the assumption
legal arguments put forth by Milner, which he did that the Settlement Agreement was an executory
at his peril. Instead of withdrawing the Contempt contract.21 Debtor's Counsel apparently did not
Motion after a reasonable inquiry in response to the consider that this assumption was even at issue,
Bankruptcy Rule 9011 Warning Letter, Debtor's however, even after being put on notice by Milner
Counsel proceeded with his argument "that the and her counsel in their correspondence with him
Settlement Agreement was an executory contract (e.g., Light's March 30, 2018 letter to him).
that was deemed rejected either upon Plan Debtor's Counsel's lack of consideration of the
Confirmation or on the Effective Date of the Plan, issue of whether the Settlement Agreement was
and that any action by Milner to enforce the executory [*115] is evident in his initial pleading
Settlement Agreement would violate the discharge in this matter, CCM's Contempt Motion. Debtor's
injunction," Memorandum Decision, ECF 2079 at Counsel only first addressed the purportedly
10 (citing Contempt Motion, ECF 2043 at 6-7), executory nature of the Settlement Agreement in
which argument, as discussed below, was also his reply to Milner's objection to the Contempt
frivolous and reckless. Debtor's Counsel's complete Motion.
failure to address the Ninth Circuit case authority
identified by Milner and discussed above Debtor's Counsel's reply argument that the contract
demonstrates that his argument that Milner and was executory is baseless as he only argued that
Light violated the discharge injunction for merely nonmaterial obligations unperformed by Milner
answering CCM's State Court [*114] Complaint made the contract executory. The evidence at trial
lacked a reasonable basis in fact and law; he did not indicated that Milner had no unperformed material
perform an objectively reasonable inquiry on this obligations under the Settlement Agreement. In
legal issue; and, his assertion of such an argument ruling on the merits of Debtor's Counsel's argument
without addressing this relevant and controlling in the Contempt Motion, the court determined that
case law was frivolous and reckless.                             "the Settlement Agreement is not an executory
                                                                 contract because it did not impose upon Milner any
Debtor's Counsel's Argument that Milner Should ongoing obligation such that her failure to perform
Be Held in Contempt for Answering CCM's State would constitute a material breach and excuse
                                                                 Debtor's performance." Memorandum Decision,
20 At the time that the Contempt Motion was being litigated, the ECF 2079 at 17. As set forth in its Memorandum
Supreme Court had not yet reversed the Ninth Circuit and Decision, ECF 2079, the court rejected all of
determined that "a court may hold a creditor in civil contempt for
violating a discharge order if there is no fair ground of doubt as to
whether the order barred the creditor's conduct." Taggart v.
Lorenzen, 587 U.S. , 139 S. Ct. 1795,1799, 204 L. Ed. 2d 129            21 Even if Debtor's Counsel's claim preclusion argument could be
(2019) (applying an objective standard) (emphasis in original). Even    construed as being premised solely on a pre-confirmation breach of a
under this standard, Milner and Light would not have been liable for    non-executory contract that did not require rejection, the court
contempt because there was a fair ground of doubt whether the           previously determined that this construction also had no merit.
discharge injunction barred her conduct.                                Memorandum Decision, ECF 2079 at 19-20.
                                                                                                                    Exhibit 3, Page 52
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 40 of 76
                                   Main Document    Page 57 of 164


Debtor's Counsel's arguments that various                 Circuit found the attorney's defense to be
provisions in the Settlement Agreement made it            unavailing, stating that
somehow executory. Id. at 11-18. As discussed                 reliance on forwarding co-counsel may in
herein, the court specifically found that Debtor's            certain circumstances satisfy an attorney's duty
Counsel's arguments that the Settlement                       of reasonable inquiry. In relying on another
Agreement [*116] was executory based on an                    lawyer, however, counsel must acquire
alleged "duty of good faith" and an alleged "duty to          knowledge of facts sufficient to enable him to
inspect", both purportedly unperformed by Milner,             certify that the paper is well-grounded in fact.
were unfounded and could not support CCM's                    An attorney who signs the pleading cannot
position that she violated the discharge injunction.          simply delegate to forwarding co-counsel his
Memorandum Decision, ECF 2079 at 13-17.                       duty of reasonable inquiry.
Moreover, as the court previously determined,
"Debtor's failure to list the Settlement Agreement in     Id. (internal quotations, alterations, and citations
[its Schedule G, Executory Contracts and                  omitted); see also, Phillips v. Burt (In re Burt), 179
Unexpired Leases, its Amended Schedule G, or its          B.R. 297, 303 (Bankr. M.D. Fla. 1995) ("Even
Executory Contract Rejection Motion during its            when relying on the information furnished by the
bankruptcy case] demonstrates either that Debtor          forwarding counsel, he or she must obtain
did not believe the Settlement Agreement was an           knowledge or facts independently that are adequate
executory contract or that it had no intention of         to allow him or her [*118] to certify that the signed
rejecting the Settlement Agreement." Id. at 18; see       pleading is well grounded in fact. An attorney who
also Milner's Trial Brief, ECF 2074 at 8.                 signs a pleading may not rely on previous counsel
                                                          to satisfy his obligation to perform a reasonable
In making the argument in support of CCM's                inquiry." (citing Unioil, Inc. v. E.F. Hutton & Co.,
Contempt Motion that the Settlement Agreement             809 F.2d at 558)).
was executory and rejected, Debtor's Counsel was
required to make a reasonable legal and factual           In defending the executory contract argument that
inquiry before proceeding with the argument. The          he made for CCM in the Contempt Motion,
Contempt Motion threatened Milner and Light with          Debtor's Counsel emphasized his reliance on
monetary and reputational liability and "foreseeably      certain legal opinions indicated in letters written by
aroused a vigorous and costly defense." Unioil, Inc.      other attorneys representing CCM in 201222 ,
v. E.F. Hutton & Co., 809 F.2d 548, 557 (9th Cir.         2013,23 and 201724 rather than his independent
1986).

In Unioil, Inc. v. E.F. Hutton & Co., the Ninth           22 SeeExhibit 28 to Declaration of Carl Grumer, ECF 2066-2 at 11-
Circuit considered the reasonableness of [*117] an        14 (letter of Dennis W. Ghan, CCM's counsel, to Carl Grumer,
                                                          Milner's counsel, dated June 25, 2012, asserting that the Settlement
attorney's legal and factual inquiry under Civil Rule
                                                          Agreement is not a valid agreement and even if the Settlement
11, stating: "Just as the gravity of foreseeable injury   Agreement was valid, CCM has no obligation to store and maintain
is relevant to determining a party's standard of care     the subject property indefinitely).
in a negligence case, so should the cost of a             23 See Exhibit 6 to CCM's Attachment to the July 20, 2018 Joint
foreseeable response by opposing parties be               Status Report, ECF 2059 at 60 (CCM's counsel, Salus, in an email to
relevant to determining an attorney's standard of         Milner's counsel, Grumer, dated March 18, 2013, stated: "Keep in
reasonable inquiry." Id. at 557. The Ninth Circuit        mind that Carol [Milner]'s contract you refer to was rejected as part
analyzed an attorney's argument that he did not           of the bankruptcy proceedings and therefore CCM has no obligation
                                                          to continue to store the items for free — CCM has given sufficient
violate Civil Rule 11 because he relied on                statutory notice, on several occasions, to have the materials retrieved
"forwarding co-counsel" and therefore conducted a         or they will be disposed of as allowable under the law."). The subject
reasonable inquiry. 809 F.3d at 558. The Ninth            property was never disposed of, and apparently continues to be
                                                          stored by CCM, as previously discussed.
                                                                                                        Exhibit 3, Page 53
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                           Page 41 of 76
                                            Main Document    Page 58 of 164


factual and legal inquiry in support of the executory                  injunction in this case, stating Milner's positions
contract argument. It is apparent that Debtor's                        that the Settlement Agreement could not have been
Counsel did not perform any factual or legal                           rejected in the bankruptcy case because it was not
inquiry to support the argument on his own, instead                    an executory contract, that there was nothing in the
relying on the work of others, and this does not                       discharge injunction that precludes her from
satisfy his duty of reasonable inquiry. As set forth                   defending herself in the State Court Action or
in the court's Memorandum Decision on the                              deprived her of ownership of the Play Property. Yet
Contempt Motion, the arguments that Debtor's                           Debtor's Counsel persisted in filing the Contempt
Counsel made on behalf of CCM, based on the                            Motion without addressing Milner's arguments
representations of CCM's prior counsel, utterly                        made by Light in his letter of March 30, 2018, as
lacked merit. Debtor's Counsel cannot use his                          these arguments were not addressed, let
reliance on the opinions of other attorneys to                         alonerebutted, in the Contempt Motion at all.
demonstrate the reasonableness of his factual and
legal inquiry in support of the arguments that he                      Debtor's Counsel's Argument that Milner Should
made on behalf of CCM because, among other                             Be Held in Contempt for Answering CCM's State
reasons, none [*119] of those attorneys offered to                     Court Complaint Because the Settlement
raise those arguments in a signed pleading before                      Agreement Was a Rejected Executory Contract
this court. Debtor's Counsel was the attorney                          Based on Her Purported Duty to Inspect the
making the arguments for CCM; he had to do the                         Subject Property Was Frivolous and Reckless. At
reasonable inquiry of the law regarding executory                      the evidentiary hearing, Debtor's Counsel
contracts; and, he did not. Thus, Debtor's Counsel                     affirmatively asserted that Ninth Circuit authority
cannot demonstrate that he undertook and met his                       held that a party has an affirmative obligation to
duty to perform a reasonable inquiry in making the                     inspect property that is being stored by another, and
executory contract arguments for CCM in the                            that responsibility makes such an agreement
Contempt Motion.                                                       executory. September 20, 2018 Evidentiary
                                                                       Hearing [*121] Transcript, ECF 2095 at 290-291;
There was no reason for Debtor's Counsel not to                        see also CCM's Post-Trial Brief, ECF 2077 at 5-7
conduct a reasonable factual and legal inquiry as it                   (arguing that Milner had a duty to inspect, which
appears that he had ample time for investigation,                      made the Settlement Agreement an executory
and the record does not indicate severe constraints                    contract). As discussed in the Memorandum
of time or money that would impede his inquiry in                      Decision, Debtor's Counsel specifically represented
support of the arguments he advanced in CCM's                          to the court at the evidentiary hearing that there was
Contempt Motion. As discussed previously,                              such authority for the "duty to inspect" proposition,
Debtor's Counsel was put on notice at least by                         it was cited in one of his prior pleadings, but that he
March 30, 2018, when Light responded by letter on                      could not find the citation. Debtor's Counsel
behalf of Milner in response to CCM's threat to                        claimed that he did not remember the case at the
move for a temporary restraining order or to strike                    time, and that he would provide the citation to the
Milner's answer in the State [*120] Court Action                       authority for this proposition in his post-trial brief.
on grounds that her answer violated the discharge                      Evidentiary Hearing Transcript, ECF 2095 at 291
                                                                       ("I'll provide that."). However, he failed to do so;
24 See
                                                                       the court noted that Debtor cited no legal authority
      Exhibit 1 to Declaration of Debtor's Counsel, attached to the
Contempt Motion, ECF 2043 at 37-38 (letter of Wesley R. Carter, of
                                                                       for his "duty to inspect" argument, and found the
the law firm of Winters & King, Inc., to Milner sent by email dated    position lacking merit absent any supporting legal
April 17, 2017, asserting that the Settlement Agreement was rejected   authority. Memorandum Decision, ECF 2079 at 16-
as of the Effective Date of the Plan, and therefore "CCM is not        17. This showed that Debtor's Counsel made a
obligated to any future performance on the agreement referenced in
paragraph two, if such obligation existed in the first instance.").
                                                                       baseless representation of purported controlling law
                                                                                                          Exhibit 3, Page 54
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 42 of 76
                                  Main Document    Page 59 of 164


to the court, which was frivolous as there is no        Milner. Transcript, September 20, 2018 Evidentiary
showing that there was any such authority when he       Hearing, ECF 2095 at 7-10. The court rejected
made the representation in open court. This             Debtor's Counsel's position because it contradicted
behavior was also reckless [*122] because when          California statutory law. Memorandum Decision,
Debtor's Counsel made the representation, he            ECF 2079 at 21 ("As explained by the court on the
departed from the ordinary standard of care and         record at trial, Debtor misreads Hull v. Ray, 80
should have known that the risk of harm to Milner       Cal.App. 284, 251 P. 810 (1926), which describes
would be high in having to expend litigation            the form requirements of a bill of sale, but does not
resources to rebut this unfounded "duty to inspect"     require that all transfers of ownership in personal
argument to show that the Settlement Agreement          property must be evidenced by a bill of sale. Such a
was not executory.                                      reading contradicts [*124] California law. [citing
                                                        California Civil Code §§ 1000, 1039 and 1052
Debtor's Counsel's Argument that Milner Should indicating that property can be transferred without a
Be Held in Contempt for Answering CCM's State writing]."). Moreover, as the court noted in its
Court Complaint Because the Settlement Memorandum Decision, such assertion contradicted
Agreement Requiring CCM to Store the Subject CCM's judicial admissions in the Contempt
Property Was Unenforceable For Lack of a Bill of Motion, the supporting declarations and the State
Sale Transferring the Property to Milner Was Court Complaint that Milner owned the Play
Frivolous and Reckless. Debtor's Counsel also Property. Memorandum Decision, ECF 2079 at 22.
erroneously argued that California law requires a The court finds that Debtor's Counsel's argument
bill of sale to transfer property, misreading Hull v. based on the purported bill of sale requirement was
Ray, 80 Cal.App. 284, 251 P. 810 (1926). See baseless under California law based on a
Memorandum Decision, ECF 2079 at 21. At the misreading of the cited case and a failure to
July 31, 2018 Status Conference, Debtor's Counsel, consider applicable California statutory law,
for the first time, contended that the Settlement reflecting a failure to conduct a reasonable legal
Agreement may not be an enforceable contract inquiry for the proposition that he advanced, and
because no bill of sale evidenced any transfer of the this argument was frivolous and reckless.
subject property to Milner. Audio Recording, July
31, 2018 Status Conference at 2:17-2:18 p.m. Debtor's Counsel's Misrepresentation of Carma
("Never a conveyance, never a bill of sale . . Developers (Cal.), Inc. v. Marathon Development
.")(statement of Debtor's Counsel); 2:20-2:22 p.m. California, Inc., 2 Cal.4th 342, 6 Cal. Rptr. 2d 467,
("Where after [the Settlement [*123] Agreement] 826 P.2d 710 (Cal. 1992) Was Reckless. As
was entered into [was] there [sic] a bill of sale or a discussed in the Memorandum Decision, ECF 2079
transfer of any of these items that she now claims at 11-14, Debtor's Counsel misquoted the case of
she owns? . . . We're simply asking them to confirm Carma Developers in support of a proposition "in
that they don't have ownership rights transferred by direct conflict" with California law. Id. at 14. That
a bill of sale or through some kind of a conveyance is, Debtor's Counsel purportedly quoted the
on [the subject property]") (statement of Debtor's decision and argued that this case "affirmed" that a
Counsel); 2:24 p.m. ("Correct. Unless the creditor breach of a covenant of good faith and fair dealing,
can prove . . . that there was actually a completion "would constitute a material [*125] breach and
of a bill of sale that identified transfer of ownership thus excuse the performance of the other," but as
. . .")(statements of Debtor's Counsel). At trial, the court stated in the Memorandum Decision, this
Debtor's Counsel reiterated the position that the purported quote was nowhere to be found in the
Settlement Agreement was not enforceable because cited decision and contradicted other California
there was no bill of sale evidencing a transfer of case law stating the concept that the materiality of a
ownership of the subject property from CCM to breach must be determined on a case-by-case basis.
                                                                                          Exhibit 3, Page 55
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 43 of 76
                                   Main Document    Page 60 of 164


Id. ( citing Brown v. Grimes, 192 Cal. App. 4th          Milner. See Memorandum Decision, ECF 2079 at
265, 267, 120 Cal. Rptr. 3d 893 (2011)). Although        7-8 (citing State Court Complaint, Exhibit A to
a similar misrepresentation could be construed           Debtor's Request for Judicial Notice, ECF 2044 at
under various circumstances as an honest mistake,        5-7 (¶¶ 12, 14-17, [*127] 20-21)). As noted in the
mere negligence, reckless incompetence, or even          Memorandum Decision, citing the Jacobson
willful misconduct, under the totality of the            Declaration in support of the Contempt Motion
circumstances of this case, the court finds that         signed and filed by Debtor's Counsel, CCM has
Debtor's Counsel's erroneous quotation of case           performed under the Settlement Agreement for
authority in support of a frivolous argument further     years, and "according to Russell Jacobson, Debtor's
indicates, at a minimum, a recklessness that is          Chief Operating Officer, 'Pursuant to [the
material to the court's bad faith analysis. See Rules    Settlement] Agreement, [Debtor] stored various
of Professional Conduct of the State Bar of              physical properties belonging to Milner. Much of
California, Rule 3.3(a)(2) ("A lawyer shall not: . . .   that property remains in storage at [Debtor]'s
knowingly misquote to a tribunal the language of a       expense including screens, screen frames and truss
book, statute, decision or other authority")             props, puppets, scenic elements and road cases' [ ]."
(available                                         at    Memorandum Decision, ECF 2079 at 5 (citing
http://www.calbar.ca.gov/Portals/0/documents/rules       Russell Jacobson Declaration attached to
/Rules-of-Professional-Conduct.pdf) (last visited        Contempt Motion, ECF 2043 at 24 (¶ 11)); see also,
January 30, 2020).                                       Schedule 1 to Settlement Agreement, Respondents'
                                                         Trial Exhibits 5 and 7, ECF 2066-1 at 25, 35;
Debtor's Counsel's Arguments that Milner Should          Exhibit 1 to Jacobson Declaration attached to
Be Held in Contempt for Answering CCM's State            Contempt Motion, ECF 2043 at 33.
Court Complaint [*126] Because the Settlement
Agreement was Purportedly Not an Enforceable             Debtor's Counsel's "lack of ownership" argument
Agreement, or, a Transfer of Property from CCM           was also baseless because the arguments he made
to Milner Never Occurred, Were Frivolous and             in support of this position lacked legal and
Reckless. Apparently feeling insecure about the          evidentiary support. As noted previously, Debtor's
efficacy of his argument in the State Court              Counsel argued that the property could not transfer
Complaint and Contempt Motion that the                   to Milner without a bill of sale, which is not
Settlement Agreement was a rejected contract from        supported by California statutory law. He argued
the bankruptcy case, Debtor's Counsel advanced an        that the [*128] contract did not transfer the
alternative argument that Milner and Light should        property to Milner for lack of a proper description
be held in contempt on grounds that the Settlement       of the transferred property, which is not supported
Agreement did not legally transfer ownership to her      by a plain reading of the contract, which included
and that therefore, she could not assert contractual     specific descriptions of categories of property
rights under the Settlement Agreement for CCM to         transferred to Milner. He argued that the contract
store the subject property because she did not own       did not transfer the property to Milner for lack of
the property.                                            consideration, which is not supported by the
                                                         evidence since the contract showed that she gave
Debtor's Counsel's new argument was baseless             consideration for the contract by releasing her
because it was flatly inconsistent with the judicial     claims against CCM pursuant to the Settlement
admissions that he made on behalf of CCM in the          Agreement. See Memorandum Decision, ECF 2079
State Court Complaint and the Contempt Motion            at 17.
that the property belonged to her. CCM's State
Court Complaint, signed and filed by Debtor's            Beginning at the July 31, 2018 Status Conference,
Counsel, described the property as belonging to          Debtor's Counsel took this frivolous position that

                                                                                           Exhibit 3, Page 56
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 44 of 76
                                   Main Document    Page 61 of 164


the subject property was never transferred to Milner      the facts and law based on his reliance on the views
and therefore was not her personal property. Audio        and opinions of CCM's prior counsel regarding the
Recording, July 31, 2018 Status Conference, at            purported lack of enforceability of the Settlement
2:35 - 2:36 p,m. ("[The Debtor] bought it. We             Agreement and its nature as executory or not.
owned it. We didn't convey it. [. . .] If you're          Under the totality of the circumstances and in light
looking at a contract that was never formed, i.e.         of the apparent lack of due diligence undertaken by
there was never any ownership conveyance of               Debtor's Counsel in his legal and factual research,
personal property under it. We're done in terms of        as discussed above, the court finds that a reasonable
the Debtor's position . . . . Never ownership             attorney appearing before this court may not and
conveyed, therefore there cannot be a claim that we       would not rely, to the court and opposing party's
have       to     do     something       for      'her'   detriment, on other counsel's representations in the
property.")(statements [*129]        of       Debtor's    place of a reasonable legal and factual inquiry of
Counsel). This assertion was not supported by the         his own.
record in the bankruptcy case, the communications
between the parties, or CCM's ongoing                     Debtor's Counsel's Failure to Address and Rebut
performance under the Settlement Agreement, and           Certain Cases Cited by Milner in Opposition to
the court determines that this argument was               CCM's Contempt Motion Was Not Frivolous and
frivolous because it was made without a reasonable        Reckless. Milner contends that Debtor's [*131]
factual basis. See Memorandum Decision, ECF               Counsel's contract rejection argument was also
2079 at 21 (". . . all other emails, letters, or other    frivolous because he failed to rebut or otherwise
evidence of communications from Debtor to Milner          address the case law cited by Movant's Counsel in
fell well short of conduct tantamount to an express       her Bankruptcy Rule 9011 Warning Letter of July
repudiation constituting anticipatory breach.             11, 2018, specifically, In re Parkwood Realty
Moreover, the evidence shows that Debtor                  Corp., 157 B.R. 687 (Bankr. W.D. Wash. 1993)
continued to store the Play Property and continues        and In re Continental Country Club, Inc., 114 B.R.
to do so to this day."). The court finds that it was      763 (Bankr. M.D. Fla. 1990). Because, among
reckless for Debtor's Counsel to characterize the         other reasons, Parkwood and Continental are not
subject property as Milner's property before the          binding authority, the court finds Debtor's
state court in the State Court Action, make similar       Counsel's lack of rebuttal of these case authorities,
representations before this court in the Contempt         while some evidence to put him on notice that the
Motion, and then alternatively claim that CCM             position he was taking was not supported in the
owned the property in later pleadings in support of       case law, to be not significant. Similarly, although
the Contempt Motion. Moreover, Debtor's                   Debtor's Counsel erroneously claimed that the
Counsel's alternative argument was without merit          relevant date for purposes of rejection or breach of
and recklessly made because it would seem that if         the Settlement Agreement under 11 U.S.C. §
CCM had any confidence at all in its position that it     1141(b) was the date the final decree was entered in
owned the property, it would [*130] have disposed         the bankruptcy case, rather than the Effective Date
of the subject property a long time ago, or sought        of the Plan, the court finds that Debtor's Counsel's
declaratory relief on that ground, at least since the     misunderstanding was more negligent than
effective date of the plan in 2012, instead of filing     egregious conduct tantamount to bad faith as the
the Contempt Motion asserting its rejected                difference in these circumstances was not material.
executory contract argument based on the position         Debtor's Counsel's Prefiling Inquiry as to the Law
that Milner owned the property.                           and Facts Was Not Reasonable and was Reckless.
The court also declines to absolve Debtor's Counsel       Debtor's Counsel stated in his declaration in
of his obligation to make reasonable inquiries as to      opposition to the Sanctions Motion that he made a

                                                                                            Exhibit 3, Page 57
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 45 of 76
                                   Main Document    Page 62 of 164


reasonable legal inquiry for his arguments in             looking at the same facts." Id. at 17 (¶ 9). However,
support of the Contempt [*132] Motion: "I had a           Debtor's Counsel did not specifically identify these
conviction the law supported each [argument]              emails and letters of other counsel, so the legal
based on extensive research[,]" and "I had a              authority for their contentions could not be
conviction that the facts that I argued supported the     ascertained and evaluated. Id.
arguments, and that my client was entitled to the
relief sought." Declaration of Debtor's Counsel           According to Debtor's Counsel, "[t]he gravamen of
attached to Opposition to Motion for Sanctions,           my Motion re Contempt and [*134] arguments was
ECF 2120 at 16 (¶ 6-7). In describing specifically        not just the executory contract claim, but was based
what Debtor's Counsel relied upon, he stated that he      on claim preclusion." Id. at 17 (¶ 10). In explaining
"received the case from [Winters & King, Inc.,            his research underlying CCM's preclusion claim, he
which] evaluated and communicated to Ms. Milner           reviewed the bankruptcy case docket, noting that
the exact same contentions on the subject contract        Milner had "listed the subject contract as the basis
being executory[,]" referring to that law firm's letter   of a bankruptcy claim she then lost with a judgment
to Milner dated April 21, 2017, attached as Exhibit       against her for attorney fees[,] [Doc. 2013, pps. 16-
1 to the Contempt Motion. Declaration of Debtor's         17.]" and Debtor's Counsel "identified carefully in
Counsel attached to Opposition to Motion for              my briefs the parts of the bankruptcy docket, the
Sanctions, ECF 2120 at 16-17 (¶ 8). Debtor's              briefs, and the rulings that supported this
Counsel noted in his declaration that the Winters &       argument." Declaration of Debtor's Counsel
King, Inc. letter asserted that the Settlement            attached to Opposition to Motion for Sanctions,
Agreement was not "Accepted or Rejected"                  ECF 2120 at 17 (¶ 11). Debtor's Counsel further
specifically in CCM's reorganization plan, and thus       stated that he "cited to Robertson vs Isomedix, Inc.
the contract was subject to Section VIII.A.ii of the      (9th Cir) 28 F.3d 965, 969 in my opening motion re
plan providing for the deemed rejection of any            contempt, and I relied upon established law of
contract not designated for assumption or rejection       claim preclusion as a basis for my opening motion,"
as of the effective date of the plan. The Winters         adding that "Robertson held, 'the claim could have
& [*133] King, Inc. letter concluded that,                been asserted at the time of the proceeding
therefore, CCM was not obligated to any future            confirming sale, and this opportunity is sufficient to
performance on the agreement as of the effective          satisfy that requirement of the doctrine of res
date of the plan. However, this Winters & King,           judicata." Id. at 17 (¶ 13). Furthermore, according
Inc. letter relied upon by Debtor's Counsel did not       to Debtor's Counsel,
cite any legal authority for its contentions in the           I presented evidence that before the bankruptcy
letter, and specifically did not address the issue            petition was filed, Milner was claiming the
whether the Settlement Agreement was executory,               Debtor was in breach, and yet despite
which would be necessary in order for the                     litigating [*135] another clause in the same
Settlement Agreement to be deemed rejected                    contract, she failed to argue that CCM had
pursuant to this plan provision. Id.                          breached the storage obligation, even though
Elaborating on his defense of adequate reasonable             she had contended that before the Petition, and
inquiry, Debtor's Counsel stated that "I had in my            was seeking damages. This was a waiver of
possession from multiple other attorneys                      ripe integrated claim, justifying claim
representing the Debtor emails and letters to Ms.             preclusion. [See e.g., Milner Exhibit 10,
Milner's counsel making the same claim. I relied in           attached to Doc. 2066].
part on those attorneys' position in concluding the       Id. at 17-18 (¶ 14) (emphasis in original). Debtor's
argument had substantial merit as it was recognized       Counsel then asserted in his declaration that:
by several different attorneys over a span of years,
                                                                                             Exhibit 3, Page 58
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 46 of 76
                                  Main Document    Page 63 of 164


"These arguments and this evidence were not             The declaration of Debtor's Counsel in opposition
addressed in the Court's final decision, so I in good   to the Sanctions Motion contains mostly conclusory
faith filed an appeal[,]" but that "I dismissed the     assertions regarding his prefiling legal inquiry and
appeal in good faith[ ]" because "The appeal was        does not otherwise specify what efforts he made in
then dismissed based on changed circumstances           undertaking a reasonable legal inquiry in
involving the civil case, and the Court of Appeal       connection with filing and litigating the Contempt
denied Milner's request [to] recover fees and costs     Motion, which has left the court to analyze the
against CCM [Case No. 18-1310, Doc 15]." Id. at         arguments that he made during the proceedings of
18 (¶ 15-17).                                           the Contempt Motion as discussed herein.

Contrary to the assertions made in this declaration     As set forth in the declaration of Debtor's Counsel
of Debtor's Counsel, the court in its Memorandum        in response to Milner's supplemental points and
Decision had addressed and ruled upon CCM's             authorities in support of the Sanctions Motion, ECF
claim preclusion (or res judicata) argument,            2133, Debtor's Counsel stated: "I always believed
rejecting it on grounds that Milner had no              in good faith that the two primary arguments I
prepetition claim for breach of the contract            made to this Court had substantial factual and legal
regarding the storage obligations, which claim          merit[,]" and "[m]y arguments were, (1) that
would have been subject to discharge as a               because Ms. Milner had litigated intellectual
prepetition claim, since there was no [*136] breach     property claims arising out of the exact same 2005
of those obligations before confirmation.               contract in the bankruptcy court, and (2) because all
Memorandum Decision, ECF 2079 at 19-20. The             of her disputes regarding storage and ownership
evidence indicated that CCM had complied and            existed pre-petition, that she waived her rights to
was complying with its contractual obligations to       further litigate these matters after the discharge
store the property. Id. Debtor's Counsel referred to    period." Debtor's Counsel Post-Trial Declaration
Milner's Exhibit 10 to ECF 2066, which was a            attached to Debtor's Counsel Opposition [*138] to
prepetition letter from her counsel to CCM, stating     Supplemental Memorandum, ECF 2133 at 18 (¶ 4-
that she had not been fully paid the settlement         5).
amount through the trust agreement, which may
have been a prepetition claim if it had not been paid   In support of such arguments, Debtor's Counsel
as of the petition date, however, the evidence in the   stated:
record demonstrated that based on Milner's                  I cited strong Ninth Circuit authority that
uncontroverted testimony at trial, CCM made all of          outlined the Doctrine of Claim Preclusion and
the settlement payments to Milner without funding           res judicata and believed the facts and
the trust. Milner Trial Testimony, Evidentiary              circumstances qualified under the Doctrine. I
Hearing Transcript, September 20, 2018, ECF                 further believed that the subject contract was
2095 at 98-99, 253-254. Nevertheless, it is legally         executory, and I made that argument in good
baseless for Debtor's Counsel to argue that the             faith. The same conclusion had been placed in
discharge of prepetition claims absolved a debtor of        writing to me by several other attorneys
liability for post-discharge conduct. Memorandum            including Winters and King who had referred
Decision, ECF 2079 at 19-20 (citing O'Loghlin v.            the case to me and other attorneys that I had
County of Orange, 229 F.3d 871, 874-875 (9th Cir.           studies [sic] correspondence from that had
2000)). As discussed previously, since the                  represented the debtor during the bankruptcy.
Settlement Agreement was not an executory                   Exhibit 9 (attached hereto) is an example of a
contract subject to rejection from the confirmed            legal opinion provided by Richard Salus to Carl
reorganization plan, its obligations continued to be        Grumer on March 18, 2013, that specifically
enforceable, [*137] including post-confirmation.
                                                                                          Exhibit 3, Page 59
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 47 of 76
                                   Main Document    Page 64 of 164


    stated Mr. Salus' opinion that the contract was      he did not add very much because this further
    executory and had been rejected as part of the       description of his inquiry was conclusory and
    bankruptcy proceeding, stating 'and therefore        lacked specific detail. That is, Debtor's Counsel did
    CCM has no obligation to continue to store the       not describe with any detail what legal research he
    items for free.' I independently researched this     did before filing the Contempt Motion, and he
    doctrine and believe that there were dual            instead reiterated what he described in his prior
    responsibilities under the subject contract,         declaration in response to Milner's Motion for
    including Ms. Milner having an obligation to         Sanctions. He said that he cited "strong Ninth
    retrieve her alleged items in a timely manner.       Circuit authority that outlined the Doctrine of
    There was [*139] never any agreement that            Claim Preclusion and res judicata" without
    CCM would indefinitely store these items. The        identifying such authority, apparently referring to
    contract did not state that, and Ms. Milner          the case of Robertson v. Isomedix, Inc. (In re Intl
    could not in good faith expected CCM to do so.       Nutronics, Inc.), 28 F.3d 965 (9th Cir. 1994)
    I advocated in good faith that the entire premise    previously identified in his original declaration in
    of this contract was a temporary storage to          response to the Motion for Sanctions. Compare
    allow Ms. Milner to independently return to          Debtor's Counsel Declaration attached to
    producing a play without the budget of CCM           Opposition to Motion for Sanctions, ECF 2120 at
    funding it, and to then use the items for another    17 (¶ 13), with Debtor's Counsel Post-Trial
    play that she would be funding. There was an         Declaration attached to Debtor's Counsel
    inherent 'reasonable' timeframe on this storage      Opposition to Supplemental [*141] Memorandum,
    duty and after the items had been in storage for     ECF 2133 at 18 (¶ 6). He reiterated that "I further
    over ten years, I believed in good faith that the    believed that the subject contract was executory,
    contract was executory, and that Ms. Milner          and I made that argument in good faith[,]" without
    had breached her part of the contract by not         providing further details regarding his legal inquiry
    retrieving the items. Although the court             for such belief and argument. Debtor's Counsel
    disagreed with my implied covenant of good           Post-Trial Declaration attached to Debtor's
    faith argument, i.e., I asserted the argument in     Counsel Opposition to Supplemental Memorandum,
    good faith and believed in its accuracy."            ECF 2133 at 18 (¶ 7). He also referred to his
                                                         reliance on the conclusions of other lawyers
Debtor's Counsel Post-Trial Declaration attached         without providing any further detail, except
to Debtor's Counsel Opposition to Supplemental           describing and attaching an email from Richard
Memorandum, ECF 2133 at 18-19 (¶ 6-14).                  Salas, CCM's counsel, to Carl Grumer, Milner's
Specifically, in support of his claim preclusion         counsel, on March 18, 2013, as an example of a
argument, Debtor's Counsel further stated that, "I       legal opinion that he had considered. Id. at 18 (¶ 9),
argued that the Claim Preclusion Doctrine applied        and Exhibit 9 attached thereto. However, this email
based on numerous exhibits that I had in my file,        of Salus to Grumer, containing Salus's opinion that
that were relied [*140] upon and/or offered at           the contract was executory and had been rejected as
trial[,]" and Debtor's Counsel attached copies of        part of the bankruptcy proceeding, "and therefore
these exhibits to his declaration. Id. at 19 (¶ 15-26,   CCM has no obligation to continue to store the
28) and Exhibits 1-11 attached thereto.                  items for free," contained no legal analysis with
                                                         citation to any legal authority for that opinion. Id.
In this further declaration of Debtor's Counsel in       This was the only identified example of a legal
opposition to Milner's supplemental briefing, he         opinion of other counsel that Debtor's Counsel
elaborated on his description of his legal inquiry in    considered and relied upon as his legal inquiry for
support of the Contempt Motion, but in substance,        his executory contract [*142] argument, which

                                                                                            Exhibit 3, Page 60
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 48 of 76
                                  Main Document    Page 65 of 164


inquiry by      Debtor's    Counsel     is   entirely   Decision, did not support the arguments raised in
unreasonable.                                           the Contempt Motion. Debtor's Counsel's assertion
                                                        that he did independent research is not supported in
Debtor's Counsel asserts in the same post-trial         the record; Debtor's Counsel's pleadings and oral
declaration that he independently researched the        arguments, the products of his research, were
executory contract doctrine, but he did not describe    legally baseless, as discussed herein. [*144] In his
specifically what his research was, and the court       declarations in response to the Motion for
could only ascertain what legal inquiry he did based    Sanctions and Milner's supplemental briefing,
on the legal authorities he cited in support of his     Debtor's Counsel had the opportunity to show that
argument, which argument, as discussed herein,          he made efforts to make a reasonable legal inquiry
was baseless. Regarding the reliance of Debtor's        for his arguments, but he failed to make such a
Counsel on numerous exhibits in support of his          showing.
claim preclusion argument, Milner has objected to
some of the exhibits as not being part of the record    The importance of a reasonable legal inquiry before
because the exhibits were not offered at trial or       commencing litigation cannot be overstated. In this
produced to Milner, ECF 2136 at 1-2, but                vein, the policy behind Civil Rule 11 also applies to
nonetheless, the exhibits do not support Debtor's       the court's inherent authority and may indicate
Counsel's argument that Milner had material             conduct tantamount to bad faith. While Debtor's
unperformed duties which made the contract              Counsel may have been sincere in his beliefs that
executory. While the exhibits attached to the post-     his arguments were made in good faith, as the
trial declaration may have contained legal              Seventh Circuit stated about the importance of the
conclusions of some of the attorney-authors, there      policy of requiring a reasonable prefiling legal
were no legal authorities cited in support of such      inquiry under Civil Rule 11, "[a]n empty head but a
conclusions.     The     exhibits   were      mainly    pure heart is no defense" and "[t]he Rule requires
communications between Milner and CCM's                 counsel to read and consider before litigating."
representatives, such as Gwyn Myers and Jim             Mars Steel Corp. v. Continental Bank N.A., 880
Penner, which expressed certain opinions [*143]         F.2d 928, 932 (7th Cir. 1989) (citation omitted).
about the Settlement Agreement, but did not             That is, "[c]ounsel may not drop papers into the
support the assertions of Debtor's Counsel that the     hopper and insist that the court or opposing counsel
contract was executory at the time of CCM's             undertake     bothersome      factual   and     legal
bankruptcy case. Debtor's Counsel asserted that "I      investigation." Id. As the Seventh Circuit further
was not alone in my analysis from other bankruptcy      observed, the focus of Civil Rule 11
attorneys and I relied in good faith on both their
opinions and my own independent research."                  is ex ante (what should have been done before
Debtor's Counsel Post-Trial Declaration attached            filing) rather than ex post (how things turned
to Debtor's Counsel Opposition to Supplemental              out). How much investigation [*145] is
Memorandum, ECF 2133 at 21 (¶ 25). Aside from               justified (i.e., 'reasonable') in light of the costs
failing to lay any foundation that any of the               depends on the circumstances of the case, and
attorneys that he identified, and whose opinions he         Rule 11 does not allow an award of sanctions
relied upon, were bankruptcy attorneys, the fact            just because things went poorly after an
that Debtor's Counsel relied on the opinions of             investigation that was adequate in light of what
other attorneys does not show that he made a                was known (and how much time was available)
reasonable inquiry before filing the Contempt               before the paper was filed. Sanctuary as a result
Motion because there was a complete and utter               of reasonable investigation ensures that counsel
absence of legal authorities or other bases for their       may take novel, innovative positions—Rule 11
opinions, which, as discussed in the Memorandum             does not jeopardize aggressive advocacy or

                                                                                            Exhibit 3, Page 61
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 49 of 76
                                   Main Document    Page 66 of 164


    legal evolution.                                          objectively frivolous filings support but do not
                                                              compel an inference of unreasonable
Id. (citations omitted). These observations about             investigation, mean that each Rule 11 case in
Civil Rule 11 equally apply to situations where the           the district court is unique, just as every tort
court's inherent authority is involved with a                 suit is unique. How much investigation [*147]
pleading filed or an argument made in court that is           should have been done in a given case becomes
baseless or frivolous without prior reasonable legal          a question of line-drawing, as much as a matter
inquiry.                                                      of 'fact' as is the purpose behind the paper.
As the Seventh Circuit further stated about the duty      Id. at 932-933. These observations are instructive to
of an advocate under Civil Rule 11,                       the court in determining under its inherent authority
    Rule 11 creates duties to one's adversary and to      the reasonableness of the legal inquiry by Debtor's
    the legal system, just as tort law creates duties     Counsel in litigating the Contempt Motion.
    to one's client. The duty to one's adversary is to
                                                     The record before the court shows that the
    avoid needless legal costs and delay. The duty   arguments that Debtor's Counsel made in support of
    to the legal system (that is, to litigants in other
                                                     the Contempt Motion were legally baseless and
    cases) is to avoid clogging the courts with      frivolous and that when he filed the Contempt
    papers that wastes judicial time and thus defers Motion, he had not conducted a reasonable legal
    the disposition of other cases or, by leaving    inquiry to support his arguments that Milner and
    judges less time [*146] to resolve each case,    Light violated the discharge injunction in filing
    increases the rate of error. Rule 11 allows      their answer in the State Court Action. The
    judges to husband their scarce energy for the    applicable legal authorities and the facts of this case
    claims of litigants with serious disputes        show that the contract between CCM and Milner
    needing resolution.                              was not executory at the time of its bankruptcy case
Id. These concerns also apply to the court's because Milner had no material unperformed
consideration of its inherent authority to sanction contractual obligations at the time of the
behavior in making arguments without first making bankruptcy case. The contract could not have been
a reasonable legal inquiry, which may also be rejected as a result of the bankruptcy case if it was
subject to Civil Rule 11.                            not executory, and Milner could defend herself if
                                                     the bankruptcy debtor, CCM, had initiated litigation
Regarding what constitutes reasonable legal regarding prepetition acts against that other
inquiry, the Seventh Circuit further stated:         party, [*148] Milner, post-discharge. The record
                                                     shows that Debtor's Counsel did not research the
    An objectively frivolous legal position supports applicable law to support these arguments before he
    an inference that the signer did not do a filed the Contempt Motion as indicated by the
    reasonable amount of research, but an statements made in his declarations in response to
    inference, no matter how impressive, is still no the Sanctions Motion and in his pleadings and
    more than an inference. In most cases the arguments in this contested matter. Despite being
    amount of research into legal questions that is put on notice that his arguments had no legal
    'reasonable' depends on whether the issue is support by Milner's counsel in Light's letter of
    central, the stakes of the case, and related March 30, 2018 and Movant's Counsel's Rule 9011
    matters that influence whether further Warning Letter, stating that the arguments were
    investigation is worth the costs. The focus of problematic and giving him an opportunity to do
    Rule 11 on conduct rather than result, its close adequate legal research, he did not do so and
    affiliation to tort law, and the fact that continued to defend the baseless arguments made in

                                                                                            Exhibit 3, Page 62
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 50 of 76
                                   Main Document    Page 67 of 164


the Contempt Motion and raised new and additional         the court, but the failure to do basic legal research
baseless arguments in support of the Contempt             on the essential issue before the court of whether
Motion in opposition to Milner's meritorious              the Settlement Agreement was an executory
arguments.                                                contract which could have been rejected through
                                                          CCM's bankruptcy case under 11 U.S.C. §365. The
In considering the Sanctions Motion, the court is         record shows that Debtor's Counsel never
also mindful of its obligation to exercise restraint      understood this, nor looked at the issue, when he
and great or extreme caution, especially because          filed the Contempt Motion, and did not understand
such sanctions can have "an unintended detrimental        it until he had to respond in his reply to Milner's
impact on an attorney's career and personal well-         objection to the motion by raising baseless
being." Conn v. Borjorquez, 967 F.2d 1418, 1421           arguments that she had material unperformed
(9th Cir. 1992) (citation omitted). As Debtor's           obligations under the contract. In asserting the
Counsel stated in his declaration in response to          primary argument that Debtor's Counsel made in
Milner's supplemental briefing, "[t]he amount of          the Contempt Motion that the court's order
sanctions [*149] requested is a substantial amount        confirming CCM's reorganization plan worked a
of money that would be crippling to [his law              rejection of the contract under 11 U.S.C. §365(g),
office]. There is no ability to pay that level of         the threshold issue was of bankruptcy law: whether
sanctions and it appears punitive." Debtor's              the contract was still executory where "the
Counsel Post-Trial Declaration attached to                obligations of both parties are so underperformed
Debtor's Counsel Opposition to Supplemental               that the failure of either party to complete
Memorandum, ECF 2133 at 22 (¶ 29).                        performance would constitute a material breach and
The court believes it has exercised great and             thus excuse the performance of the [*151] other"
extreme caution in adjudicating the Sanctions             as stated in controlling law by the Ninth Circuit in
Motion by examining and discussing at great length        In re Robert L. Helms Construction & Development
the pleadings and other papers and arguments in           Co., 139 F.3d at 705 and n. 7. The other argument
this contested matter and in this bankruptcy case,        that Debtor's Counsel made in support of the
and the court has analyzed at length whether the          Contempt Motion based on claim preclusion was
arguments of Debtor's Counsel were frivolously            dependent on the contract being executory because
and recklessly made, or with an improper purpose,         if it were not executory, it could not have been
and whether Debtor's Counsel made a reasonable            rejected and rendered unenforceable by the
legal inquiry before he made such arguments. . The        bankruptcy case. There is no indication in the
court understands that the sanctions rules must not       record that Debtor's Counsel has expertise in
be construed to conflict with the primary duty to         bankruptcy law or any of the other lawyers whose
represent a client zealously, and that forceful           opinions he says he relied upon had any bankruptcy
representation often requires that an attorney            expertise, or that Debtor's Counsel consulted a
attempt to read a case or an agreement in an              standard bankruptcy law specific treatise, such as
innovative though sensible way, and that when an          Collier on Bankruptcy, for example, which has a
attorney's legal theories fail to persuade the court it   fulsome discussion defining executory contracts
does not demonstrate by itself that the attorney          which could be rejected under 11 U.S.C. § 365(a).
lacked good faith in attempting [*150] to advance         See Levin and Sommer, Collier on Bankruptcy,
the law. See Operating Engineers Pension Trust v.         ¶365.02 at 365-16 - 365-25 (16th ed. 2019). Thus,
A-C Co., 859 F.2d at 1344. However, what the              Debtor's Counsel proceeded with filing and
record shows here is the failure of Debtor's Counsel      pressing the Contempt Motion without a proper
did not involve the making of innovative but              legal basis based on his failure to make a
sensible arguments or the simple failure to persuade      reasonable legal inquiry by performing basic legal

                                                                                            Exhibit 3, Page 63
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 51 of 76
                                  Main Document    Page 68 of 164


research.                                             he intended to call six witnesses at trial. Id. at 2-3.
                                                      In Milner's attachment to the Joint Status Report,
In determining the Sanctions Motion, the court she argued, "Plaintiff is obviously trying to use
must necessarily engage in line-drawing, and the discovery in this proceeding in a bad faith effort to
court observes that there is a line between zealous bludgeon Respondent Milner into signing a release
advocacy and frivolous, [*152] reckless advocacy, of claims in relation to her property without being
and on this record, Debtor's Counsel crossed the given an opportunity first even to view that
line because making the arguments that he did property."             Id.    at    5    (Attachment         of
without doing the basic legal research was baseless Defendants/Respondents). The court ultimately
and reckless. For the reasons discussed herein, the stayed discovery in the matter before conducting
court determines that Debtor's Counsel made the evidentiary hearing. Audio Recording, July 31,
objectively frivolous arguments in support of the 2018 Status Conference at 2:37-2:38 p.m.
Contempt Motion, in particular, the arguments that:
Settlement Agreement was an executory contract At the July 31, 2018 Status Conference, Debtor's
subject to rejection in CCM's bankruptcy case, the Counsel raised for the first time arguments [*154]
plan confirmation order had preclusive effect under discussed above that lacked a sound basis in the
the doctrine of claim preclusion to bar Milner from factual record and the law, namely, that the
asserting claims of ownership or for breach of executory contract issue need not be addressed
contract based on post-confirmation conduct, and because there was never a transfer of the subject
Milner and Light violated the discharge injunction property because there was no bill of sale, and that
by filing an answer in the State Court Action. The there was no meeting of the minds so the
court also determines that Debtor's Counsel failed Settlement Agreement was not an enforceable
to conduct a reasonable legal inquiry before he contract at all. Audio Recording, July 31, 2018
made these arguments in this contested matter Status Conference at 2:35 - 2:39 p.m. (explaining
forcing the court and opposing counsel to undertake Debtor's position that (i) there was never a
bothersome factual and legal investigation in conveyance of property or enforceable contract and
violation of his duty to his adversaries to avoid (ii) the contract, if it was enforceable, is executory.
needless legal costs and delay and to the legal Debtor's Counsel had not raised in his initial
system to avoid clogging the court with arguments pleading in this contested matter, the Contempt
that wasted judicial time. See Mars Steel Corp. v. Motion, these arguments that no transfer of
Continental Bank N.A., 880 F.2d at 932.               property ever occurred, or that there was no
                                                      meeting of the minds establishing an enforceable
                                                      contract, which arguments were inconsistent with
ii. Recklessness [*153] and Improper Purpose:         his assertions in the Contempt Motion and State
Increasing Litigation and Expanding the Issues        Court Complaint that there was a contract, but it
                                                      was rejected through the bankruptcy case. At the
On July 20, 2018 the parties filed a Joint Status
                                                      evidentiary hearing, Debtor's Counsel pursued the
Report. Joint Status Report, ECF 2059. Milner took
                                                      argument that CCM disputed that the Settlement
the position that an evidentiary hearing or trial was
                                                      Agreement "ever reached the point of a binding
unnecessary and improper, and the matter should be
                                                      agreement to transfer ownership." Evidentiary
heard and argued as a motion. Id. at 2-3. Milner
                                                      Hearing [*155] Transcript, ECF 2095 at 57; see
also contended that no discovery was needed. Id. at
                                                      also id. at 8-9. Yet Debtor's Counsel at the same
2. Debtor's Counsel, however, requested a multi-
                                                      time continued to assert the argument that the
day trial, written discovery, the depositions of
                                                      Settlement Agreement was an executory contract
Milner, Light and former bankruptcy counsel to
                                                      which had been rejected based on a new theory that
Milner, a pre-trial conference, and he indicated that
                                                      Milner had some duty to inspect the property,
                                                                                          Exhibit 3, Page 64
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 52 of 76
                                  Main Document    Page 69 of 164


which made the agreement executory. Id. at 279-         purpose, [*157] [sic] it was the intended purpose
280.                                                    of streamlining the legal disputes between the
                                                        parties." ECF 2133 at 17.
In this case, Debtor's Counsel made new and
inconsistent arguments because Milner, by her           The court determines that contrary to Debtor's
arguments in her pleadings and her counsel's            Counsel's assertions that the initiation of the
Bankruptcy Rule 9011 Warning Letter, had raised         additional litigation proceeding in this court was
serious doubts about his initial arguments in the       "streamlining" or "expediting" a resolution of the
Contempt Motion. Debtor's Counsel needlessly            parties' dispute, it increased the litigation between
expanded the litigation between CCM and Milner          them by multiplying litigation proceedings. On this
because his arguments were frivolous and reckless,      record, when Debtor's Counsel says that he was
lacking a reasonable basis in fact and law and were     concerned about a drawn-out State Court Action or
made without a reasonable legal inquiry. Debtor's       that a state judge would not be ideal to resolve the
Counsel's conduct and pleadings indicate that           dispute, he indicates that he was evidently
instead of pursuing CCM's claims in the existing        dissatisfied with the progress of the State Court
State Court Action that he brought against Milner,      Action that he initiated for CCM against Milner,
he multiplied litigation proceedings against her by     and he wanted to forum shop instead of proceeding
instituting new litigation in another forum by filing   in that action. Debtor's Counsel chose the state
the Contempt Motion in this case in an effort to        court as the forum to commence the initial litigation
coerce Milner into releasing her claims against         against Milner to vindicate his client's rights, and
CCM, the same objective that he sought in the state     even though his theory of relief was based on
court litigation, which conduct is forum [*156]         bankruptcy law, i.e., the effect of the plan
shopping. Debtor's Counsel admits as much in his        confirmation order on the Settlement Agreement,
opposition to Milner's supplemental brief in support    Debtor's Counsel chose to litigate in the state court
of the Sanctions Motion, where he states that "the      by filing the State Court Complaint.
state case filed against Milner listed the discharge
as a basis of recovery. [. . .] However, presenting     As indicated in the correspondence between
bankruptcy law and arguments to a state judge is        Debtor's Counsel and [*158] Milner's counsel,
not ideal when the actual bankruptcy case could be      Light, before the Contempt Motion was filed,
reopened and this issued [sic] decided by the same      Debtor's Counsel notified Light that he was
bankruptcy court." Debtor's Counsel Opposition to       considering bringing an "ex-parte" application for a
Supplemental Memorandum, ECF 2133 at 16-17. In          temporary restraining order against Milner or
his original opposition to the Sanctions Motion,        moving to strike her answer in the State Court
Debtor's Counsel stated, regarding the Contempt         Action and to schedule the hearings at the time
Motion he filed for CCM: "The purpose of the            when Light was busily preparing for trial in another
motion was to expedite a resolution of the parties'     case, while at the same time, offering to settle if
dispute by a single motion, as opposed to a drawn-      Milner released her claims against CCM, Exhibit 3-
out State Court action." ECF 2120 at 10. This           6 to Declaration of Debtor's Counsel attached to
statement is another admission of forum shopping.       Contempt Motion, ECF 2043 at 44-59. Instead,
According to Debtor's Counsel in his response to        Debtor's Counsel initiated new litigation in this
Milner's supplemental brief in support of the           court by filing the Contempt Motion to hold Milner
Sanctions Motion, this multiplying of litigation and    and her counsel, Light, in contempt for defending
forum shopping was justified because he "believed       herself in the State Court Action by filing an
in good faith that a single hearing with this court     answer asserting affirmative defenses. These
could end the dispute if the outcome was favorable      circumstances indicate that Debtor's Counsel
to CCM[,]" which he says "was not an improper           intended to put more pressure on Milner by

                                                                                          Exhibit 3, Page 65
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 53 of 76
                                   Main Document    Page 70 of 164


increasing litigation costs and starting new              and without merit," and the complaint and motion
litigation proceedings to hold her and her attorney       for an order to show cause were brought for an
in contempt. If it were more expeditious or in the        improper purpose as these pleadings were "replete
interests of streamlining litigation to have this court   with claims that [creditor] violated the clearly
adjudicate a matter involving bankruptcy law rather       inapplicable section 362, and the repeated
than the state court, Debtor's Counsel should have        assertions that [creditor] is therefore in contempt of
come to this [*159] court first instead of initiating     the orders of this court, it is . . . clear to this court
the State Court Action and then bypassing that            that the complaint and the order to show cause were
court by filing the Contempt Motion. It is evident        filed for the purposes of placing unwarranted
on this record that before he filed the Contempt          pressure on [creditor] and to harass him." Id. at
Motion, Debtor's Counsel did not make a                   539. The court further concluded that there was "no
reasonable inquiry of the applicable law to support       question that these Debtors, through their attorneys,
the claims made in the Contempt Motion, even              were seeking to browbeat the Defendant with
though Milner through her counsel, Light, put him         threats of potential contempt orders and
on notice that the theories on which the claims were      thereby [*161] dissuade him from pursuing his
based were legally dubious. Under these                   claims in the state court." Id. The court imposed
circumstances, the forum shopping and filing of           sanctions against the debtors' attorneys under
new litigation to put pressure on Milner in the           Bankruptcy Rule 9011 on grounds that their actions
hopes of dissuading her from defending herself in         were frivolous and were taken with the improper
the existing State Court Action, and to cause Milner      purpose of harassing the creditor. Id.
to capitulate, settle and release her claims, along
with the baseless nature of CCM's claims and the       The court determines that similar to the sanctioned
lack of reasonable inquiry attributable to Debtor's    litigation by debtors' counsel in Skies Unlimited,
Counsel, all indicate an improper purpose for this     the Contempt Motion filed by Debtor's Counsel
litigation.                                            was a baseless attempt to gain an advantage over
                                                       Milner in litigation and coerce a release of claims
In Skies Unlimited, Inc. of Colorado v. King, 72 by instituting new litigation as additional pressure
B.R. 536, 539 (Bankr. D. Colo. 1987), a dispute on her. CCM's claims that it was no longer
arose between a creditor and two debtors after plan obligated to comply with the Settlement Agreement
confirmation. After the creditor initiated state court could have been litigated in the existing State Court
litigation and filed a notice of lis pendens against Action where it originally chose to litigate, and
the debtors' property, the debtors filed a complaint Debtor's Counsel abused the judicial process by
in the bankruptcy court and filed a motion for an bringing new litigation in the form of a contempt
order to show cause why the creditor should motion based on baseless legal positions. Debtor's
not [*160] be held in contempt for violation of the Counsel then compounded the problem by
automatic stay. Id. at 537-538. The court granted expanding the issues further with additional
the creditor's motion to dismiss the complaint baseless legal positions after Milner presented him
because the automatic stay had no application to a with compelling arguments rebutting his positions
dispute arising post-confirmation over property of in the original motion, thereby imposing needless
the reorganized debtors since there was no longer a litigation costs on Milner. In his Opposition to the
bankruptcy estate for which a stay would apply. Id. Sanctions Motion, [*162]            Debtor's Counsel
at 537. The court granted the creditor's motion for asserted:
sanctions against debtors' counsel under                    The purpose of the motion was to expedite a
Bankruptcy Rule 9011 because the arguments that             resolution of the parties' dispute by a single
the debtors made concerning the applicability of the        motion, as opposed to a drawn-out State Court
stay under 11 U.S.C. §362 were "totally unfounded           action. There was not intent to harass Ms.
                                                                                               Exhibit 3, Page 66
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 54 of 76
                                 Main Document    Page 71 of 164


    Milner by Debtor's Counsel or his client in        Management Company Securities Litigation, 78
    filing the motion. It was based on the available   F.3d at 436 (requiring a "specific" finding of bad
    remedies unique to a discharged Chapter 11         faith) (citation omitted). Although neither Primus
    Debtor where the same creditor that had            Automotive Financial Services, Inc. v. Batarse nor
    demanded damages for the alleged breach of         In re Keegan Management Company Securities
    contract before and during the bankruptcy case,    Litigation expressly held that bad faith may not be
    was continuing to seek those same damages          imputed, the court reaches this conclusion based on
    post discharge.                                    authorities cited herein interpreting the court's
                                                       inherent authority to sanction, see [*164] e.g. Fink
Debtor's Counsel's Opposition to the Sanctions         v. Gomez, 239 F.3d at 993 (requiring a "specific
Motion, ECF 2120 at 10-11 and 16. Based on the         finding") (citation omitted), Bankruptcy Rule
record as described herein, the court determines       9011,25 and other authorities addressing a client's
that the Contempt Motion was brought by Debtor's       accountability for her counsel's conduct.
Counsel for the purpose of browbeating Milner into
releasing her claims by forum shopping and             In a different context, such as non-jurisdictional
bringing additional litigation in another court        dismissals, a client is normally chargeable with her
because he was not making the progress that he         counsel's conduct. Link v. Wabash Railroad Co.,
wanted in the pending state court litigation.          370 U.S. 626, 633-634, 82 S. Ct. 1386, 8 L. Ed. 2d
Debtor's Counsel hoped to exert additional pressure    734 (1962) (dismissal by the district court for
on Milner by suing her and her counsel for             counsel's unexcused failure to prosecute was not an
asserting defenses in the pending state court          "unjust penalty on the client").26 In Link v. Wabash
litigation, thereby compelling her to release her      Railroad Co., the Supreme Court in dicta noted that
state court claims and obtaining a more favorable      a party voluntarily chooses her attorney as her
forum [*163] for his client. This purpose of filing    representative in an action, and she "cannot [ ]
the Contempt Motion was improper and, taken            avoid the consequences of the acts or omissions of
together with the frivolous arguments discussed        this freely selected agent." Id. "Any other notion
above, the court finds under its inherent authority    would be wholly inconsistent with our system of
that Debtor's Counsel acted in bad faith in filing     representative litigation, in which each party is
and litigating the Contempt Motion and that            deemed bound by the acts of his lawyer-agent and
Milner's motion for sanctions should be granted in     is considered to have 'notice of all facts, notice of
part as to him.                                        which can be charged upon the attorney.'" Id. at 634
                                                       (citation omitted); see also, In re Hill, 775 F.2d

iii. Milner Has Not Met Her Burden of Proving
                                                       25 Pursuant to Bankruptcy Rule 9011(c)(2)(A), "Monetary sanctions
that CCM Should Be Sanctioned for Conduct
                                                       may not be awarded against a represented party for a violation of
Tantamount to Bad Faith                                subdivision (b)(2)." Subdivision (b)(2) is the frivolousness prong of
                                                       Rule 9011: "the claims, defenses, and other legal contentions . . . are
As discussed above, a court may not sanction a         warranted by existing law or by a nonfrivolous argument for the
litigant or counsel by invocation of its inherent      extension, modification, or reversal of existing law or the
powers absent a specific finding of bad faith. In an   establishment of new law[.]" In other words, a represented party
                                                       relies on her counsel's expertise and may not be held accountable for
analysis of sanctions under the court's inherent
                                                       legal arguments that are baseless and made without a reasonable
power the court therefore may not impute the bad       inquiry. See Hamel v. Lalliss (In re Hamel), 2009 Bankr. LEXIS
faith of one litigant or counsel to another. Primus    4521, 2009 WL 7751431, at *11 (9th Cir. BAP 2009).
Automotive Financial Services, Inc. v. Batarse, 115    26 InLink v. Wabash Railroad Co., the Supreme Court held that "the
F.3d at 648 (requiring an "explicit" finding of bad    failure to appear at a pretrial conference may, in the context of other
faith) (citation omitted); see also In re Keegan       evidence of delay, be considered by a District Court as justifying a
                                                       dismissal with prejudice." 370 U.S. at 635.
                                                                                                     Exhibit 3, Page 67
     Case 8:18-ap-01168-SC                       Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                                Page 55 of 76
                                                 Main Document    Page 72 of 164


1385, 1387 (9th Cir. 1985)("We have no intent to                       preponderance of the evidence standard. The record
disavow the established principle that the faults and                  does not demonstrate that CCM did anything more
defaults of the attorney may be imputed to, and                        than rely on Debtor's Counsel to develop the legal
their consequences visited upon, his client.").                        theories for the claims it made to pursue the
                                                                       Contempt Motion against Milner and Light. As set
In Community Dental Services v. Tani, 282 F.3d forth in the Declaration of Russell Jacobson,
1164 (9th Cir. 2002), the Ninth Circuit, applying CCM's Chief Operating Officer: "At the time the
Federal Rule of Civil Procedure 60(b)(6),27 underlying Motion for an Order to Show Cause
reversed the district court's [*165] denial of a ('Motion for OSC') was filed, CCM was
motion for relief from default judgment after the represented solely by [Debtor's Counsel] in this
district court had concluded that no "extraordinary bankruptcy proceeding. Furthermore, at that time,
circumstances" beyond the party's control existed, CCM believed that [Debtor's Counsel] understood
because the party was chargeable with his counsel's the relevant law and that the Motion for OSC was
conduct. 282 F.3d at 1169. In reversing the district proper." Jacobson Declaration in Support of CCM
court, the Ninth Circuit distinguished between the Opposition to Sanctions Motion, ECF 2116 at 2 (¶
general imputation rule that a client is accountable 4). The record before the court does not show that
for her counsel's "neglectful or negligent acts," and CCM had knowledge that the legal arguments made
a client's purported responsibility for "the more by Debtor's Counsel on its behalf, discussed above,
unusual circumstances of his attorney's extreme were baseless. Based on the Jacobson Declaration,
negligence or egregious conduct." Id. at 1168. The CCM believed that Debtor's Counsel [*167]
Ninth Circuit held that "where the client has understood the relevant law, and thus, undertook a
demonstrated gross negligence on the part of his reasonable inquiry into all factual and legal matters
counsel, a default judgment against the client may asserted in the State Court Action and the Contempt
be set aside pursuant to Rule 60(b)(6)." Id. at 1169. Motion. The court attributes the arguments
Although the "extraordinary circumstances" frivolously and recklessly made in support of the
analysis under FRCP 60(b)(6) is not at issue in this Contempt Motion, related misstatements of law,
case, the court finds Community Dental Services v. and overall lack of reasonable inquiry to Debtor's
Tani persuasive as to when it may be proper to Counsel, not CCM.
impute attorney conduct to a client. Because the
court may only invoke its inherent authority to ii. Recklessness and Improper Purpose
sanction a party upon an explicit finding of bad
                                                                       The record does demonstrate, however, that CCM
faith or egregious conduct tantamount to bad faith,
                                                                       was not entirely blameless in transmitting mixed
it follows that such a finding may not be imputed to
                                                                       messages and acting inconsistently leading up to
an       attorney        or       client      but       must      be
                                                                       the filing of the Contempt Motion, including not
specifically [*166] supported by the party or
                                                                       giving sufficient notice of its attempt to reject the
counsel's conduct.
                                                                       contract with Milner in its bankruptcy case. The
i. Recklessness and Frivolousness: Misstatements                       court finds, however, that CCM's conduct is not so
of Law and Fact                                                        beyond the pale that the imposition of sanctions
                                                                       under the court's inherent authority is appropriate.
The court cannot make a finding of misconduct on "It is, of course, beyond cavil that the attorney-
the part of CCM demonstrating bad faith on its part client                       relationship    is    an   agent-principal
either under a clear and convincing or a relationship." McCarthy v. Recordex Services, Inc.,
                                                                       80 F.3d 842, 853 (3d Cir. 1996). This relationship
27 Federal Rule of Civil Procedure 60(b)(6) provides that "the court   "serves as ratification of any actions taken by the
may relieve a party or its legal representative from a final judgment, attorney." Campbell v. Conway, 611 B.R. 38, 48
order, or proceeding for . . . any other reason that justifies relief."
                                                                                                      Exhibit 3, Page 68
    Case 8:18-ap-01168-SC           Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 56 of 76
                                    Main Document    Page 73 of 164


(M.D. Pa. 2020). "Where sanctions are concerned .          CCM filed its bankruptcy petition, Milner was in
. . 'if the fault lies with the attorneys, that is where   communication with CCM regarding certain light
the impact of the sanction should be lodged.'"             fixtures, "Martin Macs," some of which CCM
M.E.N. Co. v. Control Fluidics, Inc., 834 F.2d 869,        retained and others CCM transferred to her
873 (10th Cir. 1987) (citation omitted). [*168] "A         pursuant to the Settlement Agreement. Exhibit 13 to
debtor cannot, [however,] merely by playing ostrich        Milner Declaration, ECF 2066-1 at 61-63. Jim
and burying his head deeply enough in the sand,            Penner of CCM ("Penner") responded to Milner's
disclaim all responsibility for statements which he        concern that her property might be errantly
has made under oath." In re Tully, 818 F.2d 106,           recorded on the schedules, stating that "whatever is
111 (1st Cir. 1987) (affirming bankruptcy court's          yours on the settlement record is yours, not a
denial of discharge where debtor knowingly failed          problem." Id. at 62-63. When Milner responded and
to disclose material facts in his schedules).              asked Penner what would be listed as assets of
                                                           CCM, Penner responded, "[j]ust what [*170] the
In Milner's Reply to the Supplemental Opposition           cathedral owns. The Ministry can't list your Mac's
filed by CCM, ECF 2135, filed on December 16,              as our assets as that would go against the
2019, she argued that CCM was "intimately                  agreement. They were handed over to you, . . . ."
involved" in the filing of the Contempt Motion for         Id. Here, CCM's representative indicates to Milner
the "improper purpose" of harassing and coercing           that the contract between CCM and Milner is valid
her to sign a release of claims. ECF 2135 at 3. In         and the property is hers.
support, Milner contends that CCM first discussed
rejection or breach of the continuing obligation to        At the March 24, 2011 meeting of CCM's Board of
store the subject property in 2011, when the CCM           Directors, Gwyn Myers raised the issue of the
Board of Directors passed a resolution to reject the       status of the 2006 Settlement Agreement between
Settlement Agreement. Id. Notwithstanding the              CCM and Milner in light of CCM's pending
resolution, CCM never took formal action to reject         bankruptcy case. Trial Exhibit 39, Supplemental
the contract with notice to Milner in the bankruptcy       Appendix, ECF 2128 at 366-368. Richard Salus
case and never breached the contract during the            ("Salus") and Marc Winthrop ("Winthrop"),
bankruptcy to give her notice that it was                  bankruptcy counsel to CCM, and Carl Grumer
repudiating or rejecting the contract. Milner asserts      ("Grumer"), counsel to Robert and Arvella Schuller
that the board minutes indicate that CCM must              (and Milner), attended the meeting. Id. at 366.28
have known at that point that it could not follow          The minutes of the board meeting recited:
through on the [*169] resolution because the
agreement was not executory. Id.; see also Trial                The settlement contract with Carol Milner was
Exhibit 39, Supplemental Appendix, ECF 2128 at                  discussed. It was noted that all cash and
366-370. Perhaps such an inference could be                     property items in the settlement contract have
drawn, but the court cannot speculate as to what                all be [sic] fulfilled, but that there is a clause in
advice former bankruptcy counsel may have given                 the contract that requires CCM to store set
to CCM regarding the Settlement Agreement being                 items from Creation owned by Carol Milner
an executory contract.                                          and maintain and preserve these items in "like
                                                                condition". The agreement between CCM and
As discussed further below, however, the court                  Carol Milner is silent on the term for CCM's
finds in some respects that CCM's efforts to
extricate itself from the obligations of the
Settlement Agreement, specifically, storing the            28 Theother attendees at the CCM board meeting on March 24, 2011
subject property in like condition, concerning. In         included Robert Schuller, Arvella Schuller, Gwyn Myers, Rick
November 2010, approximately one month after               Mysse, Jim Penner and Sheila Schuller Coleman, the then-CEO of
                                                           CCM. Id.
                                                                                                    Exhibit 3, Page 69
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 57 of 76
                                  Main Document    Page 74 of 164


    obligation to store said items. [*171] Noting       requested her to remove her property, or otherwise
    that it was an extremely difficult task to store    CCM would consider the property abandoned by
    physical items in an unchanged state, and with      her, which still indicated that CCM considered the
    no end date given, Gwyn Myers recommended           property hers.
    that the contract be rejected, and that Carol
    Milner should be given reasonable notice to         On June 25, 2012, Dennis W. Ghan ("Ghan"), also
    retrieve her physical items from ministry           CCM's counsel, in a letter to Grumer, Milner's
    storage. After discussion the Board passed the      counsel, reiterated CCM's position that Milner
    following resolution, with Gwyn Myers making        needed to retrieve the items by approximately June
    the motion. Rick Mysse seconding and all            30, 2012. Exhibit 28 to Grumer Declaration, ECF
    voting in favor, with Dr. Robert Schuller           2066-2 at 11-14. Ghan [*173] referenced the May
    abstaining, and Arvella Schuller voting in          4, 2012 letter from John Charles, the then-President
    opposition. RESOLVED, the contract                  of CCM, to Milner and stated, "I am giving you
    between CCM and Carol Milner dated July             written notice of CCM's intent to remove and
    8,     2006    be    rejected.    RESOLVED          dispose of the Creation Items in accordance with
    FURTHER, that Carol Milner shall be given           California law and the procedures outlined below if
    thirty (30) days to remove her items from           Ms. Milner fails to remove the Creation Items from
    CCM's custody and control, at her expense.          the warehouse and trailers by June 30, 2012."
                                                        Exhibit 28 to Grumer Declaration, ECF 2066-2 at
Trial Exhibit 39, Supplemental Appendix, ECF            12; Exhibit 1 to Ghan Declaration attached to
2128 at 368. Thus, a year after Penner tells Milner     CCM Reply to Milner's Objection to Contempt
that the property is hers, CCM's board of directors     Motion, ECF 2053 at 14 (same). Ghan went on to
passes a corporate resolution to reject the contract    assert that pursuant to the California Commercial
with Milner, though the resolution acknowledges         Code, CCM as "warehouse-bailee" would be forced
that the property is hers.                              to sell the subject property and deduct storage,
                                                        moving and preservation costs incurred by CCM if
On or about May 4, 2012, more than a year after         Milner did not retrieve the subject property. Exhibit
this resolution of the CCM board of directors to        28 to Grumer Declaration, ECF 2066-2 at 13. Ghan
"reject" the Settlement Agreement and less than a       further stated in this letter: "[h]owever, if Ms.
week after the Effective Date of the Plan, May          Milner timely removes the goods from the
1, [*172] 2012, John Charles, CCM's then-               warehouse and the trailers, CCM is willing to
President and CEO, wrote a letter to Milner             abandon the Creation Items to Ms. Milner and
requesting that she retrieve all of the subject         waive its claims for storage, moving and
property in CCM's warehouse and trailers by             preservation costs." Id. (emphasis added). Ghan
around the end of June 2012, or CCM would               made the following assertion in his letter:
consider the property abandoned and dispose of it.
Exhibit 15 to Milner Declaration, ECF 2066-1 at             . . . Ms. Milner's alleged ownership
68-69. It is undisputed that as reflected on the case       interest [*174] in the Creation Items stems
docket of this bankruptcy case, CCM did not file a          from the agreement dated July 8, 2006 between
formal motion to reject the Settlement Agreement            Ms. Milner and CCM (the "Settlement
as an executory contract before the effective date of       Agreement"). CCM does not believe that the
the plan. That is, a year after the CCM board passed        Settlement Agreement is a valid agreement
its resolution to reject its contract with Milner, it       because it was a "self-dealing transaction" that
had not taken any action in the bankruptcy case to          was not reviewed or ratified by CCM's board of
obtain an order to reject the Settlement Agreement          directors. . . . based on its determination that
with sufficient notice to Milner, but its president         the Creation Items have limited to no value and

                                                                                          Exhibit 3, Page 70
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 58 of 76
                                   Main Document    Page 75 of 164


    the cost of storing the Creation Items is cost       Report, ECF 2059 at 23 (internal pagination,
    prohibitive, CCM is willing to abandon the           Exhibit B at 21). Grumer responded, noting the
    Creation Items to Ms. Milner if she timely           logistical challenges for retrieving the subject
    removes them from the warehouse and trailers         property in CCM's trailers. Id. at 22-23 (internal
    by June 30, 2012. . . . [E]ven assuming that the     pagination, Exhibit B at 20-21). On March 18,
    Settlement Agreement is valid, it does not           2013, Salus replied in a letter to Grumer with a
    require CCM to store and maintain the Creation       copy to John Charles, CCM's then-President and
    Items, which it has been forced to do for the        CEO, writing,
    past six years during a time of extreme                  Keep in mind that [Milner]'s contract you refer
    financial difficulty. Ms. Milner could have and          to was rejected as part of the bankruptcy
    should have removed the Creation Items during            proceedings and therefore CCM has no
    the last six years. Therefore, CCM is not                obligation to continue to store the items for
    responsible for any alleged loss or damage to            free—CCM has given sufficient statutory
    the Creation Items.                                      notice, on several occasions, to have the
                                                             materials retrieved or they will be disposed of
Id. However, Ghan in this letter did not cite any            as allowable under the law. . . . If [Milner]
legal authority to support the proposition that the          actually wants to [sic] items, which I highly
Settlement Agreement was not a valid agreement               doubt since there is no resale value to the items
because it was a "self-dealing transaction" that was         and absolutely no use for them, she should get
not reviewed [*175] or ratified by CCM's board of            a moving company and arrange to haul away
directors. Salus, Winthrop, and a third attorney for         the stuff.
CCM, Kavita Gupta, all received email copies of
Ghan's June 25, 2012 letter to Grumer. Id. at 14.        Id. at 22 (internal pagination, Exhibit B at 20). In
Here, a month after CCM's president, Charles,            these communications, CCM's counsel wrote
requested that Milner remove her property, a             Milner's counsel requesting that Milner remove the
lawyer for CCM wrote Milner, telling her that            property referring to it as her "stuff" or "allegedly
CCM considered the contract to be an invalid "self-      her property."
dealing" transaction and that CCM was willing to
"abandon" the property to her if she promptly            From 2013 to 2017, the parties continued to
removed it, which indicates that CCM's position          exchange            communications            without
about ownership of the Play Property had changed         resolving [*177] their differences. On April 21,
and that the property was purportedly not hers.          2017, Wesley R. Carter ("Carter") of Winters &
                                                         King, Inc., counsel to CCM, wrote a letter to
Between June 2012 and March 2013, the parties            Milner, stating: "CCM can no longer store your
attempted to coordinate Milner's inspection and          property at its own expense. CCM does not believe
retrieval of the subject property to no avail. In        it has any contractual obligation to do so and does
March 2013, Salus, CCM's counsel, had numerous           not intend to keep the property if you do not take
communications with Grumer, Milner's counsel,            possession of it." Exhibit 1 to Debtor's Counsel
regarding the subject property. On March 5, 2013,        Declaration attached to Contempt Motion, ECF
Salus, requesting that Milner retrieve the subject       2043 at 38; see also Exhibit 22 to Milner
property, wrote to Grumer, "the items are allegedly      Declaration, ECF 2066-1 at 86-88 (arguing that the
her property - she should come and get her "stuff"; .    Settlement Agreement was rejected by operation of
. . the Ministry cannot [sic] longer front the cost of   the Plan and therefore "CCM is not obligated to any
storing Carol's items and with the pending move          future performance . . . if such obligation existed in
this matter must be resolved." Exhibit B to Milner       the first instance."). Milner responded in a letter,
Attachment [*176] to the July 20, 2018 Joint Status      disagreeing with Carter's "assertion that the

                                                                                            Exhibit 3, Page 71
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 59 of 76
                                   Main Document    Page 76 of 164


agreement was rejected under the bankruptcy               Id. at 41-42. In these later communications between
matter" and stating that CCM "certainly has no            counsel for the parties, CCM's counsel once more
right to discard the property and I will seek             refers to the property as Milner's property.
damages if the property has not been or does not
continue to be preserved per the agreement and for        As previously discussed, Debtor's Counsel also
any other breach of agreement." Exhibit 23 to             relied upon some of these communications,
Milner Declaration, ECF 2066-1 at 90.                     specifically, the opinion of CCM's counsel, Salus,
                                                          as set forth in the March 18, 2013 letter to Grumer,
Carter replied to Milner by letter of May 12, 2017,       Milner's counsel. Debtor's Counsel Post-Trial
wherein he reiterated CCM's position that it "will        Declaration attached to Debtor's Counsel
not store [*178] the subject property forever as you      Opposition to Supplemental Memorandum, ECF
continue to allege it is obligated to do." Exhibit 2 to   2133 at 21 (¶ 25). However, Debtor's Counsel's
Debtor's Counsel Declaration attached to                  reliance on these opinions was not reasonable
Contempt Motion, ECF 2043 at 41. Carter asserted          because the opinions were just assertions by CCM's
CCM's position that:                                      prior counsel not supported by any analysis citing
                                                          applicable legal authority. Debtor's Counsel was
    It has been over a decade since the [Settlement       required to make his own independent legal
    Agreement] with CCM [was entered into,] and           inquiry. At issue here and discussed below,
    CCM continues to store your property at a             however, is CCM's knowledge and conduct from
    substantial cost to CCM. . . . CCM denies any         when it filed its bankruptcy petition on October 18,
    assumption of the agreement post-bankruptcy. .        2010 through the date of the [*180] filing of the
    . . Attempts by the ministry to avoid additional      Contempt Motion on June 8, 2018. What
    conflict with you should not be construed as an       distinguishes CCM from Debtor's Counsel,
    assumption of any official contract. I must also      however, is that CCM was and is a represented
    make clear that CCM does not agree with your          party, as opposed to counsel with the independent
    interpretation of the underlying agreement in         duty of reasonable legal inquiry.
    the first instance. Your interpretation relies on a
    single sentence in Schedule 1 which reads:            The Jacobson Declaration and Role. In asserting
    'CCM will keep all goods in same condition as         that CCM should be sanctioned for conduct
    they were in at the end of the '05 season.'           tantamount to bad faith, Milner focuses on the role
    However, that schedule is simply a list of how        of Russell Jacobson, CCM's chief operating officer.
    the assets were to be distributed to the              Reply to CCM Supplemental Opposition, ECF 2135
    respective parties. This sentence does not            at 2, 5 and 9. Milner argues:
    create an ongoing obligation for CCM to store
    your property forever. It is a common                     CCM claims that the Myers Declaration was
    contractual term that requires a party to keep            truthful and suggests conflicting evidence,
    property in a similar condition until it can be           including undisputed testimony of Ms. Milner,
    transferred. A reasonable time to take [*179]             should be disregarded. As described in the
    possession of the property would be inferred in           Supplemental Brief and below, the Myers
    the contract and I believe any reasonable                 Declaration was untrue and intended to mislead
    person would see a decade as a reasonable                 the court. Moreover, Mr. Jacobson, CCM's
    amount of time. CCM does not believe it has               chief operating officer, participated in the filing
    any contractual obligation to do so and does not          and pursuit of Ms. Milner through trial, and
    intend to keep the property if you do not take            knew or should have known that the
    possession of it.                                         information and testimony presented was not
                                                              true. Additionally, since [Debtor's Counsel]

                                                                                             Exhibit 3, Page 72
      Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 60 of 76
                                             Main Document    Page 77 of 164


      was relatively new to the case and facts, the                      court finds that Jacobson's declaration was not
      information that [Debtor's Counsel] used to                        misleading or fraudulent because while it is
      prepare for trial, including for preparation of                    argumentative, it accurately stated CCM's position
      the Myers Declaration must have come from                          and views about the characterization of the Play
      CCM. [*181]                                                        Property. There is no evidence in the record that
                                                                         CCM or Jacobson directed Debtor's Counsel to
Id. at 5-6.                                                              assert that the property was never transferred to
In his declaration filed in support of the Contempt                      Milner or that her ownership interest in the property
Motion, Jacobson stated that the matter concerned                        was somehow terminated.
"CCM's efforts to have [Milner] retrieve the                             Milner does not cite any evidence to show that
remaining property she previously owned that                             Jacobson "participated in the filing and pursuit of
CCM has been storing for several years at CCM's                          Ms. Milner through trial" for an improper purpose,
expense." Jacobson Declaration attached to                               and it is unclear what she meant by "filing and
Contempt Motion, ECF 2043 at 23 (¶ 2). Jacobson                          pursuit of Ms. Milner through trial." Reply to CCM
stated his view that Milner lost ownership of the                        Supplemental Opposition, ECF 2135 at 5-7. The
property as a result of CCM exiting bankruptcy. Id.                      evidence, based on Jacobson's declaration in
(¶ 5). However, Jacobson also characterized the                          opposition to the Sanctions Motion, [*183] is that
Settlement Agreement as a "2006 contract to which                        he is the representative of CCM, the client. There is
Milner and CCM were parties," id. at (¶ 3),                              no evidence showing that Jacobson was actively
whereby "CCM stored various physical properties                          involved in directing the conduct and course of the
belonging to Milner . . . . at CCM's expense . . . and                   litigation. Furthermore, Milner does not cite any
it costs CCM thousands of dollars a year to                              evidence to show that Jacobson knew that the
continue to store the subject box trailers full of                       information and testimony presented at trial was
Milner's Play related equipment. It will cost CCM                        not true or that the alleged false information must
thousands of dollars to empty and haul to a waste                        have come from CCM. There is a good faith
site all of the belongings in the seven trailers[,]" id.                 dispute between the parties about the veracity of the
at 24 (¶¶ 11, 13) (emphasis added). Jacobson's                           Myers Declaration, and, as discussed below, the
characterization of the subject property, the Play                       court determines that the testimony in the Myers
Property, as Milner's property, notwithstanding his                      Declaration was not false or perjurious, but
view that she lost ownership through CCM's                               mistaken. On this record, the evidence is
bankruptcy case, is consistent with CCM's                                insufficient to show by a preponderance of the
representations       in      the     State      Court                   evidence that Jacobson's role in the litigation was
Complaint [*182] that the Play Property was                              more than being a passive representative of a client
transferred by CCM to Milner pursuant to the                             who relied upon an attorney to handle a legal
Settlement Agreement. See State Court Complaint,                         dispute that resulted in litigation.
Exhibit A to Debtor's Request for Judicial Notice,
ECF 2044 at 4-10. In the State Court Complaint,                          The Myers Declaration. Milner also argued that the
CCM referenced Milner's ownership interest in the                        Declaration of Gwyn Myers, ECF 2075, filed
Play Property no less than thirteen times.29 The                         September 19, 2018, was false testimony, and
                                                                         reflected on CCM because the declaration was in
                                                                         support of the Contempt Motion, and Myers was a
29 StateCourt Complaint, Exhibit A to Debtor's Request for Judicial      representative of CCM. Milner Supplemental
Notice, ECF 2044 at 6 (¶ 12)("physical properties belonging to
[Milner]"); id. at 7 (¶ 17)("equipment of [Milner]"); id. (¶ 18)("her
                                                                         Memorandum re Bad Faith, ECF 2127 at 12-13.
personal property"); id. (¶ 20)("[Milner]'s items"); id. (¶ 21)(same);
id. (¶ 21)(same); id. (¶ 21)(same); id. at 8 (¶ 23)("[Milner]'s          property"); id. at 9 (¶ 32)("her items"); id. (¶ 34)("[Milner]'s
property"); id. (¶ 26)("her personal property"); id. (¶ 27)("her         property"); id. at 10 (¶ 1)(same).
                                                                                                                  Exhibit 3, Page 73
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 61 of 76
                                 Main Document    Page 78 of 164


Specifically, [*184] Milner took issue with            board approved the Settlement Agreement. Id. (¶
paragraph 8 of the Myers declaration, ECF 2075 at      15). These statements of Myers are not patently
2, where Myers, a former board member and Chief        false because they reflect her understanding of the
Restructuring Officer of CCM, testified that CCM's     circumstances surrounding the execution of the
board of directors agreed with the advice of CCM's     Settlement Agreement, but it appears that these
attorney, Robert Gipson, that the Settlement           statements were factually incomplete as other
Agreement was not valid until a disinterested          emails in [*186] evidence show, as Milner points
majority of the CCM board of directors approved it     out, that Myers' understanding changed in that no
and that CCM would need to quit claim the Play         quitclaim deed or further board approval was
Property to Milner. Milner Supplemental                needed to effectuate the property transfer as
Memorandum re Bad Faith, ECF 2127 at 13.               discussed above.
Milner also asserted that paragraph 8 of the Myers
declaration was fraudulent because Myers declared      The court did not find credible Myers' statements
that based on July 2006 e-mails from CCM's             that the Settlement Agreement was not valid until a
counsel, Myers understood that the subject property    disinterested majority of the CCM board of
would need to be quitclaimed to Milner apart from      directors approved it, or that a quitclaim deed was
the Settlement Agreement, and that an inventory of     needed to effectuate a transfer of the Play Property
the subject property would also need to be done. Id.   to Milner, because such statements were Myers'
Milner contends that later e-mails between Myers       statements of legal opinion, which are not
and Milner demonstrate that these statements were      authoritative or dispositive here. It is undisputed
false because they were contradicted by these later    that Myers, as a member of CCM's executive
emails wherein Myers's understanding changed,          committee and board of directors, signed and
and Myers stated that no quitclaim deed or further     initialed the Settlement Agreement to execute the
board approval would be necessary to effectuate the    agreement on behalf of CCM. If further board
transfer of property to Milner despite counsel's       approval was required, then she should not have
advice. [*185] Id. (citing Trial Exhibit 8 and 9,      executed the agreement on behalf of CCM, which
Supplemental Appendix, ECF 2128 at 353-355 and         she did, and she should have done so only after
356-359). The court does not find it perjurious or     such board approval. Thus, the court did not find
fraudulent that Myers's understanding of CCM's         Myers' declaration on this point to be credible.
corporate governance procedures required to render     Myers' statements of her understanding of the
the Settlement Agreement enforceable may have          circumstances of the execution of the Settlement
changed between 2006 and 2007, or some years           Agreement may have been true, and in the court's
after.                                                 view, they were selective and incomplete as
                                                       shown [*187] by other evidence identified by
Myers declared under penalty of perjury her            Milner, and thus, not credible, but also, not
understanding of the facts related to this dispute.    perjurious. Moreover, while it appears that Debtor's
She did not have a duty to describe in her             Counsel solicited Myers' declaration as part of his
declaration every e-mail she sent to Milner, and the   representation of CCM, there is no credible
court does not find her declaration fraudulent. For    evidence that CCM directed the drafting of Myers'
instance, in paragraph fourteen of her declaration,    declaration.
Myers describes sending an August 21, 2006 email
to Milner in which Myers stated that the Settlement    The totality of the circumstances of CCM's
Agreement would require CCM board approval.            conduct, specifically its years long strategy to
Myers Declaration, ECF 2075 at 4 (¶ 14). In            extricate itself from the obligations of the
paragraph fifteen, Myers states that to her            Settlement Agreement by giving ultimatums to
knowledge no final majority vote of the CCM            Milner based on dubious legal arguments through

                                                                                        Exhibit 3, Page 74
    Case 8:18-ap-01168-SC              Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                      Page 62 of 76
                                       Main Document    Page 79 of 164


its attorneys, is very concerning. The record,                 2043 at 37-38 (stating that [*189] "CCM continues
however, does not demonstrate conduct tantamount               to store your property at a substantial cost to CCM.
to bad faith because CCM relied on its legal                   [. . .] CCM can no longer store your property at its
counsel, including Debtor's Counsel, to represent              own expense."). CCM's counsel, not its
its interests in this dispute from the commencement            representatives, however, asserted the baseless
of its bankruptcy case to the present time. There is           legal claims and internally inconsistent arguments
no credible evidence in the record that a CCM                  in these proceedings, as discussed herein.
representative such as Jacobson or Myers
committed a fraud upon the court or directed the                         The record here indicates that CCM, although
assertion by Debtor's Counsel of baseless litigation                     unwilling to stop performing its obligation to store
positions advocated in support of the Contempt                           Milner's property under the Settlement Agreement,
Motion.                                                                  has and does rely upon its counsel to characterize
                                                                         CCM's storage obligation and the ownership of the
Myers in her declaration, like other representatives Play Property as its counsel saw fit to argue in this
and counsel for CCM, described the financial matter: at times as a rejected or unenforceable
burden on CCM under the Settlement agreement, and at other times property that was
Agreement, [*188] ECF 2075 at 1-2 (¶¶ 3-5),30 and never transferred from CCM to Milner at all. The
other factual issues that purportedly rendered the fault in making arguments that lacked good faith,
Settlement Agreement unenforceable. Id. at 2-4 (¶¶ however, lies with CCM's counsel. Cf. American
7-15)(asserting that the board never approved the Rena International Corporation v. Sis-Joyce
agreement and/or there was no transfer of International Company, 2015 U.S. Dist. LEXIS
ownership to Milner); id. at 4-5 (¶¶ 16-20)(arguing 189271, 2015 WL 12732433, at *46 (Olguin, J.)
that disagreements as to enforceability of the (C.D. Cal. 2015)("Defendants' pattern of bad faith
Settlement Agreement or a prepetition breach litigation misconduct shows that defendants do 'not
existed); see also, Trial Exhibit 39, Supplemental take their oath to tell the truth seriously and . . . will
Appendix, ECF 2128 at 368 (noting the difficulty in say anything at any time in order to prevail in this
storing physical property in like condition litigation.' [citation]. Defendants provide shifting
indefinitely at March 24, 2011 board meeting); explanations depending on the day or attorneys that
June 25, 2012 Letter from Ghan to Grumer, Exhibit happen to represent them."). In American
28 to Grumer Declaration, ECF 2066-2 at 13 Rena [*190] International Corporation v. Sis-
(describing storage of the subject property as "cost Joyce International Company, the court found that
prohibitive" and noting the then-six years of storage the party defendant drafted false declarations and
during a time of "extreme financial difficulty"); devised a scheme to keep plaintiffs from deposing a
March 5, 2013 E-mail from Salus to Grumer, witness, demonstrating that the party defendant was
Exhibit B to Milner Attachment to the July 20, 2018 "sophisticated, disingenuous, and in control of the
Joint Status Report, ECF 2059 at 23 (internal direction of defendants' litigation." 2015 U.S. Dist.
pagination, Exhibit B at 21) (stating that "the LEXIS 189271, [WL] at *25. Here, the evidence
Ministry cannot [sic] longer front the cost of storing does not indicate that CCM or any of its
Carol's items"); April 21, 2017 Letter from Carter representatives directed to CCM's counsel a
to Milner, Exhibit 1 to Debtor's Counsel strategy in this litigation to present legally
Declaration attached to Contempt Motion, ECF unfounded arguments to the court. To the contrary,
                                                                         the record indicates that CCM has for years
30 As noted previously, Myers's declaration testimony relating to the    performed its storage obligation under the
alleged loss in staging the play was not admitted at trial, though it is Settlement Agreement while relying on its counsel
considered here since it was relied upon and offered by CCM to assert various legal positions on its behalf to
through Debtor's Counsel, which reliance is relevant to the issue of
bad faith.
                                                                         extricate itself from its burdensome obligation
                                                                                                       Exhibit 3, Page 75
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 63 of 76
                                   Main Document    Page 80 of 164


under the agreement. While CCM's reliance on             20, 2018 Joint Status Report, ECF 2059 at 22
counsel was misplaced in light of the baseless and       (internal pagination, Exhibit B at 20). In the April
reckless legal arguments that were made on its           21, 2017 letter to Milner, Carter, CCM's counsel,
behalf, this reliance of a client on counsel by itself   characterized the subject property as Milner's
is not tantamount to bad faith, although perhaps         property and property she only claimed ownership
such reliance may have been negligent, particularly      to, while arguing that CCM "is not obligated to any
in knowing that litigation positions were being          future performance on the [Settlement Agreement],
asserted that were inconsistent with its prior           if such obligation existed in the first instance."
positions.                                               April 21, 2017 Letter from Carter to Milner,
                                                         Exhibit 1 to Debtor's Counsel Declaration attached
Perhaps CCM should have known [*191] that the            to Contempt Motion, ECF 2043 at 37-38. These
litigation positions advanced by its counsel were        assertions made on behalf of CCM were erroneous,
not in good faith. For example, in his May 4, 2012       but were apparently made based on the advice of
letter to Milner, then President and CEO of CCM          counsel, or by counsel. However, Debtor's
John Charles notified Milner that if she did not take    Counsel's conduct is distinguishable [*193]
possession of the subject property at her own            because he was the only counsel to assert internally
expense CCM would consider the property                  inconsistent and baseless positions in pleadings
"abandoned" and would dispose of it. May 4, 2012         filed in, and arguments made in, court. Thus, here,
Letter from Charles to Milner, Exhibit 15 to Milner      the fault lies with Debtor's Counsel, and his
Declaration, ECF 2066-1 at 69. CCM and Charles           conduct warrants sanctions.
could not have considered the property subject to
abandonment by Milner if it did not assume that the      The representations of CCM and its counsel as to
property had been transferred from CCM to Milner         the enforceability of the Settlement Agreement, the
and that she owned it. Additionally, less than two       ownership or purported transfer of the subject
months later, Ghan, CCM's counsel at the time,           property, and CCM's obligations, if any, under the
stated in a letter to Milner's counsel at the time,      Settlement Agreement, indicate that CCM had for
Grumer, that CCM would be willing to "abandon"           years desired to rid itself of the burdensome storage
the subject property "to Milner," and characterized      obligation. CCM may have taken conflicting
Milner's ownership as "alleged" in the letter            positions, but it relied upon counsel to take these
because, among others, the agreement was                 positions. The court's finding that Debtor's
purportedly a self-dealing transaction and was not       Counsel's inquiry was unreasonable and certain
properly ratified by CCM's board of directors. June      legal arguments he presented were baseless may
25, 2012 Letter from Ghan to Grumer, Exhibit 28          not be imputed to CCM based on the evidence here.
to Grumer Declaration, ECF 2066-2 at 12-13               In this case, CCM as principal may avoid sanctions
(emphasis added). Salus, counsel to CCM, in a            because the conflicting positions as to the subject
March 5, 2013 e-mail to Milner's [*192] counsel,         property and Settlement Agreement were presented
Grumer, characterized the subject property as both       by counsel as agent in this litigation, rather than
"allegedly" belonging to Milner and "Carol's             representatives of CCM, the client, in its effort to
items[.]" March 5, 2013 E-mail from Salus to             end the storage obligation. The court finds that
Grumer, Exhibit B to Milner Attachment to the July       CCM did not act in bad faith when it authorized
20, 2018 Joint Status Report, ECF 2059 at 23             Debtor's Counsel to file the Contempt [*194]
(internal pagination, Exhibit B at 21). In a March       Motion, even though it may have had knowledge
18, 2013 response to Grumer, Salus then described        that its representatives and counsel had taken
the property as Milner's "belongings" and "her           somewhat conflicting positions during this dispute
items[.]" March 18, 2013 E-mail from Salus to            and in the years before. While CCM may have
Grumer, Exhibit B to Milner Attachment to the July       authorized Debtor's Counsel to bring the Contempt
                                                                                           Exhibit 3, Page 76
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                           Page 64 of 76
                                            Main Document    Page 81 of 164


Motion for the purpose of coercing Milner into                          hindsight, perhaps CCM would have been better off
releasing claims for damages she may or may not                         if any of its numerous attorneys over the past
be owed under the Settlement Agreement, which                           fourteen years, after reviewing the 2006 Settlement
purpose the court determines was improper, the                          Agreement, might have provided a similar warning
evidence indicates that CCM only could have done                        regarding the consequences of a breach of the
so in reliance on the advice of counsel that there                      Settlement Agreement versus the cost of years of
was a proper legal basis for filing the Contempt                        future performance, i.e. storage in "like condition."
Motion, and Milner has not shown by a
preponderance of the evidence that CCM                                  As stated in the Memorandum Decision, "any
authorized the filing of the Contempt Motion for                        breach by Debtor occurred post-confirmation, so
this improper purpose. Accordingly, Milner has not                      Milner could not have violated the discharge
shown that CCM acted in bad faith either by clear                       injunction by asserting her affirmative defenses in
and convincing evidence or a preponderance of the                       the State Court Action. At no time before the Plan
evidence in authorizing the filing of the Contempt                      was confirmed did Debtor breach the Settlement
Motion.                                                                 Agreement" [*196] with regard to the Play
                                                                        Property. Memorandum Decision, ECF 2079 at 19.
"The concept of 'efficient breach' is built into our                    The record indicates that pursuant to the Settlement
system of contracts, with the understanding that                        Agreement, CCM has stored the subject property
people will sometimes intentionally break their                         for Milner for nearly 14 years and apparently stores
contracts for no other reason than that it benefits                     the property today. In the Contempt Motion, CCM
them financially." Lockerby v. Sierra, 535 F.3d                         described its conundrum:
1038, 1042 (9th Cir. 2008) (citation omitted). It is                        "[Milner] refuses to sign a mutual release of
worth noting that at paragraph 20 of the                                    her claims . . . . This has forced the discharged
Declaration [*195] of Carol Schuller Milner, ECF                            Debtor into a no win circumstances as
2066, filed on September 7, 2018, Milner stated                             disposing of the property will result in a suit by
that before the 2006 Settlement Agreement was                               Milner, and releasing the property to Milner
ever contemplated, she tried to explain to CCM that                         without a release will result in a suit by
failing to restage her play would be financially                            Milner."
reckless. Milner Declaration, ECF 2066 at 8 (¶ 20).
Milner "summarized the various agreements in                            Contempt Motion, ECF 2043 at 7. CCM by
place [between Milner and CCM] and explained [to                        Debtor's Counsel originally sought to resolve this
the CCM Leadership Team] that CCM would be in                           conundrum by filing the State Court Action for
breach of the various agreements and that such                          declaratory and injunctive relief, but apparently,
breach would be more costly than staging the show.                      Debtor's Counsel was not satisfied with the
My warnings went unheeded." Id.31 Strictly in                           progress of the State Court Action, so he filed new
                                                                        litigation in this court, which was an exercise in
                                                                        forum shopping. The filing of the Contempt
31 Milner'stestimony indicates that there was a factual basis for CCM   Motion, however, did not resolve CCM's
to enter into the Settlement Agreement in 2006 in order to obtain       conundrum because the Contempt Motion was
releases of her claims, which was consideration for the contract. If
Milner's releases were not consideration, there is no rational reason
                                                                        based on frivolous and reckless claims asserted on
why Gwyn Myers, in light of her fiduciary duty as a non-insider         CCM's behalf by Debtor's Counsel. This litigation
member of CCM's executive committee, signed off on the agreement        did not expedite or streamline the dispute between
for CCM, or why CCM consistently, though later grudgingly,              the parties; [*197] it made things worse. CCM
performed under the agreement to store Milner's property at its
expense for almost 14 years. In hindsight, the financial viability of
                                                                        relied upon Debtor's Counsel, whom it thought
re-staging Milner's play was and is somewhat doubtful, especially
considering that Milner has not retrieved her property, nor has she
re-staged the play herself in the nearly 14 years since the execution   of the agreement.
                                                                                                           Exhibit 3, Page 77
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 65 of 76
                                   Main Document    Page 82 of 164


understood the relevant law. Because of this             U.S.C. § 330, the fees awarded must only be
reliance, CCM is not liable for sanctions under the      compensatory and must be reasonable. "The
court's inherent authority, and Milner has not           customary method for assessing the amount of
demonstrated by a preponderance of the evidence,         reasonable attorney's fees to be awarded in a
nor, necessarily, clear and convincing evidence,         bankruptcy case is the 'lodestar.' Under this
conduct tantamount to bad faith by CCM.                  approach, 'the number of hours reasonably
                                                         expended' is multiplied by 'a reasonable hourly rate'
                                                         for the person providing the services.'" Wechsler v.
D. Reasonableness of Attorney Fees                       Macke International Trade, Inc. (In re Macke
                                                         International Trade, Inc.), 370 B.R. 236, 254 (9th
Milner seeks an award of $151,391 for the fees and
                                                         Cir. BAP 2007) (citation omitted). A bankruptcy
expenses incurred during the pendency of the
                                                         court has broad discretion to determine the number
contempt proceeding, including the filing of the
                                                         of hours reasonably [*199] expended. Id. "Even
Sanctions     Motion.      Milner      Supplemental
                                                         where evidence supports that a particular number of
Memorandum re Bad Faith, ECF 2127 at 19-20
                                                         hours were worked, the court may give credit for
(including Light's fees of $38,822.50 and Movant's
                                                         fewer hours if the time claimed is 'excessive,
Counsel's fees and expenses of $112,569.26).
                                                         redundant, or otherwise unnecessary.'" Id. (quoting
Milner provided the billing entries showing the fees
                                                         Dawson v. Washington Mutual Bank, F.A. (In re
and expenses billed by her attorneys, Movant's
                                                         Dawson), 390 F.3d 1139, 1152 (9th Cir. 2004))
Counsel and Light, which the court has reviewed in
                                                         (alterations omitted). Courts undertaking a fee
detail. The court determines that a reasonable
                                                         analysis may also consider "(1) the time and labor
compensatory sanction of $69,400.00 in attorneys'
                                                         required, (2) the novelty and difficulty of the
fees and $729.26 in expenses is appropriate in this
                                                         questions involved, (3) the skill requisite to perform
case in consideration of the complexity of this
                                                         the legal service properly, . . . (8) the amount
contested matter and the legal standards discussed
                                                         involved and the results obtained, . . . and (12)
below.
                                                         awards in similar cases." Kerr v. Screen Extras
In Goodyear Tire & Rubber Co. v. Haeger, 137 S.          Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975).
Ct. 1178, 1186, 197 L. Ed. 2d 585 (2017), the
                                                         As discussed above in Section C.ii., the court finds
Supreme Court recognized that a bankruptcy court's
                                                         that Debtor's Counsel's conduct, specifically, filing
inherent authority to sanction [*198] includes an
                                                         the Contempt Motion, failing to withdraw the
"order . . . instructing a party that has acted in bad
                                                         Contempt Motion, and expanding the issues in his
faith to reimburse legal fees and costs incurred by
                                                         briefing and by argument at the evidentiary hearing,
the other side." (citation omitted). Such an order
                                                         was tantamount to bad faith and caused Milner to
must be compensatory, however, not punitive; the
                                                         incur costs by having to respond to frivolous
court must "establish a causal link—between the
                                                         arguments, prepare for the expanded evidentiary
litigant's misbehavior and legal fees paid by the
                                                         hearing, and file a reply to the post-trial briefing
opposing party." Id. Any award of attorneys' fees
                                                         that Debtor's Counsel requested. Because Debtor's
pursuant to the court's inherent authority therefore
                                                         Counsel acted recklessly and made arguments in
may only include the fees that the complaining
                                                         the Contempt Motion and subsequent filings that
party would not have paid but for the misconduct.
                                                         were baseless and without reasonable inquiry, and
Id. at 1187. In sum, "the award is . . . the sum total
                                                         acted [*200] with an improper purpose tantamount
of the fees that, except for the misbehavior, would
                                                         to bad faith in an effort to exert pressure in the state
not have accrued." Id. (citation omitted).
                                                         court litigation, the majority of the attorneys' fees
Additionally, although the court's consideration of      incurred by Milner were caused by Debtor's
attorneys' fees in this case is not governed by 11       Counsel's filing of the Contempt Motion. Milner
                                                                                             Exhibit 3, Page 78
    Case 8:18-ap-01168-SC           Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 66 of 76
                                    Main Document    Page 83 of 164


would not have incurred attorney fees related to the       filings since her primary reliance was on
Contempt Motion and its appeal from July 11, 2018          Bankruptcy Rule 9011. Upon Movant's Counsel's
to June 2019 but for Debtor's Counsel's bad faith          request, the court allowed Milner to amend or
conduct in filing the Contempt Motion, refusing to         supplement in order to do so. Accordingly, no fees
withdraw the Contempt Motion, and pursuing                 incurred by Milner after September 20, 2019 are
frivolous litigation positions. Milner also would not      compensable under the court's inherent authority
have incurred attorney fees related to the Sanctions       because no causal link exists between the
Motion from June 2019 to September 20, 2019, but           supplemental briefing on bad faith, related legal
for Debtor's Counsel's bad faith conduct.                  fees incurred by Milner, and Debtor's Counsel's bad
                                                           faith conduct.
As to the attorneys' fees incurred by Milner from
September 20, 2019 onward, which fees were                 As to the fees requested by Light in connection
related to the supplemental briefing on evidence of        with the Contempt Motion, the court determines
bad faith, the court finds that those fees are not         that Light's fees were redundant and unnecessary
compensable because no causal link exists between          because only one attorney was needed to represent
Debtor's Counsel's bad faith conduct and the               Milner in this contested matter, which was
supplemental briefing on bad faith. During the             primarily a bankruptcy law matter for which
September 18, 2019 hearing on the Sanctions                Movant's Counsel had sufficient expertise to handle
Motion, Milner requested a briefing schedule and           by herself, i.e., whether Milner violated the
the court allowed Milner the opportunity to amend          discharge injunction by defending herself in the
or supplement her Sanctions Motion to [*201]               state court action by filing an answer that asserted
identify express evidence of bad faith in lieu of the      as an affirmative defense that the Settlement
court denying the Sanctions Motion without                 Agreement was not rejected and terminated from
prejudice. Audio Recording, September 18, 2019,            the plan confirmation order. The primary issue in
Sanctions Motion Hearing at 12:59-1:01 p.m. ("We           this contested matter was whether the Settlement
thought this was sufficient, but obviously it isn't. . .   Agreement was or was not an executory contract
. Can we have a briefing schedule so we can go             when CCM's bankruptcy case was filed, which was
ahead . . .") (statement of Movant's Counsel); see         mainly [*203] an issue of contract interpretation
also id. at 1:04-1:09 p.m. No conduct by Debtor's          and a factual issue of whether both sides had
Counsel or CCM caused Milner to incur fees                 material unperformed obligations. Although
related to the supplemental briefing. Milner               Debtor's Counsel needlessly complicated the matter
explained in her Reply to Debtor's Counsel's               by expanding the issues and raising baseless
Supplemental Opposition, ECF 2136, that she                arguments, the resolution of the matter was a matter
offered no additional evidence in her Supplemental         of determining whether the contract was still
Brief or the Reply, and all of the exhibits included       executory when CCM filed for bankruptcy, which
in Milner's appendix were trial exhibits previously        issue also addresses Debtor's Counsel's alternative
filed with the Court. Reply to Debtor's Counsel            argument based on claim preclusion or waiver, as
Supplemental Opposition, ECF 2136 at 4. Other              he called it. Movant's Counsel's Bankruptcy Rule
than the Trial Transcript and Trial Exhibit 39             9011 Warning Letter demonstrated her knowledge
(offered by Debtor's Counsel), Milner presented no         of the bankruptcy law and related contract law
new evidence in her Supplemental Brief. This is            issues that arose in this matter, and the court finds
consistent with the court's comments at the                that Movant's Counsel was entirely able to manage
September 18, 2019 hearing—in the court's view,            this case on her own. While Light is Milner's
Milner did not sufficiently identify citations to the      counsel in the State Court Action, it was not
record that supported a finding of bad faith as to         necessary for him to be involved in the bankruptcy
Debtor's Counsel or CCM in her [*202] previous             law issues, and his continued involvement resulted
                                                                                             Exhibit 3, Page 79
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 67 of 76
                                   Main Document    Page 84 of 164


in unnecessary costs, which is unreasonable.             Pickholtz v. Rainbow Technologies, Inc., 284 F.3d
                                                         1365, 1375 (Fed. Cir. 2002) ("one cannot 'incur'
Even if the court found that Light's fees were           fees payable to oneself, fees that one is not obliged
necessary, the amount of the fees would still be         to pay.") (citation omitted); Upson v. Wallace, 3
unreasonable and should be reduced by at least           A.3d 1148, 1169 (D.C. 2010) (quoting Chambers v.
50% because Milner asks the court to assume that         NASCO, Inc., 501 U.S. at 46, and finding that the
Light billed zero time to his own defense as a           rationale in Kay v. Ehrler, 499 U.S. at 432, "applies
respondent in the Contempt Motion. [*204] Light's        just as forcefully in [the inherent authority
interests as a respondent were entirely aligned with     sanctions] context" as in the statutory sanctions
Milner's on the Contempt Motion, and no factual or       context).
legal issues were distinguishable as to the two
respondents; there is no indication in Light's fees
on his billing entries that his services did not         i. Contempt Motion Fees
benefit him as a respondent, nor did Light
distinguish between services provided in defense of      Below, the court includes a table setting forth
Milner alone and those provided in his own               Movant's Counsel's professional fees in connection
defense. Dipaolo v. Moran, 277 F. Supp. 2d 528,          with the contempt proceeding alone. After a review
536-537 (E.D. Pa. 2003) ("In short, while [the           of all billing entries, the court has categorized the
attorney-defendant] may not receive fees for             fees into seven groups, as set forth below:
defending himself, the language of the
[sanctioning] statutes leads to the conclusion that          Go to table1
he may be entitled to fees incurred for defending
                                                         The court determines for the purposes of the
his law firm to the extent that they are not included
                                                         lodestar method that Movant's Counsel's
in the time spent representing himself."). In the
                                                         professional billing rate of $400 [*206] an hour is
Ninth Circuit, "pro se litigants, attorneys or not,
                                                         reasonable.32 The court next addresses the fees in
cannot recover statutory attorneys' fees." Elwood v.
                                                         each of the seven categories included in the above
Drescher, 456 F.3d 943, 947 (9th Cir. 2006)
                                                         table. The court determines that certain requested
(noting that courts have viewed Kay v. Ehrler, 499
                                                         fees are excessive, redundant, or otherwise
U.S. 432, 111 S. Ct. 1435, 113 L. Ed. 2d 486
                                                         unnecessary and disallows those fees.
(1991), as precluding the award of fees to pro se
attorney-defendants under 42 U.S.C. § 1988 and           The court has authority to reduce hours when the
other fee shifting statutes, including those for         hours are block-billed or when the services are
sanctions under Rule 11 and 28 U.S.C. § 1927             "lumped" together in a single entry. Welch v.
(citing Dipaolo v. Moran, 277 F. Supp. 2d 528, 536       Metropolitan Life Insurance Co., 480 F.3d 942, 948
(E.D. Pa. 2003)); S.E.C. v. Chapman, 602 Fed.            (9th Cir. 2007) ("We do not quarrel with the district
Appx. 407, 407 (9th Cir. 2015)("Applying Kay, we         court's authority to reduce hours that are billed in
. . . determined that all pro se litigants (including
attorneys) are not entitled to attorneys' fees under     32 For some unknown reason, Movant's Counsel did not state her
fee-shifting statutes, such as the EAJA." (citing        professional qualifications in her declaration in support of the
Elwood v. Drescher, 456 F.3d at 946-947));               motion, but based on her information listed on the website of the
Massengale v. Ray, 267 F.3d 1298, 1302-1303              State Bar of California, she was admitted to the State Bar of
                                                         California on December 10, 1985 and her law school was USC
(11th Cir. 2001)("the word 'attorney' [*205]             (University of Southern California) Law School, which information
generally assumes some kind of agency (that is,          the court can take judicial notice of. Federal Rule of Evidence 201.
attorney/client) relationship. The fees a lawyer         The court determines that based on its observation of the legal
might charge himself are not, strictly speaking,         practice community, in light of her experience as a lawyer for over
                                                         34 years, Movant's Counsel's hourly rate of $400 is within the range
'attorney's fees.'")(citation and alteration omitted);   of reasonableness in the Los Angeles legal community.
                                                                                                     Exhibit 3, Page 80
     Case 8:18-ap-01168-SC                    Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                             Page 68 of 76
                                              Main Document    Page 85 of 164


block format."). "The fee applicant bears the                             before the Contempt Motion, and Debtor's Counsel
burden of documenting the appropriate hours                               forewarned Light that he would be filing an "ex
expended in the litigation and must submit                                parte" action of some sort, the court finds it
evidence in support of those hours worked." Id.                           reasonable to presume that Milner and Light were
(citation omitted). "[B]lock billing makes it more                        quite familiar with the facts underlying this dispute.
difficult to determine how much time was spent on                         Milner's declaration (five pages) and Light's
particular activities." Id. "Given that lumping may                       declaration (eight pages) were not extensive.
prevent a Court from being able to ascertain the                          Further, the language of the Settlement Agreement
reasonableness of the fees requested, lumping may                         was straightforward and consisted of only seven
be cause for reduction or elimination of fees in                          pages. Settlement Agreement, Exhibit A to Carol
bankruptcy." Roger v. Burns (In re Roger), 2017                           Schuller Milner Declaration, ECF 2051 at 15-22.
Bankr. LEXIS 2977, 2017 WL 4097810 at *5                                  Accordingly, the court finds [*208] that the total
(Bankr. C.D. Cal. 2017) (citations omitted). The                          hours of 23.6 hours spent on the objection by
court has observed lumping of services in many                            Movant's Counsel is excessive. While the
billing entries submitted by Movant's Counsel.33                          objection's legal arguments were concise and well-
Accordingly, because the lumping described above                          pleaded, they are not so complex as to require
prevents the court from determining the                                   nearly three full business days of work done by an
reasonableness of the fees [*207] billed for each                         experienced litigator, as the fundamental issue was
service, the court may reduce the allowed amount                          whether the Settlement Agreement was executory,
of the entries for lumped services.                                       which issue was already known to Milner and Light
                                                                          from the state court litigation. The court determines
The Objection to Contempt Motion. On June 12,                             that Movant's Counsel could have prepared the
2018, Milner through Movant's Counsel, filed the                          objection with minimal assistance from Light, who
Objection to Contempt Motion, ECF 2050, which                             was familiar with the dispute as Milner's state court
included approximately six pages of factual history                       counsel, particularly, the executory contract issue.
and six pages of legal analysis, citing to two                            Light's minimal assistance could have efficiently
statutes and six cases. Movant's Counsel prepared                         gotten Movant's Counsel up to speed on the State
and filed the objection promptly in accordance with                       Court Action and underlying facts. In the court's
the local rules and included exhibits, along with                         view, Movant's Counsel thereafter could have
declarations from Milner and Light. See ECF 2051.                         prepared the 12-page objection in approximately 18
Because the State Court Action had been filed by                          hours. Accordingly, the court reduces Movant's
Debtor's Counsel and CCM more than six months                             Counsel's allowed fee from 23.6 hours to 18 hours,
                                                                          because the four legal arguments in the objection
33 The billing entries submitted by Movant's Counsel are replete with     were fairly straightforward, the legal research could
block-billed time entries. Representative examples are for $1,480.00      not have been voluminous, the factual background
for 3.70 hours on 8/29/18 for "Review and revise Milner declarations
                                                                          should have been provided efficiently from
and sent it to Carol and Hal; telephone conference with Carol re
highlighted paragraphs in her declaration; revise request to take         the [*209] State Court Action pleadings and the
judicial notice and sent it to Hal; draft face page for the declaration   clients, Milner and Light, and some of the billing
with proposed title and send it to Hal; review Hal's prior declaration    entries for this work were block-billed.
and send him an email re suggestion that we do not include his
declaration," and for $1,680.00 for 4.20 hours on 8/30/18 for             The Joint Status Report, Discovery, and Status
"Telephone calls with Carol Milner and Hal Light regarding
Declarations and the titles of documents so as to frame the issues for
                                                                          Conference. On July 20, 2018, the parties filed a
the court; revise the Milner declaration; revise the Request to Take      Joint Status Report with attachments, and
Judicial Notice; begin drafting the supporting brief." Movant's           subsequently attended the Status Conference on
Counsel billed over $3,000, a substantial sum, on two consecutive         July 31, 2018. In the Joint Status Report, Milner
days as reflected on these block-billed time entries, making it
difficult for the court to review the entries for reasonableness.
                                                                          argued that "in light of the fact that the issues
                                                                                                             Exhibit 3, Page 81
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 69 of 76
                                   Main Document    Page 86 of 164


presented are so limited (with the relevant evidence     from unnecessary consultation with Light, and
being bankruptcy court filings and correspondence        some of the billing entries for this work were
between the parties)," an evidentiary hearing was        block-billed.
unnecessary, and no discovery was needed. Joint
Status Report, ECF 2059 at 2-4. Milner by counsel        Trial Declarations, Exhibits, and Evidentiary
also attached a four-page addendum and two               Objections. On September 7, 2018, Milner by
exhibits addressing discovery issues, prior              Movant's Counsel filed declarations of Milner,
correspondence between the parties that bore on the      Grumer and Light in connection with the
underlying dispute, and one paragraph restating          evidentiary hearing in this matter, along with 48
arguments from the objection that "the suggestion        exhibits and a request for judicial notice. See ECF
that Respondents should be held in contempt for          2066, 2066-1, 2066-2 and 2067. On September 13,
responding to Plaintiff's declaratory relief             2018, Milner by Movant's Counsel also filed
complaint is baseless." Id. at 8. While meeting and      evidentiary objections to the declaration of Gwen
conferring with opposing counsel necessarily takes       Myers. ECF 2072. In anticipation for her testifying
time and preparation, the court finds that the Joint     at the evidentiary hearing, Milner's declaration was
Status Report, accompanying addendum, and                more than 20 pages and established much of the
exhibits included [*210] in the report by Milner         factual record the court relied upon in reaching its
could have been prepared in less than the 26.4           decision on the Contempt Motion. The court allows
hours billed in Movant's Counsel's fee request           the requested total hours of 30.8 hours for this
because the status report is simply a report on the      category of fees.
state of the litigation, and not a forum for extensiveThe Trial Brief. The Milner Trial Brief, filed on
briefing and argument of the parties with             September 13, 2018, addressed whether Milner was
voluminous exhibits attached, which was               the owner of the subject property identified in the
"overkill." See Local Bankruptcy Rule 7016-1.         Settlement Agreement and whether the Settlement
First, Movant's Counsel could have prepared for the Agreement [*212] was an executory contract at the
Status Conference, including preparing arguments time of CCM's bankruptcy case. ECF 2074.
and an outline as set forth in her billing entries, Because the Milner Trial Brief restated multiple
without the assistance of Light because she is an arguments that Milner already presented to the
experienced lawyer and the issues to be raised at court, the court reduces the total hours requested by
the Status Conference were not overly complex or Movant's Counsel from 37.2 to 24 hours as
novel. The primary issue was whether the contract reasonable. For example, Milner's argument that
between CCM and Milner was still executory at the the Settlement Agreement was not an executory
time of the bankruptcy case. Secondly, lengthy contract at the time of the CCM bankruptcy was
telephone conferences with Light regarding copied nearly verbatim from her Objection to the
revisions to the Joint Status Report and Contempt Motion. Compare Milner Trial Brief,
preparations for the Status Conference are ECF 2074 at 15-17, with Objection to Contempt
excessive and unreasonable because Movant's Motion, ECF 2050 at 6-7. Similarly, Milner by
Counsel did not require constant input, supervision, Movant's Counsel restated in the Trial Brief her
and consultation from or with Light, who was also previous argument from the Bankruptcy Rule 9011
her client, related to a "meet and confer" conference Warning Letter that boilerplate plan language does
with opposing counsel and preparation of the joint not amount to a rejection of a contract such as the
status report. Accordingly, the [*211] court Settlement Agreement, citing In re Parkwood
reduces Movant's Counsel's allowed fee from 26.4 Realty Corp., 157 B.R. 687 (Bankr. W.D. Wash.
hours to 20 hours because the extensive status 1993) and In re Continental Country Club, Inc.,
report submitted was "overkill" resulting in part 114 B.R. 763 (Bankr. M.D. Fla. 1990), which
                                                                                          Exhibit 3, Page 82
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 70 of 76
                                 Main Document    Page 87 of 164


should not have been time-consuming to include.        having to defend this action as a result of Debtor's
Compare Milner Trial Brief, ECF 2074 at 17-19,         Counsel's bad faith conduct. The allowed fee
with E-mail from Movant's Counsel to Debtor's          amount in connection with the Contempt Motion is
Counsel, dated July 11, 2018, Exhibit 1 to             therefore $53,080.00.
Sanctions Motion, ECF 2100-1 at 3. The court
therefore reduces the total hours requested in this
category as set forth above.                           ii. Sanctions Motion Fees

Trial Preparations and Trial. The court determines     Below, the court includes a table setting forth
that the fees for Movant's [*213] Counsel's time of    Movant's Counsel's professional fees requested by
18.4 hours spent preparing for the evidentiary         Milner in connection with the Sanctions Motion. As
hearing and representing Milner and Light at the       noted above the court has determined that the fees
hearing are reasonable and should be allowed.          requested in connection with the Sanctions Motion
                                                       supplemental briefing on bad faith are not
The Post-Trial Brief. The Milner Post-Trial Brief,     compensable. After a review of all requested billing
ECF 2078, filed October 10, 2018, responded to the     entries, the court has categorized the fees into three
CCM Post-Trial Brief, ECF 2077, citing two cases       groups, as set forth below:
and otherwise rebutting factual arguments that
CCM asserted by Debtor's Counsel in its post-trial        Go to table2
brief. Because Milner's Post-Trial Brief was
essentially a factual rebuttal to the CCM Post-Trial   As discussed above [*215] for the Contempt
Brief, based almost entirely on citations to the       Motion Fees, the court determines for the purposes
record and requiring almost no legal analysis, the     of the lodestar method that Movant's Counsel's
court determines that Movant's Counsel may only        billing rate of $400 an hour is reasonable. The court
be compensated for 10 allowed hours in respect of      next addresses the fees in each of the three
preparing Milner's response to the CCM Post-Trial      categories included in the above table. The court
Brief. The Milner Post-Trial Brief required minimal    determines that certain fees in each category are
additional legal research and while effective, the     excessive, redundant, unnecessary, or otherwise not
filing was more akin to a closing argument outline,    compensable.
which should not have required 17 hours of
                                                       Motion for Sanctions. Milner through Movant's
attorney time, rather than a supplemental brief
                                                       Counsel filed the Sanctions Motion, ECF 2100 on
addressing novel legal questions.
                                                       July 2, 2019. As discussed above, the Sanctions
The Dismissed Appeal. The court determines that        Motion principally relied upon case law and
the fees for Movant's Counsel's time of 11.5 hours     argument set forth by Milner in the briefing filed in
spent defending CCM's appeal, which was                connection with the Contempt Motion, and in
ultimately abandoned and dismissed, [*214] are         particular, the Bankruptcy Rule 9011 Warning
reasonable and should be allowed.                      Letter Movant's Counsel sent to Debtor's Counsel
                                                       by e-mail on July 11, 2018. Compare E-mail from
Pursuant to Goodyear Tire & Rubber Co. v.              Movant's Counsel to Debtor's Counsel, dated July
Haeger, 137 S. Ct. 1178, 1186, 197 L. Ed. 2d 585       11, 2018, Exhibit 1 to Sanctions Motion, ECF
(2017) and the reasons set forth above, the court      2100-1 at 1-5 (citing In re Parkwood Realty Corp.,
determines that total aggregate hours of 132.7 hours   157 B.R. 687 (Bankr. W.D. Wash. 1993), In re
at a rate of $400 an hour for Movant's Counsel's       Continental Country Club, Inc., 114 B.R. 763
services in defending the Contempt Motion is a         (Bankr. M.D. Fla. 1990), In re Ybarra, 424 F.3d
reasonable attorneys' fee as a sanction under the      1018 (9th Cir. 2005), and In re Taggart, 888 F.3d
court's inherent authority compensating Milner for     438 (9th Cir. 2018)), and Objection to Contempt
                                                                                          Exhibit 3, Page 83
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                           Page 71 of 76
                                            Main Document    Page 88 of 164


Motion, ECF 2050 (citing In re Robert L. Helms                          Debtor's Counsel Oppositions. On September 11,
Construction & Development Company, Inc., 139                           2019, Milner by Movant's Counsel filed her reply
F.3d 702 (9th Cir. 1998)), with Sanctions Motion,                       to the CCM and Debtor's Counsel oppositions to
ECF 2100 (citing same). Moreover, as to the "the                        the Sanctions Motion, ECF 2121. Like the
amount involved and the results obtained," Kerr v.                      Sanctions Motion discussed above, Milner's
Screen Extras Guild, Inc., 526 F.2d at 70, Milner's                     arguments in the reply were focused on addressing
principal argument in the Sanctions Motion was a                        Bankruptcy Rule 9011, her primary claim. See
request for sanctions under Bankruptcy Rule 9011.                       Reply to CCM and Debtor's Counsel Oppositions,
Sanctions Motion, ECF 2100 at [*216] 12-17.                             ECF 2121 at 4-14. The reply, however, required
Absent one paragraph on the penultimate page of                         Milner to respond to legal and factual assertions
the Sanctions Motion addressing the court's                             newly and separately raised by CCM and Debtor's
inherent authority, citing Chambers v. NASCO,                           Counsel. Milner also identified persuasive
Inc., 501 U.S. 32, 111 S. Ct. 2123, 115 L. Ed. 2d 27                    authorities in the reply that had not been presented
(1991), Milner's motion was premised on                                 in prior briefing or the adjudication of the
Bankruptcy Rule 9011. Id. at 17. Accordingly, the                       Contempt Motion. Accordingly, the court reduces
result sought in the Sanctions Motion—at least on                       Movant's Counsel's allowed fee as to the Reply to
Milner's primary argument based on Bankruptcy                           CCM and Debtor's Counsel Oppositions from 32.8
Rule 9011—was not achieved.                                             hours to 17 hours because Milner failed to prevail
                                                                        on her primary claim under Bankruptcy Rule 9011,
As discussed above and at the September 18, 2019                        which was the focus of her Reply to CCM and
hearing, the court determined that Milner's                             Debtor's Counsel Oppositions.
arguments failed to satisfy the Ninth Circuit's
stringent procedural requirements for compliance                        Hearing Preparations and Attendance. The court
with Bankruptcy Rule 9011.34 Although it might                          determines that Movant's Counsel's time of 9.8
not be an abuse of discretion for a court to broadly                    hours spent preparing for and attending the hearing
grant all fees that arose subsequent to a party filing                  on the Sanctions Motion35 is reasonable.
a contempt motion in bad faith, here, the court finds
the exercise of "restraint and discretion[ ]"                           Pursuant to Goodyear Tire & Rubber Co. v.
acknowledged by the Supreme Court in Chambers                           Haeger, 137 S.Ct. at 1186, and the reasons set forth
v. NASCO, Inc., 501 U.S. at 44, appropriate in light                    above, the court determines [*218] that total
of the "result obtained" and the legal complexity of                    aggregate hours of 40.8 hours at a rate of $400 an
the Sanctions Motion. The court therefore reduces                       hour for Movant's Counsel's professional services
Movant's Counsel's allowed fee as to the Sanctions                      in prosecuting the Sanctions Motion are reasonable
Motion from 21.6 hours to 14 hours based on                             attorneys' fees as a sanction under the court's
Movant's Counsel having already researched and                          inherent authority compensating Milner for
briefed the arguments included therein and the                          prevailing on the Sanctions Motion as to Debtor's
failure to obtain a result under Bankruptcy Rule                        Counsel, as a result of Debtor's Counsel's bad faith
9011 as requested in the motion.                                        conduct. The allowed fee amount in connection
                                                                        with the Sanctions Motion is therefore $16,320.00.
Preparing Milner's [*217] Reply to CCM and
                                                                        Having        determined       the     reasonable        fees     in

34 Audio  Recording, September 18, 2019, Sanctions Motion Hearing
at 01:03-01:04 p.m. ("Is [allowing supplemental briefing] better than   35 Movant's  Counsel's billing entries included a total of 12.3 hours
letting them file another amended motion?") (statements of the          that the court categorized into group three, billing entries from
court); id. at 01:08-01:09 p.m. ("Should I give them an opportunity     September 17, 2019, to September 20, 2019, however Movant's
to amend and we do this again, or should we just have supplemental      Counsel categorized 2.5 hours as "No Charge" for certain services
[briefing]?") (statements of the court).                                related to reviewing and editing time entries.
                                                                                                                     Exhibit 3, Page 84
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 72 of 76
                                  Main Document    Page 89 of 164


connection with the Contempt Motion and              not so baseless as to warrant sanctions. It was not
Sanctions Motion, below the court includes a table   unreasonable for Milner to request an extension of
setting forth the reasonable fee award owing by      the law as to Bankruptcy Rule 9011 based on actual
Debtor's Counsel to Milner as a compensatory         notice of her intent to seek Bankruptcy Rule 9011
sanction in light of Debtor's Counsel's conduct:     sanctions in the emailed letter, though not formally
                                                     a motion as required by the rule. Milner's assertion
    Go to table3                                     that there was some factual support for
                                                     seeking [*221] sanctions against CCM, though
    Go to table4                                     ultimately unpersuasive, was not baseless.
                                                     Moreover, as discussed above, CCM is not entirely
Additionally, having reviewed the amount of blameless in this situation on account of the mixed
$729.26 in expenses requested by Milner in messages in its communications with Milner and its
connection with Movant's Counsel's professional inconsistent positions regarding the Settlement
services, the court determines that such expenses Agreement and the Play Property. Therefore, the
are reasonable and are allowed.                      court determines that Milner's unsuccessful claims
As discussed herein, CCM and Debtor's Counsel as to CCM under Bankruptcy Rule 9011 or its
each made requests for sanctions against Milner for inherent authority were not frivolous and do not
her filing the Sanctions Motion through Movant's warrant "reverse" Bankruptcy Rule 9011 sanctions.
Counsel. CCM's Opposition to Sanctions Motion,
ECF 2114 at 27-28; Debtor's Counsel's Opposition
                                                     IV. CONCLUSION
to Sanctions Motion, ECF 2120 at 14. Because
Debtor's Counsel is not a prevailing party [*220] For the foregoing reasons, the court determines the
on the Sanctions Motion, the court declines to following:
award any fees to Debtor's Counsel pursuant to            1. The Sanctions Motion should be denied to
Bankruptcy Rule 9011(c)(1)(A), even though he             the extent that Milner seeks relief under
prevailed on Milner's claims under Bankruptcy             Bankruptcy Rule 9011 for failure to meet the
Rule 9011 against him. Such fees are not warranted        safe harbor requirements of the rule.
under Bankruptcy Rule 9011(c)(1)(A) because he            2. The Sanctions Motion should be denied in
engaged in conduct that would be sanctionable             part to the extent that Milner seeks relief under
under Bankruptcy Rule 9011, but for Milner's              the court's inherent authority as to CCM
failure to comply with the requirements of the            because she has not met her burden of proving
Bankruptcy Rule 9011 safe harbor. Although CCM            her claim that CCM acted in bad faith either by
is a prevailing party on the Sanctions Motion             clear and convincing evidence or the
because the court does not grant the motion as to         preponderance of the evidence.
CCM under either Bankruptcy Rule 9011 or the
court's inherent authority, such "reverse" sanctions      3. The Sanctions Motion should be granted in
are not warranted under Bankruptcy Rule                   part to the extent that Milner seeks relief under
9011(c)(1)(A). Even though the ruling on Milner's         the court's inherent authority as to Debtor's
Bankruptcy Rule 9011 claims were in CCM's favor           Counsel because she has met her burden of
and against Milner, and her request for Bankruptcy        proving her claim that [*222] he engaged in
Rule 9011 sanctions did not satisfy the Ninth             conduct tantamount to bad faith by clear and
Circuit's stringent requirements, her arguments,          convincing evidence, and therefore also by the
among others, that she filed the Sanctions Motion         preponderance of the evidence.
as soon as practicable and the Bankruptcy Rule            4. The court determines under its inherent
9011 Warning Letter satisfied the safe harbor, were       authority that an award of reasonable attorneys'

                                                                                        Exhibit 3, Page 85
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 73 of 76
                                 Main Document    Page 90 of 164


    fees of $69,400.00 and reasonable expenses of
    $729.26 should be awarded as a compensatory
    sanction in favor of Milner and against Debtor's
    Counsel, Douglas L. Mahaffey, Esquire.

Milner as the prevailing party on the Sanctions
Motion is ordered to lodge a proposed final order
granting the motion consistent with this
memorandum decision within 30 days of the date of
entry of this decision pursuant to Local Bankruptcy
Rule 9021-1.

IT IS SO ORDERED.

Date: March 31, 2020

/s/ Robert Kwan

Robert Kwan

United        States       Bankruptcy         Judge




                                                                               Exhibit 3, Page 86
   Case 8:18-ap-01168-SC               Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                      Page 74 of 76
                                       Main Document    Page 91 of 164

Table1 (Return to related document text)
                                                                                                 Movant's
                    Fee Category                                              Total Fees         Counsel
                                                                              Billed             Hours at
                                                                                                 $400/hr


                    Objection to the OSC                                      9,440.00                 23.6


                    Joint Status Report, Discovery,                           10,560.00                26.4
                    and Status Conference


                    Trial Declarations, Exhibits, and                         30.8                     30.8
                    Evidentiary Objections


                    Trial Brief                                               14,880.00                37.2


                    Trial Preparations and Trial                              7,360.00                 18.4


                    Post-Trial Brief                                          6,840.00                 17.1
                    Appeal                                                    4,600.00                 11.5
                    Totals                                                    66,000.00                 165

Table1 (Return to related document text)


Table2 (Return to related document text)
                                                                             Total Hours
                                                                             Billed
                                                         Total Fees          (Movant's
                                   Fee Category          Billed              Counsel at
                                                                             $400/hr)


                                   Motion for                     8,640.00                21.6
                                   Sanctions
                                   Reply to CCM               13,120.00                   32.8
                                   and Debtor's
                                   Counsel
                                   Oppositions
                                   Hearing
                                   Preparations                   3,920.00                 9.8
                                   and Hearing
                                   Totals                     25,680.00                   64.2

Table2 (Return to related document text)


Table3 (Return to related document text)
                Fee Category                       Total Fees Billed             Movant's Counsel


                                                                                                              Exhibit 3, Page 87
   Case 8:18-ap-01168-SC               Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                      Page 75 of 76
                                       Main Document    Page 92 of 164

                                                                               Hours at $400/hr
                Objection to the OSC                           9,440.00                                 23.6
                Joint Status Report,                          10,560.00                                 26.4
                Discovery, and
                Status Conference
                Trial Declarations,                           12,320.00                                 30.8
                Exhibits, and
                Evidentiary
                Objections
                Pre-Trial Brief                               14,880.00                                 37.2
                Trial Preparations                             7,360.00                                 18.4
                and Trial
                Post-Trial Brief                               6,840.00                                 17.1
                Appeal                                         4,600.00                                 11.5
                Totals                                        66,000.00                                  165


                Fee Category                  Total Fees Billed                Total Hours Billed
                                                                               (Movant's Counsel at
                                                                               $400/hr)
                Motion for                                        8,640.00                              21.6
                Sanctions
                Reply to CCM and [*219]                       13,120.00                                 32.8
                Debtor's Counsel
                Oppositions
                Hearing                                           3,920.00                               9.8
                Preparations and
                Hearing
                Totals                                        25,680.00                                 64.2




Table3 (Return to related document text)


Table4 (Return to related document text)
                      Fee Category                  Allowed Hours                   Adjusted Fees


                      Objection to the OSC                                    18            $7,200.00
                      Joint Status Report,                                    20            $8,000.00
                      Discovery, and
                      Status Conference
                      Trial Declarations,                                    30.8          $12,320.00
                      Exhibits, and
                      Evidentiary
                      Objections
                      Pre-Trial Brief                                          24           $9,600.00
                      Trial Preparations                                     18.4           $7,360.00

                                                                                                          Exhibit 3, Page 88
    Case 8:18-ap-01168-SC               Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                       Page 76 of 76
                                        Main Document    Page 93 of 164

                     Fee Category                   Allowed Hours           Adjusted Fees


                     and Trial
                     Post-Trial Brief                                  10           $4,000.00
                     Appeal                                          11.5           $4,600.00
                     Totals                                         132.7          $53,080.00


                     Fee Category                   Allowed Hours           Allowed Fees
                                                    Billed                  Billed


                     Motion for                                       14            $5,600.00
                     Sanctions
                     Reply to CCM and                                 17            $6,800.00
                     Debtor's Counsel
                     Oppositions
                     Hearing                                          9.8           $3,920.00
                     Preparations and
                     Hearing
                     Totals                                          40.8          $16,320.00


                                                    TOTAL Allowed                  $69,400.00
                                                    Fee Award

Table4 (Return to related document text)


  End of Document




                                                                                                Exhibit 3, Page 89
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document    Page 94 of 164




                        EXHIBIT 4
     Case 8:18-ap-01168-SC             Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                                  Desc
                                       Main Document    Page 95 of 164


                                 BMD Mgmt., LLC v. Dane (In re Dane)
                         United States Bankruptcy Appellate Panel for the Ninth Circuit
             May 15, 2014, Argued and Submitted at Pasadena, California; May 30, 2014, Filed
                                            BAP No. CC-13-1298-KiLaPa

Reporter
2014 Bankr. LEXIS 2378 *
In re: MARIA ELENA DANE, Debtor. BMD                            appeals an order granting the motion of chapter 7 3
MANAGEMENT, LLC, Appellant, v. MARIA                            debtor, Maria Elena Dane a/k/a Mylene Dane
ELENA DANE, Appellee.                                           ("Maria") to dismiss with prejudice BMD's
                                                                complaint under Civil Rule 12(b)(6). We
Notice: THIS DISPOSITION         IS    NOT                      AFFIRM.4
APPROPRIATE       FOR       PUBLICATION.
ALTHOUGH IT MAY BE CITED FOR
WHATEVER PERSUASIVE VALUE IT MAY                                I. FACTUAL BACKGROUND AND
HAVE (SEE FED. R. APP. P. 32.1), IT HAS NO                      PROCEDURAL HISTORY
PRECEDENTIAL VALUE. SEE 9TH CIR. BAP
RULE 8013-1.
                                                                A. Prepetition events
Prior History: [*1] Appeal from the United States               BMD is a California limited liability company that
Bankruptcy Court for the Central District of                    was owned 50/50 by Maria and her former
California. Bk. No. 2:12-45992-ER. Adv. No. 2:13-               husband, Barry Dane ("Barry"). Maria was BMD's
01073-ER. Honorable Ernest M. Robles,                           Vice President. BMD was formed in 2003 to own a
Bankruptcy Judge, Presiding.                                    gym facility known as Train West Hollywood
                                                                ("Train"). The Danes paid $425,000 for Train.
Counsel: S. Michael Kernan, Esq. argued for
appellant, BMD Management, LLC.
                                                                3 Unless specified otherwise, all chapter, code and rule references are
Stella A. Havkin, Esq. of Havkin & Shrago argued                to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and the Federal
for appellee, Maria Elena Dane.                                 Rules of Bankruptcy Procedure, Rules 1001-9037. The Federal Rules
                                                                of Civil Procedure are referred to as "Civil Rules."
Judges: Before: KIRSCHER, LATHAM 2 and
                                                                4 Maria has moved to strike certain portions of BMD's excerpts of the
PAPPAS, Bankruptcy Judges.
                                                                record, namely documents involving the bankruptcy case of Maria's
                                                                corporate entity. ER Tabs 23-33. Conversely, BMD has asked us to
Opinion                                                         take judicial notice [*2] of these same documents. We generally
                                                                cannot consider items that were not presented to the bankruptcy
                                                                court when making its decision. See Kirshner v. Uniden Corp. of
                                                                Am., 842 F.2d 1074, 1077 (9th Cir. 1988). In any event, these
                                                                documents are not relevant to our decision here. Therefore, we
MEMORANDUM
                                                                GRANT Maria's motion to strike.
Appellant BMD Management, LLC ("BMD")                           In addition, BMD asks that we take judicial notice of a document
                                                                from the California Secretary of State showing that Maria's LLC has
                                                                been cancelled and a summary judgment from the state court in
                                                                BMD's action against Maria's LLC. Because both of these
                                                                documents post-date the order on appeal and have no bearing on our
2 Hon.  Christopher Latham, Bankruptcy Judge for the Southern   decision, we will not consider them. Id. As such, BMD's request for
District of California, sitting by designation.                 judicial notice is DENIED.
                                                                                                              Exhibit 4, Page 90
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 2 of 11
                                  Main Document    Page 96 of 164


Train was not the usual type of gym with customers     payments to Dane LLC.
paying on a monthly basis; rather, it rented time to
personal trainers who [*3] brought in their clients     Several lawsuits between the parties ensued. Barry
to work out. Train's assets included the name of the    first commenced a binding arbitration action
gym, the goodwill and customers of Train, the gym       against Maria, individually, in January 2009
equipment, the lease of the premises, a checking        ("Arbitration Action"). Barry alleged claims for
account and receivables (the "Assets").                 Breach       of     Contract,   Fraud,    Negligent
                                                        Misrepresentation, Common Counts, Conversion
The Danes divorced in 2006. Rather than sell Train, and Accounting. Barry alleged that "in or around
the Danes amended BMD's Operating Agreement the summer of 2008," Maria froze him out of BMD
and continued operating Train through BMD. and converted BMD's profits and Assets to Dane
Maria was to be Train's primary manager, while LLC for her own use, in violation of the amended
Barry was in charge of negotiations and daily Operating Agreement. Barry alleged [*5] that
transactions with the landlord of Train's leased Maria's act of obtaining a new lease for Train
premises.                                               without his knowledge was also a violation. Barry
                                                        requested damages of $236,000 plus attorney's fees
After discussions for Maria to buy out Barry's share and costs. At some point prior to the arbitration
of BMD broke down in the spring/summer of 2008, hearing, and for reasons not clear on the record,
in December 2008, Maria transferred the Assets of Barry dismissed his tort and negligence claims
BMD to her newly-formed entity, Maria Elena against Maria and proceeded only on the Breach of
Dane, LLC ("Dane LLC"), without prior notice to Contract claim. The arbitrator found in favor of
Barry and without paying Barry reasonably Barry. However, since the gym was losing money
equivalent value for his 50% interest. On December and Barry was entitled only to profits as an LLC
31, 2008, Maria's attorney informed Barry that member, he could not establish any damages and
Maria had created Dane LLC and that her business was awarded nothing. Maria was ordered to
relationship with Barry "was closed." Specifically, distribute any remaining assets of BMD, including
her attorney sent Barry an email stating that Maria the gym equipment, which the arbitrator found had
had "established a new entity that has exclusive "little if any real value."
right to possession and has no connection to [Barry]
whatsoever." An arbitrator later found that Maria's The second lawsuit, filed in May 2009, involved
acts [*4] violated BMD's amended Operating BMD's claims against Dane LLC over the BMD
Agreement as an improper attempt to dissolve business (the "LLC Action")(BMD, LLC v. Maria
BMD. Around this same time, the landlord Elena Dane, LLC, Case No. BC414409 (Cal. Super.
terminated Train's lease and served BMD with a Ct., Cnty of L.A.)). According to the Third
thirty-day notice to quit. The landlord later testified Amended Complaint ("TAC") filed in the LLC
that he was not willing to renew Train's lease to Action on June 16, 2011, BMD alleged claims
BMD or Barry. However, he did negotiate a new against Dane LLC for Violations of the CAL. BUS.
lease with Maria who continued to operate Train & PROF. CODE § 17200 et seq., Conversion,
without interruption, using the Assets and the same Trespass to Chattels, Misappropriation of Trade
customer list.                                          Secrets,       Trademark      Infringement      and
                                                         [*6] Declaratory Relief. Maria was not named as a
On January 1, 2009, Maria sent an email to Train defendant to that action. However, paragraph three
customers informing them that she had "dissolved" of the TAC states:
her "previous business relationship" with Barry and
that she was now the "solo owner and manager of              Plaintiff is informed and believes, and based
the gym." Thereafter, the customers began making             thereon alleges, that Maria Elena Dane who is

                                                                                        Exhibit 4, Page 91
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 3 of 11
                                            Main Document    Page 97 of 164


     an Officer of Plaintiff BMD Management,                            fraud.6 The claims were based on the same factual
     LLC, created the company Maria Elena Dane,                         allegation that Maria misappropriated the Assets of
     LLC to hold assets that she illegally and/or                       BMD and transferred them to Dane LLC. BMD
     improperly transferred to Maria Elena Dane,                        requested damages of no less than $1 million.
     LLC, which may be the alter ego of Maria                           Attached to the FAC were copies of the December
     Elena Dane(emphasis added).                                        31 email from Maria's attorney to Barry and the
                                                                        arbitrator's findings in the Arbitration Action.
A third lawsuit was filed by BMD against Maria on
September 12, 2012, alleging a single claim for
declaratory     relief     ("Declaratory    Relief                      2. Maria's motion to dismiss and BMD's
Action")(BMD Mgmt. LLC v. Dane, Case No.                                opposition
BC492311 (Cal. Super. Ct., Cnty of L.A.)). In that
action, BMD sought to have Maria removed as an                       Maria moved to dismiss the FAC under Civil Rule
officer of BMD.                                                      12(b)(6). She argued that at no time prior to
                                                                     January 23, 2013 (when BMD had filed its original
                                                                     complaint) had BMD ever sued her for the claims
B. Postpetition events                                               alleged in the FAC, namely fraud, breach of
                                                                     fiduciary duty and conversion, and these claims
Maria filed an individual chapter 7 bankruptcy case were now either barred by the statute of limitations
on October 26, 2012. Her case was reassigned to or belonged to the chapter 7 trustee. Maria argued
Judge Robles on January 18, 2013, because Dane that the First, Second, Third and Eighth claims for
LLC had filed a bankruptcy case which was relief (the § 523(a)(2), (a)(4) and (a)(6) claims, and
pending before him.                                                  the stand-alone "fraud" claim) had to be filed by
On February 15, 2013, the bankruptcy court either the summer of 2011 or 2012, based on
granted BMD's motion for relief from stay to Barry's undisputed assertion that he discovered the
continue the Declaratory Relief Action against facts constituting the fraud, breach of fiduciary duty
Maria in state court. It also granted BMD relief to and/or conversion in the summer of 2008. The
continue the LLC Action.                                             Fourth and Fifth claims for relief (fraudulent
                                                                     conveyance under § 548 and turnover under § 542)
                                                                     arguably belonged solely to the chapter 7 trustee, so
1. BMD's first amended [*7] complaint                                Barry lacked standing to assert them. As for the
                                                                     Sixth claim (declaratory relief), Maria argued that
On March 18, 2013, BMD filed its first amended BMD had already sued her for this [*9] in the
complaint against Maria ("FAC"), seeking to Declaratory Relief Action, and the bankruptcy
except its debt from discharge under § 523(a)(2),5 court had terminated the stay so BMD could pursue
(a)(4) and (a)(6). BMD also alleged claims for that claim in state court.
fraudulent conveyance under § 548, for turnover
under § 542, declaratory relief, conversion and BMD opposed the Motion to Dismiss, contending
                                                                     that Maria's statute of limitations arguments failed
                                                                     for four reasons. First, the LLC Action was filed
5 Although not specifically referenced in the FAC, BMD claims that,  within months of discovering Maria's conduct, and
in addition to a claim under § 523(a)(2)(A), it pled a claim under § BMD had alleged that Maria was the alter ego of
523(a)(2)(B) because Maria's fraud was "committed both orally and
in writing." The bankruptcy court did not address this. We conclude
that the FAC failed to plead sufficient facts for a plausible claim
under § 523(a)(2)(B). Even if it had, however, this claim would still   6 BMD   later voluntarily dismissed its Seventh claim for conversion
be subject to the same statute of limitations, which has already        on April [*8] 23, 2013, so it could pursue it in state court. Therefore,
expired, as explained below.                                            it was not subject to the dismissal order at issue in this appeal.
                                                                                                                      Exhibit 4, Page 92
     Case 8:18-ap-01168-SC                   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                             Page 4 of 11
                                             Main Document    Page 98 of 164


Dane LLC and faced potential liability. Thus,                            customers. As for BMD's claims under § 523(a)(4)
argued BMD, without citing to any authority, the                         or (a)(6), Maria's argument that BMD and Barry are
alter ego allegation rendered the § 523(a) claims                        one and the same had already been rejected by the
against her timely. Alternatively, BMD argued that                       bankruptcy court in its ruling on the motion for
it could get leave to amend the TAC in the LLC                           relief from stay and by the state court. Further,
Action to add Maria as a defendant, which would                          BMD and Barry had completely different rights and
relate back to the original filing date and defeat any                   remedies. Even though Barry could not prove
statute of limitations attack. Second, claims against                    damages in the Arbitration Action, this had no
fiduciaries for their inequitable conduct could be                       impact on BMD's claims, which could be made for
equitably tolled and not subject to a statute of                         the Assets themselves. Finally, BMD disagreed that
limitations defense. Third, even if BMD was aware                        only the chapter 7 trustee had standing to bring the
of a fraud-based claim, the statute of limitations did                   Fourth and Fifth claims for fraudulent conveyance
not accrue until Maria had completed the "last overt                     and turnover. Attached to BMD's opposition was a
act," which BMD claimed occurred within the                              request for judicial notice that included copies of
limitations period. Lastly, many of Maria's                              the TAC filed in the LLC Action and Maria's
"individual actions" took place in 2012, some of                         answer.
which had occurred after she [*10] filed for
bankruptcy.7                                            In reply, Maria countered that equitable tolling of
                                                        the statute of limitations does not apply when the
In addition, BMD argued that it had stated a plaintiff has actual notice of the [*12] defendant's
plausible claim under § 523(a)(2)(A) because Maria conduct giving rise to the claim. Here, it was
obtained BMD's property through her alter ego, undisputed that Maria gave notice to Barry, BMD's
Dane LLC, by using false pretenses, which she was only other member, of her intent to freeze him out
able to do solely through her fiduciary role as the of the business on December 31, 2008. Further,
officer and manager for BMD running its gym. The argued Maria, Barry had already sued her for this
FAC had also pled facts for fraudulent conduct, alleging claims for fraud, breach of
concealment, alleging that Maria had concealed fiduciary duty and conversion, yet he dismissed
from Barry that she [*11] was secretly taking the them prior to the binding arbitration. Maria also
Assets, and a claim for fraudulent business disputed BMD's "last overt act" argument to toll the
practices, alleging that Maria's practices resulted in applicable deadlines, contending that in the cases
injury to BMD. BMD believed it had also alleged a cited by BMD, the court only applied the doctrine
claim under § 523(a)(2)(B), contending that Maria where the defendant concealed the wrongdoing.
had obtained property through a written statement Here, Maria concealed nothing. Finally, Maria
that was false — i.e., the email to the Train argued that BMD's allegation in the LLC Action
                                                        that it may have an alter ego claim against her was
                                                        insufficient to overcome the statute of limitations
7 We are not certain what BMD was arguing here, and the
                                                        problem.
bankruptcy court never addressed it in its tentative or final ruling.
BMD appears to be claiming that it was also seeking to except from
discharge damages caused by Maria's bad acts that occurred in 2012,
some of which perhaps occurred after she filed bankruptcy. If so, this   3. The bankruptcy court's ruling on the Motion
is problematic for two reasons. First, the FAC is based entirely on      to Dismiss
Maria's bad acts in 2008 and January 2009, when she
misappropriated and transferred the Assets to Dane LLC and               A hearing on Maria's Motion to Dismiss was held
obtained a new lease for Train; it is not based on anything that         on May 7, 2013. After announcing its tentative
purportedly happened in 2012. Second, any bad acts Maria
committed after filing bankruptcy would not be subject to discharge
                                                                         ruling and hearing argument from BMD, the
or barred by the automatic stay, so BMD may pursue those claims in       bankruptcy court decided to take the matter under
state court.
                                                                                                          Exhibit 4, Page 93
     Case 8:18-ap-01168-SC                Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                          Page 5 of 11
                                          Main Document    Page 99 of 164


advisement so that it could review and consider two                 of fidelity," citing U.S. Liab. Ins. Co. v. Haidinger-
unbriefed cases BMD's counsel raised regarding                      Hayes, Inc., 1 Cal.3d 586, 595, 83 Cal. Rptr. 418,
alter ego claims in California.                                     463 P.2d 770 (1970). Here, Barry had knowledge
                                                                    of Maria's acts in 2008, but BMD did not file an
In the bankruptcy court's [*13] tentative ruling,                   action against her until 2013. The bankruptcy court
which it ultimately incorporated into its final ruling,             also dismissed with prejudice BMD's Fourth and
it dismissed the First through Fifth claims and the                 Fifth claims for fraudulent conveyance and
Eighth claim, but denied dismissal of the Sixth                     turnover, as such claims belonged exclusively to
claim for declaratory relief.8 The court dismissed                  the chapter 7 trustee.9
with prejudice the First, Second, Third and Eighth
claims for relief as barred by the statute of                       On May 20, 2013, BMD voluntarily dismissed its
limitations. It reasoned that the debt underlying                   Sixth claim for declaratory relief so that it could
these § 523 claims was based on the same factual                    pursue that claim in state court.
allegation that Maria had misappropriated BMD's
Assets and transferred them to Dane LLC. Because                    On June 3, 2013, the bankruptcy court entered its
Barry, BMD's only other member, admitted that he                    Amended Memorandum Decision and Order
was aware of Maria's acts to freeze him out of the                  granting the Motion to Dismiss in part and denying
business in the summer of 2008, his fraud or                        it in part ("Dismissal Order").10 Finding the
conversion claims should have been filed within                     authority raised by BMD regarding statute of
three years, by 2011; his breach of fiduciary duty                  limitations issues in cases presenting alter ego
claim should have been filed within four years, by                  claims "inapposite," the bankruptcy court
2012. The court further determined that the TAC in                  determined that BMD's fraud, breach of fiduciary
the LLC Action had not asserted a proper alter ego                  duty and/or conversion claims were not "saved" by
claim against Maria, and thus did not defeat her                    the alleged alter ego claim in the LLC Action. The
statute of limitations defense. Moreover, the                       court again found that no alter ego claim was
statutes of limitations were not equitably tolled, as               pending against Maria in that action. Alternatively,
that doctrine applied only where the claimant has                   even if Dane LLC and Maria were viewed as one
actively pursued his judicial remedies by filing a                  and the same under an alter ego theory, the court
defective     pleading    during     the     statutory              reasoned that the filing of the LLC Action did not
 [*14] period, or where the claimant was tricked by                 stop the statute of limitations from running against
the defendant into allowing the filing deadline to                  Maria with respect to any fraud, breach [*16] of
pass. Here, while BMD had pursued its claims                        fiduciary duty and/or conversion claims — claims
against Dane LLC, it had not initiated any                          which were not pled in the LLC Action.
proceeding against Maria prior to the expiration of                 The bankruptcy court entered an order dismissing
the statutes of limitations. Further, nothing in the                BMD's adversary proceeding with prejudice on
record indicated that this failure was due to any                   June 7, 2013. The order stated that only the Fourth
misconduct by Maria. Finally, the bankruptcy court                  and Fifth claims for relief were dismissed with
rejected BMD's contention that its breach of
fiduciary duty claim did not accrue during the time
the fiduciary duty continued to exist, noting that                  9 Both  parties filed post-hearing [*15] briefing. In its later-issued
California courts have recognized a postponement                    memorandum decision, the bankruptcy court stated that it had
of the accrual only "until the beneficiary has                      rejected the parties' briefs because no post-hearing briefing was
knowledge or notice of the act constituting a breach                ordered or authorized. Although BMD has included these documents
                                                                    in the record, we did not consider them.
                                                                    10 When  the court denied the Motion to Dismiss in part, it apparently
8 BMD   had already dismissed the Seventh claim for conversion by   was not aware of BMD's voluntary dismissal of the Sixth claim for
the time of the hearing on May 7, 2013.                             declaratory relief filed a few weeks earlier.
                                                                                                                 Exhibit 4, Page 94
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 6 of 11
                                 Main Document   Page 100 of 164


prejudice, despite the bankruptcy court's prior        reviewed for abuse of discretion. Ditto v. McCurdy,
Dismissal Order (in the tentative ruling portion       510 F.3d 1070, 1079 (9th Cir. 2007). A bankruptcy
attached) which stated that the First, Second, Third   court abuses its discretion if it applies an incorrect
and Eighth claims for relief were also dismissed       legal standard or its factual findings are illogical,
with prejudice. The adversary proceeding was           implausible or without support from evidence in the
closed on June 25, 2013.                               record. TrafficSchool.com v. Edriver Inc., 653 F.3d
                                                       820, 832 (9th Cir. 2011). "Dismissal without leave
                                                       to amend is improper unless it is clear, upon de
4. Post-ruling events                                  novo review, that the complaint could not [*18] be
                                                       saved by any amendment." Thinket Ink Info. Res.,
Apparently confused by the court's multiple orders
                                                       Inc. v. Sun Microsystems, Inc., 368 F.3d 1053,
and docket entry closing the adversary proceeding,
                                                       1061 (9th Cir. 2004)(citation omitted). However, it
BMD filed an untimely appeal of the Dismissal
                                                       is not error for the trial court to deny leave to
Order on June 26, 2013. On June 27, 2013, BMD
                                                       amend where the amendment would be futile. Id.
moved to extend the appeal time or, in the
                                                       (citing Saul v. United States, 928 F.2d 829, 843
alternative, to amend the FAC based on excusable
                                                       (9th Cir. 1991)).
neglect. On September 5, 2013, the bankruptcy
court entered a memorandum decision and order
denying BMD's request for leave to amend the           V. DISCUSSION
FAC, but granting its motion [*17] to extend
retroactively the time to file a notice of appeal
pursuant to Rule 8002(c) and to reopen the             A. Civil Rule 12(b)(6) standards
adversary proceeding due to the pending appeal.
                                                       Under Civil Rule 12(b)(6), made applicable in
                                                       adversary proceedings through Rule 7012, a
II. JURISDICTION                                       bankruptcy court may dismiss a complaint if it fails
                                                       to "state a claim upon which relief can be granted."
The bankruptcy court had jurisdiction under 28         In reviewing a Civil Rule 12(b)(6) motion, the trial
U.S.C. §§ 1334 and 157(b)(2)(I). We have               court must accept as true all facts alleged in the
jurisdiction under 28 U.S.C. § 158.                    complaint and draw all reasonable inferences in
                                                       favor of the plaintiff. Newcal Indus., Inc. v. Ikon
                                                       Office Solution, 513 F.3d 1038, 1043 n.2 (9th Cir.
III. ISSUES
                                                       2008). However, the trial court need not accept as
1. Did the bankruptcy court err in dismissing the      true      conclusory     allegations     or     legal
FAC under Civil Rule 12(b)(6)?                         characterizations cast in the form of factual
                                                       allegations. Bell Atl. Corp. v. Twombly, 550 U.S.
2. Did the bankruptcy court abuse its discretion in    544, 555-56, 127 S. Ct. 1955, 167 L. Ed. 2d 929
dismissing the FAC without leave to amend?             (2007); Hartman v. Gilead Scis., Inc. (In re Gilead
                                                       Scis. Sec. Litig.), 536 F.3d 1049, 1055 (9th Cir.
                                                       2008)(court is not required to accept as true
IV. STANDARDS OF REVIEW
                                                       "allegations that are merely conclusory,
The bankruptcy court's dismissal of an adversary       unwarranted      [*19] deductions of fact, or
proceeding for failure to state a claim under Civil    unreasonable inferences."). Moreover, we do not
Rule 12(b)(6) is reviewed de novo. Barnes v. Belice    ignore affirmative defenses to a claim; if the
(In re Belice), 461 B.R. 564, 572 (9th Cir. BAP        allegations show that relief is barred as a matter of
2011). A dismissal without leave to amend is           law, the complaint is subject to dismissal. Jones v.

                                                                                          Exhibit 4, Page 95
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 7 of 11
                                 Main Document   Page 101 of 164


Bock, 549 U.S. 199, 215, 127 S. Ct. 910, 166 L.        2001)(citation omitted). If the suit is not brought
Ed. 2d 798 (2007)(dismissal is appropriate under       within the time period allotted under state law, the
Civil Rule 12(b)(6) if the allegations show that       debt cannot be established. Second, the question of
relief is barred by the applicable statute of          dischargeability of the debt is a distinct issue
limitations).                                          governed solely by the limitations periods
                                                       established by bankruptcy law, in particular, Rule
To avoid dismissal under Civil Rule 12(b)(6), a 4007. Id. [*21] Only the first prong is at issue here.
plaintiff must aver in the complaint "sufficient
factual matter, accepted as true, to 'state a claim to BMD's First and Eighth claims for relief assert
relief that is plausible on its face.'" Ashcroft v. nondischargeability of a debt due to Maria's alleged
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. fraud. Under CAL. CODE CIV. PROC. § 338(d), fraud
Ed. 2d 868 (2009)(quoting Twombly, 550 U.S. at actions must be brought within three years and
570). It is axiomatic that a claim cannot be "[t]he cause of action in that case is not to be
plausible when it has no legal basis. A dismissal deemed to have accrued until the discovery, by the
under Civil Rule 12(b)(6) may be based on either aggrieved party, of the facts constituting the fraud
the lack of a cognizable legal theory, or on the or mistake." Thus, the "discovery" rule applies to
absence of sufficient facts alleged under a fraud actions. BMD's Second claim for relief
cognizable legal theory. Johnson v. Riverside asserts a claim for Maria's alleged breach of
Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. fiduciary duty under § 523(a)(4). Breach of
2008).                                                 fiduciary duty claims are governed by CAL. CODE
                                                       CIV. PROC. § 343 and are subject to a four-year
                                                       statute of limitations. See David Welch Co. v.
B. The bankruptcy court did not err in                 Erskine & Tulley, 203 Cal.App.3d 884, 893, 250
dismissing the FAC.                                    Cal. Rptr. 339 (1988). Finally, BMD's Third claim
                                                       for relief asserts a claim under § 523(a)(6) for
BMD raises a variety of arguments to demonstrate
                                                       "fraudulent conveyance - actual intent." However,
why the Dismissal Order should be reversed. For
                                                       the facts alleged suggest a conversion claim. A
the most part, BMD simply reasserts the same
                                                       claim for conversion is governed by CAL. CODE
 [*20] arguments it raised before the bankruptcy
                                                       CIV. PROC. § 338 and is subject to a three-year
court as opposed to articulating how the court
                                                       statute of limitations. See Minsky v. City of L.A.,
erred. Notably, BMD does not dispute the
                                                       11 Cal. 3d 113, 120 n.6, 113 Cal. Rptr. 102, 520
bankruptcy court's ruling that the Fourth and Fifth
                                                       P.2d 726 (1974). Notably, BMD dismissed its
claims for relief were dismissed due to BMD's lack
                                                       conversion claim — its Seventh claim for relief —
of standing. Therefore, we AFFIRM the Dismissal
                                                       prior [*22] to the bankruptcy court's ruling on the
Order with respect to those claims. See Wake v.
                                                       Motion to Dismiss. However, even if the Third
Sedona Inst. (In re Sedona Inst.), 220 B.R. 74, 76
                                                       claim were a claim for actual fraudulent transfer, in
(9th Cir. 1998)(an issue not briefed is deemed
                                                       this case the statute of limitations is four years.11
waived). As for the remaining First, Second, Third
and Eighth claims for relief, we address each of BMD first contends the bankruptcy court
BMD's arguments in turn.

Two distinct issues exist concerning the statute of    11 CAL. CIV. CODE § 3439.09 provides that no action may be brought
limitations in a nondischargeability proceeding.       for fraudulent transfer more than seven (7) years after the transfer
First, the establishment of the debt is governed by    was made notwithstanding any other provision of law. Where actual
the applicable state statute of limitations law,       intent to defraud can be shown under § 3439.04(a)(1), an action must
                                                       be brought within four years after the transfer was made, or, if later,
which, in this case, is California. Banks v. Gill
                                                       within one year of when the transfer was or could reasonably have
Distrib. Ctrs., Inc., 263 F.3d 862, 868 (9th Cir.      been discovered by the claimant.
                                                                                                     Exhibit 4, Page 96
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 8 of 11
                                   Main Document   Page 102 of 164


misapplied the rule that all factual allegations in the   follow. Neilson v. Union Bank of Cal., N.A., 290
complaint are to be accepted as true for purposes of      F.Supp.2d 1101, 1115 (C.D. Cal. 2003); Sonora
reviewing a motion to dismiss under Civil Rule            Diamond Corp. v. Super. Ct., 83 Cal.App.4th 523,
12(b)(6). Specifically, BMD contends that it had          538, 99 Cal. Rptr. 2d 824 (2000). "Conclusory
alleged in the TAC in the LLC Action that Dane            allegations of 'alter ego' status are insufficient to
LLC is the alter ego of Maria. Therefore, the             state a claim. Rather, a plaintiff must allege
bankruptcy court had to accept this fact as true. The     specifically both of the elements of alter ego
only reference within the TAC as to any alter ego         liability, as well as facts supporting each." Neilson,
claim against Maria is in paragraph three, which          290 F.Supp.2d at 1116 (citations omitted); Hokama
states that "Maria Elena Dane, LLC may be the             v. E.F. Hutton & Co., Inc., 566 F.Supp. 636, 647
alter ego of Maria Elena Dane." [*23] This                (C.D. Cal. 1983) ("Defendants further argue that
statement is not a "fact" but rather a legal              plaintiffs cannot circumvent the requirements for
characterization cast in the form of a factual            secondary liability by blandly alleging that
allegation. Twombly, 550 U.S. at 555-56. As such,         Madgett, Consolidated, and Frane are 'alter egos' of
the bankruptcy court did not have to accept it as         other defendants accused of committing primary
true.                                                     violations. This point is well taken . . . . If plaintiffs
                                                          wish to pursue such a theory of liability, they must
BMD next contends the bankruptcy court erred in           allege the elements [*25] of the doctrine.
determining that its alter ego allegation in the LLC      Conclusory allegations of alter ego status such as
Action was insufficient to save its claims from           those made in the present complaint are not
Maria's statute of limitations defense. In short,         sufficient."). See also Leek v. Cooper, 194
BMD argues that because it filed the LLC Action           Cal.App.4th 399, 414-15, 125 Cal. Rptr. 3d 56
within months after Maria transferred BMD's               (2011)(recognizing split in California authority as
Assets to Dane LLC, and because BMD alleged an            to whether alter ego doctrine must be pleaded in the
alter ego claim in that action, the claims in the         complaint, but holding that when the court is asked
nondischargeability action were not barred by the         to take some action upon an alter ego theory at the
statute of limitations.                                   pleadings stage, plaintiff must allege facts to show
Under California law, "there is no such thing as a        a unity of interest and ownership and an unjust
substantive alter ego claim . . . ." Ahcom, Ltd. v.       result if the corporation is treated as the sole
Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010). A           actor)(citations omitted).
claim against a defendant, based on the alter ego         The TAC filed in the LLC Action contains only one
theory, is not itself a claim for substantive relief,     conclusory allegation that Maria may be the alter
e.g., breach of contract or to set aside a fraudulent     ego of Dane LLC. It fails to allege any facts
conveyance. Hennessey's Tavern, Inc. v. Am. Air           establishing either one of the two elements
Filter Co., 204 Cal.App.3d 1351, 1359, 251 Cal.           necessary to invoke the doctrine. While the TAC
Rptr. 859 (1988). Rather, it is a procedural device       asserts facts that establish Maria as the sole owner
by which courts will disregard the corporate entity       of Dane LLC and of her participation in
in order to hold the alter ego individual liable          transferring BMD's Assets to Dane LLC, it does not
 [*24] on the obligations of the corporation. Id.         assert any allegation as to how, when or why the
Before the doctrine may be invoked, two elements          separateness between Maria and Dane LLC ceased
must be alleged: (1) there is such unity of interest      to exist, or why the corporate entity should be
and ownership that the separate personalities of the      disregarded. More importantly, the TAC does not
individual and the corporation no longer exist; and       allege that fraud or injustice will result if Maria is
(2) that, if the acts in question are treated as those    not a [*26] party to the LLC Action. "The
of the corporation alone, an inequitable result will      allegation that a corporation is the alter ego of the
                                                                                               Exhibit 4, Page 97
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 9 of 11
                                  Main Document   Page 103 of 164


individual stockholders is insufficient to justify the   designated party to the proceeding." Ingram v.
court in disregarding the corporate entity in the        Super. Ct., 98 Cal.App.3d 483, 492, 159 Cal. Rptr.
absence of allegations of facts from which it            557 (1979)(citing Stephens v. Berry, 249
appears that justice cannot otherwise be                 Cal.App.2d 474, 478, 57 Cal. Rptr. 505 (1967)).
accomplished." Meadows v. Emett & Chandler, 99           Presuming BMD could even amend the TAC at this
Cal.App.2d 496, 498-99, 222 P.2d 145                     point to add Maria, the result is the [*28] same —
(1950)(quoting Norins Realty Co. v. Consol.              the statutes of limitations for claims of fraud,
Abstract & Title Guar. Co., 80 Cal.App.2d 879,           breach of fiduciary duty, conversion or actual
883, 182 P.2d 593 (1947)). In order to rely on the       fraudulent transfer have run.
theory of alter ego "it must be alleged and proved
that the stockholders and the corporate entity are       While California law allows a plaintiff to bring an
the business conduits and alter ego of one another,      action against an alter ego defendant after the
and that to recognize their separate entities would      statute of limitations has expired in certain
aid the consummation of a wrong." Id. at 499 ("The       circumstances, such as after a judgment has been
rule is firmly settled that no reliance can be had on    entered, that situation is not applicable here. See
this [alter ego] theory in the absence of pleading       CAL. CODE CIV. PROC. § 187 (judgment creditor
that recognition of the corporate entity would           may be able to amend the judgment to add non-
sanction a fraud or promote injustice.")(emphasis in     party alter ego defendant as a judgment debtor and
original). We conclude that the elements of alter        enforce the judgment against that debtor); Most
ego were not sufficiently pled in the TAC, and so        Worshipful Sons of Light Grand Lodge Ancient
we agree with the bankruptcy court that no alter         Free and Accepted Masons v. Sons of Light Lodge
ego claim is pending against Maria in the LLC            No. 9, 160 Cal. App. 2d 560, 566-67, 569, 325 P.2d
Action.                                                  606 (1958). First, no judgment has been entered in
                                                         the LLC Action. Second, BMD could never add
Because the TAC did not establish an alter ego           Maria as an alter ego defendant after judgment
claim against Maria, [*27] it would have to be           because it was aware of Maria's existence before
amended a fourth time to add her as a new                trial. Jines v. Abarbanel, 77 Cal.App.3d 702, 717,
defendant. "When a defendant is first named in an        143 Cal. Rptr. 818 (1978)(holding that trial court
amended complaint, and is alleged to be the alter        erred by amending judgment against a doctor to add
ego of a defendant named in the original complaint,      his corporation as a judgment debtor because
he is brought into the action as a new defendant and     plaintiff was aware of corporation's existence
the action is commenced as to him at the time the        before trial). Thus, BMD did not preserve any post-
amended complaint naming him is filed."                  judgment right under CAL. CODE CIV. PROC. § 187
Hennessey's Tavern, Inc., 204 Cal.App.3d at 1359.         [*29] to add her as an alter ego defendant.
As a general rule, "an amended complaint that adds
a new defendant does not relate back to the date of      We disagree with BMD that it could amend the
filing the original complaint and the statute of         TAC in the LLC Action to add Maria as a "Doe"
limitations is applied as of the date the amended        defendant to overcome the statute of limitations
complaint is filed, not the date the original            problem. Under CAL. CODE CIV. PROC. § 474, "an
complaint is filed." Woo v. Super. Ct., 75               amended complaint substituting a new defendant
Cal.App.4th 169, 176, 89 Cal. Rptr. 2d 20                for a fictitious Doe defendant filed after the statute
(1999)(string citations omitted). Further, an            of limitations has expired is deemed filed as of the
"amendment after the statute of limitations has run      date the original complaint was filed." Woo, 75
will not be permitted when the result is the addition    Cal.App.4th at 176 (citing Austin v. Mass. Bonding
of a party who, up to the time of the proposed           & Ins. Co., 56 Cal.2d 596, 599, 15 Cal. Rptr. 817,
amendment, was neither a named nor a fictitiously        364 P.2d 681 (1961)). However, this exception to

                                                                                            Exhibit 4, Page 98
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 10 of 11
                                  Main Document   Page 104 of 164


the general rule has a caveat — the plaintiff must       obtaining a lease from the landlord around that
have been genuinely ignorant of the Doe                  same time, and her email to the trainers on January
defendant's identity at the time it filed its original   1, 2009. Although BMD alleged in its opposition to
complaint. Id. at 177 (citations omitted). BMD was       the Motion to Dismiss that Maria had engaged in
well aware of its potential claims against Maria         "multiple diversions of money," no facts about
when it filed its original complaint in the LLC          these alleged diversions were specifically pled in
Action in 2009, yet it chose not to pursue them. As      the FAC. A plaintiff's memorandum in opposition
such, CAL. CODE CIV. PROC. § 474 would not               to a Civil Rule 12(b)(6) motion cannot serve to
apply.                                                   supplement or amend the complaint. See Gomez v.
                                                         Ill. State Bd. of Educ., 811 F.2d 1030, 1039 (7th
BMD alternatively argues that the statutes of            Cir. 1987). Finally, equitable tolling would not
limitations should be equitably tolled because of        apply here because BMD did not actively pursue
Maria's alleged self-dealing as a corporate              the claims at issue against Maria within the
fiduciary. It further argues that Maria's "continuous    statutory period, and nothing in the record shows
wrongs" or "last overt act," some of which BMD           that BMD's delay in suing her was due to her
contends occurred within [*30] the statute of            misconduct. See O'Donnell v. Vencor Inc., 465
limitations, prevents her from raising any statute of    F.3d 1063, 1068 (9th Cir. 2006).
limitations defense. In actions where the federal
court borrows the state statute of limitation, the       Accordingly, because the FAC failed to establish
court also borrows all applicable provisions for         plausible claims for relief under § 523(a), the
tolling the limitations period found under state law.    bankruptcy court did not err in granting the Motion
Cervantes v. City of San Diego, 5 F.3d 1273, 1275        to Dismiss.
(9th Cir. 1993).

Without question, Maria owed a fiduciary duty to         C. The bankruptcy court did not abuse its
Barry as a co-member of BMD. BMD cites to U.S.           discretion in dismissing the FAC without
Liab. Ins. Co. v. Haidinger-Hayes, Inc., 1 Cal.3d        [*32] leave to amend.
586, 83 Cal. Rptr. 418, 463 P.2d 770 (1970), for the
proposition that no claim accrues during the time        Under Civil Rule 15(a)(2), applicable here by Rule
the fiduciary relationship continues to exist. BMD       7015, BMD could amend its FAC only with Maria's
contends that Maria breached and continues to            consent, or with the bankruptcy court's leave. BMD
breach her fiduciary duty to BMD because she has         contends that leave should have been given in this
usurped corporate opportunities and taken                case, particularly since BMD voluntarily dismissed
corporate assets as her own. BMD has several             two causes of action, which the bankruptcy court
problems here. First, as recognized by the               intimated would have "saved" the FAC. We assume
bankruptcy court, the California Supreme Court in        BMD means its Sixth and Seventh claims for
Haidinger-Hayes, Inc. noted that accrual of a cause      declaratory relief and conversion, but BMD does
of action involving a fiduciary is only postponed        not show where the bankruptcy court "intimated"
"until the beneficiary has knowledge or notice of        that these claims would have saved the FAC.
the act constituting a breach of fidelity." Id. at 596   Actually, the Seventh claim was dismissed before
(string citing cases). Here, Barry was on actual         the bankruptcy court could even rule on it and, for
notice of Maria's subject actions in 2008 and            whatever reason, BMD chose to dismiss the Sixth
January 2009. In [*31] addition, the facts alleged       claim after the bankruptcy court issued its tentative
in the FAC speak only of Maria's acts of                 ruling. BMD contends that it should have, at
misappropriating BMD's Assets and transferring           minimum, been permitted to reinstate its Sixth
them to Dane LLC in December 2008, her                   claim, which it argues the bankruptcy court found

                                                                                           Exhibit 4, Page 99
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 11 of 11
                                 Main Document   Page 105 of 164


had merit.

BMD did not ask for an opportunity to amend the
FAC until after the adversary proceeding had been
dismissed with prejudice and the appeal of the
Dismissal Order had been filed. The bankruptcy
court denied that request for two reasons, as
explained in its August 20 tentative ruling, which it
incorporated [*33] into its final memorandum and
order entered on September 5, 2013. First, BMD
had already amended its complaint once, and it
failed to demonstrate entitlement for leave to file a
second amendment. Although the court did not
articulate why BMD had failed to show that leave
was warranted under Civil Rule 15, we infer from
the record that its decision was based on BMD's
inability to remedy the statute of limitations
problem. The trial court does not err in denying
leave to amend where the amendment would be
futile. Thinket Ink Info. Res., Inc., 368 F.3d at
1061. Second, the court found that it made little
sense to consider a request to amend when BMD
had already filed its notice of appeal (albeit,
untimely, but not yet dismissed) of the Dismissal
Order. We discern no abuse of discretion in that
ruling. In addition, we find BMD's argument that
the bankruptcy court abused its discretion by not
allowing BMD to reinstate its Sixth claim without
merit, when BMD consciously chose to dismiss that
claim to pursue it in state court.


VI. CONCLUSION

For the foregoing reasons, we AFFIRM.


  End of Document




                                                                              Exhibit 4, Page 100
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document   Page 106 of 164




                        EXHIBIT 5
   Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                             Desc
                                Main Document   Page 107 of 164


                           Radakovich v. Wilson (In re Radakovich)
                     United States Bankruptcy Appellate Panel for the Ninth Circuit
        June 26, 2014, Argued and Submitted at Pasadena, California; September 19, 2014, Filed
                                    BAP No. WW-13-1254-KuPaJu

Reporter
2014 Bankr. LEXIS 4017 *
In re: ROBERT RADAKOVICH, Debtor.
ROBERT PETER RADAKOVICH, Appellant, v.               MEMORANDUM*
STEPHEN J. WILSON; TRICIA WILSON,
Appellees.
                                                     INTRODUCTION
Notice: THIS DISPOSITION         IS    NOT
APPROPRIATE       FOR       PUBLICATION.             Chapter 71 debtor Robert Peter Radakovich appeals
ALTHOUGH IT MAY BE CITED FOR                         from the bankruptcy court's order denying his
WHATEVER PERSUASIVE VALUE IT MAY                     motion for Rule 9011 sanctions against appellees
HAVE (SEE FED. R. APP. P. 32.1), IT HAS NO           Stephen and Trisha Wilson and their attorney
PRECEDENTIAL VALUE. SEE 9TH CIR. BAP                 Kevin Vibbert.
RULE 8013-1.
                                                     In denying Radakovich's sanctions motion, the
Subsequent History: Related proceeding at            bankruptcy court determined that the complaint and
Wilson v. Mt. Solo Landfill, Inc., 2014 Wash. App.   other adversary proceeding papers Vibbert
LEXIS 2660 (Wash. Ct. App., Nov. 13, 2014)           filed [*2] on behalf of the Wilsons were not
                                                     frivolous. Under the applicable standard of review,
Prior History: [*1] Appeal from the United States    abuse of discretion, Radakovich has not persuaded
Bankruptcy Court for the Western District of         us that the bankruptcy court committed reversible
Washington. Bk. No. 11-49810. Adv. No. 12-           error in making this determination.
04117. Honorable Brian D. Lynch, Bankruptcy
Judge, Presiding.                                    Accordingly, we AFFIRM.

Counsel: For Robert Radakvoich, Appellant:
Randall L. Stewart, Esq.                             FACTS

Kevin R. Vibbert, Esq. argued Pro se.                The relevant facts are mostly procedural and
For Stephen J. and Tricia Wilson, Appellees: Kevin   undisputed. Radakovich filed a chapter 7 petition
R. Vibbert, Esq.                                     on December 21, 2011. The Wilsons received
                                                     notice that the last day for filing a complaint
Judges: Before: KURTZ, PAPPAS and JURY,
Bankruptcy Judges. Memorandum by Judge Kurtz.
                                                     * This
Concurrence by Judge Jury.                                  disposition is not appropriate for publication. Although it may
                                                     be cited for whatever persuasive value it may have (see Fed. R. App.
                                                     P. 32.1), it has no precedential value. See 9th Cir. BAP Rule 8013-1.
Opinion by: Kurtz
                                                     1 Unlessotherwise indicated, all chapter and section references are to
Opinion                                              the Bankruptcy Code, 11 U.S.C. §§ 101-1532. "Rule" references are
                                                     to the Federal Rules of Bankruptcy Procedure and "Civil Rule"
                                                     references are to the Federal Rules of Civil Procedure.
                                                                                                 Exhibit 5, Page 101
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 2 of 8
                                            Main Document   Page 108 of 164


objecting to Radakovich's discharge was March 26,                       equitable relief from the bar date under these
2012.                                                                   circumstances. In support of their argument, the
                                                                        Wilsons relied upon a Seventh Circuit decision, In
Vibbert prepared an adversary complaint on the                          re Kontrick, 295 F.3d 724 (7th Cir. 2002), aff'd,
Wilsons' behalf objecting to Radakovich's                               Kontrick v. Ryan, 540 U.S. 443, 124 S. Ct. 906,
discharge under § 727(a)(2)(A) and attempted to                         157 L. Ed. 2d 867 (2004). The Wilsons also relied
file it with the bankruptcy court through the court's                   upon two prior decisions of this panel, Schunk v.
electronic case filing system ("ECF") a few hours                       Santos (In re Santos), 112 B.R. 1001 (9th Cir. BAP
before the bar date expired at midnight.2 Vibbert's                     1990), and DeLesk v. Rhodes (In re Rhodes), 61
delay in filing was partially caused by his                             B.R. 626 (9th Cir. BAP 1986).
miscalendaring the bar date as March 27 rather than
March 26, 2012. Vibbert also discovered that he didIn Santos, the Panel held that the doctrines of
not remember his password for ECF access, and he   equitable tolling, equitable estoppel and excusable
was locked out of the system after several failed  neglect were at odds with the strict construction of
attempts. He eventually obtained the correct       the complaint filing deadlines set forth in Rules
password from his assistant at approximately 11:40 4004(a) and 4007(c). In re Santos, 112 B.R. at
p.m., but after so many attempts to gain ECF       1006-08. At the same time, however, the Santos
access, he was locked out and could not gain [*3]  Panel acknowledged the continuing validity of the
access until after midnight. Also, unknown to him, exceptional or unique circumstances doctrine:
his assistant was attempting to log into the account
                                                   "Notwithstanding this strict construction, we
to verify that she had given Vibbert the correct   recognize and reaffirm those Panel cases indicating
password at the same time he was attempting to log that relief from the bar date may be available in
into the account. Vibbert finally filed the complaint
                                                   extraordinary circumstances." Id. at 1007 n.6
at 12:19 a.m. on March 27, 2012.                   (citing In re Rhodes, 61 B.R. at 630). This was the
                                                   aspect of Santos and Rhodes that the Wilsons and
Radakovich then served the Wilsons and Vibbert Vibbert were relying upon.
with a safe harbor motion for sanctions under Rule
9011 on the ground that the complaint was time- At the September 5, 2012 hearing on the summary
barred as a matter of law. The sanctions motion judgment motion, Vibbert explained that there was
stated that, if the Wilsons did not voluntarily a change in his password for the ECF system:
dismiss their complaint within twenty-one days, "[Q]uite simply, I screwed up when I was trying to
Radakovich would seek to hold the Wilsons and log into the system. I got locked out. . . ." Vibbert
Vibbert jointly and severally liable for monetary argued that the case law supported equitable relief
sanctions and attorney's fees.                     from the bar date in "exceptional" circumstances.

Believing that they had a valid basis for arguing                       Without [*5] explicitly deciding whether the
that the complaint was not time-barred, the Wilsons                     underlying facts constituted exceptional or unique
did not dismiss their complaint. Thereafter,                            circumstances, the bankruptcy court determined
Radakovich filed an answer to the complaint                             that the Wilsons had received notice of the bar date
followed by a motion for summary judgment. The                          and that there were no equitable grounds pursuant
Wilsons responded by explaining the circumstances                       to which the court could grant the Wilsons relief
surrounding their late-filed complaint and by                           from the bar date. Consequently, the bankruptcy
arguing that the bankruptcy court should [*4] grant                     court granted Radakovich's summary judgment
                                                                        motion and dismissed the Wilsons' adversary
2 Under
                                                                        complaint with prejudice by order entered on
       Rule 9006(a)(4)(A), the deadline for all electronic filings is
midnight local time on the day set by the relevant order of the         September 10, 2012.
bankruptcy court.
                                                                                                        Exhibit 5, Page 102
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 3 of 8
                                 Main Document   Page 109 of 164


In September 2012, Radakovich filed the                point at the time the Wilsons filed their papers. As
previously served motion for sanctions in the          a result, the court held that the Wilsons' papers
bankruptcy court. Radakovich sought monetary           were not sanctionable under Rule 9011(b)(2).
sanctions under Rule 9011(c)(1)(A) and (2) and
attorney's fees in the amount of $4,664.              Radakovich moved for relief from the order
                                                      denying sanctions under Rule 9024. In the motion,
The Wilsons opposed the sanctions motion by Radakovich requested the court to more specifically
essentially reiterating their arguments previously articulate its analysis, findings and conclusions
made in response to the summary judgment motion. with respect to the dispositive order. On May 16,
On the Wilsons' behalf, Vibbert admitted that the 2013, the court entered its order denying
case law he cited did not identify what specific Radakovich's Rule 9024 motion. That order
circumstances would justify equitable relief from essentially reiterated the bankruptcy court's
the bar date. He nonetheless asserted that, after previous findings and conclusions. Specifically, the
reviewing the case law, he believed that he had a court decided that "[The Wilsons'] argument to
reasonable basis for arguing that relief from the bar extend the law to cover the factual situation at issue
date should be allowed. He further contended that here, involving technical difficulties accessing the
the decision to proceed [*6] with the complaint Court's ECF system, was warranted, made in good
was based on a diligent review of existing case law faith and nonfrivolous, although eventually
and an argument to extend that case law to allow unsuccessful." Radakovich timely filed this appeal.
the Wilsons' objection to discharge claim to
proceed.
                                                      JURISDICTION
At the hearing on the sanctions motion, Vibbert
argued that the legal position he had taken on The bankruptcy court had jurisdiction pursuant to
behalf of the Wilsons was not frivolous and that the 28 U.S.C. §§ 1334 and 157(b)(2)(J). We have
case law he cited "very clearly states" that jurisdiction under 28 U.S.C. § 158.
bankruptcy courts have discretion to allow matters
to proceed after the bar date under certain
circumstances, even though that case law did not ISSUE
identify what those circumstances were. He further Whether the bankruptcy court abused its discretion
asserted that he did not find any case law that in denying Radakovich's motion for sanctions
addressed his particular problem with ECF. Vibbert under Rule 9011.
maintained that because the ECF system lockout
prevented him from filing the complaint on time,
this constituted an "extraordinary circumstance" STANDARD OF REVIEW
which should have allowed the case to continue.
Finally, Vibbert again asserted that his arguments We review the bankruptcy court's denial of a
were based on an extension of the law.                motion for sanctions [*8] under Rule 9011 for an
                                                      abuse of discretion. See Cooter & Gell v. Hartmarx
The bankruptcy court agreed that Vibbert's Corp., 496 U.S. 384, 405, 110 S. Ct. 2447, 110 L.
arguments, while ultimately unsuccessful, were not Ed. 2d 359 (1990) ("an appellate court should apply
legally baseless or frivolous because no existing an abuse of discretion standard in reviewing all
case law addressed the inability of counsel to aspects of a district court's [Civil] Rule 11
access ECF due to the system's security features. In determination."); Valley Nat'l Bank v. Needler (In
fact, Radakovich's [*7] counsel conceded at the re Grantham Bros.), 922 F.2d 1438, 1441 (9th Cir.
sanctions hearing that there was no case law on 1991).

                                                                                        Exhibit 5, Page 103
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 4 of 8
                                   Main Document   Page 110 of 164


Under Ninth Circuit law, a bankruptcy court abuses        Brownfield v. City of Yakima, 612 F.3d 1140, 1149
its discretion when it applies the incorrect legal rule   n.4 (9th Cir. 2010) (citing Greenwood v. Fed.
or its application of the correct legal rule is "(1)      Aviation Admin., 28 F.3d 971, 977 (9th Cir.
illogical, (2) implausible, or (3) without support in     1994)).3
inferences that may be drawn from the facts in the
record." United States v. Loew, 593 F.3d 1136,            For Civil Rule 11 sanctions purposes, the Ninth
1139 (9th Cir. 2010).                                     Circuit uses the term "frivolous" to describe "a
                                                          filing that is both baseless and made without a
                                                          reasonable and competent inquiry." Townsend, 929
DISCUSSION                                                F.2d at 1362 (emphasis added). Accord, Holgate v.
                                                          Baldwin, 425 F.3d 671, 676 (9th Cir. 2005).
Rule 9011(b)(1) provides for an award of sanctions
against an attorney or a party who files pleadings or     Frivolousness in this context is measured
papers that are "interposed for any improper              objectively. See G.C. & K.B. Invs., Inc. v. Wilson,
purpose." Id. Rule 9011(b)(2) provides for an             326 F.3d 1096, 1109 (9th Cir. 2003). This means
award of sanctions against an attorney or a party         that the litigant's filings are measured against a
who files pleadings or papers that are not                reasonableness standard set by what a competent
"warranted by existing law or by a nonfrivolous           attorney admitted to practice before the same court
argument for the extension, modification, or              would have filed. See id.; In re Grantham Bros.,
reversal of existing law or the establishment of new      922 F.2d at 1441. This also means that, when the
law." Id.; see also Townsend v. Holman Consulting         court assesses the reasonableness of the litigant's
Corp., 929 F.2d 1358, 1362 (9th Cir. 1990) (en            inquiry, the actual inquiry undertaken is measured
banc) ("Our cases have established that sanctions         against what the hypothetical competent attorney
must be imposed on the signer of a paper [under           would have learned at the time from reasonable
Civil Rule 11] if either a) the paper is filed for an     inquiry. See id. at 1442; see also Townsend, 929
improper purpose, or b) the paper is 'frivolous.'").      F.2d at 1364 ("whether a pleading is sanctionable
                                                          must be based on an assessment of the knowledge
The language of Rule 9011 parallels that of Civil         that reasonably could have been acquired at the
Rule 11. Therefore, in analyzing sanctions under          time the pleading was filed.")
Rule 9011 we generally may rely on [*9] cases
interpreting Civil Rule 11. In re Grantham Bros.,         [*11] Under the objective standard, "counsel can
922 F.2d at 1441; but cf. Marsch v. Marsch (In re
Marsch), 36 F.3d 825, 829-30 (9th Cir. 1994)              3 While  In re Marsch, 36 F.3d at 829-30, holds that a bankruptcy
(declining to apply in the Rule 9011 context              court in making a Rule 9011 Sanctions determination must
particular Ninth Circuit precedent applicable to          concurrently consider both frivolousness and improper purpose, we
Civil Rule 11 cases because of perceived policy           decline to address at length the improper purpose issue here because
                                                          Radakovich made no argument in his opening appeal brief regarding
differences between bankruptcy cases and general          improper purpose. See Wu, 626 F.3d at 487-88; Brownfield, 612
federal civil litigation).                                F.3d at 1149 n.4. In any event, even though the bankruptcy court did
                                                          not make an explicit finding regarding improper purpose, the entirety
In this appeal, Radakovich challenges only one            of the record and the explicit findings of the bankruptcy court
aspect of the bankruptcy court's ruling. Radakovich       convince us that the court implicitly found no improper purpose and
                                                          that this finding was not clearly erroneous. See Townsend, 929 F.2d
contends that the Wilsons' complaint and summary
                                                          at 1366 (holding that remand was not necessary [*10] for further
judgment opposition were frivolous and that the           findings on improper purpose issue because the district court's
bankruptcy court erred when it held otherwise. We         limited findings when combined with the record were adequate for
will limit our appellate review to this single issue.     purposes of appellate review); see also Simeonoff v. Hiner, 249 F.3d
                                                          883, 891 (9th Cir. 2001)("Conclusory and unhelpful findings of fact
See Christian Legal Soc'y Chapter of Univ. of Cal.
                                                          do not necessarily require reversal if the record supports the district
v. Wu, 626 F.3d 483, 487-88 (9th Cir. 2010);              court's ultimate conclusion.").
                                                                                                       Exhibit 5, Page 104
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 5 of 8
                                  Main Document   Page 111 of 164


no longer avoid the sting of [Civil] Rule 11                 demonstrate that counsel lacked the requisite
sanctions by operating under the guise of a pure             good faith in attempting to advance the law.
heart and empty head." Smith v. Ricks, 31 F.3d
1478, 1488 (9th Cir. 1994). On the other hand,           Id. at 1344. Accord, Townsend, 929 F.2d at 1363-
Civil Rule 11 frivolousness is a minimal standard.       64.
As stated in Strom v. United States, 641 F.3d 1051,      Here, [*12] the bankruptcy court held that the
1059 (9th Cir. 2011), "[Civil] Rule 11 sets a low        Wilsons' exceptional or unique circumstances
bar: It deters 'baseless filings' by requiring a         argument was a losing argument but not a frivolous
'reasonable inquiry' that there is some plausible        one. In essence, the bankruptcy court determined
basis for the theories alleged." When there is a         that the Wilsons' invocation of the unique
plausible basis, even a very weak one, supporting        circumstances doctrine was not frivolous because
the litigant's position, imposition of Civil Rule 11     of the status of Ninth Circuit law at the time the
sanctions is inappropriate. Id. As stated in Simon       argument was made. At that time, there was no case
DeBartolo Grp., L.P. v. Richard E. Jacobs Grp.,          directly on point — no Ninth Circuit precedent
Inc., 186 F.3d 157, 167 (2d Cir. 1999): "[T]o            determining whether an eleventh-hour denial of
constitute a frivolous legal position for purposes of    access to the bankruptcy court's ECF system
[Civil] Rule 11 sanction, it must be clear under         resulting from the routine operation of the system's
existing precedents that there is no chance of           password security features constituted exceptional
success and no reasonable argument to extend,            or unique circumstances for purposes of seeking
modify or reverse the law as it stands." Id. (quoting    relief from an expired deadline under Rule 4004(a).
Mareno v. Rowe, 910 F.2d 1043 (2d Cir. 1990)),
quoted with approval in Strom, 641 F.3d at 1059.         Radakovich contends that the bankruptcy court's
                                                         determination was erroneous and that the Wilsons'
This minimalist approach to assessing frivolousness      position was nothing more than a variation of the
is no accident. Rather, it is necessitated by the risk   oft-rejected attempts by litigants to assert excusable
that losing arguments easily can be conflated with       neglect as a basis for relief from the Rule 4004(a)
frivolous arguments. See Operating Eng'rs Pension        and Rule 4007(c) filing deadlines. See, e.g., Jones
Trust v. A-C Co., 859 F.2d 1336, 1344-45 (9th Cir.       v. Hill (In re Hill), 811 F.2d 484, 486 (9th Cir.
1988). To mitigate this risk, Civil Rule 11 is treated   1987); In re Santos, 112 B.R. at 1008 (9th Cir. BAP
as an "extraordinary remedy" that must be imposed        1990); Osborn v. Ricketts (In re Ricketts), 80 B.R.
"with extreme caution." Id. at 1345. Indeed,             495, 496-97 (9th Cir. BAP 1987); Buckeye Gas
imposing a broader frivolousness standard could          Prods. Co. v. Rhodes (In re Rhodes), 71 B.R. 206,
chill effective representation and zealous advocacy.     208 (9th Cir. BAP 1987).
As the Ninth Circuit has explained:
     [Civil] Rule 11 must not be construed so as to      The record does not support Radakovich's
     conflict with the primary duty of an attorney to    characterization of the Wilsons' position. In their
     represent his or her client zealously. Forceful     summary judgment motion opposition, in their
     representation often requires that an attorney      sanctions motion opposition, and at the hearings on
     attempt to read a case or an agreement in an        these    two     motions,    the [*13]     Wilsons'
     innovative though sensible way. Our law is          acknowledged that "equitable defenses" like
     constantly      evolving,      and      effective   equitable estoppel and equitable tolling were not
     representation sometimes compels attorneys to       generally available for the purpose of seeking
     take the lead in that evolution. [Civil] Rule 11    equitable relief from the Rule 4004(a) and Rule
     must not be turned into a bar to legal progress.    4007(c) filing deadlines. Rather, they argued that
     The simple fact that an attorney's legal theory     the particular circumstances that occurred on the
     failed to persuade the district court does not      eve of the filing deadline involving their counsel
                                                                                           Exhibit 5, Page 105
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 6 of 8
                                   Main Document   Page 112 of 164


Vibbert constituted exceptional circumstances             Here, both Vibbert and the bankruptcy court stated
under which the court could exercise its equitable        that their respective inquiries turned up no cases
discretion to relieve them from the complaint filing      directly on point. Nor have we found any cases on
deadline. The Wilsons further admitted that their         all fours that were in existence at the time the
counsel, after conducting research, could not             Wilsons invoked the unique circumstances
articulate with any certainty the parameters of the       doctrine.
exceptional or unique circumstances doctrine.
Consequently, we reject Radakovich's assertion that       More importantly, our research indicates that, in the
the Wilsons' argument was nothing more than an            context of Rules 4004(a) and 4007(c), the
excusable neglect argument.                               continued existence [*15] and parameters of the
                                                          unique circumstances doctrine were uncertain at the
We acknowledge that the Wilsons' account of the           time the Wilsons filed their papers. See, e.g., In re
status of the unique circumstances doctrine in the        Kennerley, 995 F.2d at 147; In re Wells, 2010
Ninth Circuit was partisan and incomplete. They           Bankr. LEXIS 5071, 2010 WL 6259961, at **3-4.
failed to mention that the Ninth Circuit has              The unsettled state of the law supports the
questioned the continued existence of the doctrine        bankruptcy court's conclusion that sanctions were
and that it "appears" limited to situations where it is   inappropriate. See Bank of Maui v. Estate Analysis,
necessary to remedy an explicitly misleading              Inc., 904 F.2d 470, 472 (9th Cir. 1990).
statement made by the court. See Allred v.
Kennerley (In re Kennerley), 995 F.2d 145, 147            Furthermore, two recent Ninth Circuit cases
(9th Cir. 1993); see also Shull v. Wells (In re           indicate that the application of the doctrine in this
Wells), 2010 Bankr. LEXIS 5071, 2010 WL                   context remains in a state of flux. See Willms v.
6259961, at **3-4 (9th Cir. BAP 2010)(more-               Sanderson, 723 F.3d 1094, 1103 (9th Cir. 2013);
recent, albeit [*14] unpublished, Ninth Circuit           Anwar v. Johnson, 720 F.3d 1183, 1188 n.6 (9th
decision stating the same points). Nonetheless, an        Cir. 2013). Anwar is particularly instructive on this
adversarial and incomplete statement of the law           point. Anwar states:
does not, by itself, permit a court to conclude that          We acknowledge that the U.S. Supreme Court
such a statement is sanctionable under Civil Rule             has not expressly addressed whether FRBP
11. See United States v. Stringfellow, 911 F.2d               4007(c)'s filing deadline admits of any
225, 226 (9th Cir 1990) ("The failure to cite                 equitable exceptions and that lower courts are
relevant authority, whether it be case law or                 divided on the issue. We need not, and do not,
statutory provisions, does not alone justify the              reach the question of whether external forces
imposition of [Civil Rule 11] sanctions.").                   that prevented any filings — such as
                                                              emergency situations, the loss of the court's
As we already have indicated above, the critical              own electronic filing capacity, or the court's
question is not whether the legal position taken is           affirmative misleading of a party — would
partisan or incomplete but whether that position is           warrant such an exception.
frivolous. As we already have explained, a legal
position is not frivolous for purposes of Rule 9011       Id. (citations omitted).
if it was supported by reasonable inquiry -               We acknowledge that neither the Willms decision
"knowledge that reasonably could have been                nor the Anwar decision was available at the time
acquired at the time the pleading was filed" by a         the Wilsons asserted their position regarding the
hypothetical competent attorney admitted to               unique circumstances doctrine. Nonetheless, these
practice before the same court. Townsend, 929 F.2d        two decisions support the proposition that a
at 1364; see also In re Grantham Bros., 922 F.2d at       reasonably competent attorney admitted to [*16]
1442.                                                     practice before the bankruptcy court, upon
                                                                                           Exhibit 5, Page 106
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 7 of 8
                                            Main Document   Page 113 of 164


reviewing the cases cited in Willms and Anwar,                           858-59 (9th Cir. 2004) (en banc) (noting that,
would have reached the same conclusion — that the                        whichever way the district [*18] court had decided
existence and parameters of the unique                                   the issue under review, the court of appeals would
circumstances doctrine were and are unsettled.                           have been hard pressed to identify any grounds for
                                                                         reversal given the fact-intensive nature of the
At bottom, on this record and in light of the                            inquiry and the abuse of discretion standard of
unsettled state of the law regarding the unique                          review).
circumstances doctrine, we hold that the
bankruptcy court did not err when it concluded that
the Wilsons' papers were not frivolous. Because                          CONCLUSION
Radakovich has not posited any other grounds for
holding that the bankruptcy court abused its                             For the reasons set forth above, we AFFIRM the
discretion, we will uphold the bankruptcy court's                        bankruptcy court's denial of Radakovich's sanctions
ruling on Radakovich's sanctions motion.4                                motion.

Finally, it is worth noting that, if the bankruptcy                      Concur by: JURY
court had determined that the Wilsons' papers were
frivolous, we might have been equally hard pressed                       Concur
to find reversible error given the fact-sensitive
nature of the inquiry and the inherently close calls
associated with determinations of this type. See                         JURY, Bankruptcy Judge, concurring:
Townsend, 929 F.2d at 1362 ("[Civil Rule 11] calls
                                                                         I concur in the result achieved by the majority, but I
for an intensely fact-bound inquiry, and for this
                                                                         arrive at that conclusion from a different path.
kind of inquiry, 'bright lines' are not appropriate");
                                                                         Although I would determine that a Rule 9011
see also Cooter & Gell, 496 U.S. at 401-05
                                                                         violation did occur here as a matter of law, because
(explaining at length why all aspects of Civil Rule
                                                                         the bankruptcy court has broad discretion in
11 sanctions rulings are entitled to a deferential
                                                                         awarding sanctions if such violation occurred, I
standard of review). The highly deferential effect of
                                                                         would not disturb the exercise of that discretion on
appellate review under the abuse of discretion
                                                                         the facts of this case.
standard when applied in fact-intensive settings is
not unusual. Cf. Pincay v. Andrews, 389 F.3d 853,                        The majority, as did the bankruptcy court, suggests
                                                                         that the lack of authority on whether an ECF
                                                                         security lock out may constitute the sort of unique
4 According  to the concurrence, our majority decision suggests that     and exceptional circumstance which justifies denial
the absence of case authority directly on point "precludes" a
                                                                         of sanctions under Rule 9011. It suggests that an
determination that the Wilsons' papers were frivolous. This is not
what we mean to say. Our majority decision is meant to establish a       absence of an existing case on all fours with this
more modest proposition: that, based on the entire record and the        one makes the argument that the circumstances
unsettled state of the law regarding the parameters of the unique        were unique or exceptional non-frivolous so as to
circumstances doctrine, we decline to overturn the bankruptcy court's
                                                                         avoid Rule 9011 sanctions. In my mind, the lack of
assessment that the Wilsons' papers were not frivolous.
                                                                         case law on point did not automatically [*19]
In reality, there is little difference [*17] between our viewpoint and   preclude a finding of a Rule 9011 violation,
that of the concurrence. The concurrence perceives as frivolous not      especially when ample case law existed to
the Wilsons' legal argument, but rather the Wilsons' attempt to
characterize the facts and circumstances of this case as anything
                                                                         determine that mere negligence would not excuse
other than mere negligence on the part of their counsel. Unlike the      the time-barred filing. See, for example, Schunk v
concurrence, we believe the bankruptcy court was acting within its       Santos (In re Santos), 112 B.R. 1001, 1008 (9th Cir.
discretion when it concluded that the Wilsons' attempted                 BAP 1990), where our panel held that the
characterization was not frivolous.
                                                                                                           Exhibit 5, Page 107
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 8 of 8
                                   Main Document   Page 114 of 164


bankruptcy court has no discretion to enlarge the         determines that subdivision (b) has been violated,
time periods under Rules 4004(a) and 4007(c) on           the court may impose an appropriate sanction on
the basis of excusable neglect when the request is        any attorney, law firm, or party. . . .") (emphasis
made after the time period has expired.                   added); see also Civil Rule 11 advisory committee's
                                                          note, 1993 Amendment ("[W]hat sanctions, if any,
Indeed, I do not see unique or exceptional                to impose for a violation [*21] are matters
circumstances in this case. I disagree with the           committed to the discretion of the trial court.");
majority's       statement     that     Radakovich's      Thompson v. RelationServe Media, Inc., 610 F.3d
characterization of the Wilsons' position as nothing      628, 666 (11th Cir. 2010) (noting that under Civil
more than negligence is not supported by the              Rule 11 sanctions are discretionary and a court can
record. Objectively, the record shows just that.          "excuse an attorney's negligence, mistake, or plain-
Although the Wilsons argued something different           old incompetence" if it chooses). In short, the
than negligence, Vibbert's difficulty with timely         bankruptcy court's discretion under Rule 9011(c)
filing the Wilsons' complaint using the ECF system        makes it very difficult to demonstrate reversible
was nothing more. Vibbert mis-calendared the bar          error when the court decides not to award
date and as a result attempted to file the complaint      sanctions.
after business hours and, more or less, at the last
minute. The ECF security lock out was triggered           As a consequence, on these facts, I defer to the
because Vibbert forgot his password — he                  bankruptcy court's substantial discretion in deciding
"screwed up," he attempted to sign in with the            no sanctions were warranted.
wrong password multiple times, and his legal
assistant was trying to access the system
                                                            End of Document
presumably with the correct password [*20] at the
same time that he was. When Vibbert's conduct is
properly recognized for what it was, the supposedly
unsettled state of the law with respect to the
parameters of the unique circumstances doctrine
holds little significance in my mind. On these facts,
no reasonable, objective argument for an exception
to the bar date could be made. See Simon
DeBartolo Grp., L.P. v. Richard E. Jacobs Grp.,
Inc., 186 F.3d 157, 167 (2nd Cir. 1999).

That said, even if Vibbert's conduct constituted
negligence, which I think it did, and even if the
time-barred complaint had no chance of success,
which I think it did not, in light of the bankruptcy
court's substantial discretion in these matters, I feel
compelled to concur in the result. The bankruptcy
court has substantial discretion when deciding
whether to award or not award sanctions even when
a violation of Rule 9011(b) has been found. The
text of Rule 9011(c) states that a court may impose
sanctions for a violation, but it is not required to do
so. See Rule 9011(c) ("If, after notice and a
reasonable opportunity to respond, the court

                                                                                           Exhibit 5, Page 108
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document   Page 115 of 164




                        EXHIBIT 6
   Case 8:18-ap-01168-SC       Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                          Desc
                               Main Document   Page 116 of 164


                              Theokary v. Shay (In re Theokary)
                United States Bankruptcy Court for the Eastern District of Pennsylvania
                                      August 22, 2012, Decided
                         Chapter 7, Bky. No. 07-11008 ELF, Adv. No. 09-051

Reporter
2012 Bankr. LEXIS 4020 *; 2012 WL 3717967
In re: RAFAIL THEOKARY, Debtor.RAFAIL               A. Plaintiff Rafail Theokary commenced this
THEOKARY, Plaintiff, v. TOM SHAY, et al.,           adversary proceeding on February 20, 2009.
Defendants.
                                                    B. During the pre-trial phase of this proceeding the
Prior History: Theokary v. Abbatiello (In re        Defendants filed three (3) motions to dismiss the
Theokary), 468 B.R. 729, 2012 Bankr. LEXIS 1541     adversary proceeding and for sanctions, all of
(Bankr. E.D. Pa., 2012)                             which were denied by the court.1

Counsel: [*1] For Rafail Theokary, Debtor (07-      C. On September 10, 2009, this court entered an
11008-elf): KEITH D. SKLAR, Law Offices of          order bifurcating trial of the liability and damages
Sklar Smith-Sklar, Ewing, NJ; MICHAEL J.            issues in this adversary proceeding. (See Doc. #
RUTENBERG, Attorney at Law, Philadelphia, PA.       89).
Trustee (07-11008-elf): GARY F SEITZ, Rawle &       D. The liability trial was conducted on November
Henderson LLP, Philadelphia, PA.                    9 & 30, 2009 and February 22, 2010.
For Rafail Theokary, Plaintiff (09-00051-elf):
                                                    E. After post-trial briefing, by order entered
ANTHONY J. SCIOLLA, JR., Anthony J. Sciolla,
                                                    February 15, 2011, the court:
Jr. Esquire, Jenkintown, PA; KENNETH A.
                                                       (1) entered judgment in favor of Defendant
SANDLER, LEAD ATTORNEY, Attorney at Law,
                                                       Gaitway Farm, Inc. ("Gaitway") and Defendant
Marlton, NJ; MICHAEL J. RUTENBERG,
                                                       Showplace Farms ("Showplace"); and
Attorney at Law, Philadelphia, PA.
                                                       (2) entered judgment in favor of the Plaintiff
For Tom Shay, Eric Abbatiello, Showplace Farms,        and against Defendant Eric Abbatiello
Gaitway Farm, Inc., Defendants (09-00051-elf):         ("Abbatiello") and Defendant Tom Shay
JEFFREY R. POCARO, Attorney at Law,                    ("Shay") as to liability.
Fanwood, NJ.
                                                    (Doc. #'s 175, 176). See In re Theokary, 444 B.R.
Judges: ERIC L. FRANK, U.S. BANKRUPTCY              306 (Bankr. E.D. Pa. 2011).
JUDGE.
                                                    F. On May 24, 2011, in connection with the
Opinion by: ERIC L. FRANK                           damages phase of the adversary proceeding, the
                                                    Defendants filed a Motion to Bar the Use of
Opinion                                             Amended Expert Report, Bar the Testimony of


                                                    1 See Order dated April 2, 2009 (Doc. # 34) (denying motion filed
ORDER                                               February 25, 2009); Order dated July 24, 2009 (Doc. # 78) (denying
                                                    motion filed June 2, 2009); Order dated October 12, 2009 (Doc. #
AND NOW WHEREAS:                                    106) (denying motion filed September 15, [*2] 2009).
                                                                                             Exhibit 6, Page 109
       Case 8:18-ap-01168-SC                Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 2 of 4
                                            Main Document   Page 117 of 164


Samuel Paparo and Dismiss the Complaint with                            ****
Prejudice ("the Motion to Dismiss") (Doc. # 210).
                                                                        O. In the Motion for Sanctions, the Movants assert
G. For hearing purposes, the court consolidated the                     that the Plaintiff's attorneys violated Fed. R. Bankr.
Motion to Dismiss with the damages trial. ("the                         P. 9011 and should be sanctioned for pressing a
Consolidated Hearing"). (See Order dated May 25,                        claim for violation of the automatic stay against
2011, Doc. # 213).                                                      Gaitway and Showplace for either an improper
                                                                        purpose or without adequate factual and legal
H. The Consolidated Hearing was conducted on                            support. See Fed. R. Bankr. P. 9011(b)(1)-(4).
June 13 & 14 and July 12, 19 & 25, 2011.
                                                                        P. All of the conduct giving rise to the Movants'
I. On April [*3] 10, 2012, due to the Plaintiff's                       request that sanctions be imposed occurred prior to
litigation misconduct and pursuant to its inherent                      the completion of the liability trial on February 22,
power, the court granted the Motion to Dismiss as                       2010.3
to the remaining Defendants. (Doc. #'s 286, 287).
See In re Theokary, 468 B.R. 729 (Bankr. E.D. Pa.                       Q. The Motion for Sanctions, filed twenty-nine (29)
2012).

J. The Plaintiff has appealed both the February 15,                     submission from the record. (See Doc. # 328).
2011 and the April 10, 2012 orders of this court to                     3 As  the Respondents have pointed out, the conduct giving rise to the
the district court.                                                     alleged Rule 9011 violation was the subject of the three (3) prior
                                                                        motions that the court denied. See footnote 1, supra. Ordinarily, a
****                                                                    party's continued prosecution of a claim after the court's denial of a
                                                                        motion to dismiss will not give rise to a Rule 9011 violation. See,
K. On July 16, 2012, Gaitway and Showplace                              e.g., DeStefano v. Twentieth Century Fox Film Corp., 111 F.3d 123,
(hereafter, "the Movants") filed a Motion for                           at *2 [published in full-text format at 1997 U.S. App. LEXIS 6247]
                                                                        (2d Cir. 1997) [*5] (nonprecedential) ("counsels' reliance on a prior
Sanctions Under Fed. R. Bankr. P. 9011 Against                          order . . . denying summary judgment, despite the successor judge's
Plaintiff Rafail Theokary, and His Attorneys ("the                      statement as to her expectation that she would overturn that ruling,
Motion for Sanctions"). (Doc. # 308).                                   was not so misguided as to warrant imposition of sanctions under
                                                                        either Rule 11 or the court's inherent power").
L. The attorney-respondents are Keith D. Sklar,                         Undeterred, the Movants assert that, notwithstanding the prior
Anthony Sciolla, Kenneth A. Sandler, and Michael                        orders, the Plaintiff's counsel should be sanctioned for continuing to
J. Rutenberg ("the Respondents").                                       press (what the Movants consider to be) frivolous claims after the
                                                                        denial of the sanctions motions through trial. Of course, such a
M. In response to the Motion for Sanctions, Sandler                     theory cannot be applied against Sklar and Sciolla, who did not
                                                                        participate in the adversary proceeding as counsel and withdrew their
and Rutenberg filed a Memorandum in Opposition,
                                                                        appearances in favor of Sandler and Rutenberg on June 16, 2009.
(Doc. #310), and Sklar filed an Answer with
Affirmative Defenses and a Motion to Dismiss                            I also understand the Movants to be arguing that, in light of
Defendants' Motion for Sanctions Pursuant to Fed.                       subsequent events — primarily, the absence or paucity of evidence
                                                                        later presented at trial supporting the Plaintiff's claims against
R. Civ. Proc. 12(b), (Doc. #'s 315, 316).                               Gaitway and Showplace — the court should revisit the merits of the
                                                                        prior orders denying sanctions. See, e.g., Bausch & Lomb, Inc. v.
N. On August 15, 2012, the court held and                               Moria S.A., 222 F. Supp. 2d 616, 669 (E.D. Pa. 2002) (court has
concluded a hearing on the Motion for Sanctions.2                       inherent power to reconsider interlocutory orders); [*6] Young v.
                                                                        School Dist. of Philadelphia, 2010 U.S. Dist. LEXIS 24733, 2010
                                                                        WL 1006724, at *1 (E.D. Pa. Mar. 16, 2010) (same); see also Fed. R.
2 On
                                                                        Bankr. P. 7054 (incorporating Fed. R. Civ. P. 54(b)).
       August 16, 2012, the Movants' counsel filed an unsolicited
letter, docketed as a "Post Argument Supplemental [*4] Letter."         Because I deny the Motion for Sanctions on other grounds, I do not
(Doc. # 325). The Letter referenced and appended certain evidentiary    decide the extent to which, if any, the prior orders denying sanctions
matter that was not introduced into evidence at the August 15, 2012     preclude consideration of the merits of this fourth Motion for
hearing. On August 17, 2012, the court entered an order striking this   Sanctions.
                                                                                                                    Exhibit 6, Page 110
        Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                               Page 3 of 4
                                               Main Document   Page 118 of 164


months after the completion of the liability trial on
February 22, 2010, seventeen (17) months after                               Court of Appeals directs otherwise, this court is bound to apply the
                                                                             supervisory rule.
the court's February 15, 2011 order dismissing the
claims against Gaitway and Showplace and four (4)                            A mechanical application of the supervisory rule would mandate
months after the entry of a final judgment in this                           denial of the Motion for [*9] Sanctions because it was filed: (a)
                                                                             seventeen (17) months after the court's February 15, 2011 order
adversary proceeding on April 10, 2012, is
                                                                             entering judgment in favor of the remaining Defendants (if that was
untimely.4                                                                   a final order, but see Theokary, 444 B.R. at 310 n.6) and (b) three (3)
                                                                             months after the April 10, 2012 order entering judgment against the
                                                                             remaining Defendants.
4 The Respondents initially contend that the court lacks jurisdiction        The supervisory rule, however, may not be so rigid. For example, in
to rule on a motion for sanctions during the pendency of the appeal          In re Brown, 1998 U.S. Dist. LEXIS 19188, 1998 WL 848102, at *4-
taken from the court's final order in this adversary proceeding (i.e.,       5 (E.D. Pa. Dec. 3, 1998), the district court affirmed the bankruptcy
the April 10, 2012 Order). They are incorrect. The Court of Appeals          court's grant of a Rule 11 motion filed three (3) weeks after the entry
has held unequivocally that a trial court has jurisdiction to rule on a      of the final judgment. The court reasoned that, in the particular
motion for sanctions notwithstanding the pendency of an appeal               circumstances of that case, the movant's discovery of the Rule 11
from its final order. Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90,        violation was so close in time to the entry of judgment that the filing
98 (3d Cir. 1988) [*7] ("Pensiero"); accord In re Schaefer Salt              of the motion was sufficiently prompt as to warrant the relaxation of
Recovery, Inc., 542 F.3d 90, 98 (3d Cir. 2008) ("It is well                  the supervisory rule. Accord Project 74 Allentown, Inc. v. Frost, 143
established . . . that a district court, after the entry of final judgment   F.R.D. 77, 85-87 (E.D. Pa. 1992).
and the filing of a notice of appeal, retains the power to adjudicate
collateral matters such as sanctions under Rule 11").                        As the court stated in Tobacco Road, the supervisory rule is
The Respondents are correct, however, in their contention that the
                                                                                  a guide for litigants filing Rule 11 motions for sanctions,
Motion for Sanctions is untimely and should be denied on that basis.
                                                                                  generally requiring them to do so as early as practicable, but
More than twenty (20) years ago, in Pensiero, the Court of Appeals                not necessarily establish[ing] a per se test for promptness that
announced a supervisory rule requiring that all motions for sanctions             requires [*10] dismissal for noncompliance under all
under Fed. R. Civ. P. 11 be filed before the entry of final judgment.             circumstances. While the rule provides the courts in the Third
The purpose of the supervisory rule is to conserve judicial resources             Circuit with the discretion to avoid consideration of Rule 11
by maximizing the likelihood that an appeal of a Rule 11 decision                 motions filed after final judgment is entered in order to
may be resolved at the same time as any appeal on the merits. The                 promote judicial economy, it also appears to leave the courts
supervisory rule is intended to "eliminat[e] piecemeal appeals and                with some discretion in deciding when it is practicable to file a
avoid[ ] scenarios in which two separate appellate panels are forced              sanctions motion.
to acquaint themselves with the pertinent facts and the parties'
                                                                             2007 U.S. Dist. LEXIS 22990, 2007 WL 966507, at *22 (footnotes
respective positions." In re Tobacco Road Associates, LP, 2007 U.S.
                                                                             and quotation marks omitted).
Dist. LEXIS 22990, 2007 WL 966507, at *22 (E.D. Pa. Mar. 30,
2007).                                                                       Even under the "relaxed" standard articulated by Tobacco Road, the
                                                                             Motion for Sanctions is untimely.
Although the Court of Appeals has not stated so expressly [*8] in a
precedential decision, courts in this circuit have held that the Rule 11     As early as February 22, 2010, the last day of the liability trial, the
supervisory rule applies when Rule 9011 sanctions are sought in              Movants knew what evidence had been presented at trial and were in
bankruptcy proceedings. See, e.g., In re Nicola, 65 F. App'x 759, 762        the position to evaluate whether they wished to seek sanctions under
(3d Cir. 2003) (nonprecedential); see also Schaefer Salt, 542 F.3d at        Rule 9011. The Motion for Sanctions could have been filed any time
98 (collecting cases). I will follow the existing precedent in this          thereafter, and certainly in advance of the court's February 15, 2011
regard.                                                                      liability decision. Even if I use February 15, 2011 as the date on
                                                                             which the existence of the alleged Rule 11 violation became
Since its adoption, the supervisory rule has been both expanded and
                                                                             apparent, the Motion for Sanctions still is untimely. The Movants
restricted. The Court of Appeals has applied the supervisory rule to a
                                                                             waited seventeen (17) months from that date before filing the Motion
district court's sua sponte imposition of Rule 11 sanctions, see
                                                                             for Sanctions. Had the Motion been filed reasonably promptly after
Simmerman v. Corino, 27 F.3d 58 (3d Cir. 1994), and the imposition
                                                                              [*11] the February 2011 liability decision, it could have been
of sanctions under the court's inherent power, see Prosser v. Prosser,
                                                                             resolved in conjunction with April 2012 final judgment, thus
186 F.3d 403 (3d Cir. 1999). More recently, however, the Court
                                                                             permitting all of the disputed matters to be heard in a single appeal.
declined to extend the supervisory rule to sanctions imposed under
                                                                             Even after the April 2012 final judgment, the Movants did not act
28 U.S.C. §1927. See Schaefer Salt, 542 F.3d at 102. Whether
                                                                             promptly, waiting another three (3) months before filing the Motion.
Schaefer Salt is a precursor to further contraction of the Pensiero
supervisory rule is not for this court to say. Unless and until the          The Movants have come forward with no justification for their
                                                                                                                          Exhibit 6, Page 111
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 4 of 4
                                            Main Document   Page 119 of 164


It is therefore ORDERED that:

1. The Motion for Sanctions is DENIED.

2. Sklar's Motion to Dismiss the Motion for
Sanctions is DENIED as moot.

Date: August 22, 2012

/s/ Eric L. Frank

ERIC L. FRANK

U.S. BANKRUPTCY JUDGE


  End of Document




failure to press their request for sanctions within the deadline set
forth by the supervisory rule. To the extent that I have discretion to
relax the deadline, there is no basis in the record for doing so.
                                                                                        Exhibit 6, Page 112
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document   Page 120 of 164




                        EXHIBIT 8
   Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                              Desc
                                Main Document   Page 121 of 164


                           Waldrop v. Discover Bank (In re Waldrop)
                 United States Bankruptcy Court for the Western District of Oklahoma
                                      October 25, 2017, Decided
                           Case No. 15-14689-JDL, Ch. 7, ADV. 16-1015-JDL

Reporter
2017 Bankr. LEXIS 3720 *
In re: Nikki Marie Waldrop, Debtor.Nikki Marie
Waldrop, Plaintiff, v. Discover Bank, and Stephen   OPINION AND ORDER DENYING MOTION
L. Bruce, Esq., Defendants.                         FOR SANCTIONS
Prior History: Waldrop v. Discover Bank (In re
Waldrop), 2016 Bankr. LEXIS 2150 (Bankr. W.D.       1. Introduction
Okla., May 27, 2016)
                                                    This matter comes on for consideration upon
Counsel: [*1] For Nikki Marie Waldrop, Debtor       Defendant Stephen L Bruce Esq.'s Motion for
(5:15bk14689): John W. Cloar, Park on Main          Sanctions with Brief in Support (the "Motion")
Executive Suites, Norman OK.                        [Doc. 90], the Response in Opposition to the
Trustee (5:15bk14689): Joel C. Hall, Oklahoma       Motion for Sanctions filed by National Litigation
City OK.                                            Law Group ("the Law Firm") (the "Response")
                                                    [Doc. 94] and Plaintiff's Response to
For Nikki Marie Waldrop, Plaintiff (16-01015):
                                                    Defendant [*2] Bruce's Motion for Sanctions
Andrew R Chilson, Oklahoma City, OK; Ryan M
                                                    ("Plaintiff's Response") [Doc. 92]1 and the oral
Eitzmann, National Litigation Law Group,
                                                    argument and exhibits offered at the hearing
Oklahoma City, OK; Robert J. Haupt, Haupt Law
                                                    conducted October 24, 2017. The following
PC, Oklahoma City, OK.
                                                    constitutes Findings of Fact and Conclusions of
For Discover Bank, Defendant (16-01015):            Law required by Fed. R. Bankr. R. 7052 and 9014.
Everette C Altdoerffer, Stephen Bruce & Assoc,
Edmond, OK; April D Kelso, Needham &
Associates, PLLC, Oklahoma City, OK; Clayton D      2. Jurisdiction
Ketter, Timothy Kline, Phillips Murrah PC,
                                                    The Court has subject matter jurisdiction over this
Oklahoma City, OK.
                                                    case pursuant to 28 U.S.C. §1334(b) and the
For Stephen L. Bruce, Esq, Defendant (16-01015):    General Order of Reference entered in this District
Everette C Altdoerffer, Stephen Bruce & Assoc,      pursuant to LcvR 81.4. This is a core proceeding
Edmond, OK; April D Kelso, Needham &                under 28 U.S.C. § 157(b)(2)(A). The Court retains
Associates, PLLC, Oklahoma City, OK.                jurisdiction although the case was dismissed on
                                                    September 26, 2017. In re Johnson, 575 F.3d 1079
Judges: Janice D. Loyd, United States Bankruptcy
Judge.
                                                    1 Attorney
Opinion by: Janice D. Loyd                                      Robert J. Haupt ("Haupt") was at all times pertinent to this
                                                    litigation a member of the Law Firm representing the Plaintiff. He
                                                    left the Law Firm in July 2017. Haupt, on behalf of both himself and
Opinion                                             as counsel for the Plaintiff, has filed a Response to Bruce's Motion
                                                    separate and apart from that of the Law Firm.
                                                                                                 Exhibit 7, Page 113
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 2 of 7
                                 Main Document   Page 122 of 164


(10th Cir. 2009); Cooter & Gell v. Hartmarx Corp.,      stage of the case. Id.
496 U.S. 384, 395-98, 110 S. Ct. 2447, 110 L. Ed.
2d 359 (1990) (voluntary dismissal of a lawsuit         After the Motion to Dismiss was overruled, Bruce
does not deprive the district court of jurisdiction     and Discover answered the [*4] Complaint,
over a motion for sanctions under Rule 11); Steinert    conducted discovery and then moved for summary
v. Winn Group, Inc., 440 F.3d 1214, 1220-21,            judgment. In their Motion for Summary Judgment,
1223-24 (10th Cir. 2006) (affirming a sanctions         Bruce and Discover argued (1) there was no duty
award under 28 U.S.C. §1927 that was ordered well       on their part to take any action with regard to the
after the case was dismissed with prejudice at the      garnishment funds as they had earlier argued in
plaintiff's request); Olcott v. Delaware Flood Co.,     their Motion to Dismiss and (2) for the first time
76 F.3d 1538, 1552-57 (10th Cir. 1996).                 argued that there was an agreement between
                                                        Plaintiff's prior bankruptcy counsel, John Cloar,
                                                        and Bruce that the garnishee-bank could retain
3. Background                                           possession of the funds.2

This adversary proceeding was commenced by              As to Bruce's first argument, the Court found that
Plaintiff's Complaint alleging that Defendants          since its decision on the Motion to Dismiss the
Discover Bank ("Discover") and its attorney,            Tenth Circuit had ruled that a creditor simply
Stephen L. Bruce ("Bruce"), violated the automatic      retaining possession of property of the debtor did
stay by instructing Waldrop's garnishee-bank to         not constitute committing an "act", taking "action"
retain possession of funds garnished pre-petition       or "exercising control" over such property so as to
pending further order of the court. Discover and        violate § 362(a)(3), and, correlatively, there was no
Bruce first challenged the Complaint by filing a        duty on the part of the creditor to take any
Motion to Dismiss [*3] asserting that as a matter of    affirmative action with regard to the property in its
law Plaintiff had not stated a cause of action where    possession. WD Equipment, LLC v. Cowen (In re
Discover held a valid garnishment lien on the           Cowen), 849 F.3d 943 (10th Cir. 2017). As to the
funds, that it was under no obligation to release the   second issue, the Court found, based on the
funds to the Plaintiff and merely instructed the        undisputed facts, that within days of the bankruptcy
garnishee-bank to hold the funds "subject to further    filing there was an agreement between Plaintiff's
order of the court." The Court denied the Motion to     former counsel, Cloar, and Bruce that the garnished
Dismiss. [Memorandum Opinion and Order                  funds would remain in the Bank's possession
Denying Defendant's Motions to Dismiss, Doc. 26].       'pending an ultimate [*5] determination as to the
In its Order the Court specifically found that          rights of the parties'. The Court thereupon entered
Discover did not have a duty to immediately             summary judgment in part for Discover and Bruce
dismiss the garnishment, release of the funds or that   dismissing the Plaintiff's claims for violation of the
the filing of the bankruptcy impaired any               automatic stay.
garnishment lien rights which it may have had in
the funds. [Doc. 26, pgs. 13-14]. The Court did
find, however, that Discover did have the               4. Rule 9011 Standard
obligation to take some affirmative action to seek
appropriate relief from the bankruptcy court, either    2 Therehad been no mention in either the Complaint or in the Motion
by lifting the stay, if it thought appropriate, or by   to Dismiss of any purported agreement between counsel that the
                                                        garnishee-bank would retain possession of the funds. Had the Court
seeking enforcement, adequate protection or             been made aware of evidence of such an agreement, it would likely
determination of its lien rights. This obligation on    have made "short-shrift" of Plaintiff's claims by converting the
the part of Discover/Bruce precluded the Court          Motion to Dismiss to one for summary judgment as is permitted by
from dismissing the case at the initial pleading        Fed. R Civ. P. 12(d) made applicable to adversary proceedings
                                                        pursuant to Fed. R. Bankr. P. 7012(b).
                                                                                                  Exhibit 7, Page 114
     Case 8:18-ap-01168-SC                Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                          Page 3 of 7
                                          Main Document   Page 123 of 164


Federal Rule of Bankruptcy Procedure (Fed. R.                         attorney under Rule 9011. "This court is also
Bankr. P) 90113 warns attorneys that by "presenting                   mindful that Rule 11 sanctions are an extraordinary
to the court a petition, pleading, written motion, or                 remedy. Rule 11 is intended to discourage frivolous
other paper," they certify to the best of their                       litigation, not to punish litigants." Greeley
"knowledge, information, and belief, formed after                     Publishing Co. v. Hergert, 233 F.R.D. 607, 611 (D.
an inquiry reasonable under the circumstances,"                       Colo.2006); Ludwikoski & Associates, Inc. v. Yeti
that the paper meets the following conditions:                        Coolers, LLC, 2014 U.S. Dist. LEXIS 104523,
     (1) it is not being presented for any improper                   2014 WL 3767684 *3 (D. Kan. 2014) ("Rule 11
     purpose, such as to harass or to cause                           sanctions are reserved for the rare and exceptional
     unnecessary delay or needless increase in the                    case where the action is clearly frivolous, legally
     cost of litigation;                                              unreasonable or without legal foundation."). In
     (2) the claims, defenses, and other legal                        determining a motion for sanctions, the Court must
     contentions are therein warranted by existing                    resolve all doubts and draw all inferences in favor
     law or by a nonfrivolous argument for                            of the signer. Airlines Reporting Corp. v. Aero
     extension, modification, or reversal of existing                 Voyagers, Inc., 721 F.Supp. 579, 586 (S.D.
     law or for establishment of new law;                             N.Y.1989); Eavenson Auchmuty & Greenwald v.
     (3) the allegations and other factual contentions                Holtzman, 775 F.2d 535, 544 (3rd Cir. 1985) (In
     have evidentiary support or, if specifically so                  deciding a Rule 11 motion, "[a]ny doubt . . . should
     identified, are likely to have evidentiary                       be resolved in favor of the party charged with the
     support after a reasonable opportunity for                       violation.").
     further investigation or discovery; and
                                                                      Rule 9011 sanctions may be imposed on the filing
     (4) the denials of factual contentions are                       of the complaint when the frivolous nature of the
     warranted on the evidence [*6] or, if                            claims-at-issue is unequivocal. Hall v. Bed Bath &
     specifically so identified, are reasonably based                 Beyond, Inc., 705 F.3d 1357,1372 (Fed Cir. 2013).
     on a lack of information or belief.                              The fact that a legal theory has a "long-shot" does
                                                                      not necessarily [*7] mean it is sanctionable under
In short, Rule 9011 requires that a "pleading be, to                  Rule 9011; rather, the operative question is whether
the best of the signer's knowledge, well grounded in                  the argument is frivolous, i.e., the legal position has
fact, warranted by existing law or a good faith                       no chance of success, and there is no reasonable
argument for the extension, modification, or                          argument to extend, modify or reverse the law as it
reversal of existing law, and...not interposed for                    stands. Fishoff v. Coty Inc., 634 F.3d 647, 654 (2nd
any improper purpose." Predator Int'l, Inc. v. Gamo                   Cir. 2011). In determining whether a given
Outdoor USA, Inc., 793 F.3d 1177, 1182 (10th Cir.                     argument for change in the law is reasonable or
2015); Coffey v. Healthtrust, Inc., 1 F.3d 1101,                      frivolous, the courts may look to the extent to
1104 (10th Cir. 1993).                                                which counsel has researched the area, whether
This Court is guided by certain core principles                       there is some support in the dissents, etc., for the
when deciding to impose sanctions against an                          position he or she take, and whether legitimate law
                                                                      review articles of other reputable legal journals
                                                                      raise the same or similar argument. If some other
3 Bankruptcy Rule 9011 is based on Fed. R. Civ. P. 11, "and rulings   court of jurisdiction has actually accepted the
under Rule 11 are authoritative in cases following Bankruptcy Rule
9011." Masunaga v. Stoltenberg (In re Rex Montis Silver Co.), 87
                                                                      argument, the argument seems extremely unlikely
F.3d 435, 437 (10th Cir. 1996); In re Harmes, 423 B.R. 678, 680       to be the proper subject of sanctions. Pierce v. F.R.
(Bankr. D. N. M. 2010); In re Renewable Energy Development            Tripler & Co., 955 F.2d 820 (2nd Cir. 1992).
Corp., 2014 Bankr. LEXIS 590, 2014 WL 527229 (Bankr. D. Utah          "Because our adversary system expects lawyers to
2014) (slip opinion). Accordingly, much of this Court's analysis is
based on cases under Rule 11.
                                                                      zealously represent their clients, this standard is a
                                                                                                        Exhibit 7, Page 115
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 4 of 7
                                  Main Document   Page 124 of 164


tough one to satisfy; an attorney can be rather          asserted that the Complaint was "not warranted by
aggressive and still be reasonable." Predator, 793       existing law and is brought for an improper or
F.3d at 1182.                                            frivolous purpose". Id. There was no mention in
                                                         either the safe harbor letter or the draft of the
On the merits of Bruce's Rule 9011 claim, the            Motion for Sanctions attached to it of any purported
question before the Court is whether the Plaintiff's     agreement between Cloar and Bruce that the
Complaint was unwarranted under the facts or law.        garnishee-bank could maintain possession of the
To answer that question, the Court must evaluate         funds.
the Law Firm's conduct under a standard of
"objective reasonableness [*8] -- whether a              Bruce filed his Rule 12(b)(6) Motion to Dismiss on
reasonable attorney admitted to practice before the      March 23, 2016. [Doc. 21]. The Motion to Dismiss
[Bankruptcy Court] would file such a document."          was premised on the basis that as a matter of law
Adamson v. Bowen, 855 F.2d 668, 673 (10th Cir.           there was no obligation on the part of
1988); See Business Guides, Inc. v. Chromatic            Discover/Bruce to release possession of the funds
Communications Enterprises, Inc., 498 U.S. 533,          or otherwise take any action which might impair its
554, 111 S.Ct. 922, 934-35, 112 L. Ed. 2d 1140           garnishment lien rights. There was no mention in
(1991) (reversing the District Court because of its      the Motion to Dismiss of the purported agreement
use of a subjective standard). "If, after notice and a   between Cloar and Bruce. The Motion to Dismiss
reasonable opportunity to respond, the court             was overruled by the Court's Opinion and Order of
determines that Rule 9011 has been violated, the         May 27, 2016 [Doc. 26]. In its Order the Court held
court may impose an appropriate sanction,"               that while there was no obligation on the part of
meaning one "limited to what is sufficient to deter      Discover/Bruce to release the garnished funds or
repetition of such conduct or comparable conduct         take any action which would impair its lien rights
by others similarly situated." Fed. R. Bankr. P.         (which the Court noted would pass through the
9011(c)(2). Before considering whether the actions       bankruptcy [*10] unaffected), there was an issue of
of the Plaintiff and/or the Law Firm violated Rule       fact remaining as to Discover's obligation as a
9011, the Court must address the procedural issue        creditor "to take some affirmative action to begin
as to whether Bruce has timely presented his             the process by which the issues of the automatic
Sanctions Motion.                                        stay and its lien rights might be timely
                                                         adjudicated." [Doc. 26, pg. 11].

5. The Timeliness of the Rule 9011 Motion                After the Motion to Dismiss was overruled, on
                                                         November 8, 2016, Bruce sent the Law Firm a
This adversary was commenced by the filing of the        second safe harbor letter demanding that the
Complaint on January 27, 2016. [Adv. Doc. 1]. On         Complaint be dismissed or Rule 9011 sanctions
February 26, 2016, Bruce sent Plaintiff's Law Firm       would be sought. [Law Firm Trial Ex. 11]. The
the requisite "safe harbor" letter with a copy of a      letter primarily relied upon In re C. W. Mining Co.,
proposed Motion for Sanctions giving the Law             477 B.R. 176, aff'd, In re C. W. Mining Co. 749
Firm twenty-one (21) days to withdraw or correct         F.3d 895 (10th Cir. 2014), in which the 10th Circuit
the allegedly offending pleading as required by          held that a creditor who has taken possession pre-
Rule 9011(c)(1)(A). [Law Firm Trial Ex.4]. The           petition of debtor's property should not have to turn
safe harbor letter argued, among other things, that      over such property absent assurance that its pre-
as a matter of law Discover's retention of the           petition position would be protected. In this letter,
garnished funds in the [*9] hands of the garnishee-      for the first time Bruce mentioned a purported
bank constituted merely maintaining the status quo       agreement between Bruce and Cloar, stating that
and did not violate the automatic stay. The letter       Bruce's asking the garnishee-bank to maintain the

                                                                                          Exhibit 7, Page 116
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 5 of 7
                                 Main Document   Page 125 of 164


status quo by holding onto the funds until the              untimely. In other circumstances, it should not
further order of the court "was taken with approval         be served until the other parties had a
of John Cloar, Ms. Waldrop's bankruptcy attorney,           reasonable opportunity for discovery. Given the
whose name also appears on the signature block of           "safe harbor" provision discussed below, a
your adversary pleadings." [Id. at pg 1]. The draft         party cannot delay serving its Rule 11 motion
of a proposed Motion for Sanctions attached to the          until conclusion of the case (or judicial
safe harbor [*11] letter alleged a "December 17,            rejection of the offending contention)."
2015 conversation wherein Cloar agreed to Bruce's
suggested course of action, namely, to send a letter    Acting consistent with the Advisory Note, courts
to the garnishee-bank, asking it to hold the            have thus held that "where appropriate, such
garnished funds . . .." Id.                             motion should be filed at an earlier time, as soon as
                                                        practicable after discovery of a Rule 11 violation."
On June 13, 2016, both Discover and Bruce filed         Kaplan v. Zenner, 956 F.2d 149, 151 (7th Cir.
their Answers to the Complaint. [Docs. 28 and 29].      1992) (court rule requiring Rule 11 motions to be
Neither Answer raised the issue of an agreement         filed not later than ninety days after entry of
between Cloar and Bruce. On October 27, 2016,           judgment merely represents "the outer parameters
four-and-a half (4 1/2) months after having filed       of the timeliness for sanction claims"). At a
their Answers, Discover and Bruce filed their           minimum, a party must bring his motion in "a
Motions for Summary Judgment. [Doc. 55]. In the         reasonable       amount      of      time,"      with
Motions, Discover/Bruce for the first time in any       reasonableness [*13] dependent on "the specific
pleading raised the issue of the agreement with         facts and circumstances in a given case." Id.
Cloar. On March 29, 2017, the Court entered its
Opinion and Order Granting in Part Defendants'          In Thompson v. United Transp. Union, 167
Motions for Summary Judgment and, by separate           F.Supp.2d 1254 (D. Kan. 2001), the defendant did
document, the Judgment dismissing Waldrop's             not file its Rule 11 motion for sanctions until after
claims of violation of the automatic stay. [Docs. 83    the court had granted summary judgment and
and 84]. Based upon the intervening decision of the     dismissed the plaintiff's complaint. In holding the
Tenth Circuit in Cowen, the Court found there was       filing of the motion untimely, the court stated as
no duty on the part of Discover to take any             follows:
affirmative action with regard to the funds, and that       While the Tenth Circuit, then, (in Hutchinson v.
its "inaction" in maintaining the status quo was not        Pfeil,, 208 F.3d 1180 (10th Cir. 2000)) did not
violative of the automatic stay. The Court further          directly address the issue before the Court
found that the agreement [*12] between Cloar and            today, the Circuit's decision in Hutchinson
Bruce for the garnishee-bank to hold the funds also         strongly suggests that if faced with the issue,
precluded assertion of a violation of the automatic         the Circuit would follow the Ridder decision
stay.                                                       and hold that a Rule 11 motion filed after
Bankruptcy Rule 9011 (or Rule 11) does not                  summary judgment (regardless of whether
contain explicit time limits for bringing a motion          service of the motion occurred prior to
for sanctions; however, the Advisory Committee              judgment and within the 21-day safe harbor
Notes to the 1993 amendments to Rule 11 gives               period) is untimely.
some direction:                                             The Court is inclined to deny defendant's
    * * * Ordinarily the motion should be served            motion as untimely as it was filed after the
    promptly after the inappropriate paper is filed,        entry of summary judgment and because
    and, if delayed too long, may be viewed as              defendant's counsel offers no explanation
                                                            whatsoever for waiting until that late date to
                                                                                         Exhibit 7, Page 117
        Case 8:18-ap-01168-SC               Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 6 of 7
                                            Main Document   Page 126 of 164


        file the motion. If defendant's counsel truly                   the motion was filed subsequent to summary
        believed that plaintiff's conduct was so abusive                judgment, long after disposition of the interlocutory
        and vexatious as to warrant service of the Rule                 disputes cited as sanctionable conduct, reliance on
        11 motion in July 2000, then defendant's                        Rule 11 would have been untimely and in violation
        counsel should have pursued that motion by                      of the rule's twenty-one day 'safe harbor' provision .
        filing it with the court shortly after the                      . .."); Morgan v. Covington Township, 2013 U.S.
        expiration of the 21-day [*14] safe harbor                      Dist. LEXIS 121596, 2013 WL 4538637 at *3
        period. Instead defendant's counsel elected to                  (M.D. Pa. 2013) (defendant's motion for sanctions
        wait six months, all the while spending                         denied where filed after judgment was entered in
        additional time and money in the discovery                      favor of defendants following their Rule 50 motion
        process and the summary judgment process.                       at trial); Fassl v. Our Lady of Perpetual Help
        The Court cannot comprehend why defendant                       Roman Catholic Church, 2006 U.S. Dist. LEXIS
        would not attempt to avoid these fees and costs                 11054, 2006 WL 709799 at *6 (E.D. Pa. 2006)
        by filing his motion earlier.4                                  (Rule 11 motion filed after order granting
                                                                        defendant's motion to dismiss was not timely);
Thompson, 167 F.Supp.2d at 1259-60. Likewise, as                        Robert S. v. City of Philadelphia, 2001 U.S. Dist.
stated in Mary Ann Pensiero, Inc. v. Lingle, 847                        LEXIS 13485, 2001 WL 1021190 at *5 (E.D. Pa.
F.2d 90, 99 (3rd Cir. 1988), in holding that all                        2001) (Rule 11 motion filed by defendants
motions requesting Rule 11 sanctions be filed                           following a jury verdict in their favor was
before entry of final judgment and, where                               untimely).
appropriate, at an earlier time, and as soon as
practicable after discovery of the Rule 11 violation                    The policy behind Rule 9011 is to prevent baseless
the court stated:                                                       filings and promote judicial economy. See Cooter
     Promptness in filing valid motions will serve                      & Gell, 496 U.S. at 393, 110 S.Ct. 2447. Given that
     not only to foster efficiency, but in many                         "the primary purpose of sanctions, is to deter
     instances will deter further violations of Rule                    subsequent abuses", that purpose is not served "by
     11 which might otherwise occur during the                          tolerating abuses during the course of an action and
     remainder of litigation. (citations omitted). If a                 then punishing the offender after the trial is at an
     party's action is "abusive" as contemplated by                     end." Matter of Yagman, 796 F.2d 1165, 1183 (9th
     Rule 11, the adversary should be able to realize                   Cir. 1986); Islamic Shura Council of Southern
     immediately that an offense has occurred.                          California v. F.B.I., 757 F.3d 870, 873 (9th Cir.
     Seldom should it be necessary to wait for the                      2014) (Rule 11 motion for sanctions made after
     district court or the court of appeals to rule on                  "judicial rejection of the offending contention" is
     the merits of the underlying question of law. If                   untimely).
     there is doubt how the district court will rule on
     the challenged pleading or motion, the filing of                   In In re Quinones, 543 B.R. 638, 648 (Bankr. N.D.
     the paper is unlikely to have violated Rule 11.                    Cal. 2015) the debtors filed Rule 11 sanction
                                                                        motions in two adversary proceedings which they
See also, [*15] Hutchinson v. Pfeil, 208 F.3d 1180,                     contended had groundlessly been brought against
1183-84 (10th Cir. 2000) (in dicta stating that, "[a]s                  them seeking the non-dischargeability of debts.
                                                                        Approximately a year and [*16] a half after the
                                                                        debtors had first asserted Rule 11 violations, the
4 The Court recognizes that the court's statement in Thomson is dicta   bankruptcy court ruled in favor of the debtors in
in that the court went on to state that it "need not decide whether
Defendant's motion was timely filed because the Court denies the
                                                                        both adversaries. After the court had ruled in the
motion on its merits." 167 F.Supp.2d at 1260. This Court does not       debtors' favor in both cases, the debtors filed their
cite Thomson for precedential authority, but finds its rationale on     sanction motions. In denying the Rule 11 motions
untimeliness persuasive, if not compelling.
                                                                                                          Exhibit 7, Page 118
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 7 of 7
                                   Main Document   Page 127 of 164


the court, in language applicable to the present          and/or November 2016. Instead, Bruce elected to
case, stated as follows:                                  wait and spend additional time and money in the
    [C]ourts look with disfavor on Rule 11 motions        discovery process and summary judgment [*18]
    brought at the conclusion of a matter. Since the      process. The Court doesn't know the reason for the
    "cure" of alleged Rule 11 violation is the            delay, and the pleadings and oral argument did not
    withdrawal or correction of an improper               enlighten the Court. It may have been because
    pleading, it follows that the purpose of Rule 11      Bruce felt confident of the outcome and wanted to
    may not be achieved at the conclusion of a            establish a precedent rather than cutting the
    matter, when issues have been disposed of, and        litigation off at an early stage. "Suffice it to say that
    the prospective withdrawal or correction of a         [Discover and Bruce] would be better served by
    pleading is no longer a relevant concept.***          reexamining their own litigation tactics rather than
                                                          condemning plaintiff's counsel for her litigation
    Further, delaying the bringing of a Rule 11           tactics." Thompson v. United Transportation
    motion until the matter is actually or essentially    Union, 167 F.Supp.2d at 1260. The Court finds that
    concluded, and depending therefore on the             Bruce's Motion was not timely filed and can be
    favorable disposition of the matter, turns Rule       denied on that basis alone, so is not necessary for
    11 from a powerful tool for the deterrence of         the Court to decide the sanction motion on its
    abusive litigation practices to a mere fee            merits. Accordingly,
    shifting statute, a transformation that the
    language of the statute disclaims and the cases       IT IS ORDERED that Defendant Stephen L.
    interpreting Rule 11 condemn (citations               Bruce Esq.'s Motion for Sanctions [Doc 90] is
    omitted). In these cases, the Quinoneses' delay       hereby DENIED.
    in bringing the Sanctions Motions until the
    favorable [*17] conclusion of these APs is            Dated: October 25, 2017
    exactly the sort of behavior that should result in    The following is ORDERED:
    the Court denying the motions." **** There is
    no excuse for such delay; and, more                   /s/ Janice D. Loyd
    fundamentally, there is no longer any conduct
    to be corrected. The Quinoneses' Sanctions            Janice D. Loyd
    Motions must also be denied for this reason.          U.S. Bankruptcy Judge
The Sanction Motion was filed by Bruce on August
11, 2017, eighteen-and-a-half (18 1/2) months after         End of Document
the filing of the Complaint, seventeen (17) months
after the first safe harbor letter, sixteen (16) months
after filing the Motion to Dismiss, nine (9) months
after the second safe Harbor letter and the filing of
the Motion for Summary Judgment and four-and-a-
half (4 1/2) months after the entry of the judgment
in Bruce's favor. If Bruce truly believed that the
Law Firm's conduct was so abusive and vexatious
to warrant service of the safe harbor letters, and this
Court has no reason to believe that Bruce wasn't
sincere in that belief, he should have pursued that
motion by filing it shortly after the expiration of the
twenty-one (21) day safe harbor in either February

                                                                                              Exhibit 7, Page 119
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document   Page 128 of 164




                        EXHIBIT 9
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                     Desc
                                 Main Document   Page 129 of 164


                     Instant Checkmate, Inc. v. Background Alert, Inc.
                   United States District Court for the Southern District of California
                         December 4, 2014, Decided; December 5, 2014, Filed
                                 CASE NO. 3:14-cv-01182-MMA-DHB

Reporter
2014 U.S. Dist. LEXIS 190115 *
INSTANT CHECKMATE, INC., Plaintiff, vs.
BACKGROUND ALERT, INC., ANDREW                        DENYING INSTANT CHECKMATE'S
WILDER, INC., KUROSH ZAHABIAN,                        MOTION TO DISMISS COUNTERCLAIM
Defendants.                                           AND MOTION FOR SANCTIONS
Counsel: [*1] For Instant Checkmate, Inc., a          [Doc. Nos. 12, 17]
Delaware Corporation, Plaintiff: Damon Wright,
LEAD ATTORNEY, PRO HAC VICE, Venable                  DENYING WILDER, INC.'S MOTION FOR
LLP, Washington, DC; Joshua Kaufman, LEAD             SANCTIONS
ATTORNEY, PRO HAC VICE, Washington, DC;               [Doc. No. 21]
Tamany Vinson Bentz, LEAD ATTORNEY,
Venable LLP, Los Angeles, CA.                         Plaintiff    and      Counter-Defendant     Instant
                                                      Checkmate, Inc. ("Instant Checkmate") filed a
For Instant Checkmate, Inc., a Delaware
                                                      complaint alleging copyright infringement, false
Corporation, Counter Defendant, Damon Wright,
                                                      advertising, a violation of the California Business
LEAD ATTORNEY, PRO HAC VICE, Venable
                                                      and Professions Code, and [*2] unjust enrichment
LLP, Washington, DC; Tamany Vinson Bentz,
                                                      against Defendants BackgroundAlert, Inc., Andrew
LEAD ATTORNEY, Venable LLP, Los Angeles,
                                                      Wilder, Inc., and Kurosh Zahabian. Doc. No. 1.
CA.
                                                      Defendants Andrew Wilder, Inc. and Kurosh
For Backgroundalert, Inc., a California Entity,       Zahabian filed an answer, largely denying the
Kurosh Zahabian, an individual, Defendant: Oren       allegations of the complaint and asserting fifteen
Bitan, LEAD ATTORNEY, Buchalter Nemer, Los            affirmative defenses. Doc. No. 9. Simultaneously
Angeles, CA.                                          with its answer, Defendant Andrew Wilder, Inc.
For Andrew Wilder, Inc., a Nevada Corporation,        ("Wilder") filed a counterclaim, alleging false
Defendant, Counter Claimant: Oren Bitan, LEAD         advertising. Doc. No. 8. Instant Checkmate now
ATTORNEY, Buchalter Nemer, Los Angeles, CA.           moves to dismiss Wilder's counterclaim pursuant to
                                                      Federal Rule of Civil Procedure 12(b)(6) and for
Judges: Hon. Michael M. Anello, United States         sanctions pursuant to Federal Rule of Civil
District Judge.                                       Procedure 11. Doc. Nos. 12, 17. The Court finds
                                                      the matters suitable for decision on the papers,
Opinion by: Michael M. Anello                         without oral argument, pursuant to Local Civil Rule
                                                      7.1. For the reasons stated below, the Court
Opinion                                               DENIES Instant Checkmate's motions.



ORDER:

                                                                                          Exhibit 8, Page 120
     Case 8:18-ap-01168-SC           Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                     Page 2 of 8
                                     Main Document   Page 130 of 164


BACKGROUND1                                                   Checkmate brings claims for (1) copyright
                                                              infringement under 17 U.S.C. § 106, (2) false
Instant Checkmate is a company incorporated in                advertising under 15 U.S.C. § 1125(a), (3) unfair
Delaware with its principal place of business in San          competition under Cal. Bus. & Prof. § 17200 et
Diego County, California. It provides people finder,          seq., and (4) unjust enrichment.
public records search, and criminal records search
services ("background check services") to                     On August 15, 2014, Defendants filed their
consumers through its website, Instant Checkmate              Answer. Doc. No. 9. In their answer, Defendants
("ICM website").                                              substantially denied the allegations of the
                                                              complaint. Id. Defendants also raised fifteen
Defendant BackgroundAlert, Inc. is a California               affirmative defenses. Id. ¶¶ 1-15.3
business entity headquartered [*3] in Huntington
Beach, California, registered in California, and              Simultaneously with Defendants' Answer, Wilder4
conducting business across the United States.2                filed a counterclaim for false advertising under
Defendant Andrew Wilder, Inc. is a Nevada                     the [*5] Lanham Act, 15 U.S.C. § 1125(a), based
corporation, headquartered in Huntington Beach,               on three allegedly misleading representations: (1)
California, and conducting business across the                Instant Checkmate's "advertorial" blog, Crime
United States. Defendant Kurosh Zahabian is an                Wire, touts Instant Checkmate's product without
individual residing in Huntington Beach,                      providing sufficient notice that Crime Wire is a
California, and the president of Defendant Andrew             paid advertisement and not an independent news
Wilder, Inc. Defendants operate a competing                   source; (2) the inclusion on the ICM website of
website, BackgroundAlert ("BA website"), which                trademarked logos of media organizations such as
also provides background check services.                      AOL, Yahoo, Fox News, ABC, and the Huffington
                                                              Post gives consumers the false impression that
On May 12, 2014, Instant Checkmate initiated this             these entities endorse the ICM website; and (3) the
lawsuit. In its Complaint, Instant Checkmate                  ICM website misleads consumers by representing
alleges that the contents of the ICM website are              that it can search driving records when it does not,
copyrighted materials protected under various                 in fact, search such records. Doc. No. 8 ¶¶ 14-18.
copyright registrations. Instant Checkmate alleges
that the BA website infringes on Instant                      Instant Checkmate now moves the Court to dismiss
Checkmate's copyrighted materials because the BA              Wilder's counterclaim on the following grounds:
website includes imagery, text, and an overall                (1) the allegedly false and misleading
concept and feel that are identical or substantially          representations are not, in fact, false; and (2)
similar to the ICM website. Instant Checkmate                 because the representations are not false, Wilder's
further alleges that the BA website falsely
advertises that it is protected by Norton software
and "TRUSTe" Website Privacy Services by [*4]                 3 Instant Checkmate moved the Court to strike Defendants'
including the Norton Secured Seal and Wilder, Inc.            affirmative defenses on the ground that they do not meet the
                                                              heightened plausibility standard under Federal Rule of Civil
was erroneously sued as BackgroundAlert, Inc.
                                                              Procedure 8, as articulated by the Supreme Court in Bell Atlantic
Doc. No. 9 at 1. the "TRUSTe" logo when the BA                Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d
website is not protected by either service. Instant           929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937,
                                                              1949, 173 L. Ed. 2d 868 (2009). Doc. No. 13-1. Defendants filed an
                                                              opposition, in which they articulated the bases for many of their
                                                              affirmative defenses and agreed to withdraw their first, sixth, eighth,
1 Unlessotherwise noted, all allegations are taken from the   and fifteenth defenses. Doc. No. 23 at 13. Based on Defendants'
Complaint. See Doc. No. 1.                                    explanations and withdrawals, Instant Checkmate withdrew its
2 Defendants
                                                              motion to strike. Doc. No. 28.
             Andrew Wilder, Inc. and Zahabian assert that
Defendant Andrew                                              4 The   Court refers to Defendant Andrew Wilder, Inc. as "Wilder."
                                                                                                           Exhibit 8, Page 121
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 3 of 8
                                  Main Document   Page 131 of 164


allegations are insufficient to support the remaining     In determining the propriety of a Rule 12(b)(6)
elements of a false advertising claim and fail to         dismissal, courts generally may not look beyond the
meet Federal Rule of Civil Procedure 9(b)'s               complaint for additional facts. See United States v.
heightened pleading requirements. Doc. No. 12.            Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003).
                                                          "'However, material which is [*7] properly
                                                          submitted as part of the complaint may be
MOTION TO DISMISS COUNTERCLAIM                            considered' on a motion to dismiss." Branch v.
                                                          Tunnell, 14 F.3d 449, 453 (9th Cir. 1993) (quoting
                                                          Hal Roach Studios, Inc. v. Richard Feiner & Co.,
A. Legal Standard                                         896 F.2d 1542, 1555 n.19 (9th Cir. 1990)),
A Rule 12(b)(6) motion to dismiss tests the legal overruled in part as stated in Gilbraith v. Cnty. of
sufficiency [*6] of the complaint. Navarro v. Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002).
Block, 250 F.3d 729, 732 (9th Cir. 2001). A Thus, a court may properly consider "documents
pleading must contain "a short and plain statement whose contents are alleged in a complaint and
of the claim showing that the pleader is entitled to whose authenticity no party questions, but which
relief...." Fed. R. Civ. P. 8(a)(2). Plaintiffs must are not physically attached to the pleading" when
also plead, however, "enough facts to state a claim ruling on a Rule 12(b)(6) motion to dismiss without
to relief that is plausible on its face." Bell Atl. Corp. converting the motion to one for summary
v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, judgment. Branch, 14 F.3d at 454.
167 L. Ed. 2d 929 (2007). The plausibility standard
thus demands more than a formulaic recitation of
                                                          B. Discussion
the elements of a cause of action or naked
assertions devoid of further factual enhancement. Instant Checkmate moves to dismiss the
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. counterclaim on the ground that the three allegedly
1937, 173 L. Ed. 2d 868 (2009). Instead, the false statements are not actually false. Doc. No. 12;
complaint "must contain allegations of underlying Doc. No. 27. Instant Checkmate goes on to argue
facts sufficient to give fair notice and to enable the that because the statements are not false, Wilder
opposing party to defend itself effectively." Starr v. can neither plead plausible facts to support the
Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).                remaining elements of a false advertising claim
                                                          under the Lanham Act, nor meet Rule 9(b)'s
In reviewing a motion to dismiss under Rule
                                                          heightened pleading standard. Doc. No. 12 at 11.
12(b)(6), courts must assume the truth of all factual
allegations and must construe them in the light In response, Wilder argues that the statements,
most favorable to the nonmoving party. Cahill v. while literally true, are nonetheless misleading.
Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. Doc. No. 22. With respect to Crime Wire, Wilder
1996). The court need not take legal conclusions as further argues that Instant Checkmate's disclosures
true "merely because they are cast in the form of are inadequate under the Federal Trade
factual allegations." Roberts v. Corrothers, 812 Commission's (FTC) standards dealing with clear
F.2d 1173, 1177 (9th Cir. 1987) (quoting W. and conspicuous disclosures. Id. at 11. Wilder also
Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. argues that Rule 9(b)'s heightened [*8] pleading
1981)) (internal quotation marks omitted). standard does not apply to its false advertising
Similarly, "conclusory allegations of law and claim because the claim is not "grounded in fraud,"
unwarranted inferences are not sufficient to defeat a but rather alleges that the statements are
motion to dismiss." Pareto v. Fed. Deposit Ins. misleading. Id. at 16. Wilder finally argues that the
Corp., 139 F.3d 696, 699 (9th Cir. 1998).                 Court cannot consider Instant Checkmate's exhibits

                                                                                          Exhibit 8, Page 122
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 4 of 8
                                 Main Document   Page 132 of 164


without converting the motion to dismiss into a         fact" found in "commercial advertising." 15 U.S.C.
motion for summary judgment. Id. at 17.                 § 1125(a)(1)(B); Southland Sod Farms v. Stover
                                                        Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). The
                                                        elements of a Lanham false advertising claim are:
1. Whether the Court may Properly Consider
the Parties' Exhibits.                                      (1) a false statement of fact by the defendant in
                                                            a commercial advertisement about its own or
As an initial matter, Wilder argues that Instant            another's product; (2) the statement actually
Checkmate improperly attempts to introduce                  deceived or has the tendency to deceive a
evidence beyond the pleadings. Doc No. 22 at 17.            substantial segment of its audience; (3) the
Wilder argues that this converts Instant                    deception is material, in that it is likely to
Checkmate's motion to dismiss into a motion for             influence the purchasing decision; (4) the
summary judgement. Id. The Court disagrees.                 defendant caused its false statement to enter
                                                            interstate commerce; [*10] and (5) the plaintiff
Wilder's counterclaim puts into question both
                                                            has been or is likely to be injured as a result of
Crime Wire's contents and whether certain news
                                                            the false statement, either by direct diversion of
and media organizations have "featured" the ICM
                                                            sales from itself to defendant or by a lessening
website. See id. at 3-4. Wilder does not contest the
                                                            of the goodwill associated with its products.
authenticity of Instant Checkmate's exhibits, only
that they constitute "selective evidence [that]         Southland Sod Farms, 108 F.3d at 1139 (citing
provide[] a defense to the Lanham Act claim...."        Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection
Id.; see also Branch, 14 F.3d at 453 (noting that the   Serv., Inc., 911 F.2d 242, 244 (9th Cir. 1990)). To
rule of incorporation is limited to documents           demonstrate falsity, "a plaintiff may show that the
"whose authenticity no party questions"). Ninth         statement was literally false, either on its face or by
Circuit law, however, is clear that "when [the]         necessary implication, or that the statement was
plaintiff fails to introduce [*9] a pertinent           literally true but likely to mislead or confuse
document as part of his pleading, [the] defendant       consumers." Id. (internal citation omitted).
may introduce the exhibit as part of his motion
attacking the pleading." Branch, 14 F.3d at 453         Instant Checkmate argues that it provides sufficient
(alterations in original). Accordingly, the Court       disclaimers on Crime Wire to alert consumers to
finds that it may properly consider each party's        the fact that the website is associated with the ICM
exhibits without converting the motion to dismiss       website:       Crime       Wire's      address     is
into a motion for summary judgment. See id. at          instantcheckmate.com; it lists "Like Us on
454.                                                    Facebook" and "Follow Us on Twitter" and
                                                        identifies Instant Checkmate as the page to like or
                                                        follow; each page of Crime Wire provides a
2. Whether the Allegedly False Statements are,          disclaimer to inform consumers that Instant
in Fact, False.                                         Checkmate cannot be used for any purpose covered
                                                        by the Fair Credit Reporting Act; and the bottom of
Instant Checkmate's arguments center on contesting      the website states, "Copyright © 2014 Instant
the alleged falsity of the statements. It makes         Checkmate. All Rights Reserved." Doc. No. 12 at
several arguments in response to the three allegedly    5-8. Wilder counters that these disclosures fail to
false statements identified in the counterclaim, but    meet the FTC's standards, which provide guidance
comes to the same conclusion as to all three: the       on ensuring that [*11] disclosures are sufficiently
statements are not false. Doc. Nos. 12, 27.             clear and conspicuous. Doc. No. 22 at 3, 11-13.
The Lanham Act prohibits "false statement[s] of         Instant Checkmate further argues that its use of
                                                                                          Exhibit 8, Page 123
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 5 of 8
                                  Main Document   Page 133 of 164


various media organizations' logos does not              statements "were not 'false or misleading
constitute false advertising because those media         representations of fact' at the time they were
outlets have, in fact, "featured" the ICM website.       made....'" Id. at 1053. The Ninth Circuit found this
Doc. No. 12-1 at 8-10. Instant Checkmate argues          improper. While the defendant "correctly point[ed]
that the term "featured" is not confined to positive     out that [parts of the complaint] support the
stories, but rather to any story that "give[s] special   inference that [the false statements were]
attention to" its product. Doc. No. 27 at 6 (quoting     true [*13] when made..., that inference could be
The Am. Heritage Dictionary of the English Lang.         proved false, or the statement could be proved true
(5th ed. 2014)). Wilder acknowledges that it is          but misleading." Id. at 1053-54 (citing Cook,
literally true that the media outlets have "featured"    Perkiss, & Liehe, Inc., 911 F.2d at 245) (emphasis
the ICM website, but asserts that Instant                added). Because "there remain[ed] a factual
Checkmate's use of the logos and representation          question of whether the statement was intentionally
that those organizations have "featured" the ICM         misleading at the time it was made," the district
website is nevertheless misleading. See Doc. No. 8       court improperly dismissed the claim on the
¶ 17; Doc. No. 22 at 13-14. The term "featured,"         defendant's Rule 12(b)(6) motion. Id. at 1054
Wilder argues, denotes approval or endorsement,          (emphasis in original).
but several of the organizations whose logos appear
on the ICM website have run negative stories about    Like the statements at issue in Newcal Industries,
it. Doc. No. 22 at 13-14; see also, e.g., Doc. No.    Inc., the statements at issue in this case, as Wilder
22-4 at 1-6, 12.                                      concedes, may be literally true. See Doc. No. 22 at
                                                      13. For example, it may be literally true that the
Finally, Instant Checkmate argues that its assertion ICM website has been given "special attention" by
that it can search driving records is, in fact, true various media organizations. However, Instant
because its background [*12] check services Checkmate's assertion that it has been "featured by"
include searches of publicly available criminal, those organizations may nonetheless mislead
traffic, and arrest records and judicial records that consumers because they may find, as Wilder
reflect prosecution for traffic offenses. Doc. No. argues, that the phrase "featured by" is synonymous
12-1 at 10; Doc. No. 27 at 8-9. Wilder argues that with approval or endorsement. And it may be
Instant Checkmate "only searches court records, literally true that Instant Checkmate can search
which may or may not include some driving "driving records" vicariously through court records.
citations," and cannot search "records of the However, the assertion that it can search "driving
Department of Motor Vehicles." Doc. No. 22 at 15. records" may nevertheless mislead consumers
                                                      because they may believe, as Wilder argues, that
The Court need not parse out each of the parties' the phrase "driving records" includes records of the
arguments because, as the Ninth Circuit has Department [*14] of Motor Vehicles. Or these
unequivocally held, the question of whether a statements may not mislead consumers at all.
particular statement is false and misleading is a Similarly, while it may be true that Crime Wire
question of fact that is inappropriate for contains various indicia of its relationship to Instant
adjudication on a motion to dismiss. Newcal Indus., Checkmate, the Court cannot say as a matter of law
Inc. v. Ikon Office Solution, 513 F.3d 1038, 1053 that these indicia are sufficient under the FTC's
(9th Cir. 2008). In Newcal Industries, Inc. v. Ikon standards for clear and conspicuous disclaimers and
Office Solution, the Ninth Circuit reversed in part a thus do not mislead consumers into believing
district court's Rule 12(b)(6) dismissal of a false Crime Wire is an independent news source.
advertising claim brought under the Lanham Act.
Id. at 1044, 1053-54. Of the five statements at As illustrated, whether or not these statements
issue, the district court concluded that two of the mislead consumers is a factual question that this

                                                                                         Exhibit 8, Page 124
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 6 of 8
                                  Main Document   Page 134 of 164


Court should not, under Ninth Circuit precedent,         is not an essential element of a claim, only
dismiss on a Rule 12(b)(6) motion. Rather, these         allegations of fraudulent conduct must satisfy the
factual questions are properly left to adjudication      heightened pleading requirement of Rule 9(b). See
on the merits. Accordingly, the Court DENIES             Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,
Instant Checkmate's motion to dismiss the                1105 (9th Cir. 2003); Hansen Bev. Co. v.
counterclaim to the extent it argues that the            Innovation Ventures, LLC, No. 08-CV-1166-IEG
allegedly misleading representations are not, in         (POR), 2009 U.S. Dist. LEXIS 127605, at *53
fact, false.                                             (S.D. Cal. Dec. 23, 2009).

                                                         The Ninth Circuit has not yet ruled on whether
3. Whether Rule 9(b)'s Heightened Pleading               Rule 9(b) applies to false advertising claims under
Standard Applies.                                        the Lanham Act. [*16] See Skedco, Inc. v. Arc
                                                         Prods., LLC, No. 3:13-cv-00696-HA, 2014 U.S.
Instant Checkmate next argues that Wilder's false        Dist. LEXIS 18215, at *3 (D. Or. Feb. 13, 2014).
advertising claim under the Lanham Act fails             As a result, district courts have split on the issue.
because it does not meet the strictures of Rule          Compare id. at *6-7 (collecting cases that apply
9(b)'s pleading standard. See Doc. No. 12-1 at 4,        Rule 9(b) to false advertising claims) with Hansen
11-12. Wilder counters that Rule 9(b) does not           Bev. Co. v. Innovation Ventures, LLC, 2009 U.S.
apply to its claim because it predicates Instant         Dist. LEXIS 127605, at *52-56 (finding the
Checkmate's liability on having made [*15]               counterclaim does not "sound in fraud," and
misleading statements as opposed to intentionally        therefore need not meet Rule 9(b), because
false statements. Doc. No. 22 at 16. Wilder further      counterclaimant "does not specifically allege fraud,
argues that even if Rule 9(b) applies, Wilder has        fraud is not an essential element of the
satisfied its standard. Id.                              counterclaim, and [counterclaimant] does not allege
                                                         'a unified course of fraudulent conduct' and rely
Claims sounding in fraud are subject to the
                                                         entirely on that course of conduct as the basis of the
heightened pleading requirements of Federal Rule
                                                         claim").
of Civil Procedure 9(b). Under the Federal Rules, a
plaintiff alleging fraud "must state with                The Court need not expressly decide whether Rule
particularity the circumstances constituting fraud or    9(b)'s heightened pleading standard applies because
mistake." Fed. R. Civ. P. 9(b). To satisfy this          even if Rule 9(b) does apply, the counterclaim is
standard, the allegations must be "specific enough       sufficiently pled to meet Rule 9(b)'s heightened
to give defendants notice of the particular              pleading standard. In its counterclaim, Wilder
misconduct which is alleged to constitute the fraud      identifies three representations it alleges to be
charged so that they can defend against the charge       misleading: the lack of sufficient disclaimers in the
and not just deny that they have done anything           "advertorial" blog, Crime Wire, to alert consumers
wrong." Semegen v. Weidner, 780 F.2d 727, 731            to the fact that Crime Wire is paid advertisement;
(9th Cir. 1985) (citing Bosse v. Crowell Collier &       the unauthorized use of various media
Macmillan, 565 F.2d 602, 611 (9th Cir. 1977)).           organizations' logos; and that Instant Checkmate
Thus, claims sounding in fraud must allege "an           can search "driving records." Doc. No. 8 ¶¶ 16-17.
account of the time, place, and specific content of      The counterclaim further specifies why each
the false representations as well as the identities of   statement is allegedly misleading: Crime Wire
the parties to the misrepresentations." Swartz v.        "leaves consumers [*17]         with the overall
KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007)              impression that 'Crime Wire' is an independent
(quoting Edwards v. Marin Park, Inc., 356 F.3d           news site or blog that is promoting [Instant
1058, 1066 (9th Cir. 2004)). However, where fraud        Checkmate's] services, rather than a paid

                                                                                           Exhibit 8, Page 125
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 7 of 8
                                 Main Document   Page 135 of 164


advertisement"; the media organizations whose               1418, 1420 (9th Cir. 1992); Operating
logos appear on Instant Checkmate's website                 Engineers Trust v. A-C Co., 859 F.2d 1336,
neither "approve[ n]or endorse[]" the ICM website;          1344 (9th Cir. 1988)). A filing is "frivolous"
and Instant Checkmate "does not in fact search              when it is "both baseless and made without a
driving records." Id.                                       reasonable and competent inquiry." Townsend
                                                            v. Holman Consulting Corp., 929 F.2d 1358,
The purpose of Rule 9(b)'s heightened pleading              1362 (9th Cir. 1990). Either improper purpose
requirement is to ensure that allegations of fraud          or frivolousness is sufficient to sustain a
are "specific enough to give defendants notice of           sanction. Id.
the particular misconduct which is alleged to
constitute the fraud charged so that they can defend    When one party seeks sanctions against another, the
against the charge and not just deny that they have     Court must first determine whether any provision
done anything wrong." Semegen, 780 F.2d at 731.         of Rule 11(b) has been violated. Warren, 29 F.3d at
The counterclaim has sufficiently filled that           1389. A finding of subjective bad faith is not
purpose here, as evidenced by Instant Checkmate's       required under Rule 11. See Smith v. Ricks, 31 F.3d
detailed arguments that the three representations at    1478, 1488 (9th Cir. 1994) (quoting Zuniga v.
issue are not, in fact, false. The Court therefore      United Can Co., 812 F.2d 443, 452 (9th Cir. 1987))
DENIES Instant Checkmate's motion to dismiss the        ("Counsel can no longer avoid the sting of Rule 11
counterclaim.                                           sanctions by operating under the guise of a pure
                                                        heart and empty head."). Instead, the question is
                                                        whether, at the time the paper was presented to the
MOTIONS FOR RULE 11 SANCTIONS                           Court (or later defended), it lacked evidentiary
                                                        support or contained "frivolous" [*19] legal
                                                        arguments. Odish v. CACH, LLC, No. 12cv1710
A. Legal Standard                                       AJB (DHB), 2012 U.S. Dist. LEXIS 157114, at *9
Federal Rule of Civil Procedure 11 states, in           (S.D. Cal. Nov. 1, 2012). Where such a violation is
pertinent part, that when an attorney presents a        found, Rule 11 authorizes sanctions against
signed paper to a court, that attorney is certifying    persons—attorneys, law firms, or parties—
that to the best of his or her                          responsible. Fed. R. Civ. P. 11(c)(1).

    knowledge, information, and belief, formed
    after an inquiry reasonable under the [*18]         B. Discussion
    circumstances... (2) the claims, defenses, and
                                                        Instant Checkmate argues for sanctions under Rule
    other legal contentions therein are warranted by
                                                        11, asking that the Court dismiss Wilder's
    existing law or for establishing new law; [and]
                                                        counterclaim with prejudice and award Instant
    (3) the factual contentions have evidentiary
                                                        Checkmate attorneys' fees and costs because the
    support or, if specifically so identified, will
                                                        counterclaim "is legally and factually baseless and
    likely have evidentiary support after a
                                                        reflects no minimum factual investigation by
    reasonable opportunity for further investigation
                                                        Wilder and/or its attorneys." Doc. No. 17-1 at 2. In
    or discovery.... Fed. R. Civ. P. 11(b). Sanctions
                                                        its opposition, Wilder also seeks sanctions, arguing
    under Rule 11 are warranted when a party files
                                                        that Instant Checkmate's aggressive litigation
    a lawsuit or motion that is frivolous, legally
                                                        strategy stems from its desire "'to make an example
    unreasonable, without factual foundation, or is
                                                        of Wilder' and send a message to other
    otherwise brought for an improper purpose.
                                                        competitors...." Doc. No. 21 at 16.
    Warren v. Guelker, 29 F.3d 1386, 1388 (9th
    Cir. 1994) (citing Conn v. Borjorquez, 967 F.2d
                                                                                        Exhibit 8, Page 126
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 8 of 8
                                   Main Document   Page 136 of 164


1. Instant Checkmate's Motion for Rule 11                 sanctions at this early stage of litigation. See
Sanctions                                                 Operating Engineers Pension Trust, 859 F.2d at
                                                          1344 (noting that sanctions are reserved "for the
Instant Checkmate seeks sanctions because                 rare and exceptional case where the action is
Wilder's counterclaim "grossly misrepresents the          clearly frivolous, legally unreasonable or without
facts about Instant Checkmate's advertising in            legal foundation, or brought for an improper
violation of Rule 11." Doc. No. 17-1 at 3. Instant        purpose") (emphasis added). Accordingly, in its
Checkmate makes factual arguments identical to            discretion, the Court DENIES Wilder's motion for
the arguments asserted in its motion to dismiss, all      sanctions. See Patelco Credit Union v. Sahni, 262
of which come to the conclusion that the alleged          F.3d 897, 913 (9th Cir. 2001) (quoting Fed. R. Civ.
misrepresentations are not, in fact, false. See id. at    P. advisory committee's notes (1993)) ("[T]he court
3-8; Doc. No. 29 at 2-10. As evidence of [*20]            may award to the person who prevails on a motion
Wilder's lack of pre-filing investigation, Instant        under Rule 11—whether the movant or the target of
Checkmate points to the dates on which Wilder's           the motion—reasonable expenses, including
exhibits were printed, which occurred after Instant       attorney's fees, incurred in presenting or opposing
Checkmate filed its motion for sanctions. See Doc.        the motion.") (emphasis added).
No. 29 at 8.

As discussed supra, the Court does not agree with
                                                          CONCLUSION
Instant Checkmate's position that the statements'
literal truth precludes a false advertising claim.        Based on the foregoing, the Court DENIES Instant
Wilder correctly points out that the Lanham Act           Checkmate's motion to dismiss the counterclaim for
may be violated by a statement that was "literally        failure to state a claim under Rule 12(b)(6) [Doc.
true but likely to mislead or confuse consumers."         No. 12]; DENIES Instant Checkmate's motion for
Doc. No. 21 at 9 (quoting Southland Sod Farms,            sanctions under Rule 11 [Doc. No. 17]; and
108 F.3d at 1139). As noted previously, a question        DENIES Wilder's cross-motion for sanction under
of fact exists as to whether the statements alleged in    Rule 11 [Doc. No. 21].
the counterclaim are misleading. Given this
question of fact, and in light of the Court's denial of   IT IS SO ORDERED.
Instant Checkmate's motion to dismiss, the Court
                                                          DATED: December 4, 2014
finds that the counterclaim is not frivolous for
purposes of Rule 11 sanctions. Accordingly, the           /s/ Michael M. Anello
Court DENIES Instant Checkmate's motion for
sanctions.                                                Hon. Michael M. Anello

                                                          United States District Judge
2. Wilder's Cross-Motion for Rule 11 Sanctions
                                                            End of Document
Wilder also seeks sanctions under Rule 11, arguing
that Instant Checkmate's sanctions motion was filed
with the improper purpose of "intimidat[ing]
Wilder from pursuing its Counterclaim." Doc. No.
21 at 17. While the filing of a Rule 11 motion for
sanctions simultaneously [*21] with an initial
motion to dismiss may be an aggressive strategy,
the Court cannot say that Instant Checkmate's
purpose is clearly improper to justify Rule 11
                                                                                          Exhibit 8, Page 127
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document   Page 137 of 164




                        EXHIBIT 9
   Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                   Desc
                                 Main Document   Page 138 of 164


                                       Loumena v. Kennedy
          United States District Court for the Northern District of California, San Jose Division
                          October 13, 2015, Decided; October 13, 2015, Filed
                                      Case No. 15-CV-00951-LHK

Reporter
2015 U.S. Dist. LEXIS 139369 *; 2015 WL 5963988
                                                      MOTION FOR SANCTIONS, AND
JACK LOUMENA, Plaintiff, v. PAMELA
                                                      DECLARING PLAINTIFF A VEXATIOUS
KENNEDY, et al., Defendants.
                                                      LITIGANT
Subsequent History: Motion granted by, in part,
                                                      Re: Dkt. Nos. 21, 29, 30, 33
Motion denied by, in part Loumena v. Kennedy,
2015 U.S. Dist. LEXIS 145125 (N.D. Cal., Oct. 23,     Before the Court is: (1) a Motion to Dismiss filed
2015)                                                 by Defendants Walter P. Hammon ("Hammon")
Affirmed by Loumena v. Kennedy, 671 Fed. Appx.        and Travis I. Krepelka ("Krepelka"), ECF No. 21;
446, 2016 U.S. App. LEXIS 21126 (9th Cir. Cal.,       (2) a Motion to Dismiss and to Declare Plaintiff
Nov. 23, 2016)                                        Jack Loumena ("Plaintiff") a Vexatious Litigant
                                                      filed by Defendants Chicago Title Co. and Jeanie
Prior History: Hettinga (Wylmina) & Loumena           O'Connor (collectively, "Title Co.") (with Hammon
(Timothy P.), Marriage of, 2010 Cal. LEXIS 3467       and Krepelka, "Defendants"), ECF No. 30; (3) Title
(Cal., Apr. 14, 2010)                                 Co.'s Motion for Sanctions against Plaintiff, ECF
                                                      No. 29; (4) Plaintiff's Motion for Sanctions against
Counsel: [*1] Jack Loumena, Plaintiff, Pro se, Los    Title Co., ECF No. 33; and (5) requests for judicial
Osos, CA.                                             notice filed by all parties, ECF Nos. 23, 26, 30-2,
For Walter P Hammon, Travis I Krepelka,               34.
Defendants: Bruce Douglas MacLeod, Willoughby         Having considered the submissions [*2] of the
Stuart & Bening, Inc., San Jose, CA.                  parties, the relevant law, and the record in this case,
For Jeanie O'Connor, Chicago Title Company,           the Court hereby GRANTS Defendants' Motions to
Defendants: Dave M. McGraw, LEAD                      Dismiss, GRANTS Title Co.'s Motion for
ATTORNEY, The Law Division of Fidelity                Sanctions, DENIES Plaintiff's Motion for
National Title Group Inc., Walnut Creek, CA.          Sanctions, and DECLARES Plaintiff a vexatious
                                                      litigant.
Judges: LUCY H. KOH, United States District
Judge.
                                                      I. BACKGROUND
Opinion by: LUCY H. KOH

Opinion                                               A. Factual Background

                                                      This case arises out of the state court divorce
                                                      proceedings between Plaintiff's mother, Wylmina
ORDER GRANTING MOTIONS TO DISMISS,                    E. Hettinga ("Hettinga"), and father, Timothy
GRANTING TITLE CO.'S MOTION FOR                       Loumena ("Loumena"). The state divorce case has
SANCTIONS, DENYING PLAINTIFF'S
                                                                                        Exhibit 9, Page 128
     Case 8:18-ap-01168-SC            Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                      Page 2 of 19
                                      Main Document   Page 139 of 164


been ongoing since 2005. ECF No. 23 (Hammon's                           family residence located at 21251 Almaden Road,
and Krepelka's Request for Judicial Notice, "HK                         San Jose, CA is treated as community property.");
RJN") Ex. E ("Aug. 25, 2014 Order"); ECF No. 30                         Title RJN Ex. A (same). Plaintiff, who is pro se,
(Title Co.'s Request for Judicial Notice, "Title                        alleges that Defendants acted under the color of law
RJN") Ex. H (same).                                                     and in an "agency relationship" to transfer the
                                                                        Property to Loumena, who then sold the Property to
The instant complaint alleges facts and a cause of third parties. Compl. ¶¶ 14, 21, 25; see also
action nearly identical to a previous case brought Kennedy I Compl. ¶¶ 17-18, 21. According to the
by Plaintiff against the same defendants. See HK complaint, the Property was sold to third party
RJN Ex. I (Complaint in Loumena v. Kennedy, et bidders even though Pacific Almaden Investments,
al. ("Kennedy I"), No. 14-CV-04165-LHK, or LLC ("PAI") was the highest bidder. Id. ¶ 26.
"Kennedy I Compl."); Title RJN Ex. M (same). As
in Kennedy I, Plaintiff's complaint here alleges one PAI "is a limited liability corporation which was
cause of action: a violation of Plaintiff's civil rights originally owned, at least on paper, by . . . Timothy
under 42 U.S.C. § 1983. ECF No. 1 ("Compl."); see Tibbott. Mr. Tibbott was the former live in
also Kennedy I Compl. Also as in Kennedy I, boyfriend of [Hettinga]." Aug. 25, 2014 Order at 5.
Plaintiff's complaint alleges that Defendants [*3] PAI also appears to involve Hettinga's brother, Joel
acted under the color of law to deprive Plaintiff of Hettinga. Id. at 4. From 2010 to 2012, Hettinga
his property in violation of his Fourth, Fifth, and attempted to transfer her interest in the Property to
Fourteenth Amendment rights.1 Compl. ¶¶ 32-36; PAI by executing quitclaim deeds signed only by
see also Kennedy I Compl. ¶¶ 25-30. The instant herself or her brother and not by Loumena. Id. at 4.
complaint additionally alleges that Defendants The state court found that "the transfers executed
deprived Plaintiff of his property in violation of by [Hettinga] in her attempts to transfer title to the
federal tax laws. Compl. ¶ 36 (citing 26 U.S. C. §§ former family residence violated the Automatic
7206(1),(5)(A)).                                                        Temporary [*5] Restraining Orders" under Family
                                                                        Code § 2040. Id. at 6. The transfers were also in
The factual allegations in the instant complaint violation of Hettinga's fiduciary duty to Loumena.
mirror the allegations in Kennedy I. Plaintiff's Id. at 7. Accordingly, the state court found "that the
complaint arises out of the state-court-ordered sale series of deeds . . . were void and of no force and
of the Hettinga-Loumena [*4] family home ("the effect." Id. at 12.
Property"). Compl. ¶ 11; HK RJN Ex. A ("The
                                                                        Documents from the state court divorce case—the
                                                                        same documents before this Court in Kennedy I—
1 The complaint fails to claim a violation of Plaintiff's Fourteenth
                                                                        reveal that the state court repeatedly ordered the
Amendment rights, although Plaintiff cites the Fourteenth Property to be sold, with the proceeds to be placed
Amendment in Plaintiff's briefs. See Compl. ¶¶ 32-34; ECF No. 25
("Opp."). However, Plaintiff clearly intends to state a claim against a
                                                                        in a trust account. In an order filed January 23,
state official. See McDonald v. City of Chicago, Ill., 561 U.S. 742, 2013, the state court wrote:
764, 130 S. Ct. 3020, 177 L. Ed. 2d 894 & n.12 (2010) (noting that           This Court previously ordered this property
the Fourteenth Amendment applies the Fifth Amendment's just                  sold on 1 September 2011 (order filed 28
compensation clause and the Fourth Amendment's prohibition
against unreasonable searches and seizures to the states). The Court
                                                                             March 2012). Under that Order, Respondent
will construe the complaint as claiming a violation of Plaintiff's           Timothy Loumena was to select the realtor,
Fourth and Fifth Amendment rights, as applied to state actors by the         both parties were to sign any and all necessary
Fourteenth Amendment. See Erickson v. Pardus, 551 U.S. 89, 94,               paperwork, and the net proceeds were to be
127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007) (per curiam) ("A
document filed pro se is to be liberally construed, and a pro se
                                                                             placed into an interest-bearing trust account.
complaint, however inartfully pleaded, must be held to less stringent        The Court reiterates and modifies that Order as
standards than formal pleadings drafted by lawyers." (internal               follows:
citations omitted)).
                                                                                                     Exhibit 9, Page 129
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 3 of 19
                                  Main Document   Page 140 of 164


        (a) The property shall be listed and sold        Clerk, Defendant Pamela Kennedy ("Kennedy"),
        forthwith. The listing agent shall be the        sign as elisor on behalf of Hettinga and PAI. See
        individual named on the record by Mr.            Compl. Ex. M (recorded Grant Deed showing
        Loumena—Scott Raley of Customer                  transfer from PAI to Loumena, signed by
        Service Realty. Mr. Loumena shall be the         Kennedy); HK RJN Ex. F (recorded Grant Deed
        sole lister of the property.                     showing transfer from Hettinga to Loumena, signed
                                                         by Kennedy). The Property was then sold by
        (b) Mr. Loumena shall work with the              Loumena to a third party. Compl. ¶ 25. The state
        realtor to prepare the property for sale and     court later found that "the sale to the third party
        make decisions concerning the [*6]               buyers was proper, final, and in full compliance
        appropriate list price, what to do with          with all prior orders to sell the subject property."
        offers received, and any other necessary         Aug. 25, 2014 Order at 3. The state court also
        elements of the sales process. . . . As to any   divided the proceeds of the sale between Loumena
        documents requiring any signatures from          and Hettinga. Id. at 3, 5.
        Ms. Hettinga, . . . Mr. Loumena shall
        provide them, and those parties shall            These same allegations and state court orders were
        promptly sign and return the documents to        before this Court in Kennedy I. See generally HK
        Mr. Loumena. If three (3) days after             RJN Ex. J (Order Granting Motion to Dismiss in
        presenting the documents, Mr. Loumena            Kennedy I, or "Kennedy I Dismissal"); Title RJN
        has not received the necessary signatures,       Ex. N (same). The only new allegations in the
        he may bring the documents to Department         instant complaint relate to Plaintiff's claims to
        83 for the Court Clerk to sign as elisor on      ownership of the Property. Plaintiff now alleges
        behalf of Ms. Hettinga, . . . .                  that Hettinga gifted the Property to Plaintiff in
        ....                                             2006. Compl. [*8] ¶ 14. Plaintiff also alleges that,
        (c) All net sales proceeds shall be              at some later point, Hettinga transferred the
        immediately placed in a blocked, interest-       Property to PAI, and, at some point, PAI's
        bearing trust account, and shall not be          ownership transferred to Plaintiff. Id. ¶ 12 (alleging
        released in any fashion absent further Court     that Plaintiff is "the sole member of PAI").
        Order.                                           Additionally, Plaintiff now alleges that PAI
        (d) The Court expressly reserves                 purchased the Property in a foreclosure sale. Id. ¶¶
        jurisdiction over all parties' respective        16, 19. In the August 25, 2014 Order, the state
        interests, if any, in the proceeds, which        court found that "[t]he foreclosure sale did not
        shall be determined after the sale and           occur . . . . PAI never acquired title by purchasing
        deposit of proceeds into a trust account.        the property in a foreclosure sale." Aug. 25, 2014
                                                         Order at 12. The state court further noted, "There
Title RJN Ex. C at 2 ("Jan. 23, 2013 Order"); see        are no deeds transferring title by virtue of a
also HK RJN Ex. B ("Mar. 28, 2012 Order") ("The          foreclosure," leaving PAI without any interest in
house at 21251 Almaden Road, San Jose, CA shall          the Property. Id. at 13.
be sold with Respondent charged with selecting the
Real Estate Agent to facilitate the sale. . . . Net
proceeds shall be placed into an interest bearing        B. Prior Litigation Involving the Hettinga-
trust account. [*7] A court order will be required to    Loumena Divorce
disburse the funds from the account.").

Pursuant to the January 23, 2013 state court order,      1. Overview of Hettinga-Loumena Divorce
Loumena was required to have the Superior Court          Litigation

                                                                                           Exhibit 9, Page 130
   Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 4 of 19
                                Main Document   Page 141 of 164


This is now the twelfth case in the U.S. District     Hettinga as a named plaintiff that arise out of facts
Court for the Northern District of California filed   related to plaintiff's divorce case." 2014 U.S. Dist.
by Plaintiff, Plaintiff's company PAI, Hettinga, or   LEXIS 140470, [WL] at *5.
Plaintiff's   brother     regarding  the    divorce
proceedings of Hettinga and Loumena. See
Loumena v. Hammon, et al. ("Hammon II"), No.          2. Plaintiff's First Case: Kennedy I
15-CV-03613-NC; M.L. v. Nichols, et al. ("Nichols
                                                      Including the instant case, Plaintiff has filed four of
II"), 15-CV-02303-BLF; Hettinga v. Paliwal, No.
                                                      the twelve cases in this district involving the
15-CV-02246-BLF; Loumena v. Nichols, [*9] et
                                                      Hettinga-Loumena divorce proceedings. Plaintiff
al. ("Nichols I"), No. 15-CV-01372-BLF; M.L. v.
                                                      filed his first suit, Kennedy I, on September 16,
Barth, No. 14-CV-05423-LHK; Kennedy I, No. 14-
                                                      2014. Kennedy I Dismissal at 4. As discussed
CV-04165-LHK; Pacific Almaden Invs., LLC v.
                                                      above, Kennedy I and this case present virtually
Hettinga, et al. ("PAI"), 14-CV-01631-RMW;
                                                      identical allegations against the same defendants.
Hettinga v. Loumena ("Loumena II"), No. 13-CV-
                                                      See generally Compl.; Kennedy I Compl. The
02217-RMW; Hettinga, et al. v. Loumena, et al.
                                                      instant case adds only some new allegations about
("Loumena I"), No. 10-CV-02975-JSW; Hettinga v.
                                                      Plaintiff's and PAI's ownership of the Property. See
Orlando, et al., No. 09-CV-00253-JW; Hettinga v.
                                                      generally Compl.; Kennedy I Compl. In Kennedy I,
Hammon, et al. ("Hammon I"), No. 09-CV-06040-
                                                      as in the instant case, Plaintiff argued that the sale
JW.
                                                      of the Property to a third party, the execution of the
Six different judges of the Northern District have    grant deed by Kennedy, and the distribution of the
heard these twelve cases. Seven of these cases have   proceeds from the sale violate Plaintiff's Fourth,
been the subject of a motion to dismiss, and all      Fifth, and Fourteenth Amendment rights. Kennedy I
seven were dismissed for lack of subject matter       Dismissal at 8. On February [*11] 27, 2015, this
jurisdiction under the Rooker-Feldman doctrine,       Court dismissed Kennedy I for lack of subject
including Kennedy I. See Nichols I, No. 15-CV-        matter jurisdiction pursuant to the Rooker-Feldman
01372-BLF (dismissing case under the Rooker-          doctrine. Id. at 9.
Feldman doctrine and collecting previous cases).
                                                       Kennedy I, and the instant case, overlap
Two of the dismissed cases have been summarily
                                                       substantially with two earlier suits by Hettinga.
affirmed by the U.S. Court of Appeals for the Ninth
                                                       First, on May 15, 2013, Hettinga sued Loumena
Circuit. See PAI, 14-CV-01631-RMW; Orlando,
                                                       and Kennedy and alleged that she or PAI owned the
No. 09-CV-00253-JW.
                                                       Property and Kennedy granted the Property to
The California Superior Court and the California Loumena in violation of Hettinga's Fourth, Fifth,
Court of Appeal have each declared Hettinga a and Fourteenth Amendment rights. Loumena II,
vexatious litigant. Aug. 25, 2014 Order at 8. The No. 13-CV-02217-RMW. On September 30, 2014,
U.S. District Court for the Northern District of Hettinga's suit was dismissed for lack of subject
California has also declared Hettinga [*10] a matter jurisdiction under the Rooker-Feldman
vexatious litigant. Loumena II, No. 13-CV-02217- doctrine and Hettinga was declared a vexatious
RMW, 2014 U.S. Dist. LEXIS 140470, 2014 WL litigant. Id. Hettinga's suit is on appeal with the
4955187, at *4-5 (N.D. Cal. Sept. 30, 2014). As a Ninth Circuit. ECF No. 27 (Plaintiff's Request for
result, Hettinga is subject to a pre-filing review of Judicial Notice, or "PRJN 1") (Order of the Ninth
all her future filings in the U.S. District Court for Circuit in Case No. 14-17135 denying summary
the Northern District of California. Id. Specifically, affirmance); ECF No. 34 (Plaintiff's Request for
"[t]he Clerk of this court may not file or accept any Judicial Notice, or "PRJN 2") Ex. B (same).
further complaints filed by or on behalf of Wylmina
                                                       Second, on April 9, 2014, PAI sued Hettinga,
                                                                                        Exhibit 9, Page 131
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                   Page 5 of 19
                                   Main Document   Page 142 of 164


Loumena, Kennedy, Scott Raley ("Raley"), and              suit on May 21, 2015 against Hammon and the
O'Connor. HK RJN Ex. H (Order Granting Motion             same Superior Court Judge. Nichols II, 15-CV-
to Dismiss in PAI, No. 14-CV-01631-RMW, or                02303-BLF. Plaintiff's younger brother challenged
"PAI Dismissal"); Title RJN Ex. L (same). Hettinga        the Superior Court Judge's January 6, 2015 refusal
filed a cross complaint, naming PAI, Loumena,             to hear more requests for declaratory relief from an
Kennedy, Raley, O'Connor, and [*12] Chicago               order that barred Plaintiff's younger brother from
Title Co as defendants. Id. The Court noted, "The         Hettinga's custody. Id. This suit remains pending.
complaint and cross-complaint allege similar facts
and claims, all of which are nearly identical to the      Nichols I and Nichols II follow a December 28,
claim brought by Hettinga in an earlier case in this      2009 suit by Hettinga on behalf of herself, Plaintiff,
district against the same defendants," referring to       Plaintiff's younger brother, and Hettinga's other
Loumena II. Id. at 2. PAI and Hettinga alleged that       minor children, in which Hettinga challenged the
the sale of the Property to a third party, the            state court's limitation of her visitation rights.
execution of the grant deed by Kennedy, and the           Hammon I, No. 09-CV-06040-JW. On April 1,
distribution of the proceeds from the Property's sale     2010, Hettinga's case was dismissed for lack of
were in violation of Hettinga's and PAI's Fourth,         subject matter jurisdiction pursuant to the Rooker-
Fifth, and Fourteenth Amendment rights. Id. at 2-3.       Feldman [*14] doctrine. Id.
On October 1, 2014, the Court dismissed the
complaint and cross-complaint for lack of subject
                                                          4. Plaintiff's Third Case: Hammon II
matter jurisdiction under the Rooker-Feldman. Id.
at 5. Hettinga appealed to the Ninth Circuit, which       Plaintiff filed his third case arising out of the
denied Hettinga in forma pauperis status because          Hettinga-Loumena divorce proceedings on August
"the appeal is frivolous." PAI, 14-CV-01631-              6, 2015. Hammon II, No. 15-CV-03613-NC.
RMW. The Ninth Circuit summarily affirmed the             Plaintiff sued Hammon and Krepelka for
district court on April 16, 2015, noting that "the        distributing Plaintiff's money from the proceeds of
questions raised in this appeal are so insubstantial      the sale of the Property, held in an interest-bearing
as to not require further argument." Id.                  trust account, to themselves and their clients and
                                                          colleagues. Id.; ECF No. 45 (Plaintiff's Motion to
                                                          Relate). Plaintiff's third case remains pending.
3. Plaintiff's Second Case: Nichols I

On March 25, 2015, Plaintiff filed his second suit
                                                          C. Procedural Background
arising out of the Hettinga-Loumena divorce
proceedings, this time against Hammon and a               On February 27, 2015, this Court dismissed
retired Santa Clara County Superior Court Judge.          Kennedy I for lack of subject matter jurisdiction
Nichols I, [*13] No. 15-CV-01372-BLF. Plaintiff           pursuant to the Rooker-Feldman doctrine. Kennedy
challenged the Superior Court Judge's January 6,          I Dismissal at 9. Three days later, on March 2,
2015 refusal to hear any more requests for                2015, Plaintiff filed the instant complaint. ECF No.
declaratory relief from a state court order that          1. The complaint names the same six defendants
required Plaintiff to be in the care of Loumena and       from Kennedy I: Kennedy, Clerk of the Santa Clara
have limited contact with Hettinga. Id. On August         County Superior Court; Hammon, an attorney
3, 2015, the Court dismissed the complaint for lack       appointed by the state court to represent Hettinga
of subject matter jurisdiction pursuant to the            and Loumena's four minor children; Krepelka,
Rooker-Feldman doctrine. Id.                              Loumena's attorney; Raley, the court-appointed real
                                                          estate listing agent; Chicago Title Co., which was
Plaintiff's younger brother filed a virtually identical
                                                          involved in the sale of the Property; and Jeanie
                                                                                            Exhibit 9, Page 132
     Case 8:18-ap-01168-SC                Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                          Page 6 of 19
                                          Main Document   Page 143 of 164


O'Connor, who has some relationship with Chicago       and plain statement of the claim showing that the
Title Co.2                                             pleader is entitled to relief." A complaint that fails
                                                       to meet this standard may be dismissed pursuant to
Defendants Hammon and Krepelka filed a Motion Rule 12(b)(6). Rule 8(a) requires a plaintiff to plead
to Dismiss and Request for Judicial Notice on May "enough facts to state a claim to relief that is
22, 2015. ECF Nos. 21, 23. Plaintiff opposed the plausible on its face." Bell Atl. Corp. v. Twombly,
Motion to Dismiss and filed a Request for Judicial 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d
Notice on June 4, 2015. Opp.; PRJN 1. Defendants 929 (2007). "A claim has facial plausibility when
Hammon and Krepelka replied on June 11, 2015. the plaintiff pleads factual content that allows the
ECF No. 31. Title Co. filed a Motion for Sanctions court to draw the reasonable inference that the
on June 10, 2015. ECF No. 29. That same day, defendant is liable for the misconduct alleged."
Title Co. moved to dismiss the complaint and to Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
declare Plaintiff a vexatious litigant. ECF No. 30. 1937, 173 L. Ed. 2d 868 (2009). "The plausibility
Additionally, Title Co. filed a Request for Judicial standard is not akin to a probability requirement,
Notice. ECF No. 30-2. On June 18, 2015, Plaintiff but it asks for more than a sheer possibility that a
opposed all of Title Co.'s motions. ECF No. 33 defendant has acted unlawfully." Id.
("Opp.2"). Plaintiff also filed a second Request for
Judicial Notice. PRJN 2. Title Co. did not reply.      For purposes of ruling on a Rule 12(b)(6) motion,
                                                       the Court "accept[s] factual allegations in the
                                                       complaint as true and construe[s] the pleadings in
II. LEGAL STANDARDS                                    the light most favorable to the nonmoving party."
                                                       Manzarek v. St. Paul Fire & Marine Ins. Co., 519
                                                       F.3d 1025, 1031 (9th Cir. 2008). The Court,
A. Rule 12(b)(1) Subject Matter Jurisdiction
                                                       however, need not accept as true allegations
A defendant may move to dismiss an action for contradicted by judicially noticeable facts, see
lack of subject matter jurisdiction pursuant to Rule Shwarz v. United States, 234 F.3d 428, 435 (9th
12(b)(1) of the Federal Rules of Civil Procedure. Cir. 2000), and it "may look beyond the plaintiff's
"The party asserting federal subject matter complaint to matters of public record" without
jurisdiction bears the burden of proving its converting the Rule 12(b)(6) motion into a motion
existence." Chandler v. State Farm Mut. Auto Ins. for summary judgment, Shaw v. Hahn, 56 F.3d
Co., 598 F.3d 1115, 1122 (9th Cir. 2010). The party 1128, 1129 n.1 (9th Cir. 1995). Nor must the Court
carries that burden by putting forth "the manner and "assume the truth [*17] of legal conclusions
degree of evidence [*16] required" by whatever merely because they are cast in the form of factual
stage of the litigation the case has reached. Lujan v. allegations." Fayer v. Vaughn, 649 F.3d 1061, 1064
Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct. (9th Cir. 2011) (per curiam). Mere "conclusory
2130, 119 L. Ed. 2d 351 (1992).                        allegations of law and unwarranted inferences are
                                                       insufficient to defeat a motion to dismiss." Adams
                                                       v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).
B. Rule 12(b)(6) Motion to Dismiss

Rule 8(a)(2) of the Federal Rules of Civil                           C. Rule 11 Sanctions
Procedure requires a complaint to include "a short
                                                                     "Rule 11 requires the imposition of sanctions when
                                                                     a motion is frivolous, legally unreasonable, or
2 Summons  were issued for each defendant [*15] on April 13, 2015.
                                                                     without factual foundation, or is brought for an
ECF Nos. 4-9. No proofs of service have been filed. Defendants       improper purpose." Conn v. Borjorquez, 967 F.2d
Raley and Kennedy have not yet appeared in the case.
                                                                                                    Exhibit 9, Page 133
    Case 8:18-ap-01168-SC            Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                     Page 7 of 19
                                     Main Document   Page 144 of 164


1418, 1420 (9th Cir. 1992). "The central purpose of          2002). In addition, the Court may take judicial
Rule 11 is to deter baseless filings . . . ." U.S. ex rel.   notice of matters that are either "generally known
Robinson Rancheria Citizens Council v. Borneo,               within the trial court's territorial jurisdiction" or
Inc., 971 F.2d 244, 254 (9th Cir. 1992) (quoting             "can be accurately and readily determined from
Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,               sources whose accuracy cannot reasonably be
393, 110 S. Ct. 2447, 110 L. Ed. 2d 359 (1990)).             questioned." Fed. R. Evid. 201(b). Public records,
An "improper purpose" is a purpose to "harass or to          including judgments and other court documents, are
cause unnecessary delay or needless increase in the          proper subjects of judicial notice. See, e.g., United
cost of litigation." Fed. R. Civ. P. 11(b)(1). The test      States v. Black, 482 F.3d 1035, 1041 (9th Cir.
for improper purpose is an objective one. G.C. &             2007). Records filed with a county recorder are also
K.B. Invs., Inc. v. Wilson, 326 F.3d 1096, 1109 (9th         judicially noticeable as undisputed public records.
Cir. 2003).                                                  See Disabled Rights Action Comm. v. Las Vegas
                                                             Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004).
Courts also use an objective standard to address the
other conditions for Rule 11 sanctions by looking to
whether a reasonable basis for the challenged                1. Defendants' Requests for Judicial Notice
position existed in law and fact at the time the
position was adopted. Conn, 967 F.2d at 1421; see            First, in support of Hammon's and Krepelka's
also Bus. Guides, Inc. v. Chromatic Commc'ns                 Motion to Dismiss, Hammon and Krepelka request
Enters., Inc., 498 U.S. 533, 554, 111 S. Ct. 922,            judicial notice of various orders and filings by the
112 L. Ed. 2d 1140 (1991) (establishing the                  parties, including complaints, in related state and
"objective standard of reasonable inquiry" imposed           federal court [*19] proceedings. See HK RJN.
by Rule 11). In determining whether an objectively           Plaintiff does not oppose Hammon's and Krepelka's
reasonable basis exists, whether the pleader is              request. The Court GRANTS Hammon's and
correct in his perception of the law is not critical.        Krepelka's Request for Judicial Notice, as these are
Conn, 967 F.2d at 1421. Thus, if a court finds that a        filings in related state and federal court
party made a reasonably arguable claim at the time           proceedings. See Black, 482 F.3d at 1041.
of filing the complaint, the court [*18] should not
                                                             Second, Title Co. requests judicial notice in support
apply Rule 11 sanctions.
                                                             of Title Co.'s Motion to Dismiss and to Declare
                                                             Plaintiff a Vexatious Litigant. Title Co.'s Request
III. DISCUSSION                                              for Judicial Notice is largely duplicative of
                                                             Hammon's and Krepelka's request. See Title RJN
                                                             Exs. A-B, G, H-J, L-N (orders and party filings in
A. Requests for Judicial Notice                              related state and federal cases). However, Title Co.
                                                             requests judicial notice of additional state court
The Court first addresses the parties' requests for          orders, id. Exs. C-E, and Hettinga's cross-complaint
judicial notice. Although a district court generally         in PAI, No. 14-CV-01631-RMW, id. Ex. K.
may not consider any material beyond the                     Finally, Title Co. requests judicial notice of the
pleadings in ruling on a Rule 12(b)(6) motion, the           "Vexatious Litigant List" maintained by the
Court may take judicial notice of documents                  California Judicial Council. Id. Ex. F.
referenced in the complaint, as well as matters in
the public record, without converting a motion to            In response to Title Co.'s request, Plaintiff opposes
dismiss into one for summary judgment. See Lee v.            only judicial notice of Exhibit A, a Superior Court
City of L.A., 250 F.3d 668, 688-89 (9th Cir. 2001),          order filed on January 10, 2008 that found the
overruled on other grounds by Galbraith v. Cnty. of          Property was community property. The Court notes
Santa Clara, 307 F.3d 1119, 1125-26 (9th Cir.                that it granted judicial notice of this document in
                                                                                              Exhibit 9, Page 134
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 8 of 19
                                 Main Document   Page 145 of 164


response to Hammon's and Krepelka's Request for        memorandum. For each of these three documents,
Judicial Notice, which Plaintiff did not [*20]         Plaintiff submitted only a single page from an
oppose. Plaintiff argues that Title Co. should have    apparently longer document. Each page fails to
notified this Court of a state Court of Appeal         identify the document of which it is part and the
remand order altering part of the Superior Court's     document's authorship. Moreover, Plaintiff fails to
order in Exhibit A. Opp.2 at 4. However, Title Co.'s   explain the relevance of these out-of-context pages.
Exhibit H included a description of the remand         The Court finds these documents are not sources
order. Title RJN Ex. H. Moreover, Plaintiff relies     whose accuracy cannot reasonably be questioned
on Title Co.'s Exhibit H as evidence of the remand     and that they are not relevant to an issue presented.
order. Opp.2 at 4. Further, Plaintiff does not argue   See Fed. R. Evid. 201(b); Flick v. Liberty Mut. Fire
that Exhibit A is an inaccurate copy of the Superior   Inc. Co., 205 F.3d 386, 392 n.7 (9th Cir. 2000).
Court's ruling as issued. Additionally, the remand     Further, the Court DENIES Plaintiff's request for
order appears to have almost entirely affirmed the     judicial notice of Hettinga's affidavit. This
state court order in Exhibit A. See Compl. Ex. L       document includes hearsay and statements
(noting the remand order affirmed that the house       about [*22] documents that are not attached.
was community property, except for a small portion     Moreover, Hettinga has an interest in the outcome
that Hettinga had separately contributed); Aug. 25,    of this action. As a result, the Court finds Hettinga's
2014 Order at 1. The Court GRANTS Title Co.'s          affidavit is not a source whose accuracy cannot be
Request for Judicial Notice, as these are filings in   reasonably be questioned. See Fed. R. Evid. 201(b).
related state and federal court proceedings or other
public records. See Black, 482 F.3d at 1041; Rupert   Second, Plaintiff filed a Request for Judicial Notice
v. Bond, No. 12-CV-05292-LHK, 2013 U.S. Dist.         in opposition to Title Co.'s Motion to Dismiss and
LEXIS 134318, 2013 WL 5289617, at *5 (N.D.            to Declare Plaintiff a Vexatious Litigant. Plaintiff
Cal. Sept. 18, 2013) (granting request for judicial   again requests notice of the Ninth Circuit's order in
notice of the California Vexatious Litigant List).    Ninth Circuit Case No. 14-17135, see PRJN 2 Ex.
                                                      B, which the Court GRANTS for the reason stated
                                                      above. Plaintiff also requests notice of excerpts
2. Plaintiff's Requests for Judicial Notice           from a reply brief and a memorandum filed in other
                                                      cases, a declaration by PAI lawyer Michael Stone
First, in opposition to Hammon's and Krepelka's ("Stone") filed in a state court case, a letter sent to
Motion to Dismiss, Plaintiff requests judicial notice PAI by Loumena, and a grant deed executed by
of an [*21] order filed in Ninth Circuit Case No. Chicago Title Co. PRJN 2 Exs. A, C-F. Title Co.
14-17135, two exhibits submitted in the same Ninth does not oppose Plaintiff's Request for Judicial
Circuit case, and an excerpt from a Memorandum Notice.
of Points and Authorities in an unnamed case.
PRJN 1. Plaintiff also requests notice of an The Court GRANTS judicial notice of the grant
affidavit filed by Hettinga. Id. Defendants Hammon deed, as it is a public record. See Black, 482 F.3d at
and Krepelka oppose Plaintiff's Request for Judicial 1041. The Court DENIES the remainder of
Notice. ECF No. 31.                                   Plaintiff's request, as the documents are not sources
                                                      whose accuracy cannot reasonably be questioned.
The Court GRANTS judicial notice of the order See Fed. R. Evid. 201(b). The brief and memoranda
filed by the Ninth Circuit in Case No. 14-17135, as are out-of-context one-page excerpts from longer
it is a filing in a related court proceeding. See documents,           without [*23]    any     identifying
Black, 482 F.3d at 1041. However, the Court information. The Stone Declaration includes
DENIES judicial notice of the two exhibits hearsay and statements about documents that are
submitted in the Ninth Circuit case and the not attached. Further, PAI has an interest in the

                                                                                         Exhibit 9, Page 135
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 9 of 19
                                  Main Document   Page 146 of 164


outcome of this action and thus is not a source          judgment as a remedy. Kougasian v. TMSL, Inc.,
whose accuracy cannot reasonably be questioned.          359 F.3d 1136, 1139-40 (9th Cir. 2004). "A federal
Finally, the Loumena letter is not notarized or          action constitutes such a de facto appeal where
authenticated in any way.                                'claims raised in the federal court action are
                                                         'inextricably intertwined' with the state court's
                                                         decision such that the adjudication of the federal
B. Motions to Dismiss                                    claims would undercut the state ruling or require
                                                         the district court to interpret the application of state
All defendants move to dismiss on two grounds: (1)
                                                         laws or procedural rules.'" Reusser v. Wachovia
no defendant is a state actor; and (2) the Court lacks
                                                         Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008)
subject matter jurisdiction over the case pursuant to
                                                         (quoting Bianchi v. Rylaarsdam, 334 F.3d 895, 898
the Rooker-Feldman doctrine. Additionally, Title
                                                         (9th Cir. 2003)).
Co. asserts that Plaintiff lacks standing. Because
the Court finds that it lacks subject matter           In this case, Plaintiff brings a § 1983 claim based
jurisdiction under the Rooker-Feldman doctrine, the    on the state court's alleged violation of federal tax
Court need not address Defendants' other               laws and Plaintiff's Fourth, Fifth, and Fourteenth
arguments.                                             Amendment rights in ordering and executing the
                                                       sale of the family property. Compl. ¶¶ 32-36.
Under the Rooker-Feldman doctrine, a federal
                                                       Plaintiff seeks relief in the form of monetary
district court has no authority to review the final
                                                       damages and an injunction barring Defendant
determinations of a state court in judicial
                                                       Kennedy from being a Court Clerk of any court in
proceedings. Dist. of Columbia Court of Appeals v.
                                                       the United States. [*25] Id. ¶¶ 37-38.
Feldman, 460 U.S. 462, 476, 103 S. Ct. 1303, 75 L.
Ed. 2d 206 (1983); Rooker v. Fidelity Trust Co., As in Kennedy I, Plaintiff appears to challenge (1)
263 U.S. 413, 415-16, 44 S. Ct. 149, 68 L. Ed. 362 the state court's order to sell the Property, (2) the
(1923). "The purpose of the doctrine is to protect execution of the sale of the Property to third-party
state judgments from collateral federal attack. buyers, and (3) the distribution of the proceeds
Because district courts lack power to hear direct from the sale. As before, the Court finds all three
appeals from state court decisions, they must challenges barred by the Rooker-Feldman doctrine.
decline jurisdiction whenever they are 'in essence Plaintiff also challenges the "seizure" of PAI's
called upon to review the state court interest in the Property. This challenge is also
decision.'" [*24] Doe & Assocs. Law Offices v. barred by the Rooker-Feldman doctrine.
Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001)
(quoting Feldman, 460 U.S. at 482 n.16). The First, to the extent that Plaintiff is challenging the
Rooker-Feldman doctrine precludes not only sale of the Property, that would constitute a
review of decisions of the state's highest court, but collateral attack on the state court's order directing
also those of its lower courts. See Dubinka v. the property to be sold. The state court ordered,
Judges of Superior Court, 23 F.3d 218, 221 (9th "The house at 21251 Almaden Road, San Jose, CA
Cir. 1994). A challenge under the Rooker-Feldman shall be sold with [Loumena] charged with
doctrine is a challenge for lack of subject matter selecting the Real Estate Agent to facilitate the
jurisdiction. Olson Farms, Inc. v. Barbosa, 134 sale." Mar. 28, 2012 Order. The state court also
F.3d 933, 937 (9th Cir. 1998).                         ordered, "The property shall be listed and sold
                                                       forthwith. The listing agent shall be the individual
The Rooker-Feldman doctrine applies when a named on the record by Mr. Loumena—Scott Raley
plaintiff in federal court alleges a "de facto appeal" of Customer Service Realty." Jan. 23, 2013 Order.
by (1) asserting errors by the state court as an In order to review the propriety of the sale of the
injury, and (2) seeking relief from the state court
                                                                                            Exhibit 9, Page 136
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 10 of 19
                                   Main Document   Page 147 of 164


Property, this Court would have to review the state        is properly dismissed under the Rooker-Feldman
court's March 28, 2012 and January 23, 2013                doctrine. Doe & Assocs., 252 F.3d at 1030.
Orders. [*26] However, "when a losing plaintiff in
state court brings a suit in federal district court        Third, to the extent that Plaintiff challenges the
asserting as legal wrongs the allegedly erroneous          distribution of the proceeds from the sale, that is a
legal rulings of the state court and seeks to vacate       challenge to the state court's order requiring that the
or set aside the judgment of that court, the federal       funds be placed in a trust and distributed at the
suit is a forbidden de facto appeal." Noel v. Hall,        court's direction. "The Rooker-Feldman doctrine,
341 F.3d 1148, 1156 (9th Cir. 2003). This is               generally speaking, bars a plaintiff from bringing a
exactly the case here, where Plaintiff, arguably           § 1983 suit [*28] to remedy an injury inflicted by
"losing" in state court, asserts that the orders to sell   the state court's decision." Jensen v. Foley, 295
the Property violated his Constitutional rights.           F.3d 745, 747 (7th Cir. 2002); see also Rhodes v.
Compl. ¶ 36. The case is "a forbidden de facto             Gordon, No. CV 12-2863-JGB(DTB), 2013 U.S.
appeal." Noel, 341 F.3d at 1156.                           Dist. LEXIS 100813, 2013 WL 3780378, at *10
                                                           (C.D. Cal. July 16, 2013) ("A plaintiff may not
Second, Plaintiff challenges the execution of the          avoid the Rooker-Feldman bar by styling his attack
sale on the grounds that the Property was sold to          on the state court's ruling as a civil rights action."
third party buyers instead of PAI and the sale             (citing Branson v. Nott, 62 F.3d 287, 291 (9th Cir.
documents were improperly signed by Kennedy.               1995))). The state court divided the proceeds of the
The state court expressly ruled that "the sale to the      sale between Loumena and Hettinga, and directed
third party buyers was proper, final, and in full          that Loumena's attorney distribute the funds only in
compliance with all prior orders to sell the subject       accordance with the state court's order. Aug. 25,
property." Aug. 25, 2014 Order at 3. Additionally,         2014 Order at 3, 22. Thus, this Court cannot review
the state court noted that "the Court ordered that the     the state court's distribution of funds. See Reusser,
Clerk of the Court would be authorized to sign             525 F.3d at 859.
documents required to complete the sale in the
event that [Hettinga] refused to sign the required         Finally, Plaintiff challenges the seizure of PAI's
documents." Id.; see also Jan. 23, 2013 Order              interest in the Property. Plaintiff claims that, at
(setting out procedure for the Court Clerk to              some point prior to the sale to third party buyers,
sign [*27] sale documents). Given the state court's        PAI purchased the Property in a non-judicial
express ruling approving the sale to third party           foreclosure. Compl. ¶ 16. However, the state court
buyers, this Court cannot review whether PAI was           ruled that, "The foreclosure sale did not occur . . .
a higher bidder or whether the Court Clerk should          PAI never acquired title by purchasing the property
have signed the documents. Such a review is                in a foreclosure sale." Aug. 25, 2014 Order at 12.
forbidden by the Rooker-Feldman doctrine. "A               The state court further noted, "There are no deeds
federal action constitutes such a de facto appeal          transferring title by virtue of a foreclosure." Id. at
where claims raised in the federal court action are        13. This Court cannot review PAI's alleged
inextricably intertwined with the state court's            ownership without reviewing the state court's
decision such that the adjudication of the federal         August 25, 2014 Order. District courts "must
claims would undercut the state ruling or require          decline jurisdiction whenever [*29] they are 'in
the district court to interpret the application of state   essence called upon to review the state court
laws or procedural rules." Reusser, 525 F.3d at 859        decision.'" Doe & Assocs., 252 F.3d at 1030. Thus,
(citation omitted). "Where the district court must         this Court cannot review PAI's ownership through
hold that the state court was wrong in order to find       the foreclosure sale.
in favor of the plaintiff, the issues presented to both    Plaintiff argues that the Rooker-Feldman doctrine
courts are inextricably intertwined" and the action
                                                                                             Exhibit 9, Page 137
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 11 of 19
                                   Main Document   Page 148 of 164


does not apply for three reasons. First, Plaintiff        Feldman doctrine. See Noel, 341 F.3d at 1156.
contends that he was not a party in the state court
proceedings and that PAI was not notified of any          Second, Plaintiff argues that the Rooker-Feldman
state court proceedings. Opp. at 7; Opp.2 at 3.           doctrine applies only to federal cases brought "after
Plaintiff relies on Lance v. Dennis, 546 U.S. 459,        the state proceedings ended," while [*31] Plaintiff
461, 126 S. Ct. 1198, 163 L. Ed. 2d 1059 (2006)           originally filed a federal lawsuit on September 16,
(per curiam), in which several citizens challenged a      2014. Opp. at 7. Although Plaintiff's argument is
Colorado Supreme Court decision requiring                 not clear, the Court believes Plaintiff is pointing out
Colorado to use a court-ordered congressional             that the Rooker-Feldman doctrine does not bar
redistricting plan. The district court found that the     parallel state and federal proceedings. See Exxon
Rooker-Feldman doctrine barred the citizens'              Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
federal challenge because the citizens were in            280, 291, 125 S. Ct. 1517, 161 L. Ed. 2d 454
privity with the Colorado General Assembly, who           (2005) (noting that in Rooker and Feldman, "the
was the plaintiff before the Colorado Supreme             losing party in state court filed suit in federal court
Court. Id. at 462. The U.S. Supreme Court                 after the state proceedings ended"). However,
reversed, holding that the federal plaintiffs' claims     Plaintiff points to no parallel state and federal
were not barred because the federal plaintiffs had        proceedings. The state court orders essentially
not been "in a position to ask this Court to review       challenged by Plaintiff here are final court orders
the state court's judgment." Id. at 465.                  issued before Plaintiff filed this proceeding on
                                                          March 2, 2015. ECF No. 1.
Lance bears little relation to this case. Here,
Plaintiff was represented in the state court              Third, Plaintiff contends that this Court has
proceedings by a court-appointed attorney. See,           jurisdiction over any lawsuit between Plaintiff and
e.g., HK RJN Ex. C (listing Defendant                     the IRS over a tax form that the IRS may issue for
Hammon [*30] as Plaintiff's attorney). Plaintiff          the sale of the Property. Opp. at 6. Plaintiff fails to
does not argue—and there is no indication in the          explain why an IRS action would affect the
record—that his attorney was unable to participate        application of the Rooker-Feldman doctrine to this
in the state court proceedings or to challenge the        case. Moreover, Plaintiff does not allege the IRS
state court orders. See Mar. 28, 2012 Order (noting       has actually issued any tax forms or taken any
Hammon was present at hearing); see also Lance,           action regarding the Property.
546 U.S. at 465. Additionally, Plaintiff claims           Accordingly, Plaintiff's § 1983 claim is a challenge
ownership of the Property through his ownership of        to the final order of a state court. Such a claim is
PAI, and seeks to restore PAI's interest in the           barred by the Rooker-Feldman doctrine, and the
Property. PAI was joined to the state court divorce       Court thus GRANTS Defendants' [*32] motions to
action in August 2012. Aug. 25, 2014 Order at 6.          dismiss without prejudice for lack of subject matter
Although Plaintiff asserts that PAI was not notified,     jurisdiction. See Freeman v. Oakland Unified Sch.
the state court found that "PAI was properly joined"      Dist., 179 F.3d 846, 847 (9th Cir. 1999) (noting that
in the state court proceeding and that PAI failed to      dismissal for lack of subject matter jurisdiction
appear for a hearing "even though they were               should be without prejudice).
noticed for it." Id. at 17-18. In fact, PAI appealed
the January 23, 2013 Order directing that the
Property be sold and the proceeds placed into a           C. Motion for Sanctions
trust account. See id. at 22. To the extent that
Plaintiff disputes PAI's joinder in the state court       Title Co. asks for Rule 11 sanctions against
action, that is a challenge to the state court's August   Plaintiff in the amount of $10,000. ECF No. 29.
25, 2014 Order and is barred by the Rooker-               Title Co. contends that Plaintiff's complaint is

                                                                                            Exhibit 9, Page 138
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 12 of 19
                                   Main Document   Page 149 of 164


meritless and duplicative of previous suits, and was     PAI and Hettinga alleged that the sale of the
filed to harass Title Co. ECF No. 29-1. In response,     Property to a third party, the execution of the grant
Plaintiff requests sanctions against Title Co.'s         deed by Kennedy, and the distribution of the
attorney in the amount of $102,000, based on             proceeds from the sale violated Hettinga's and
alleged inconsistency in Title Co.'s representations     PAI's Fourth, Fifth, and Fourteenth Amendment
to the Court about PAI's ownership. Opp.2 at 2-3.        rights. [*34] Id. at 2-3. Judge Whyte found that the
The Court addresses the two motions in turn.             complaint and cross-complaint were barred by the
                                                         Rooker-Feldman doctrine and dismissed the case
                                                         on October 1, 2014. Id. at 5. Hettinga appealed to
1. Title Co.'s Request for Sanctions                     the Ninth Circuit, which denied Hettinga in forma
                                                         pauperis status because "the appeal is frivolous."
"The key question in assessing frivolousness is
                                                         PAI, 14-CV-01631-RMW. The Ninth Circuit
whether a complaint states an arguable claim . . . ."
                                                         summarily affirmed the district court on April 16,
Conn, 967 F.2d at 1421; Townsend v. Holman
                                                         2015, noting that "the questions raised in this
Consulting Corp., 929 F.2d 1358, 1362 (9th Cir.
                                                         appeal are so insubstantial as to not require further
1990) (en banc) (noting a pleading is frivolous if it
                                                         argument." Id.
is "both baseless and made without a reasonable
and competent inquiry"). For the reasons stated          On September 16, 2014, Plaintiff filed Kennedy I.
below, the Court concludes the instant complaint is      Kennedy I Dismissal at 4. Plaintiff also claimed that
frivolous.                                               the sale of the Property to a third party, the
                                                         execution of the grant deed by Kennedy, and the
This is essentially the fourth time a district court in
                                                         distribution of the proceeds from the sale were in
the Northern District of California has heard this
                                                         violation of Plaintiff's Fourth, Fifth, and Fourteenth
claim, and the fourth time that this claim is being
                                                         Amendment rights. Id. at 8. On February 27, 2015,
dismissed for [*33] lack of subject matter
                                                         like Judge Whyte in Loumena II and PAI, this
jurisdiction. The sale of the Property was first
                                                         Court dismissed Kennedy I for lack of subject
addressed in Loumena II, filed on May 15, 2013.
                                                         matter jurisdiction under the Rooker-Feldman
No. 13-CV-02217-RMW. Hettinga sued Loumena
                                                         doctrine. Id. at 9.
and Kennedy for transferring the Property to
Loumena and accused Kennedy of improperly Despite the rulings in Loumena II, PAI, and
signing the grant deed. Id. U.S. District Judge Kennedy I, Plaintiff filed the instant complaint just
Ronald Whyte dismissed Loumena II for lack of three days after the dismissal of Kennedy I. ECF
subject matter jurisdiction under the Rooker- No. 1. As explained above, this suit mirrors
Feldman doctrine on September 30, 2014. Id. Kennedy I. There are very few new allegations in
Appeal is pending before the Ninth Circuit.              the instant complaint, none of which substantively
                                                         alter [*35] Plaintiff's Kennedy I allegations about
Judge Whyte next addressed the disposition of the
                                                         Defendants' conduct in selling the Property. The
Property when PAI sued Hettinga, Loumena,
                                                         instant case raises the same challenges to the sale of
Kennedy, Raley, and O'Connor on April 9, 2014.
                                                         the Property, the execution of the grant deed, and
See PAI Dismissal. Hettinga filed a cross
                                                         the distribution of the proceeds that this Court
complaint, naming PAI, Loumena, Kennedy, Raley,
                                                         considered in Kennedy I. Moreover, the new
O'Connor, and Chicago Title Co as defendants. Id.
                                                         allegations Plaintiff did make about Plaintiff's and
Judge Whyte noted, "The complaint and cross-
                                                         PAI's ownership of the Property were squarely
complaint allege similar facts and claims, all of
                                                         contradicted by the state court. Plaintiff alleged that
which are nearly identical to the claim brought by
                                                         PAI purchased the Property in a foreclosure sale,
Hettinga in an earlier case in this district against the
                                                         see Compl. ¶¶ 16, 19, but the state court's August
same defendants," referring to Loumena II. Id. at 2.
                                                                                            Exhibit 9, Page 139
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 13 of 19
                                 Main Document   Page 150 of 164


25, 2014 Order expressly ruled that "[t]he             certainly would have been aware of the lawsuits—
foreclosure sale did not occur . . . PAI never         and the lack of legal foundation for the instant
acquired title by purchasing the property in a         case—with a reasonably competent investigation.
foreclosure sale." Aug. 25, 2014 Order at 12.          See Conn, 967 F.2d at 1421. Plaintiff's complaint
Plaintiff was well aware of the state court's August   warrants sanctions because it is "clearly frivolous,"
25, 2014 Order, as the Court discussed this same       "legally unreasonable or without legal foundation,"
state court order when applying the Rooker-            and was brought without a reasonably competent
Feldman doctrine in Kennedy I. See Kennedy I           inquiry into the claim's merits. See Operating
Dismissal at 9. When filing the instant complaint,     Eng'rs Pension Trust v. A-C Co., 859 F.2d 1336,
Plaintiff had no "arguable claim" that the Rooker-     1344 (9th Cir. 1988).
Feldman doctrine would not also apply to bar the
Court's consideration of the instant complaint. See  Additionally, it appears that this complaint was
Conn, 967 F.2d at 1421.                              brought for the improper purpose of harassing
                                                     Defendants. See G.C. & K.B. Invs., Inc., 326 F.3d
The Court recognizes that "[w]hat is objectively at 1110 ("[W]ithout question, successive
reasonable for a pro se litigant and for an attorney complaints based upon propositions of law
may not be the [*36] same." Rupert, 2013 U.S. previously rejected may constitute harassment
Dist. LEXIS 134318, 2013 WL 5289617, at *4. under Rule 11."). As discussed, Plaintiff brought
However, it is inescapable that a reasonably successive complaints "based on propositions of
competent litigant would not, in good faith, file a law clearly rejected by the Court." See id. Plaintiff
complaint based on the same facts and claims that filed the instant case just three days after the
the U.S. District Court for the Northern District of dismissal of Kennedy I and "failed to allege
California has already rejected three times. See anything other than the same argument repeatedly
Conn, 967 F.2d at 1421. Plaintiff knew that this rejected by this Court." See id. Defendants have
Court dismissed Kennedy I, a virtually identical been forced to respond to virtually the same
complaint, just three days before the instant case frivolous complaint four different times in five
was filed. As discussed above, Plaintiff made no years. See id. (affirming grant of sanctions based on
changes to the complaint that would lead an improper purpose when party filed four motions
objectively reasonable person to believe the instant based on the same rejected [*38] argument).
complaint warranted a different result than Kennedy Moreover, the similarities of the complaints filed
I.                                                   by Plaintiff and Hettinga, as well as Plaintiff's and
                                                     Hettinga's shared contact information, suggest to
Further, the Court recently dismissed substantially the Court that Hettinga may be attempting to
similar suits by Plaintiff's mother and Plaintiff's circumvent the three orders declaring her a
company PAI. Although the record does not reflect vexatious litigant by filing suits through Plaintiff.
when PAI's ownership transferred to Plaintiff, See Loumena II, 2014 U.S. Dist. LEXIS 140470,
Plaintiff is now the "sole member" of PAI, see 2014 WL 4955187, at *4-5 (declaring Hettinga a
Compl. ¶ 12, and likely was aware of PAI's lawsuit vexatious litigant); Aug. 25, 2014 Order (noting
and the lawsuit's dismissal under the Rooker- Hettinga was declared a vexatious litigant in the
Feldman doctrine. Moreover, Plaintiff shares California Superior Court and the California Court
Hettinga's phone and fax numbers, and Kennedy I of Appeal). The Court concludes that Plaintiff's
listed Plaintiff's email as wylmina@live.com. See successive baseless filings constitute harassment.
ECF No. 29-2 (Declaration of Dave M. McGraw). See id. (affirming that successive motions were
It strains credulity that Plaintiff was not aware of both frivolous and harassing when the motions
Hettinga's lawsuit or the lawsuit's [*37] dismissal, relied upon law rejected by the court).
also under the Rooker-Feldman doctrine. Plaintiff

                                                                                        Exhibit 9, Page 140
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                Page 14 of 19
                                 Main Document   Page 151 of 164


The Court desires to deter Plaintiff from repeated      motion for an improper purpose. See Fed. R. Civ. P.
"baseless filings" and harassment of Defendants.        11(b). There is simply no evidence in the record
Townsend, 929 F.2d at 1362. However, the Court          supporting a sanctions award against Title Co.
recognizes that Plaintiff is pro se. Accordingly, the   Plaintiff's motion is frivolous. Accordingly, the
Court GRANTS Title Co.'s Motion for Sanctions in        Court DENIES Plaintiff's request for sanctions.
the amount of $300. Plaintiff must pay the penalty
to Title Co. within thirty (30) days of the filing of
this order. The Court cautions Plaintiff that filing    D. Motion to Declare Plaintiff a Vexatious
another complaint based on these same facts and         Litigant
claims may result in greater sanctions.
                                                        District courts have the inherent power under the
                                                        All Writs Act to declare a party a vexatious litigant
2. Plaintiff's [*39] Request for Sanctions              and impose upon him appropriate pre-filing
                                                        restrictions. See Ringgold-Lockhart v. Cnty. of L.A.,
Plaintiff requests $102,000 in sanctions against        761 F.3d 1057, 1061 (9th Cir. 2014) (citing 28
Title Co.'s attorney because "Defendants previously     U.S.C. § 1651(a)). "Out of regard for the
fraudulently claimed that prior lawsuits brought by     constitutional underpinnings of the right to court
[PAI] were in fact lawsuits brought by Wylmina E        access, 'pre-filing orders should rarely be filed.'" Id.
Hettinga" and Defendants "fraudulently" switched        at 1062 (quoting De Long v. Hennessey, 912 F.2d
ownership of PAI between Hettinga and Plaintiff.        1144, 1147 (9th Cir. 1990)). "Nevertheless,
Opp.2 at 2-3. However, the local rules of this Court    'flagrant abuse of the judicial process cannot be
require that all motions for sanctions be separately    tolerated because it enables one person to preempt
filed. Civ. L.R. 7-8(a). Plaintiff's request for        the use of judicial time that properly could be used
sanctions, included within Plaintiff's opposition to    to consider the meritorious claims of other
Title Co.'s Motion to Dismiss, does not comply          litigants.'" Molski v. Evergreen Dynasty Corp., 500
with this requirement. See Haar v. City of Mountain     F.3d 1047, 1057 (9th Cir. 2007) (brackets omitted)
View, No. 10-CV-02995, 2010 U.S. Dist. LEXIS            (quoting De Long, 912 F.2d at 1148) .
120508, 2010 WL 4919478, at *4 (N.D. Cal. Nov.
12, 2010) (denying motion for sanctions because it      "When district courts seek to impose pre-filing
was not separately filed).                              restrictions, they must: (1) give litigants notice and
                                                        'an opportunity to oppose the order before it [is]
Moreover, Plaintiff makes no substantive argument       entered'; (2) compile an adequate [*41] record for
as to why the actions of Title Co.'s attorney warrant   appellate review, including 'a listing of all the cases
sanctions. To support Plaintiff's motion for            and motions that led the district court to conclude
sanctions, Plaintiff cites a memorandum of which        that a vexatious litigant order was needed'; (3)
the Court declined to take judicial notice. The         make substantive findings of frivolousness or
memorandum is an unlabeled one-page excerpt of a        harassment; and (4) tailor the order narrowly so as
longer document without any identifying                 'to closely fit the specific vice encountered.'"
information. However, even if the Court took            Ringgold-Lockhart, 761 F.3d at 1062 (alteration in
notice of this memorandum, which includes one           original) (quoting De Long, 912 F.2d at 1147-48).
instance in which Title Co. referred to PAI as          "The first and second of these requirements are
Hettinga's company, the memorandum does not             procedural, while the latter two factors are
demonstrate that Title [*40] Co. fraudulently           substantive considerations that help the district
misrepresented PAI's ownership to the Court. Nor        court define who is, in fact, a vexatious litigant and
does the memorandum demonstrate that Title Co.          construct a remedy that will stop the litigant's
has in any way made a frivolous filing or filed a       abusive behavior while not unduly infringing the

                                                                                           Exhibit 9, Page 141
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 15 of 19
                                   Main Document   Page 152 of 164


litigant's right to access the courts." Id. (alterations   generally Compl.; Kennedy I Compl. Kennedy I
omitted). The Court addresses each requirement in          and the instant case raise the same claim that the
turn.                                                      sale of [*43] the Property to a third party, the
                                                           execution of the grant deed by Kennedy, and the
                                                           distribution of the proceeds from the sale violate
1. Adequate Notice                                         Plaintiff's   Fourth,    Fifth,    and    Fourteenth
                                                           Amendment rights. Kennedy I Dismissal at 8.
As to the first factor, "[t]he requirement that the
                                                           Kennedy I, like the instant case, was dismissed for
plaintiff receive an opportunity to be heard does not
                                                           lack of subject matter jurisdiction. Id. at 9.
require an oral hearing; 'the opportunity to brief the
                                                           Moreover, Plaintiff filed the instant case three days
issue fully satisfies due process requirements.'" See
                                                           after this Court dismissed Kennedy I.
Reddy v. MedQuist, Inc., No. CV 12-01324 PSG,
2012 U.S. Dist. LEXIS 171421, 2012 WL 6020010,             Kennedy I, and the instant case, followed similar
at *3 (N.D. Cal. Dec. 3, 2012) (quoting Molski, 500        suits filed by Plaintiff's company PAI and Hettinga.
F.3d at 1059). Here, Plaintiff filed written               In Loumena II, Hettinga sued Loumena and
opposition to the motion to declare him a vexatious        Kennedy and alleged that she or PAI owned the
litigant. Opp.2. Accordingly, Plaintiff had adequate       Property and that Kennedy granted the Property to
notice and opportunity to oppose [*42] this order.         Loumena in violation of Hettinga's Fourth, Fifth,
See Molski, 500 F.3d at 1058 (finding adequate             and Fourteenth Amendment rights. Loumena II,
notice when the court's order was prompted by              No. 13-CV-02217-RMW. In PAI, PAI sued
defendants' motion and served on plaintiff's               Hettinga, Loumena, Kennedy, Raley, and O'Connor
counsel).                                                  while Hettinga filed a cross-complaint against PAI,
                                                           Loumena, Kennedy, Raley, O'Connor, and Chicago
                                                           Title Co. PAI Dismissal. The Court in PAI found
2. Record for Review                                       that the "complaint and cross-complaint allege
Under the second factor, the Court must compile an         similar facts and claims, all of which are nearly
adequate record for review, including "a listing of        identical to the claim brought by Hettinga in an
all the cases and motions that led the district court      earlier case in this district against the same
to conclude that a vexatious order was needed." De         defendants," referring to Loumena II. Id. at 2. Both
Long, 912 F.2d at 1147. The Court has already              Loumena II and PAI were dismissed for lack of
detailed Plaintiff's prior lawsuits, as well as the        subject matter jurisdiction under the Rooker-
lawsuits filed by Plaintiff's company PAI, Hettinga,       Feldman [*44] doctrine in 2014. As discussed in
and Plaintiff's brother. To complete the record,           detail above, this Court examined this litigation
however, the Court will briefly summarize                  history and concluded that the instant complaint
Plaintiff's litigation history.                            was frivolous, harassing, and warrants sanctions.
                                                           See supra Part III.C.1.
Plaintiff has filed four lawsuits arising out of the
Hettinga-Loumena divorce proceedings, including            Plaintiff's second suit in this district challenged a
the instant case. Hammon II, No. 15-CV-03613-              Superior Court Judge's January 6, 2015 refusal to
NC; Nichols I, No. 15-CV-01372-BLF; Kennedy I,             hear any more requests for declaratory relief from a
No. 14-CV-04165-LHK. Plaintiff's first suit,               state court order requiring Plaintiff to be in the care
Kennedy I, presented virtually identical allegations       of Loumena and have limited contact with
against the same defendants as the instant case. See       Hettinga. Nichols I, No. 15-CV-01372-BLF. Like
generally Compl.; Kennedy I Compl. The instant             Kennedy I, Plaintiff's second suit was dismissed for
case adds only some new allegations about                  lack of subject matter jurisdiction under the
Plaintiff's and PAI's ownership of the Property. See       Rooker-Feldman doctrine. Further, like Kennedy I,

                                                                                             Exhibit 9, Page 142
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 16 of 19
                                   Main Document   Page 153 of 164


Plaintiff's second suit overlaps substantially with       Additionally, Hettinga has been declared a
other lawsuits filed by Plaintiff's family members.       vexatious litigant in this district and in the state
Plaintiff's younger brother filed a virtually identical   Superior Court and the state Court of Appeal. See
suit challenging the same Superior Court Judge's          Loumena II, 2014 U.S. Dist. LEXIS 140470, 2014
January 6, 2015 refusal to hear more requests for         WL 4955187, at *4-5 (declaring Hettinga a
declaratory relief from an order barring Plaintiff's      vexatious litigant); Aug. 25, 2014 Order at 8. This
younger brother from Hettinga's custody. Nichols          record, the Court concludes, is adequate for review.
II, 15-CV-02303-BLF. Additionally, Hettinga filed         See Sepehry-Fard v. Select Portfolio Servicing,
a lawsuit on behalf of herself, Plaintiff, Plaintiff's    Inc., et al., No. 14-CV-05142-LHK, 2015 U.S.
younger brother, and Hettinga's other minor               Dist. LEXIS 29989, 2015 WL 1063070, at *8 (N.D.
children challenging the state court's [*45]              Cal. Mar. 10, 2015) (finding the second factor met
limitation of Hettinga's visitation rights. Hammon I,     where the court discussed the relevant federal court
No. 09-CV-06040-JW. Although Plaintiff's                  suits and motions).
brother's suit remains pending, Hettinga's suit was
dismissed for lack of subject matter jurisdiction on
December 28, 2009.                                        3. Substantive Finding

Plaintiff filed his third case arising out of the         Under the third factor, a district court must make a
Hettinga-Loumena divorce proceedings on August            substantive finding that the party's litigation has
6, 2015. Hammon II, No. 15-CV-03613-NC.                   been either frivolous or harassing. Ringgold-
Plaintiff sued Hammon and Krepelka—both                   Lockhart, 761 F.3d at 1064. "To determine whether
defendants in the instant case—over the distribution      the litigation is frivolous, district courts must look
of Plaintiff's money from the proceeds of the sale of     at both the number and content of the filings as
the Property. Id.; ECF No. 45 (Plaintiff's Motion to      indicia of the frivolousness of the litigant's claims."
Relate). Plaintiff's third case remains pending.          Id. There is no numerical baseline for
                                                          frivolousness, but a district court must find that the
Thus, Plaintiff, Plaintiff's company PAI, Hettinga,       litigant has filed an "inordinate" [*47] number of
and Plaintiff's brother have filed eight substantially    actions. Id. "Litigiousness alone," the Ninth Circuit
overlapping lawsuits in this district. Plaintiff's        has said, "is not enough." Id. As to the content of
mother and brother have filed an additional four          the filings, the party's claims must "be patently
lawsuits arising out of the Hettinga-Loumena              without merit." Id. Litigation is harassing,
divorce proceedings. See Paliwal, No. 15-CV-              moreover, where "the litigant's filings show a
02246-BLF; Barth, No. 14-CV-05423-LHK;                    pattern of harassment." Id. Courts should "be
Loumena I, No. 10-CV-02975-JSW; Orlando, No.              careful not to conclude that particular types of
09-CV-00253-JW. Of the twelve total cases in this         actions filed repetitiously are harassing, and must
district arising from the Hettinga-Loumena divorce        instead discern whether the filing of several similar
proceedings, eight cases, now including this one,         types of actions constitutes an intent to harass the
have faced a motion to dismiss. All eight have been       defendant or the court." Id. (alterations omitted).
dismissed for [*46] lack of subject matter
jurisdiction. See Nichols I, No. 15-CV-01372-BLF          In addition, the Ninth Circuit has identified five
(collecting cases). Two of the dismissed cases have       factors courts should consider in determining
been summarily affirmed by the Ninth Circuit. PAI,        whether a party's litigation qualifies as frivolous or
14-CV-01631-RMW; Orlando, No. 09-CV-00253-                harassing:
JW; see also Loumena II, No. 13-CV-02217-RMW
                                                              (1) the litigant's history of litigation and in
(appeal pending).
                                                              particular whether it entailed vexatious,
                                                              harassing or duplicative lawsuits; (2) the
                                                                                            Exhibit 9, Page 143
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 17 of 19
                                   Main Document   Page 154 of 164


    litigant's motive in pursuing the litigation, e.g.,    filed only four lawsuits as a named plaintiff does
    does the litigant have an objective good faith         not undermine the Court's conclusion that Plaintiff
    expectation of prevailing?; (3) whether the            is a vexatious litigant. See Sepehry-Fard, 2015 U.S.
    litigant is represented by counsel; (4) whether        Dist. LEXIS 29989, 2015 WL 1063070, at *9
    the litigant has caused needless expense to            (declaring plaintiff vexatious based on eleven
    other parties or has posed an unnecessary              lawsuits).
    burden on the courts and their personnel; and
    (5) whether other sanctions [*48] would be             Further, the similarities of the complaints filed by
    adequate to protect the courts and other parties.      Plaintiff and Hettinga suggest to the Court that
                                                           Hettinga may be attempting to circumvent the order
Id. at 1062.                                               of the U.S. District Court, the California Superior
                                                           Court, and the California Court of Appeal declaring
Having considered these five factors, as well as the       Hettinga a vexatious litigant by filing suits through
standards detailed above, the Court concludes              Plaintiff. Plaintiff shares Hettinga's phone and fax
Plaintiff is a vexatious litigant. The first and second    numbers, and in a previous case listed Plaintiff's
factors weigh heavily in favor of declaring Plaintiff      email as "wylmina@live.com." See ECF No. 29-2
vexatious. Again, Plaintiff has filed at least four        (Declaration of Dave M. McGraw). This further
lawsuits aimed at undermining state court orders on        bolsters the Court's conclusion that Plaintiff's
issues arising out of the Hettinga-Loumena divorce         litigation [*50] is filed to harass Defendants.
proceedings. Plaintiff has not prevailed in any.
Further, Plaintiff's lawsuits are "duplicative." Id.       The fourth factor also weighs in favor of declaring
Plaintiff filed the instant lawsuit three days after the   Plaintiff a vexatious litigant. As discussed,
dismissal of Kennedy I, which was virtually                Plaintiff's four suits have been duplicative of other
identical. Both Kennedy I and the instant lawsuit          lawsuits filed by Plaintiff's company PAI, Hettinga,
are duplicative of previous lawsuits filed by              and Plaintiff's brother. The twelve cases of
Plaintiff's company PAI and Hettinga. Plaintiff            Plaintiff, Plaintiff's company PAI, Hettinga, and
lacked "an objective good faith expectation of             Plaintiff's brother have raised similar claims against
prevailing" in the instant case. See id.                   similar groups of defendants. For example,
                                                           Hammon has been a defendant in nine cases,
Additionally, Plaintiff's second lawsuit challenging       including all four of Plaintiff's cases. These
the state court visitation order is virtually identical    lawsuits have required Defendants, and the Court,
to a lawsuit filed by Plaintiff's younger brother, and     to duplicate effort to address similar claims before
both of those lawsuits overlap with a lawsuit filed        six different judges in the Northern District of
by Hettinga. See id. at 1064 (noting litigant may be       California. Plaintiff "without question" has "caused
declared vexatious when the filings "show a pattern        unnecessary expense to [his] opposing parties and
of harassment").                                           ha[s] posed an unnecessary burden on the courts."
None of the [*49] lawsuits filed by Plaintiff,             See Sepehry-Fard, 2015 U.S. Dist. LEXIS 29989,
Plaintiff's company PAI, Hettinga, or Plaintiff's          2015 WL 1063070, at *10.
brother have been successful on the merits. Rather,        Plaintiff does not address these factors or defend
eight of the twelve lawsuits filed by these litigants,     his litigation history. Instead, Plaintiff claims that
including the instant lawsuit, have been dismissed         "Defendants previously fraudulently claimed that
for lack of subject matter jurisdiction under the          prior lawsuits brought by [PAI] were in fact
Rooker-Feldman doctrine. See Nichols I, No. 15-            lawsuits brought by Wylmina E Hettinga" and
CV-01372-BLF (collecting cases). These cases               Defendants "fraudulently" switched ownership of
have been "patently without merit." See Ringgold-          PAI between Hettinga and Plaintiff. Opp.2 at 2-3.
Lockhart, 761 F.3d at 1064. Thus, that Plaintiff has
                                                                                             Exhibit 9, Page 144
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 18 of 19
                                  Main Document   Page 155 of 164


As discussed above, Plaintiff does [*51] not             1061.
demonstrate      that    Defendants      fraudulently
misrepresented PAI's ownership to the Court.           Here, Plaintiff's abusive behavior is the filing of
Further, Plaintiff does not explain why the alleged    duplicative lawsuits arising out of the sale of the
improper behavior by Title Co. affects Plaintiff's     Property at 21251 Almaden Road, San Jose, CA
declaration as a vexatious litigant. Lastly, Plaintiff and the distribution of the proceeds. The Court
does not dispute that Hettinga and PAI—and             therefore enjoins Plaintiff from filing any
Plaintiff himself—have filed substantially similar     documents in this case or from filing any new
lawsuits about the sale of the Property.               action in the U.S. District Court for the Northern
                                                       District of California arising out of facts related to
The third and fifth factors do not counsel a different sale of the Property at 21251 Almaden Road, San
result. "[P]ro se litigants are not immune from a Jose, CA or to the distribution of the proceeds from
vexatious litigation finding." Sepehry-Fard, 2015 the sale, without passing a pre-filing review. By
U.S. Dist. LEXIS 29989, 2015 WL 1063070, at requiring pre-filing review of Plaintiff's future
*11. Notwithstanding Plaintiff's status as a pro se actions related to the sale of the Property and
litigant, the record amply shows that his litigation the [*53] distribution of the proceeds, the Court
has been frivolous and harassing. Plaintiff's suits seeks to preclude Plaintiff from further harassing
are "preempt[ing] the use of judicial time that the individuals involved in the sale and to ensure
properly could be used to consider the meritorious respect of the Court's order declaring Hettinga a
claims of other litigants." Molski, 500 F.3d at 1057. vexatious litigant.
Furthermore, the Court does not believe that other
sanctions would adequately protect the courts and
prospective defendants. It appears to the Court that IV. CONCLUSION
Hettinga may be attempting to avoid the orders of
                                                       For the foregoing reasons, the Court rules as
the U.S. District Court, the California Superior
                                                       follows:
Court, and the California Court of Appeal declaring
                                                            • The Court GRANTS Defendants' motions to
Hettinga a vexatious litigant by filing suits through
                                                            dismiss without prejudice;
her children. Given this potential disregard of the
                                                            • The Court GRANTS Title Co.'s Motion for
orders [*52] declaring Hettinga a vexatious litigant
                                                            Sanctions against Plaintiff in the amount of
and the repeated duplicative filings by Plaintiff, the
                                                            $300, which Plaintiff must pay to Title Co.
Court finds that other remedies would not be
                                                            within thirty days of the filing of this order;
"adequate to protect the courts and other parties."
                                                            • The Court DENIES Plaintiff's Motion for
See Ringgold-Lockhart, 761 F.3d at 1062. The
                                                            Sanctions against Title Co.; and
Court concludes that a narrowly tailored pre-filing
                                                            • The Court DECLARES Plaintiff to be a
order is the most appropriate remedy in this
                                                            vexatious litigant.
instance.
                                                       This order is not a bar to Plaintiff bringing lawsuits;
                                                       it merely requires pre-filing review. Plaintiff does
4. Narrowly Tailored Remedy                            not currently file electronically. Plaintiff must file
"Finally, pre-filing orders must be narrowly tailored at the office of the Clerk of this Court. The Clerk
to the vexatious litigant's wrongful behavior." may not file or accept any further documents in this
Ringgold-Lockhart, 761 F.3d at 1066. A narrowly case or any new complaints filed by or on behalf of
tailored order, thus, should restrain the "plaintiff Plaintiff as a named plaintiff that arise out of facts
from filing only the type of claims [he] had been related to the sale of the Property at 21251
filing vexatiously." Id.; see also Molski, 500 F.3d at Almaden Road, San Jose, CA or to the distribution
                                                       of the proceeds from the sale. If Plaintiff wishes to
                                                                                          Exhibit 9, Page 145
    Case 8:18-ap-01168-SC          Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                  Page 19 of 19
                                   Main Document   Page 156 of 164


file a document in this case or a complaint [*54]
arising out of facts related to the sale of the
Property or to the distribution of the proceeds,
Plaintiff shall provide a copy of any such document
or complaint and a copy of this order to the Clerk
of this Court. The Clerk shall then forward the
document or complaint and a copy of this order to
the Duty Judge for a determination whether the
document or complaint should be accepted for
filing. If the Duty Judge determines that the
document or complaint is duplicative or frivolous,
it will not be filed and will be returned to Plaintiff.
If the document or complaint is neither duplicative
nor frivolous, it will be given to the Clerk with
instructions to file it. Any violation of this order
will expose Plaintiff to a contempt hearing and
appropriate sanctions, and any action filed in
violation of this order will be subject to dismissal
with prejudice.

The Clerk shall close the case file.

IT IS SO ORDERED.

Dated: October 13, 2015

/s/ Lucy H. Koh

LUCY H. KOH

United States District Judge


  End of Document




                                                                                Exhibit 9, Page 146
Case 8:18-ap-01168-SC   Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00   Desc
                        Main Document   Page 157 of 164




                        EXHIBIT 10
    Case 8:18-ap-01168-SC         Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                      Desc
                                  Main Document   Page 158 of 164


                                            Williams v. Aho
                     United States District Court for the Central District of California
                          September 2, 2016, Decided; September 2, 2016, Filed
                                        CV 16-2088 PSG (FFMx)

Reporter
2016 U.S. Dist. LEXIS 195930 *
                                                       professional photographer who specializes in
Nigel Eric Williams v. Bruce Edwin Aho, d.b.a.
                                                       celebrity photographs. Complaint ("Compl.") ¶¶ 2,
TheHollywoodSentinel.com
                                                       7, 8. In 2003, Plaintiff photographed socialite Paris
Subsequent History: Later proceeding at Williams       Hilton as part of a photo shoot for Maxim
v. Aho, 2017 U.S. Dist. LEXIS 22575 (C.D. Cal.,        magazine. Id. ¶¶ 8-9, Ex. B. Plaintiff registered the
Feb. 16, 2017)                                         Hilton photographs with the U.S. Copyright Office
                                                       in 2012. Id. ¶ 9, Ex. B. In November 2014, Plaintiff
Counsel: [*1] Attorneys for Plaintiff(s): Not          discovered copies of one of his Hilton photographs
Present.                                               on                Defendant's                website,
                                                       www.thehollywoodsentinel.com, and on another
Attorneys for Defendant(s): Not Present.
                                                       website, www.newsblaze.com. Id. ¶¶ 11-12.
Judges: Philip S. Gutierrez, United States District    Plaintiff alleges [*2] that he did not give
Judge.                                                 Defendant permission to copy or display the
                                                       photograph on his own website, or to distribute the
Opinion by: Philip S. Gutierrez                        photograph to newsblaze.com. Id. ¶ 13.

Opinion                                                The Complaint alleges violations of the Copyright
                                                       Act, 17 U.S.C. § 501 et seq., and the Digital
                                                       Millennium Copyright Act ("DMCA"), 17 U.S.C. §
                                                       1202. See generally Compl. Defendant now brings
CIVIL MINUTES - GENERAL                                a Rule 12(b)(6) motion to dismiss for failure to
                                                       state a claim and a Rule 11 motion for sanctions.
                                                       Dkt. #20.
Proceedings (In Chambers): Order DENYING
Defendant's Motion to Dismiss and DENYING              II. Legal Standard
Defendant's Motion for Sanctions                       A. Rule 12(b)(6)
Before the Court is Defendant Bruce Edwin Aho's        A motion to dismiss under Rule 12(b)(6) tests
motion to dismiss Plaintiff Nigel Eric Williams's      whether the complaint "contain[s] sufficient factual
Complaint, and Defendant's motion for Rule 11          matter, accepted as true, to 'state a claim to relief
sanctions. Dkt. #20. The Court finds the matter        that is plausible on its face.'" Ashcroft v. Iqbal, 556
appropriate for decision without oral argument. See    U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868
Fed. R. Civ. P. 78; L.R. 7-15. After considering the   (2009) (quoting Bell Atl. Corp. v. Twombly, 550
moving and opposing papers, the Court DENIES           U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929
Defendant's motions.                                   (2007)). When deciding a Rule 12(b)(6) motion, the
I. Background                                          court must accept the facts pleaded in the complaint
                                                       as true, and construe them in the light most
Plaintiff Nigel Williams, a/k/a Willy Camden, is a     favorable to the plaintiff. Faulkner v. ADT Sec.
                                                                                           Exhibit 10, Page 147
    Case 8:18-ap-01168-SC             Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                      Page 2 of 5
                                      Main Document   Page 159 of 164


Servs., Inc., 706 F.3d 1017, 1019 (9th Cir. 2013);            III. Discussion
Cousins v. Lockyer, 568 F.3d 1063, 1067-68 (9th
Cir. 2009). The Court, however, is not required to            Title Nigel Eric Williams v. Bruce Edwin Aho,
accept "legal conclusions . . . cast in the form of           d.b.a. TheHollywoodSentinel.com The Court first
factual allegations." W. Mining Council v. Watt,              addresses Defendant's Rule 12(b)(6) motion and
643 F.2d 618, 624 (9th Cir. 1981); see Iqbal, 556             then turns to the Rule 11 motion for sanctions. [*4]
U.S. at 678; Twombly, 550 U.S. at 555.                        A. Rule 12(b)(6)

After accepting all non-conclusory allegations as       To state a claim for copyright infringement,
true and drawing all reasonable inferences in favor     Plaintiff must show that he owned a valid copyright
of the plaintiff, the court must determine whether      and that the Defendant violated it. 17 U.S.C. § 501;
the complaint alleges a plausible claim to relief. See  Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir.
Iqbal, 556 U.S. at 679-80. "A claim has facial          2004); 4 Melville B. Nimmer & David Nimmer,
plausibility when the plaintiff pleads factual content  Nimmer on Copyright § 13.01 (Matthew Bender
that allows the court to draw the [*3] reasonable       Rev. Ed.) ("Reduced to the most fundamental
inference that the defendant is liable for the          terms, there are only two elements necessary to the
misconduct alleged. . . . The plausibility standard is  plaintiff's case in an infringement action: ownership
not akin to a 'probability requirement,' but it asks    of the copyright by the plaintiff and copying by the
for more than a sheer possibility that a defendant      defendant."). Defendant contends that the
has acted unlawfully." Id. at 678.                      Complaint failed to state a claim for relief under the
B. Rule 11                                              Copyright Act because (1) Plaintiff delayed in
                                                        notifying Defendant of the alleged copyright
Rule 11 gives federal courts the authority to impose infringement and did not notify Defendant before
sanctions on litigants. See Fed. R. Civ. P. 11. It is filing suit, (2) Plaintiff failed to state a plausible
"designed to deter attorneys and unrepresented claim for damages, given that Plaintiff failed to
parties from violating their certification that any investigate whether Defendant's conduct was
pleading, motion or other paper presented to the willful and that damages are too speculative, (3)
court is supported by an objectively reasonable Plaintiff failed to allege the date of copyright
legal and factual basis." Truesdell v. S. Cal. registration, date of first publication, and date of the
Permanente Med. Group, 209 F.R.D. 169, 173-73 alleged infringement, (4) Plaintiff did not assert that
(C.D. Cal. 2002). A court considering Rule 11 Defendant owns the domain name "Newsblaze,"
sanctions should consider whether the parties' and (5) Plaintiff has not adequately established a
submissions        were      "frivolous,"     "legally relationship between the Hilton photograph and
unreasonable," or "without factual foundation, even Plaintiff's copyright. Motion to Dismiss ("Mot.")
if not filed in subjective bad faith." Zaldivar v. City 3:1-8, 3:15-18, [*5] 4:12-17, 5:6-10, 5:15-19, 6:9-
of Los Angeles, 780 F.2d 823, 831 (9th Cir. 1986); 10, 7:1-3. Because these arguments do not address
see also Townsend v. Holman Consulting Corp., whether Plaintiff stated a plausible claim for relief
929 F.2d 1358, 1362-65 (9th Cir. 1990) (en banc). under the Copyright Act, the Court DENIES
"The issue in determining whether to impose Defendant's 12(b)(6) motion.1
sanctions under Rule 11 is whether a reasonable
attorney, having conducted an objectively 1
                                                         At times, Defendant appears to argue that the Court should dismiss
reasonable inquiry into the facts and law, would the Complaint because Plaintiff's counsel violated Rule 11. See 1:23-
have concluded that the offending paper was well- 25, 4:11-20. Although federal courts are vested with inherent power,
founded." Schutts v. Bently Nevada Corp., 966 F. including the power to dismiss a case, for severe violations of Rule
Supp. 1549, 1562 (D. Nev.1997) (citation omitted). 11, Adams v. Cal. Dep't of Health Servs., 487 F.3d 684, 688 (9th Cir.
                                                              2007), Defendant has not given the Court any reason to impose
                                                              sanctions, let alone the severe sanction of dismissing the case.
                                                                                                     Exhibit 10, Page 148
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 3 of 5
                                 Main Document   Page 160 of 164


                                                        damages. Oracle Corp. v. SAP AG, 765 F.3d 1081,
i. Delay and Failure to Notify                          1088 (9th Cir. 2014) (citing On David v. The Gap,
                                                        Inc., 246 F.3d 152, 158, 166-67 (2d Cir. 2001)).
Defendant faults Plaintiff for failing to provide a     Precedent also establishes that willfulness if not an
"take down notice" and for delaying more than a         element of a copyright infringement claim and "the
year before bringing a copyright claim. Mot. 3:10-      innocent intent of a defendant constitutes no
13. Plaintiff correctly points out that the Copyright   defense to liability." Monge v. Maya Magazines,
Act does not require Plaintiff to provide pre-suit      Inc., 688 F.3d 1164, 1170 (9th Cir. 2004).
notice to an alleged infringer in Defendant's           Willfulness is an issue that goes only to the amount
position. See ALS Scan, Inc. v. RemarQ                  of statutory damages, not liability. See 17 U.S.C. §
Communities, Inc., 239 F.3d 619, 623 (4th Cir.          504(c). Because Defendant failed to point to a legal
2001); Opposition ("Opp.") 2:26-27. Although the        deficiency in Plaintiff's complaint, the Court denies
Copyright Act provides a "safe harbor" and              Defendant's motion to dismiss for failure to state a
requires plaintiffs to issue a takedown notice to       claim for damages and failure to investigate
internet service providers that passively store         whether Defendant's conduct was willful.
infringing content on their networks, Defendant
does not claim to be an internet service provider.
See Online Policy Grp. v. Diebold, Inc., 337 F.         iii. Failure to Allege Dates [*7] of Copyright
Supp. 2d 1195, 1201 (N.D. Cal. 2004). Further, the      Registration, Publication, and Alleged Infringement
Copyright Act allows for a three-year statute of
limitations from the time that the copyright owner      Defendant next faults Plaintiff for failing to assert
reasonably could have discovered the infringement.      the date of copyright registration, the date of first
See 17 U.S.C. § 507(b); Polar Bear Prods., Inc. v.      publication, and the date of the alleged
Timex Corp., 384 F.3d 700, 706 (9th Cir. 2004).         infringement. Mot. 5:15-19. Defendant cites Zito v.
Even if Plaintiff delayed for "a year and a half" as    Steeplechase Films, 267 F. Supp. 2d 1022, 1024-26
Defendant asserts, the law does not fault Plaintiff     (N.D. Cal. 2003), in support of his argument.
for it. Accordingly, the Court denies Defendant's       Unfortunately for Defendant, Zito is readily
motion to dismiss for delay and [*6] failure to         distinguishable. In that case, the complaint made
notify.                                                 clear that plaintiff did not register its copyright
                                                        before the alleged infringement. Id. at 1025-26.
                                                        Here, Plaintiff alleges that he obtained a copyright
ii. Damages and Willfulness                             for the photograph in 2012,2 and discovered

Defendant argues that the Complaint should be
                                                        2 "Generally,
dismissed because Plaintiff failed to state a                         the scope of review on a motion to dismiss for failure to
plausible claim for damages, and Plaintiff failed to    state a claim is limited to the contents of the complaint." Marder v.
                                                        Lopez, 450 F.3d 445, 448 (9th Cir. 2006); accord Van Buskirk v.
investigate whether Defendant's conduct was             Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002)
willful. Mot. 3:1-2, 3:15-18, 5:1-14. The Copyright     ("Ordinarily, a court may look only at the face of the complaint to
Act permits the owner of a copyright to collect         decide a motion to dismiss."). Courts may also, however, consider
actual or statutory damages. 17 U.S.C. § 504(b),        "attached exhibits, documents incorporated by reference, and matters
                                                        properly subject to judicial notice." In re NVIDIA Corp. Sec. Litig.,
(c). If Plaintiff can show that Defendant's conduct     768 F.3d 1046, 1051 (9th Cir. 2014), cert. denied sub nom. Cohen v.
was "willful," Plaintiff can collect up to $150,000     Nvidia Corp., 135 S. Ct. 2349, 192 L. Ed. 2d 143 (2015). The
in statutory damages. § 504(c)(2). Precedent clearly    incorporation by reference doctrine permits the court "to take into
establishes that damages are not an element of a        account documents 'whose contents are alleged in a complaint and
                                                        whose authenticity no party questions, but which are not physically
copyright infringement claim and a level of             attached to the plaintiff's pleading.'" Knievel v. ESPN, 393 F.3d
uncertainty exists in establishing copyright            1068, 1076 (9th Cir. 2005) (alteration omitted) (quoting Silicon
                                                        Graphics, 183 F.3d at 986). The Complaint alleges that Plaintiff
                                                                                                   Exhibit 10, Page 149
     Case 8:18-ap-01168-SC                  Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                            Page 4 of 5
                                            Main Document   Page 161 of 164


Defendant's infringement in November 2014.                               v. Relationship Between Photograph and Copyright
Compl. ¶¶ 9, 12, Ex. B. Indeed, it is factually
incorrect to state that Plaintiff did not allege the Fifth and finally, Defendant asserts that the Court
date of copyright registration, date of first        should dismiss the Complaint because Plaintiff has
publication, and date of the alleged infringement.   not established that Plaintiff's copyright includes
This information is readily available in the         the Hilton photograph. Mot. 7:1-3. At the motion to
Complaint or the attached exhibits. Compl. ¶¶ 9,     dismiss phase, however, the Court must accept the
12, Ex. B. The Court thus denies Defendant's         facts plead in the Complaint as true and [*9] must
motion to dismiss for failure to allege sufficient   construe the facts in the light most favorable to
dates.                                               Plaintiff. Faulkner v. ADT Sec. Servs., Inc., 706
                                                     F.3d 1017, 1019 (9th Cir. 2013); Cousins v.
                                                     Lockyer, 568 F.3d 1063, 1067-68 (9th Cir. 2009).
iv. Defendant's Ownership of the Domain Name         Plaintiff alleges that he is the original author of the
                                                     Hilton photograph, that he obtained a copyright for
Defendant's fourth ground for dismissing the the photograph, and that Defendant reproduced,
Complaint is Plaintiff's failure to assert that distributed, and publicly displayed the photograph
Defendant owned the domain [*8]               name on his own website and websites owned by others.
"newsblaze.com." Mot. 6:9-10. Although it is true Compl. ¶¶ 8-10, 12. Plaintiff does not need to
that Plaintiff never asserts that Defendant owns allege anything further to state a plausible claim for
newsblaze.com, it is an omission that makes no relief under the Copyright Act. The Court thus
difference to Plaintiff's claims. The Complaint denies Defendant's motion to dismiss on the ground
asserts that Defendant unlawfully "distribut[ed]" or that Plaintiff failed to prove that the copyright
"caus[ed] to be displayed" the photograph on covered the photograph.
several newsblaze.com websites. Compl. ¶ 12. As
Plaintiff points out, Defendant does not need to B. Rule 11 Sanctions
own newsblaze.com to violate Plaintiff's copyright. Defendant alleges that Plaintiff's counsel violated
Copyright law grants the copyright owner the Rule 11(b) by failing to perform a reasonable
exclusive right to "distribute copies . . . of the inquiry before filing the Complaint, bringing a
copyrighted work," as well as display the works on frivolous lawsuit for harassment purposes, and
their own forums. UMG Recordings, Inc. v. making allegations of willful infringement without
Augusto, 628 F.3d 1175, 1177 (9th Cir. 2011). evidentiary support. Mot. 4:11-20. The Court finds
Because Plaintiff did not need to allege that Plaintiff's claims unfounded. Rule 11(b) requires an
Defendant owned newsblaze.com to state a claim attorney to certify that "to best of the person's
for copyright infringement, the Court denies knowledge, information, and belief," the pleading is
Defendant's motion to dismiss for failure to allege not presented "for any improper purpose" and that
that Defendant owned the domain name the claims in the pleading are supported by existing
newsblaze.com.                                       law and have sufficient evidentiary foundation.
                                                                         Fed. R. Civ. P. 11(b). Given [*10] that the Court
                                                                         has already concluded that the Complaint stated a
                                                                         plausible claim for relief under the Copyright Act
registered the photograph with the U.S. Copyright Office, Compl. ¶       and the DMCA, Defendant has provided the Court
9, and refers the Court to the registration, attached at Exhibit B.
Although the date of registration is not alleged in the Complaint, the
                                                                         with no reason to believe that this litigation was
date is apparent from the face of the registration. Because Defendant    filed purely to harass or that Plaintiff's claims are
has provided the Court with no reason to question the validity of the    wholly lacking evidentiary support. The Court thus
registration attached at Exhibit B, the Court incorporates the           denies Defendant's motion for sanctions.
registration by reference and takes note of the date of the copyright,
which is June 26, 2012.
                                                                                                         Exhibit 10, Page 150
    Case 8:18-ap-01168-SC        Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00 Desc
                                                                                 Page 5 of 5
                                 Main Document   Page 162 of 164


V. Conclusion

Having found that the Complaint states a plausible
claim for relief under the Copyright Act and the
DMCA and that Defendant has not provided the
Court with any reason to believe that Plaintiff filed
the lawsuit for an improper purpose, the Court
DENIES both Defendant's motion to dismiss and
Defendant's motion for Rule 11 sanctions.

IT IS SO ORDERED.


  End of Document




                                                                             Exhibit 10, Page 151
        Case 8:18-ap-01168-SC                    Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                                       Desc
                                                 Main Document   Page 163 of 164



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 Avenue of the Stars, 12th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):
  COMPENDIUM OF UNPUBLISHED CASES IN SUPPORT OF HAUSMAN HOLDINGS, LLC’S
  AND DAVID AND PAMELA MOELLENHOFF’S OPPOSITION TO DEFENDANTS’ MOTION
  FOR SANCTIONS UNDER RULE 9011 OF THE FEDERAL RULES OF BANKRUPTCY
  PROCEDURE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 5, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Ryan W Beall rbeall@lwgfllp.com,
        vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com;rbeall@ecf.courtdrive.com
       Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
       Justin S Draa jdraa@dld-law.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.co
        m
       D Edward Hays ehays@marshackhays.com,
        ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;c
        mendoza@ecf.courtdrive.com
       Gerald P Kennedy gerald.kennedy@procopio.com,
        kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
       Laila Masud lmasud@marshackhays.com,
        lmasud@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
       Aram Ordubegian ordubegian.aram@arentfox.com
       Richard M Pachulski rpachulski@pszjlaw.com
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
       Faye C Rasch frasch@wgllp.com,
        kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com
       Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
       Annie Y Stoops annie.stoops@arentfox.com, yvonne.li@arentfox.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    

                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1991916.1
        Case 8:18-ap-01168-SC                    Doc 332 Filed 08/05/21 Entered 08/05/21 20:15:00                                       Desc
                                                 Main Document   Page 164 of 164


2. SERVED BY UNITED STATES MAIL:
On (date) _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 5, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Scott C. Clarkson
United States Bankruptcy Judge
411 West Fourth Street
Suite 5130
Santa Ana, CA 92701-4393



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/5/2021            Bambi Clark                                                                /s/ Bambi Clark
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1991916.1
